Exhibit 10.2

 

EXECUTION VERSION

 

Loan Number: 1008459

 

FIFTH AMENDMENT TO TERM LOAN AGREEMENT

 

THIS FIFTH AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), dated as of
August 31, 2017, is made by and between RLJ LODGING TRUST, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”), RLJ
LODGING TRUST, a Maryland real estate investment trust (the “Parent Guarantor”),
each of the undersigned Subsidiary Guarantors (as defined in the Amended Term
Loan Agreement (as defined below)), each of the undersigned Lenders party to the
Amended Term Loan Agreement (as defined below), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Borrower, the Parent Guarantor, the Administrative Agent and the
financial institutions initially a signatory to the Existing Term Loan Agreement
(as defined below) together with their successors and assigns under
Section 13.6. of the Existing Term Loan Agreement (the “Lenders”) have entered
into that certain Term Loan Agreement dated as of November 20, 2012 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Term Loan Agreement”; capitalized terms used herein and
not defined herein have the meanings provided in the Amended Term Loan Agreement
(as defined below));

 

WHEREAS, the Borrower and the Parent Guarantor have requested that the
Administrative Agent and the Lenders amend certain terms and conditions of the
Existing Term Loan Agreement as described herein;

 

WHEREAS, the Term Loan Agreement provides for a $225,000,000 term loan facility;

 

WHEREAS, the Administrative Agent and the Lenders party to this Amendment have
agreed to so amend certain terms and conditions of the Existing Term Loan
Agreement and to make certain agreed upon modifications on the terms and
conditions set forth below in this Amendment; and

 

WHEREAS, the Parent Guarantor and the Borrower wish to release each of the
Subsidiary Guarantors listed on Annex II attached hereto (collectively, the
“Released Subsidiary Guarantors”) from the Guaranty, and the Administrative
Agent is willing to grant such releases on the terms and conditions set forth
herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

1.             Amendments to Existing Term Loan Agreement.  Effective as set
forth in Section 4 below, the Existing Term Loan Agreement (including the
Exhibits thereto and Schedules 1.1. and 4.1. thereto, but excluding any other
Schedules to the Existing Term Loan Agreement) is hereby amended as set forth in
the marked terms on Exhibit A-1 attached hereto (the “Amended Term Loan
Agreement”).  In Exhibit A-1 hereto, deletions of text in the

 

--------------------------------------------------------------------------------


 

Amended Term Loan Agreement are indicated by struck-through text, and insertions
of text are indicated by bold, double-underlined text.  Exhibit A-2 attached
hereto sets forth a clean copy of the Amended Term Loan Agreement, after giving
effect to such amendments.  As so amended, the Existing Term Loan Agreement
shall continue in full force and effect.

 

2.             Amendments to the Guaranty.  Effective as set forth in Section 4
below, the Guaranty is hereby amended as set forth below, and as so amended, the
Guaranty shall continue in full force and effect:

 

(a)           Section 20 of the Guaranty is hereby amended to replace the
reference to “Section 8.14. of the Term Loan Agreement” appearing therein with
“Section 8.14. or Section 8.15. of the Term Loan Agreement, as applicable”.

 

(b)           Section 23 of the Guaranty is hereby amended (i) to replace the
reference to “Section 8.14.(c) of the Term Loan Agreement” appearing therein
with “Section 8.14. or Section 8.15. of the Term Loan Agreement, as applicable”
and (ii) to replace the reference to “Section 8.14.(a)” appearing therein with
“Section 8.14.”.

 

(c)           Section 32 of the Guaranty is hereby amended to replace the words
“shall means” appearing therein with “means”.

 

3.               Release of Subsidiary Guarantors.

 

(a)           Effective as set forth in Section 4 below, pursuant to
Section 8.14.(e) of the Amended Term Loan Agreement, the Administrative Agent
agrees that each Released Subsidiary Guarantor shall be automatically released
as a “Guarantor” under the Guaranty and all obligations of such Released
Subsidiary Guarantor under the Guaranty and any other Loan Document to which it
is a party shall be terminated.

 

(b)           The Borrower hereby represents and warrants that (i) each Released
Subsidiary Guarantor has ceased to own or lease a Borrowing Base Property or be
the direct or indirect owner of the Equity Interests in a Subsidiary that owns
or leases a Borrowing Base Property, as the case may be, and, after giving
effect to the release to be effected hereby, the aggregate assets (including any
Equity Interests in any direct or indirect Subsidiary) of all Released
Subsidiary Guarantors and any other Subsidiary Guarantors released pursuant to
Sections 8.14.(e)(i)(a)(3) and 8.14.(e)(i)(b)(1)(B) of the Amended Term Loan
Agreement (other than Excluded Subsidiaries or any other Subsidiary that
simultaneously with such release ceased to be a Subsidiary of the Borrower) have
a Fair Market Value of not more than $5,000,000; (ii) each Released Subsidiary
Guarantor is not otherwise required to be a party to the Guaranty under
Section 8.14. of the Amended Term Loan Agreement; and (iii) no Default or Event
of Default exists or would occur as a result of such release, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1. of the Amended Term Loan Agreement.

 

4.             Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction or waiver of the following conditions precedent:

 

(a)           The Administrative Agent shall have received:

 

2

--------------------------------------------------------------------------------


 

(i)            counterparts of this Amendment duly executed and delivered by the
Borrower and the other Loan Parties, the Administrative Agent and each Lender;

 

(ii)           a Compliance Certificate dated as of the date hereof and
calculated on a pro forma basis after giving effect to this Amendment and the
FelCor Acquisition for the Parent Guarantor’s fiscal quarter ending June 30,
2017 signed by the chief executive officer or chief financial officer of the
Parent Guarantor;

 

(iii)          [Reserved];

 

(iv)          the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership or other comparable
organizational document (if any) of each Loan Party certified as of a date not
earlier than fifteen (15) days prior to the date hereof by the Secretary of
State of the state of formation of such Loan Party (except that, if any such
document relating to any Subsidiary Guarantor delivered to the Administrative
Agent pursuant to the Existing Term Loan Agreement has not been modified or
amended since the Fourth Amendment Effective Date and remains in full force and
effect, a certificate of the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Subsidiary Guarantor so stating
may be delivered in lieu of delivery of a current certified copy of such
document);

 

(v)           a certificate of good standing (or certificate of similar meaning)
with respect to each of the Parent Guarantor and the Borrower issued as of a
date not earlier than fifteen (15) days prior to the date hereof by the
Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(vi)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver this Amendment;

 

(vii)         copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity (except that, if any such document delivered to the Administrative Agent
pursuant to the Existing Term Loan Agreement has not been modified or amended
since the Fourth Amendment Effective Date and remains in full force and effect,
a certificate so stating may be delivered in lieu of delivery of another copy of
such document)

 

3

--------------------------------------------------------------------------------


 

and (B) all corporate, partnership, member or other necessary action taken by
such Loan Party to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;

 

(viii)        a certificate of a Responsible Officer of the Parent Guarantor or
the Borrower certifying (A) as to the conditions set forth in Section 6.2.(a),
(b) and (d) of the Amended Term Loan Credit Agreement on the date hereof and
after giving effect to this Amendment and the transactions contemplated hereby
and (B) that the FelCor Acquisition shall have been consummated and that all
conditions thereto shall have been satisfied, including receipt of all necessary
consents from holders of the Existing FelCor Bonds;

 

(ix)          all fees and other amounts due and payable on or prior to the date
hereof, including reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including fees and reasonable and documented
out-of-pocket expenses of counsel for the Administrative Agent) required to be
reimbursed or paid by the Borrower in connection with this Amendment;

 

(x)           copies of duly executed amendments to each of the Revolving Credit
Agreement and the Capital One Credit Agreement, in each case, consistent with
the collateral requirements, mandatory prepayments, covenant modifications,
amendments in connection with the FelCor Acquisition and other modifications
contemplated hereby; and

 

(xi)          satisfactory evidence that all existing revolving credit
facilities or lines of credit of the FelCor Subsidiaries (including, for the
avoidance of doubt, that certain Second Amended and Restated Revolving Credit
Agreement, dated as of June 4, 2015, among certain FelCor Subsidiaries, as
borrowers, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time) shall have been repaid in full and that all obligations
thereunder and all liens granted pursuant thereto shall have been terminated and
released.

 

(b)           In the good faith and reasonable judgment of the Administrative
Agent:

 

(i)            there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries most recently delivered to the Administrative Agent and the
Lenders prior to the date hereof that has had or could reasonably be expected to
result in a Material Adverse Effect;

 

(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise

 

4

--------------------------------------------------------------------------------


 

materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under this Amendment and the Loan Documents to
which it is a party;

 

(iii)          the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any material agreement, document
or instrument to which any Loan Party is a party or by which any of them or
their respective properties is bound; and

 

(iv)          the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

The Administrative Agent shall notify in writing the Borrower and the Lenders of
the effectiveness of this Amendment, and such notice shall be conclusive and
binding.

 

5.             Representations and Warranties.  The Borrower and the Parent
Guarantor each hereby certifies that: (a)  no Default or Event of Default exists
as of the date hereof or would exist immediately after giving effect to this
Amendment; (b) the representations and warranties made or deemed made by the
Borrower or any other Loan Party in any Loan Document to which such Loan Party
is a party are true and correct in all material respects (unless any such
representation and warranty is qualified by materiality, in which event such
representation and warranty is true and correct in all respects) on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects (unless any such
representation and warranty is qualified by materiality, in which event such
representation and warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances permitted
under the Loan Documents; (c) no consent, approval, order or authorization of,
or registration or filing with, any third party (other than any required filing
with the SEC, which the Borrower agrees to file in a timely manner or filings or
recordations required in connection with the perfection of any Lien on the
Collateral in favor of the Administrative Agent) is required in connection with
the execution, delivery and carrying out of this Amendment or, if required, has
been obtained; and (d) this Amendment has been duly authorized, executed and
delivered so that it constitutes the legal, valid and binding obligation of the
Borrower and the Parent Guarantor, enforceable in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency, and other similar
laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations contained herein
and as may be limited by equitable principles generally.  The Borrower and the
Parent Guarantor each confirms that the Obligations remain outstanding without
defense, set off, counterclaim, discount or charge of any kind as of the date of
this Amendment.  Except as expressly provided herein, this Amendment shall not
constitute an amendment, waiver, consent or release with respect to any
provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a

 

5

--------------------------------------------------------------------------------


 

waiver or release of any of the Lenders’ or the Administrative Agent’s rights
and remedies (all of which are hereby reserved).

 

6.             Ratification.  Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, the Borrower, the Parent
Guarantor and each Subsidiary Guarantor each hereby reaffirms and confirms its
obligations under the Amended Term Loan Agreement, the Guaranty (solely with
respect to the Parent Guarantor and the Subsidiary Guarantors) and the other
Loan Documents to which it is a party and each and every such Loan Document
executed by the undersigned in connection with the Existing Term Loan Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.  This Amendment is not intended to and shall not constitute a
novation.  All references to the Existing Term Loan Agreement contained in the
above-referenced documents shall be a reference to the Amended Term Loan
Agreement and as the same may from time to time hereafter be amended, restated,
supplemented or otherwise modified.

 

7.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

8.             Counterparts.  To facilitate execution, this Amendment and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required.  It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single document.  It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.

 

9.             Headings.  The headings of this Amendment are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

10.          Miscellaneous.  This Amendment shall constitute a Loan Document
under the Amended Term Loan Agreement.  This Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby.  No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.  Any determination that any provision of this
Amendment or any application hereof is invalid, illegal, or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this Amendment.  Each of
the Borrower and the Parent Guarantor represents and warrants that it has
consulted with independent legal counsel of its selection in connection herewith
and is not relying on any representations or warranties of the Administrative
Agent or its counsel in entering into this Amendment.

 

REST OF PAGE INTENTIONALLY LEFT BLANK

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their authorized officers all as of the day and year first above written.

 

 

BORROWER:

 

 

 

RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership

 

 

 

By:

RLJ Lodging Trust,

 

 

a Maryland real estate investment trust,

 

 

its sole general partner

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

PARENT GUARANTOR:

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

RLJ III — C BUCKHEAD, INC.,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Treasurer

 

 

 

 

 

RLJ III — EM WEST PALM BEACH, INC.,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Treasurer

 

[RLJ — Fifth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

EACH OF THE REMAINING SUBSIDIARY
GUARANTORS LISTED ON ANNEX I HERETO

 

 

 

By: RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership, the direct or indirect
holder of all controlling interests in such Subsidiary
Guarantor

 

 

 

 

By: RLJ LODGING TRUST, a Maryland real
estate investment trust, its sole general partner

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Chief Executive Officer

 

 

 

 

[Signatures Continued on Next Page]

 

[RLJ — Fifth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and as a
 Lender

 

 

 

 

 

 

 

By:

/s/ Mark F. Monahan

 

 

Name: Mark F. Monahan

 

 

Title: Senior Vice President

 

 

 

 

[Signatures Continued on Next Page]

 

[RLJ — Fifth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender

 

 

 

 

By:

/s/ Katie Chowdhry

 

 

Name: Katie Chowdhry

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Fifth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Barbara Heubner

 

 

Name: Barbara Heubner

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Fifth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Matthew Stein

 

 

Name: Matthew Stein

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Fifth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as Lender

 

 

 

 

 

By:

/s/ Brian Waldron

 

 

Name: Brian Waldron

 

 

Title: Assistant Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Fifth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as Lender

 

 

 

 

 

 

By:

/s/ T. Barrett Vawter

 

 

Name: T. Barrett Vawter

 

 

Title: Vice President

 

 

 

[Signatures Continued on Next Page]

 

[RLJ — Fifth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

By:

/s/ Brian Gross

 

 

Name: Brian Gross

 

 

Title: Authorized Signatory

 

[RLJ — Fifth Amendment to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

SUBSIDIARY GUARANTORS

 

 

 

SUBSIDIARY GUARANTORS

1.

 

RLJ C CHARLESTON HD, LLC

2.

 

RLJ C HOUSTON HUMBLE, LP

3.

 

RLJ C NY UPPER EASTSIDE, LLC

4.

 

RLJ C PORTLAND DT, LLC

5.

 

RLJ C WAIKIKI, LLC

6.

 

RLJ CABANA MIAMI BEACH, LLC

7.

 

RLJ DBT KEY WEST, LLC

8.

 

RLJ EM IRVINE, LP

9.

 

RLJ EM WALTHAM, LLC

10.

 

RLJ HGN EMERYVILLE, LP

11.

 

RLJ HP FREMONT, LP

12.

 

RLJ HP MADISON DT, LLC

13.

 

RLJ HY ATLANTA MIDTOWN, LLC

14.

 

RLJ HYH CHARLOTTE, LLC

15.

 

RLJ HYH CYPRESS, LP

16.

 

RLJ HYH EMERYVILLE, LP

17.

 

RLJ HYH SAN DIEGO, LP

18.

 

RLJ HYH SAN JOSE, LP

19.

 

RLJ HYH SAN RAMON, LP

20.

 

RLJ HYH SANTA CLARA, LP

21.

 

RLJ HYH WOODLANDS, LP

22.

 

RLJ II — AUSTIN SOUTH HOTELS, LP

23.

 

RLJ II — C AUSTIN AIR, LP

24.

 

RLJ II — C AUSTIN NW, LP

25.

 

RLJ II — C AUSTIN S, LP

26.

 

RLJ II — C CHICAGO MAG MILE, LLC

27.

 

RLJ II — C GOLDEN, LLC

28.

 

RLJ II — C HAMMOND, LLC

29.

 

RLJ II — C LONGMONT, LLC

30.

 

RLJ II — C LOUISVILLE CO, LLC

31.

 

RLJ II — C LOUISVILLE NE KY, LLC

32.

 

RLJ II — C MIDWAY, LLC

33.

 

RLJ II — C MIRAMAR, LLC

 

Annex I-1

 

--------------------------------------------------------------------------------


 

34.

 

RLJ II — C MISHAWAKA, LLC

35.

 

RLJ II — C SALT LAKE, LLC

36.

 

RLJ II — C SUGARLAND, LP

37.

 

RLJ II — F AUSTIN S, LP

38.

 

RLJ II — F CHERRY CREEK, LLC

39.

 

RLJ II — F HAMMOND, LLC

40.

 

RLJ II — F KEY WEST, LLC

41.

 

RLJ II — F MIDWAY, LLC

42.

 

RLJ II — F SAN ANTONIO DT, LP

43.

 

RLJ II — HA CLEARWATER, LLC

44.

 

RLJ II — HA FORT WALTON BEACH, LLC

45.

 

RLJ II — HA GARDEN CITY, LLC

46.

 

RLJ II — HA MIDWAY, LLC

47.

 

RLJ II — HG MIDWAY, LLC

48.

 

RLJ II - HOLX MIDWAY, LLC

49.

 

RLJ II — INDY CAPITOL HOTELS, LLC

50.

 

RLJ II — MH DENVER S, LLC

51.

 

RLJ II — MH MIDWAY, LLC

52.

 

RLJ II — R AUSTIN NW, LP

53.

 

RLJ II — R AUSTIN PARMER, LP

54.

 

RLJ II — R AUSTIN S, LP

55.

 

RLJ II — R FISHERS, LLC

56.

 

RLJ II — R GOLDEN, LLC

57.

 

RLJ II — R HAMMOND, LLC

58.

 

RLJ II — R HOUSTON GALLERIA, LP

59.

 

RLJ II — R LONGMONT, LLC

60.

 

RLJ II — R LOUISVILLE CO, LLC

61.

 

RLJ II — R LOUISVILLE DT KY, LLC

62.

 

RLJ II — R LOUISVILLE NE KY, LLC

63.

 

RLJ II — R MERRILLVILLE, LLC

64.

 

RLJ II — R MIRAMAR, LLC

65.

 

RLJ II — R NOVI, LLC

66.

 

RLJ II — R PLANTATION, LLC

67.

 

RLJ II — R SALT LAKE CITY, LLC

68.

 

RLJ II — R SAN ANTONIO, LP

69.

 

RLJ II — R SUGARLAND, LP

70.

 

RLJ II — R WARRENVILLE, LLC

71.

 

RLJ II — RH BOULDER, LLC

72.

 

RLJ II — RH PLANTATION, LLC

73.

 

RLJ II — S AUSTIN N, LP

 

Annex I-2

 

--------------------------------------------------------------------------------


 

74.

 

RLJ II — S LONGMONT, LLC

75.

 

RLJ II — S LOUISVILLE KY, LLC

76.

 

RLJ II — S MISHAWAKA, LLC

77.

 

RLJ II — S WESTMINSTER, LLC

78.

 

RLJ II — SLE MIDWAY, LLC

79.

 

RLJ III — DBT COLUMBIA, LLC

80.

 

RLJ III — DBT METROPOLITAN MANHATTAN, LP

81.

 

RLJ III — EM FORT MYERS, LLC

82.

 

RLJ III — EM TAMPA DT, LLC

83.

 

RLJ III — F WASHINGTON DC, LLC

84.

 

RLJ III — HA DENVER TECH CENTER, LLC

85.

 

RLJ III — HA HOUSTON GALLERIA, LP

86.

 

RLJ III — HA WEST PALM BEACH AIRPORT, LLC

87.

 

RLJ III — HG NEW ORLEANS CONVENTION CENTER, LLC

88.

 

RLJ III — HG WEST PALM BEACH AIRPORT, LLC

89.

 

RLJ III — HGN DURHAM, LLC

90.

 

RLJ III — HGN HOLLYWOOD, LP

91.

 

RLJ III — HGN PITTSBURGH, LP

92.

 

RLJ III — R COLUMBIA, LLC

93.

 

RLJ III — R NATIONAL HARBOR, LLC

94.

 

RLJ III - R SILVER SPRING, LLC

95.

 

RLJ III — RH PITTSBURGH, LP

96.

 

RLJ III — ST. CHARLES AVE HOTEL, LLC

97.

 

RLJ R ATLANTA MIDTOWN, LLC

98.

 

RLJ R HOUSTON HUMBLE, LP

99.

 

RLJ S HILLSBORO, LLC

100.

 

RLJ C SAN FRANCISCO, LP

101.

 

RLJ HS SEATTLE LYNWOOD, LLC

102.

 

RLJ HP WASHINGTON DC, LLC

103.

 

RLJ II — R OAK BROOK, LLC

104.

 

RLJ S HOUSTON HUMBLE, LP

105.

 

RLJ C HOUSTON HUMBLE GENERAL PARTNER, LLC

106.

 

RLJ EM IRVINE GENERAL PARTNER, LLC

107.

 

RLJ HP FREMONT GENERAL PARTNER, LLC

108.

 

RLJ HYH CYPRESS GENERAL PARTNER, LLC

109.

 

RLJ HYH EMERYVILLE GENERAL PARTNER, LLC

110.

 

RLJ HYH SAN DIEGO GENERAL PARTNER, LLC

111.

 

RLJ HYH SAN JOSE GENERAL PARTNER, LLC

112.

 

RLJ HYH SAN RAMON GENERAL PARTNER, LLC

113.

 

RLJ HYH SANTA CLARA GENERAL PARTNER, LLC

114.

 

RLJ HYH WOODLANDS GENERAL PARTNER, LLC

 

Annex I-3

 

--------------------------------------------------------------------------------


 

115.

 

RLJ II — AUSTIN SOUTH HOTELS GENERAL PARTNER, LLC

116.

 

RLJ II — C AUSTIN AIR GENERAL PARTNER, LLC

117.

 

RLJ II — C AUSTIN NW GENERAL PARTNER, LLC

118.

 

RLJ II — C SUGARLAND GENERAL PARTNER, LLC

119.

 

RLJ II — F AUSTIN S GENERAL PARTNER, LLC

120.

 

RLJ II SENIOR MEZZANINE BORROWER, LLC

121.

 

RLJ II JUNIOR MEZZANINE BORROWER, LLC

122.

 

RLJ II — F SAN ANTONIO DT GENERAL PARTNER, LLC

123.

 

RLJ II — R AUSTIN NW GENERAL PARTNER, LLC

124.

 

RLJ II — R AUSTIN S GENERAL PARTNER, LLC

125.

 

RLJ II — R HOUSTON GALLERIA GENERAL PARTNER, LLC

126.

 

RLJ II — R SAN ANTONIO GENERAL PARTNER, LLC

127.

 

RLJ II — R SUGARLAND GENERAL PARTNER, LLC

128.

 

RLJ III — C BUCKHEAD PARENT, LLC

129.

 

RLJ III — EM WEST PALM BEACH PARENT, LLC

130.

 

RLJ III — HA HOUSTON GALLERIA GENERAL PARTNER, LLC

131.

 

RLJ III — HGN HOLLYWOOD GENERAL PARTNER, LLC

132.

 

RLJ III — RH PITTSBURGH GENERAL PARTNER, LLC

133.

 

RLJ R HOUSTON HUMBLE GENERAL PARTNER, LLC

134.

 

RLJ II — C AUSTIN S GENERAL PARTNER, LLC

135.

 

RLJ II — R AUSTIN PARMER GENERAL PARTNER, LLC

136.

 

RLJ II — S AUSTIN N GENERAL PARTNER, LLC

137.

 

RLJ C SAN FRANCISCO GENERAL PARTNER, LLC

138.

 

RLJ S HOUSTON HUMBLE GENERAL PARTNER, LLC

139.

 

RLJ III — DBT MET MEZZ BORROWER, LP

140.

 

RLJ III — DBT METROPOLITAN MANHATTAN GP, LLC

141.

 

RLJ III — DBT MET MEZZ BORROWER GP, LLC

142.

 

DBT MET HOTEL VENTURE, LP

143.

 

DBT MET HOTEL VENTURE GP, LLC

144.

 

RLJ III — DBT MET HOTEL PARTNER, LLC

145.

 

RLJ HGN EMERYVILLE GENERAL PARTNER, LLC

146.

 

RLJ III — HGN PITTSBURGH GENERAL PARTNER, LLC

 

Annex I-4

 

--------------------------------------------------------------------------------


 

ANNEX II

 

RELEASED SUBSIDIARY GUARANTORS

 

 

 

Subsidiary Guarantor

1.

 

RLJ II — S BAKERSFIELD, LP

2.

 

RLJ III — F26 Manhattan, LLC

3.

 

RLJ III — HGN Manhattan, LLC

4.

 

RLJ II — S BAKERSFIELD GENERAL PARTNER, LLC

 

Annex II-1

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

MARKED AMENDED TERM LOAN AGREEMENT

 

See attached

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

CONFORMED COPY TO AMENDMENT 1 DATED AUGUST 27, 2013, AMENDMENT
2 DATED JUNE 1, 2015, AMENDMENT 3 DATED NOVEMBER 12, 2015 AND,
AMENDMENT 4 DATED APRIL 22, 2016, AND
AMENDMENT 5 DATED AUGUST 31, 2017.

NOT A LEGAL DOCUMENT

 

[g211252kn007i001.jpg]

 

TERM LOAN AGREEMENT

 

Dated as of November 20, 2012

 

by and among

 

RLJ LODGING TRUST, L.P.,
as Borrower,

 

RLJ LODGING TRUST,
as Parent Guarantor,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6.,
as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

and

 

PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent

 

and

 

CAPITAL ONE, N.A.
as Documentation Agent

 

and

 

RAYMOND JAMES,
as Managing Agent

 

WELLS FARGO SECURITIES LLC and PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to New York City Time

3541

 

 

ARTICLE II. LoanLOAN Facility

3642

 

 

Section 2.1. Loan

3642

Section 2.2. Intentionally Omitted

3743

Section 2.3. Intentionally Omitted

3743

Section 2.4. Intentionally Omitted

3743

Section 2.5. Rates and Payment of Interest on the Loan

3743

Section 2.6. Number of Interest Periods

3844

Section 2.7. Repayment of the Loan

3844

Section 2.8. Prepayments

3844

Section 2.9. Continuation

3946

Section 2.10. Conversion

4047

Section 2.11. Notes

4047

Section 2.12. Intentionally Omitted

4148

Section 2.13. Intentionally Omitted

4148

Section 2.14. Intentionally Omitted

4148

Section 2.15. Amount Limitations

4148

Section 2.16. Increase in Commitments

4148

Section 2.17. Funds Transfer Disbursements.

4350

 

 

ARTICLE III. Payments, Fees and Other General Provisions

4350

 

 

Section 3.1. Payments

4350

Section 3.2. Pro Rata Treatment

4451

Section 3.3. Sharing of Payments, Etc.

4451

Section 3.4. Several Obligations

4552

Section 3.5. Fees

4552

Section 3.6. Computations

4552

Section 3.7. Usury

4552

Section 3.8. Statements of Account

4653

Section 3.9. Defaulting Lenders

4653

Section 3.10. Foreign Lenders; Taxes

4754

 

 

ARTICLE IV. Borrowing Base Properties

5159

 

 

Section 4.1. Eligibility of Properties

5159

Section 4.2. Requirements for Unencumbered PoolIntentionally Omitted

5259

Section 4.3. Removal of Properties

5359

 

 

ARTICLE V. Yield Protection, Etc.

5359

 

 

Section 5.1. Additional Costs; Capital Adequacy

5359

Section 5.2. Suspension of LIBOR Loans

5561

Section 5.3. Illegality

5662

Section 5.4. Compensation

5662

Section 5.5. Treatment of Affected Loans

5763

Section 5.6. Affected Lenders

5764

 

--------------------------------------------------------------------------------


 

Section 5.7. Change of Lending Office

5864

Section 5.8. Assumptions Concerning Funding of LIBOR Loans

5865

 

 

ARTICLE VI. Conditions Precedent

5965

 

 

Section 6.1. Initial Conditions Precedent

5965

Section 6.2. Additional Conditions Precedent to Loan

6167

Section 6.3. Conditions as Covenants

6168

 

 

ARTICLE VII. Representations and Warranties

6268

 

 

Section 7.1. Representations and Warranties

6268

Section 7.2. Survival of Representations and Warranties, Etc.

6975

 

 

ARTICLE VIII. Affirmative Covenants

6975

 

 

Section 8.1. Preservation of Existence and Similar Matters

6976

Section 8.2. Compliance with Applicable Law

6976

Section 8.3. Maintenance of Property

7076

Section 8.4. Conduct of Business

7076

Section 8.5. Insurance

7076

Section 8.6. Payment of Taxes and Claims

7077

Section 8.7. Books and Records; Inspections

7177

Section 8.8. Use of Proceeds

7177

Section 8.9. Environmental Matters

7178

Section 8.10. Further Assurances

7278

Section 8.11. Material Contracts

7278

Section 8.12. REIT Status

7279

Section 8.13. Exchange Listing

7279

Section 8.14. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

7279

Section 8.15. Investment Grade Release; Collateral Release Upon Termination of
Collateral Period

82

Section 8.158.16. Compliance with Anti-Corruption Laws and Sanctions

7483

 

 

ARTICLE IX. Information

7483

 

 

Section 9.1. Quarterly Financial Statements

7483

Section 9.2. Year End Statements

7484

Section 9.3. Compliance Certificate

7584

Section 9.4. Other Information

7584

Section 9.5. Electronic Delivery of Certain Information

7887

Section 9.6. Public/Private Information

7988

Section 9.7. Patriot Act Notice; Compliance

7988

 

 

ARTICLE X. Negative Covenants

7989

 

 

Section 10.1. Financial Covenants

7989

Section 10.2. Restrictions on Liens and, Negative Pledges, Investments and
Indebtedness

8291

Section 10.3. Restrictions on Intercompany Transfers

8291

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements

8392

Section 10.5. Plans

8493

Section 10.6. Fiscal Year

8493

Section 10.7. Modifications of Organizational Documents

8494

Section 10.8. Transactions with Affiliates

8494

Section 10.9. Environmental Matters

8594

 

ii

--------------------------------------------------------------------------------


 

Section 10.10. Derivatives Contracts

8594

 

 

ARTICLE XI. Default

8594

 

 

Section 11.1. Events of Default

8595

Section 11.2. Remedies Upon Event of Default

8998

Section 11.3. Intentionally Omitted

90100

Section 11.4. Marshaling; Payments Set Aside

90100

Section 11.5. Allocation of Proceeds

90100

Section 11.6. Intentionally Omitted

91101

Section 11.7. Rescission of Acceleration by Requisite Lenders

91101

Section 11.8. Performance by Administrative Agent

91101

Section 11.9. Rights Cumulative

92102

 

 

ARTICLE XII. The Administrative Agent

92103

 

 

Section 12.1. Appointment and Authorization

92103

Section 12.2. Wells Fargo as Lender

93104

Section 12.3. Approvals of Lenders

94104

Section 12.4. Notice of Events of Default

94105

Section 12.5. Administrative Agent’s Reliance

95105

Section 12.6. Indemnification of Administrative Agent

95106

Section 12.7. Lender Credit Decision, Etc.

96107

Section 12.8. Successor Administrative Agent

97107

Section 12.9. Titled Agents

98108

Section 12.10. Specified Derivatives Contracts

98109

 

 

ARTICLE XIII. Miscellaneous

99109

 

 

Section 13.1. Notices

99109

Section 13.2. Expenses

100111

Section 13.3. Stamp and Intangible Taxes

101111

Section 13.4. Setoff

101112

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers

102112

Section 13.6. Successors and Assigns

103113

Section 13.7. Amendments and Waivers

108118

Section 13.8. Nonliability of Administrative Agent and Lenders

111122

Section 13.9. Confidentiality

111122

Section 13.10. Indemnification

112123

Section 13.11. Termination; Survival

114125

Section 13.12. Severability of Provisions

114126

Section 13.13. GOVERNING LAW

115126

Section 13.14. Counterparts

115126

Section 13.15. Obligations with Respect to Loan Parties

115126

Section 13.16. Independence of Covenants

115126

Section 13.17. Limitation of Liability

115126

Section 13.18. Entire Agreement

116127

Section 13.19. Construction

116127

Section 13.20. Headings

116127

Section 13.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

116127

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Lenders and Commitments

SCHEDULE 1.1.

 

List of Loan Parties and Non-Loan Party BB Property Subsidiaries

SCHEDULE 1.2.

 

Permitted Liens

SCHEDULE 4.1.

 

Initial Borrowing Base Properties

SCHEDULE 7.1.(b)

 

Ownership Structure

SCHEDULE 7.1.(f)

 

Properties

SCHEDULE 7.1.(g)

 

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

 

Material Contracts

SCHEDULE 7.1.(i)

 

Litigation

SCHEDULE 7.1.(s)

 

Affiliate Transactions

SCHEDULE 11.1.(d)

 

Certain Non-Recourse Indebtedness

 

 

 

EXHIBIT A

 

Form of Assignment and Assumption Agreement

EXHIBIT B

 

Form of Notice of Borrowing

EXHIBIT C

 

Form of Notice of Continuation

EXHIBIT D

 

Form of Notice of Conversion

EXHIBIT E

 

Form of Guaranty

EXHIBIT F

 

Form of Note

EXHIBIT G

 

Form of Disbursement Instruction Agreement

EXHIBIT H

 

Form of Compliance Certificate

EXHIBIT I

 

Forms of U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT as amended, supplemented or otherwise modified from
time to time, (this “Agreement”) dated as of November 20, 2012 by and among RLJ
LODGING TRUST, L.P., a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), RLJ LODGING TRUST, a Maryland real estate investment
trust (“Parent Guarantor”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under
Section 13.6. (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”).

 

WHEREAS, the Lenders and Administrative Agent desire to make a $125,000,000 term
loan to Borrower subject to the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accepting Lenders” has the meaning given that term in Section 13.7.(d).

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.(b).

 

“Additional Loan Advance” means an advance made by an Additional  Lender
pursuant to Section 2.16.(c).  From and after the making of an Additional Loan
Advance, such Additional Loan Advance shall comprise a portion of the Loan.

 

“Additional Commitment” means the obligation of an Additional Lender to make an
Additional Loan Advance in accordance with Section 2.16.(c).

 

“Additional Lender” means a Lender (whether a then existing Lender or a new
Lender) that agrees to make an Additional Loan Advance pursuant to Section 2.16.
From and after the making of its Additional Loan Advance, an Additional Lender
shall be a Lender for all purposes hereunder.

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent
Guarantor and its Subsidiaries determined on a consolidated basis for such
period minus (b) the sum of (i) FF&E Reserves for all Hotel Properties of the
Parent Guarantor and its Subsidiaries for such period and (ii) the Parent
Guarantor’s and its Subsidiaries’ Ownership Share of the FF&E Reserves for all
Hotel Properties of their Unconsolidated Affiliates for such period.

 

“Adjusted Funds From Operations” means, with respect to a Person and for a given
period, Funds From Operations of such Person for such period, plus non-cash
charges, including

 

--------------------------------------------------------------------------------


 

amortization expense for stock options and impairment charges (other than
non-cash charges that constitute an accrual of a reserve for future cash
payments), of such Person for such period.

 

“Adjusted Net Operating Income” or “Adjusted NOI” means, for any period, the Net
Operating Income of the applicable Hotel Properties for such period, subject to
the following adjustments:

 

(a)         for each applicable Hotel Property base management fees shall equal
the greater of (i) three percent (3.0%) of Gross Operating Revenues or (ii) the
actual base management fees paid under the applicable Management Agreement;

 

(b)         for each applicable Hotel Property reserves for FF&E and capital
items shall equal the greater of (i) four percent (4.0%) of Gross Operating
Revenues or (ii) the amount of reserves required under the applicable Management
Agreement or Franchise Agreement; and

 

(c)          for each applicable Hotel Property (other than a Hotel Property
managed by Marriott International, Inc.) royalty fees shall equal the greater of
(i) four percent (4.0%) of Gross Operating Revenues or (ii) the actual royalty
fees payable under the applicable Franchise Agreement.

 

For purposes of determining Adjusted NOI, the Net Operating Income shall be
calculated on a pro forma basis for acquisitions and dispositions during such
period, such that (i) in the case of a Hotel Property acquired during the
calculation period, the Net Operating Income thereof for the entire period shall
be included in the determination of Adjusted NOI and (ii) in the case of a Hotel
Property disposed of during the calculation period, the Net Operating Income
thereof for the entire period shall be excluded in the determination of Adjusted
NOI for such period.

 

“Administrative Agent” means Wells Fargo Bank, National Association, including
its branches and affiliates, as contractual representative of the Lenders under
this Agreement, or any successor Administrative Agent appointed pursuant to
Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by a Lender and delivered to the Administrative Agent in a form supplied by the
Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 5.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement” has the meaning given to that term in the recitals hereto.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Amendment No. 5 Effective Date” means August 31, 2017.

 

2

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the Leverage Ratio as determined in accordance with Section 10.1.(a):

 

Level

 

Leverage Ratio

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

Less than 4.00 to 1.00

 

2.05

%

1.05

%

2

 

Greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00

 

2.25

%

1.25

%

3

 

Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00

 

2.55

%

1.55

%

4

 

Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00

 

2.65

%

1.65

%

5

 

Greater than or equal to 6.00 to 1.00

 

3.00

%

2.00

%

 

The Applicable Margin shall be determined by the Administrative Agent from time
to time based on the Leverage Ratio as set forth in the Compliance Certificate
most recently delivered by the Borrower pursuant to Section 9.3.  Any adjustment
to the Applicable Margin shall be effective as of the first day of the calendar
month immediately following the month during which the Borrower delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 9.3.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 9.3., the Applicable Margin shall equal the percentage corresponding
to Level 5 until the first day of the calendar month immediately following the
month that the required Compliance Certificate is delivered.  Notwithstanding
the foregoing, for the period from the Effective Date through but excluding the
date on which the Administrative Agent first determines the Applicable Margin as
set forth above, the Applicable Margin shall be determined based on Level 2. 
Thereafter, such Applicable Margin shall be adjusted from time to time as set
forth in this definition.  The provisions of this definition shall be subject to
Section 2.5.(c).  Notwithstanding the foregoing, during the six-month period
commencing on the first day of the calendar month following the

 

3

--------------------------------------------------------------------------------


 

Borrower’s delivery of any Compliance Certificate pursuant to Section 9.3.
reflecting that the Borrower’s initial election for any Leverage Increase
PeriodRatio exceeds 6.50 to 1.00 as of the end of the applicable four-quarter
fiscal period, the Applicable Margin shall be increased by 0.35% for each Level.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Arrangers” means Wells Fargo Securities, LLC and PNC Capital Markets LLC.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee (with the consent of any party whose consent is required by
Section 13.6.), and the Administrative Agent, substantially in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means the Loan or a portion thereof bearing interest at a rate
based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Board” shall meanmeans the Board of Governors of the Federal Reserve System of
the United States.

 

“Borrowed Money Recourse Debt” means, with respect to a Person, as of any date
of determination, all of the following (without duplication): (a) all
obligations of such Person in respect of money borrowed; (b) all obligations of
such Person, whether or not for money borrowed (i) represented by notes payable,
or drafts accepted, in each case representing extensions of credit or
(ii) evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of other Persons of the type described in the preceding clauses
(a) and (b) which such

 

4

--------------------------------------------------------------------------------


 

Person has Guaranteed or is otherwise recourse to such Person and (d) all
obligations of other Persons of the type described in the preceding clauses
(a) and (b) secured by (or for which the holder of such obligations has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such obligations or other payment obligation;
provided, however, that Borrowed Money Recourse Debt shall in any event exclude
(i) Nonrecourse Indebtedness, including Guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
non-recourse liability, (ii) intercompany Indebtedness between or among any of
the Parent Guarantor, the Borrower and their Subsidiaries, (iii) trade debt
incurred in the ordinary course of business, and (iv) Indebtedness of the type
described in clauses (b)(iii) through (h) of the definition of “Indebtedness”.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.5.(c).

 

“Borrowing Base Property” means an Eligible Property that is included in the
Unencumbered Pool pursuant to Section 4.1.  Unless otherwise approved by the
Requisite Lenders, a Property shall cease to be a Borrowing Base Property if at
any time such Property shall cease to be an Eligible Property.

 

“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Capital One Term Loan Agreement” means that certain Term Loan Agreement, dated
as of December 22, 2014, as amended by that certain First Amendment to Term Loan
Agreement, dated as of June 1, 2015, and that certain Second Amendment to Term
Loan Agreement, dated as of November 12, 2015, that certain Third Amendment to
Term Loan Agreement, dated as of April 28, 2016, and that certain Fourth
Amendment to Term Loan Agreement dated as of August 31, 2017, by and among the
Borrower, the Parent Guarantor, Capital One, National Association, as
administrative agent, and the lenders party thereto.

 

“Capitalization Rate” means 8.00%, provided, however that in the case of upscale
or above Hotel Properties in the central business districts of Manhattan, New
York (including Doubletree Metropolitan, Fashion 26 and Hilton Garden Inn on W.
35th), Washington, DC (including Homewood Suites and Fairfield Inn and Suites),
Chicago, Illinois, Boston, Massachusetts, Los Angeles, California and San
Francisco, California, the Capitalization Rate shall meanmeans 7.25%.

 

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts,
in each case that are required

 

5

--------------------------------------------------------------------------------


 

to be capitalized for financial reporting purposes in accordance with GAAP.  The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than thirty days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Collateral” has the meaning given that term in Section 8.14.(c).

 

“Collateral Documents” means, collectively, the Pledge Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Guaranteed
Obligations (which, for purposes of the Collateral Documents, may include any
such Collateral Documents that jointly secure the Guaranteed Obligations and any
Pari Passu Debt obligations, and any intercreditor agreements contemplated by
the definition of Pari Passu Debt), including, without limitation, all other
security agreements, pledge agreements, deeds of trust, pledges, powers of
attorney, consents, assignments, notices, financing statements and all other
written matter whether heretofore, now, or hereafter executed by the Parent
Guarantor, the Borrower or any of their Subsidiaries and delivered to the
Administrative Agent to create, perfect or evidence Liens to secure the
Guaranteed Obligations (which, for purposes of the Collateral Documents, may
include any such Collateral Documents that jointly secure the Guaranteed
Obligations and any Pari Passu Debt obligations and any intercreditor agreements
contemplated by the definition of Pari Passu Debt).

 

“Collateral Period” means any period after the Amendment No. 5 Effective Date
commencing on the occurrence of a Collateral Trigger Date and ending on the
Collateral Release Date subsequent to such Collateral Trigger Date.

 

“Collateral Release” has the meaning given that term in Section 8.15.(a).

 

6

--------------------------------------------------------------------------------


 

“Collateral Release Date” means any date after a Collateral Trigger Date on
which no Default or Event of Default is continuing and the Borrower delivers a
Release Certificate as required by Section 8.15.

 

“Collateral Trigger Date” means (a) any date after the Amendment No. 5 Effective
Date on which the Borrower delivers a Compliance Certificate pursuant to
Section 9.3. which shows that the Leverage Ratio is greater than 6.50 to 1.00 as
of the end of any two consecutive fiscal quarters of the Parent Guarantor or
(b) such later date as the Administrative Agent shall reasonably determine.

 

“Commitment” means (a) as to any Lender party to this Agreement on the Effective
Date, the obligation of such Lender to advance a portion of the Loan to the
Borrower hereunder on the Effective Date in an aggregate principal amount equal
to the amount set forth opposite such Lender’s name on Schedule 1 hereto as such
Lender’s “Commitment”, and (b) as to any Additional Lender its obligation to
make the Additional Loan Advance pursuant to Section 2.16. in the amount of its
Additional Commitment.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the Outstanding Amount of the Loan (including any Additional
Loan Advances) held by such Lender to (b) the Outstanding Amount of the Loan
(including any Additional Loan Advances) held by all Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.  1 et seq.),
as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Credit Event” means the making of the Loan or an Additional Loan Advance.

 

“Credit Rating” means, with respect to any Person, the rating assigned by a
Rating Agency to the senior, unsecured non-credit enhanced long-term
Indebtedness of such Person.

 

7

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both; provided, however, that the failure to make any payment of
interest or any payment of fees provided for in Sections 3.5.(b) and
3.5.(c) shall not constitute a Default unless and until such failure continues
for three (3) Business Days following Administrative Agent’s delivery to
Borrower of an invoice therefor (which delivery may be effected by actual
delivery of the written invoice or by electronic communication, including the
Internet, e-mail or an intranet website to which the Borrower has access).

 

“Defaulting Lender” means, subject to Section 3.9.(e), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as the ownership of such Equity Interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a

 

8

--------------------------------------------------------------------------------


 

Defaulting Lender (subject to Section 3.9.(e)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate (i) which is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) a “swap  agreement”
as defined in Section 101 of the Bankruptcy Code.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Development/Redevelopment Property” means at any time a Property that upon
completion will constitute a Hotel Property and that is currently under
development and not an operating property during such development and, subject
to the last sentence of this definition, on which the improvements related to
the development have not been completed. The term “Development/Redevelopment
Property” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by the Parent Guarantor, any Subsidiary or
any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition and (ii) a
third party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate.  A Development/Redevelopment Property on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Hotel Property has been completed for at least four
(4) full fiscal quarters shall cease to constitute a

 

9

--------------------------------------------------------------------------------


 

Development/Redevelopment Property; provided, however, that Borrower shall be
permitted to designate such Property as a Seasoned Property at any earlier time.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit G to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of:

 

(a)                                 net income (loss) of such Person for such
period determined on a consolidated basis excluding the following (but only to
the extent included in determining net income (loss) for such period):
(i) depreciation and amortization; (ii) interest expense; (iii) income tax
expense; (iv) extraordinary or nonrecurring items, including, without
limitation, gains and losses from the sale of operating Hotel Properties;
(v) pursuit and transaction costs related to the acquisition or disposition of
properties (whether or not consummated) that were capitalized prior to FAS 141-R
which do not represent a recurring cash item in such period or in any future
period; (vi) other non-cash charges, including  amortization expense for stock
options and impairment charges (other than non-cash charges that constitute an
accrual of a reserve for future cash payments); and (vii) equity in net income
(loss) of its Unconsolidated Affiliates; plus

 

(b)                                 such Person’s Ownership Share of EBITDA of
its Unconsolidated Affiliates.

 

For purposes of this definition, nonrecurring items shall be deemed to include
gains and losses on early extinguishment of Indebtedness.

 

For purposes of determining EBITDA for any calculation period of twelve months,
net earnings of any Hotel Property shall be calculated on a pro forma basis for
acquisitions and dispositions, such that (i) in the case of a Hotel Property
acquired during the calculation period, the net income (loss) from such Hotel
Property for the entire period shall be included in the determination of EBITDA
and (ii) in the case of a Hotel Property disposed of during the calculation
period, the net income (loss) from such Hotel Property shall be excluded in the
determination of EBITDA for such period.  If (i) by reason of the foregoing
sentence, EBITDA includes (or excludes) net earnings of a Hotel Property for any
quarter during the calculation period prior to the acquisition (or disposition)
thereof and (ii) the Person that acquired (or disposed of) such Hotel Property
incurred (or repaid) Secured Indebtedness secured by such Hotel Property during
the calculation period, there shall be included in (or excluded from) Fixed
Charges for such period Interest Expense associated with such Secured
Indebtedness for the time prior to such acquisition (or disposition), calculated
on a pro forma basis as if (x) in the case of an acquisition, such Secured
Indebtedness had encumbered such Hotel Property for each quarter of the
calculation period in respect of which net earnings of such Hotel is included
pursuant to clause (i) above and (y) in the case of a disposition, such Secured
Indebtedness had been repaid at the beginning of such calculation period.

 

10

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) approved by (i) the Administrative Agent and
(ii) unless a Default or Event of Default exists, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Eligible Property” means a Hotel Property which satisfies all of the following
requirements as certified by the Borrower: (a) such Hotel Property is operating
as a lodging Property; (b) such Property is owned in fee simple by, or subject
to a Qualified Ground Lease to, the Borrower or a Wholly-Owned Subsidiary of the
Borrower (except that the Doubletree Metropolitan in New York City may be
designated as an Eligible Property, provided that the Borrower retains, directly
or indirectly, a 95% ownership interest therein); (c) such Hotel Property is
located in a State of the United States of America or in the District of
Columbia; (d) neither such Hotel Property, nor if such Hotel Property is owned
by a Wholly-Owned Subsidiary of the Borrower, any of the Borrower’s direct or
indirect ownership interest in such Wholly-Owned Subsidiary, is subject to
(i) any Lien other than Permitted Liens or (ii) any Negative Pledge;
(e) regardless of whether such Hotel Property is owned by the Borrower or a
Wholly-Owned Subsidiary of the Borrower, the Borrower has the right directly, or
indirectly through a Subsidiary, to take the following actions without the need
to obtain the consent of any Person: (i) to create Liens on such Hotel Property
as security for Indebtedness of the Borrower or such Wholly-Owned Subsidiary, as
applicable, and (ii) to sell, transfer or otherwise dispose of such Property (it
being understood that (x) a Financial Covenant Limitation or, (y) any provision
contained in any Hotel Sale Agreement restricting the creation of Liens on, or
the sale, transfer or other disposition of, any property that is the subject of
such Hotel Sale Agreement or (z) Permitted Transfer Restrictions, shall not
violate this clause (e)); and (f) such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters which are

 

11

--------------------------------------------------------------------------------


 

not individually or collectively material to the profitable operation of such
Hotel Property and (g) such Hotel Property is not owned in fee simple by, or
subject to a Qualified Ground Lease to, any Excluded FelCor Subsidiary.

 

“Eligible Subsidiary” means (i) all existing and future Subsidiaries of the
Parent Guarantor (other than Excluded Subsidiaries) and (ii) each Subsidiary of
the Parent Guarantor (other than an Excluded Subsidiary) that owns, directly or
indirectly, any Equity Interests in any Subsidiary described in clause (i).

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials, including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601
et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
and amended from time to time.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

12

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Exchange Act” has the meaning given to that term in Section 11.1.(l)(ii).

 

“Excluded FelCor Subsidiary” means any FelCor Subsidiary; provided, that upon
the redemption in full of the Existing FelCor Bonds, each FelCor Subsidiary
shall cease to be an Excluded FelCor Subsidiary.

 

“Excluded Pledged Collateral” means:

 

(a) the Equity Interests of any Subsidiary that are prohibited by Applicable Law
from being subject to a pledge agreement for the benefit of the Secured Parties;
and

 

(b) the Equity Interests of any Subsidiary that is subject to a Permitted
Transfer Restriction of the type described in clause (a) of the definition of
“Permitted Transfer Restriction” for so long as and solely to the extent that
such Permitted Transfer Restriction prohibits the grant of a Lien on such Equity
Interests;

 

provided, however, that:

 

(x)           with respect to any Equity Interests of a Subsidiary that are
excluded by virtue of clause (b) above, (A) the Borrower shall, from and after
the Collateral Trigger Date, exercise commercially reasonable efforts to obtain
the consent of the counterparty to the applicable Permitted Transfer Restriction
to permit the grant of a Lien on such excluded Equity Interests, (B) unless
otherwise prohibited pursuant to the terms of the applicable Permitted Transfer
Restriction, the Borrower shall, on or prior to the Collateral Trigger Date,
cause a parent entity that owns, directly or indirectly, any Equity Interests in
such Subsidiary to own directly 100% of such excluded Equity Interests and
pledge the Equity Interests of such parent entity in accordance with the
requirements of this Agreement and (C) during any Collateral Period, in no event
shall the Unencumbered Asset Value attributable to Subsidiaries the Equity
Interests of which constitute Excluded Pledged Collateral pursuant to clause
(b) above (but not including Subsidiaries with a parent entity whose Equity
Interests have been pledged as set forth in the preceding clause (B)) exceed 20%
of the Unencumbered Asset Value in the aggregate; and

 

(y)           notwithstanding anything to the contrary hereinabove contained in
clauses (a) and (b): (A) if and to the extent any prohibition, breach or default
under any contract of the type described in clause (b) above shall be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
Applicable Law (including any Debtor Relief Law) or principles of equity, or to
the extent any Lien on any such Equity Interests shall be expressly permitted by
the applicable counterparty(ies) by consent, waiver or otherwise, such
applicable Equity Interests shall not constitute Excluded Pledged Collateral;
and (B) any Collateral (or any portion thereof) that ceases to satisfy the
criteria for Excluded Pledged Collateral (whether as a result of any

 

13

--------------------------------------------------------------------------------


 

Person obtaining any necessary consent, any change in any Applicable Law, or
otherwise) shall no longer be Excluded Pledged Collateral.

 

“Excluded Subsidiary” means any Subsidiary of the Parent Guarantor (other than
the Borrower) (a) that is an Excluded FelCor Subsidiary or (b)(i) holding title
to assets that are or are reasonably expected within sixty (60) days to become
collateral for any Secured Indebtedness of such Subsidiary, or is a direct or
indirect beneficial owner of a Subsidiary holding title to or beneficially
owning such assets (but having no material assets other than such beneficial
ownership interests) and (bii) that is or is reasonably expected within sixty
(60) days to become prohibited from guarantying the Indebtedness of any other
Person pursuant to (ix) any document, instrument or agreement evidencing such
Secured Indebtedness or (iiy) a provision of such Subsidiary’s organizational
documents, which provision was or is reasonably expected within sixty (60) days
to be included in such Subsidiary’s organizational documents as a condition to
the extension of such Secured Indebtedness.  The 60-day periods provided abovein
clause (b) of the preceding sentence may be extended by the Administrative Agent
in its reasonable discretion.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of  the liability of
such Loan Party for or the Guarantee of such Loan Party of, or the grant by such
Loan Party of a Lien to secure, such Swap Obligation (or any liability or
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of  this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to an
Applicable Law in effect on the date on which (i) such Lender acquires such
interest in the Loan (other than pursuant to an assignment request by the
Borrower under Section 5.6) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.10., amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.10.(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

14

--------------------------------------------------------------------------------


 

“Existing FelCor Bonds” means, collectively, (a) the 5.625% Senior Secured Notes
due 2023 (the “Existing Secured FelCor Bonds”) issued pursuant to the Indenture,
dated as of December 17, 2012, by and between FelCor Lodging Limited
Partnership, as issuer, and U.S. Bank National Association, as trustee,
collateral agent, registrar and paying agent, as supplemented by the First
Supplemental Indenture, dated as of January 7, 2013, by and among FelCor Lodging
Limited Partnership, FelCor Lodging Trust Incorporated, the additional
subsidiary guarantors party thereto, and U.S. Bank National Association, as
trustee and collateral agent and (b) the 6.000% Senior Notes due 2025 (the
“Existing Unsecured FelCor Bonds”) issued pursuant to the Indenture, dated as of
May 21, 2015, by and among FelCor Lodging Limited Partnership, the guarantors
party thereto, and U.S. Bank National Association, as trustee, registrar and
paying agent, in each case, as such bonds may be supplemented or otherwise
modified from time to time.

 

“Existing Secured FelCor Bonds” has the meaning given that term in the
definition of “Existing FelCor Bonds”.

 

“Existing Unsecured FelCor Bonds” has the meaning given that term in the
definition of “Existing FelCor Bonds”.

 

“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.  Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Trustees of the Parent
Guarantor (or an authorized committee thereof) acting in good faith conclusively
evidenced by a board resolution thereof delivered to the Administrative Agent
or, with respect to any asset valued at no more than $5,000,000, such
determination may be made by the chief executive officer or the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent; provided,
that, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

15

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain fee letter dated as of September 28, 2012, by
and between the Borrower, the Administrative Agent, the Syndication Agent and
the Arrangers, as amended, supplemented or otherwise modified from time to time.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

 

“FelCor Acquisition” means the acquisition by the Borrower of FelCor Lodging
Trust Incorporated and all of its Subsidiaries pursuant to that certain
Agreement and Plan of Merger, dated as of April 23, 2017, by and among the
Parent Guarantor, the Borrower, Rangers Sub I, LLC, a wholly owned subsidiary of
the Borrower, Rangers Sub II, LP, an indirect wholly owned subsidiary of the
Borrower, FelCor Lodging Trust Incorporated, and FelCor Lodging Limited
Partnership.

 

“FelCor Subsidiary” means FelCor Lodging Trust Incorporated or any of its
Subsidiaries.

 

“FF&E” means all fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on any Hotel Property or
used in connection with the use, occupancy, operation and maintenance of all or
any part of any Hotel Property, other than stocks of food, beverages and other
supplies held for consumption in normal operation.

 

“FF&E Reserves” means, for any period and with respect to any Hotel Property, an
amount equal to the greater of (a) 4.0% of Gross Operating Revenues of such
Hotel Property or (b) the amount of reserves required under the Management
Agreement or Franchise Agreement for such Hotel Property.

 

“Financial Covenant Limitation” has the meaning set forth in the definition of
“Negative Pledge.”

 

“Fitch” means Fitch Ratings, Inc. and its successors.

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period (if applicable,
calculated on a pro forma basis as provided in the last sentence of the
definition of “EBITDA”), plus (b) the aggregate of all regularly scheduled
principal payments on Indebtedness payable by such Person during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness) (if applicable, calculated on a pro forma basis as
provided in the last sentence of the definition of “EBITDA”), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period, plus (d) the aggregate payment for cash taxes paid by such Person during
such period.  The Parent Guarantor’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included when determining the Fixed Charges of
the Parent Guarantor.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

16

--------------------------------------------------------------------------------


 

“Fourth Amendment Effective Date” means April 22, 2016.

 

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Hotel Property.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates. 
Adjustments for Unconsolidated Affiliates will be calculated to reflect funds
from operations on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds From
Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Fourth Amendment
Effective Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other comparable authority (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority and any
supra-national bodies such as the European Union or the European Central Bank)
or any arbitrator with authority to bind a party at law.

 

“Gross Operating Expenses” means, for any period of time for any Hotel Property,
all costs and expenses of maintaining, conducting and supervising the operation
of such Hotel Property which are properly attributable to the period under
consideration under the Borrower’s system of accounting, including without
limitation (but without duplication): (i) the cost of all

 

17

--------------------------------------------------------------------------------


 

food and beverages sold or consumed and of all Inventory; (ii) salaries and
wages of personnel employed at such Hotel Property, including costs of payroll
taxes and employee benefits and all other expenses not otherwise specifically
referred to in this paragraph which are referred to as “Administrative and
General Expenses” in the Uniform System; (iii) the cost of all other goods and
services obtained by Manager in connection with its operation of such Hotel
Property including, without limitation, heat and utilities, office supplies and
all services performed by third parties, including leasing expenses in
connection with telephone and data processing equipment; (iv) the cost of
repairs to and maintenance of such Hotel Property (excluding capital
expenditures); (v) insurance premiums for all insurance maintained with respect
to such Hotel Property, including, without limitation, property damage
insurance, public liability insurance, and such business interruption or other
insurance as may be provided for protection against claims, liabilities and
losses arising from the use and operation of such Hotel Property and losses
incurred with respect to deductibles applicable to the foregoing types of
insurance; (vi) workers’ compensation insurance or insurance required by similar
employee benefits acts; (vii) all personal property taxes, real estate taxes,
assessments and any other ad valorem taxes imposed on or levied in connection
with such Hotel Property (less refunds, offsets or credits thereof, and interest
thereon, if any, received during the period in question) and all other taxes,
assessments and other governmental charges (other than federal, state or local
income taxes and franchise taxes or the equivalent) payable by or assessed
against the owner or ground lessor of such Hotel Property or the applicable
Manager or Operating Lessee with respect to the operation of such Hotel Property
and water and sewer charges; (viii) all sums deposited into any maintenance or
capital expenditure reserve, including the amount of the applicable FF&E
Reserve; (ix) legal fees related to the operation of such Hotel Property;
(x) except to the extent the same are normally treated as capital expenditures
under the Uniform System or GAAP, the costs and expenses of technical
consultants and specialized operational experts for specialized services in
connection with non-recurring work on operational, functional, decorating,
design or construction problems and activities, including the fees (if any) of
the applicable Manager in connection therewith, such as ADA studies, life safety
reviews, and energy efficiency studies; (xi) all expenses for marketing such
Hotel Property, including all expenses of advertising, sales promotion and
public relations activities; (xii) utility taxes and other taxes (as those terms
are defined in the Uniform System) and municipal, county and state license and
permit fees; (xiii) all fees (including base and incentive fees), assessments,
royalties and charges payable under the applicable Management Agreement and
Franchise Agreement (if any); (xiv) reasonable reserves for uncollectible
accounts receivable; (xv) credit card fees, travel agent commissions and other
third-party reservation fees and charges; (xvi) all parking charges and other
expenses associated with revenues received by the applicable Manager related to
parking operations, including valet services; (xvii) common expenses charges,
common area maintenance charges and similar costs and expenses; (xviii) rent
payments under any ground lease; and (xix) any other cost or charge classified
as an Operating Expense or an Administrative and General Expense under the
Uniform System in the applicable Management Agreement unless specifically
excluded under the provisions of this Agreement.  Gross Operating Expenses shall
not include (a) depreciation and amortization except as otherwise provided in
this Agreement; (b) the cost of any item specified in the applicable Management
Agreement to be provided at Manager’s sole expense; (c) debt service;
(d) capital repairs and other expenditures which are normally treated as capital
expenditures under the Uniform System or GAAP; or (e) other recurring or
non-recurring

 

18

--------------------------------------------------------------------------------


 

ownership costs such as partnership or limited liability company administration
and costs of changes to business and liquor licenses.

 

“Gross Operating Revenues” means, for any period of time for any Hotel Property,
without duplication, all income and proceeds of sales of every kind (whether in
cash or on credit and computed on an accrual basis) received by the owner (or,
if such Hotel Property is ground leased, the ground lessee) of such Hotel
Property or the applicable Operating Lessee or Manager for the use, occupancy or
enjoyment of such Hotel Property or the sale of any goods, services or other
items sold on or provided from such Hotel Property in the ordinary course of
operation of such Hotel Property, including, without limitation, all income
received from tenants, transient guests, lessees, licensees and concessionaires
and other services to guests at such Hotel Property, and the proceeds from
business interruption insurance, but excluding the following: (i) any excise,
sales or use taxes or similar governmental charges collected directly from
patrons or guests, or as a part of the sales price of any goods, services or
displays, such as gross receipts, admission, cabaret or similar or equivalent
taxes; (ii) receipts from condemnation awards or sales in lieu of or under
threat of condemnation; (iii) proceeds of insurance (other than business
interruption insurance); (iv) other allowances and deductions as provided by the
Uniform System in determining the sum contemplated by this definition, by
whatever name, it may be called; (v) proceeds of sales, whether dispositions of
capital assets, FF&E or equipment (other than sales of Inventory in the ordinary
course of business); (vi) gross receipts received by tenants, lessees (other
than Operating Lessees), licensees or concessionaires of the owner (or, if such
Hotel Property is ground leased, the ground lessee) of such Hotel Property;
(vii) consideration received at such Hotel Property for hotel accommodations,
goods and services to be provided at other hotels although arranged by, for or
on behalf of, and paid over to, the applicable Manager; (viii) tips, service
charges and gratuities collected for the benefit of employees; (ix) proceeds of
any financing; (x) working capital provided by the Parent Guarantor or any
Subsidiary of the Parent Guarantor or the applicable Operating Lessee;
(xi) amounts collected from guests or patrons of such Hotel Property on behalf
of tenants of such Hotel Property and other third parties; (xii) the value of
any goods or services in excess of actual amounts paid (in cash or services)
provided by the applicable Manager on a complimentary or discounted basis; and
(xiii) other income or proceeds resulting other than from the use or occupancy
of such Hotel Property, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from such Hotel Property in
the ordinary course of business. Gross Operating Revenues shall be reduced by
credits or refunds to guests at such Hotel Property.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Subsidiary of the
Borrower under any Specified Derivatives Contract (other than any Excluded Swap
Obligation).

 

“Guarantors” means (a) the Parent Guarantor and (b) the Subsidiary Guarantors.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of

 

19

--------------------------------------------------------------------------------


 

nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  Obligations in respect of customary performance guaranties and
Guaranties constituting Nonrecourse Indebtedness shall not be deemed to give
rise to Indebtedness or otherwise constitute a Guaranty except as otherwise
provided in the definition of “Nonrecourse Indebtedness”.  As the context
requires, “Guaranty” shall also mean the Guaranty of even date herewith in the
form of Exhibit E executed by the Guarantors in favor of the Administrative
Agent for its benefit and the benefit of the Lenders, as the same may be
supplemented, amended or otherwise modified from time to time.

 

“Guaranty Requirement” has the meaning given that term in Section 8.14.(ba).

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; (f) urea formaldehyde insulation; and (g) electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

“Hotel Property” means a Property on which there is located an operating hotel.

 

“Hotel Sale Agreement” means any agreement providing for the sale of a Hotel
Property or Equity Interests in a Wholly-Owned Subsidiary of the Borrower that
directly or indirectly owns in fee simple such Hotel Property, or is party to a
Qualified Ground Lease in respect thereof.

 

“ICE” has the meaning given that term in the definition of “LIBOR”.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

 

(a)                                 all obligations of such Person in respect of
money borrowed or for the deferred purchase price of property or services (other
than trade debt incurred in the ordinary course of business and not more than
thirty (30) days past due unless being contested in good faith);

 

20

--------------------------------------------------------------------------------


 

(b)                                 all obligations of such Person, whether or
not for money borrowed (i) represented by notes payable, or drafts accepted, in
each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered;

 

(c)                                  Capitalized Lease Obligations of such
Person;

 

(d)                                 all reimbursement obligations (contingent or
otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment);

 

(e)                                  all Off-Balance Sheet Obligations of such
Person;

 

(f)                                   all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment  (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)) in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends;

 

(g)                                  all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); provided, however,
that purchase obligations pursuant to this clause (g) shall be included only to
the extent that the amount of such Person’s liability for the purchase price is
not limited to the amount of any associated deposit given by such Person;

 

(h)                                 net obligations under any Derivatives
Contract (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);

 

(i)                                     all Indebtedness of other Persons which
such Person has Guaranteed or is otherwise recourse to such Person (except for
Guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to non-recourse liability);

 

(j)                                    all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and

 

(k)                                 such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person.

 

21

--------------------------------------------------------------------------------


 

Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person
(other than with respect to customary non-recourse carve-outs described in
clause (i) above), in which case the greater of such Person’s Ownership Share of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person).  The Loan hereunder and the
“Loans” and “Letter of Credit Liabilities” (both as defined in the Revolving
Credit Agreement) shall constitute Indebtedness of the Borrower.  The
calculation of Indebtedness shall not include any fair value adjustments to the
carrying value of liabilities to record such Indebtedness at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of Indebtedness shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount.

 

“Indemnifiable Amounts” has the meaning given that term in Section 12.6.

 

“Indemnified Costs” has the meaning given that term in Section 13.10.(a).

 

“Indemnified Party” has the meaning given that term in Section 13.10.(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Indemnity Proceeding” has the meaning given that term in Section 13.10.(a).

 

“Information Materials” has the meaning given that term in Section 9.6.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s Ownership Share of Interest Expense of its Unconsolidated
Affiliates for such period. Interest Expense shall include the interest
component of Capitalized Lease Obligations and shall exclude the amortization of
any deferred financing fees.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any

 

22

--------------------------------------------------------------------------------


 

day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month.  Notwithstanding the foregoing: (a) if any Interest
Period would otherwise end after the Maturity Date, such Interest Period shall
end on the Maturity Date and (b) each Interest Period that would otherwise end
on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

 

“Inventory” shall have the meaning ascribed to such term in the UCC, and
including within the term items which would be entered on a balance sheet under
the line items for “Inventories” or “China, glassware, silver, linen and
uniforms” under the Uniform System.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment to the extent that it constitutes Indebtedness.  Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Loan Document, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

“Investment Grade Ratings Criteria” means receipt by the Parent Guarantor or the
Borrower of a Credit Rating of BBB- or better from S&P or Baa3 or better from
Moody’s, applicable to the senior, unsecured, non-credit enhanced long-term debt
of the Parent Guarantor or the Borrower, as applicable.

 

“Investment Grade Release” has the meaning specified in Section 8.15.(a).

 

“Joinder Default” has the meaning given that term in Section 11.1.

 

“Knickerbocker Loan Agreements” means, collectively, (a) the Amended and
Restated Acquisition Loan Agreement, dated as of November 20, 2015, among FCH HH
Knickerbocker Owner, L.P., as borrower, the lenders party thereto from time to
time and The Bank of Nova Scotia, as administrative agent, (b) the Amended and
Restated Project Loan Agreement, dated as of November 20, 2015, among FCH HH
Knickerbocker Owner, L.P., as borrower, the lenders party thereto from time to
time and The Bank of Nova Scotia, as administrative agent, and (c) the Amended
and Restated Building Loan Agreement, dated as of November 20, 2015, among FCH
HH Knickerbocker Owner, L.P., as borrower, the lenders party thereto from time
to time and The Bank of Nova Scotia, as administrative agent.

 

23

--------------------------------------------------------------------------------


 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns,
provided, however, that the term “Lender” shall exclude any Lender (or its
Affiliates) in its capacity as a Specified Derivatives Provider.

 

“Lender Parties” has the meaning given to such term in Section 13.8.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“Leverage Increase Period” has the meaning given that term in Section 10.1.(a).

 

“Leverage Ratio” means, as of a given date, the ratio of (a) (i) Indebtedness of
the Parent Guarantor and its Subsidiaries on a consolidated basis determined as
of such date minus (ii) Unrestricted Cash and Cash Equivalents of the Parent
Guarantor and its Subsidiaries in excess of $25,000,000 on such date, to
(b) EBITDA of the Parent Guarantor and its Subsidiaries for the period of the
four consecutive fiscal quarters ending on such date.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in U.S. Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America)Statutory Reserve Rate; provided
that if as so determined LIBOR shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  If, for any reason, the
rate referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in U.S. Dollars would
be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period; provided that if as so determined LIBOR shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Any change in the maximum rate or reserves described in the
preceding clause (ii)Statutory Reserve Rate as set by the ICE Benchmark
Administration (“ICE”) or any successor thereto if ICE is no longer making

 

24

--------------------------------------------------------------------------------


 

such rate available shall result in a change in LIBOR on the date on which such
change in such maximum rate becomes effective.

 

“LIBOR Loan” means the Loan or a portion thereof (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for a
one-month deposit in U.S. Dollars having a one-month Interest Period determined
at approximately  10:00 a.m., CentralNew York City time for such day (rather
than 11:00 a.m. London time two (2) Business Days prior to the first day of such
Interest Period as otherwise provided in the definition of “LIBOR”)  (or if such
day is not a Business Day, the immediately preceding Business Day).  The LIBOR
Market Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance to provide security for any obligation, mortgage, deed to
secure debt, deed of trust, assignment of leases or rents, pledge, lien,
hypothecation, assignment, charge, privilege or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom, whether now owned or
hereafter acquired or arising; (b) any arrangement, express or implied, under
which any property of such Person, whether now owned or hereafter acquired or
arising, is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; (c) the authorized filing of any financing statement under the UCC
or its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means the loan made, or to be made, to the Borrower by the Lenders
pursuant to Section 2.1.(a) and includes (if and as applicable) any Additional
Loan Advance to be made to the Borrower by an Additional Lender pursuant to
Section 2.16.(c).  As the context requires, the term “Loan” may also refer to a
Base Rate Loan or LIBOR Loan (as applicable) or in the case of any individual
Lender, that portion of the Loan made, or to be made, to the Borrower by such
Lender.

 

“Loan Document” means this Agreement, each Note, the Guaranty, each Collateral
Document and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement (other than the Fee Letter and any Derivatives Contract), as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Loan Modification Agreement” has the meaning given that term in
Section 13.7.(d).

 

25

--------------------------------------------------------------------------------


 

“Loan Modification Offer” has the meaning given that term in Section 13.7.(d).

 

“Loan Party” means the Borrower, the Parent Guarantor and the Subsidiary
Guarantors.

 

“Loan Year” means each period of one year commencing on (and including) the
Effective Date and on each anniversary thereof and ending on (but not including)
the next succeeding anniversary of the Effective Date.  By way of illustration,
Loan Year Two (2) means the period of one year commencing on (and including) the
first anniversary of the Effective Date and ending on (but not including) the
second anniversary of the Effective Date.

 

“Major Renovation Property” means a Hotel Property undergoing renovations
(including all renovations that are part of an overall plan in respect of such
Hotel Property or that are similar or related to other renovations, even though
not performed at the same time) that:

 

(a) have resulted in, or are reasonably expected to result in, more than
twenty-five percent (25%) of the rooms in such Hotel Property not being
available for occupancy for a period of more than sixty (60) days, or

 

(b) have a projected cost involving expenditures during any 18-month period that
exceeds forty percent (40%) of the book value of such Hotel Property (as
determined prior to the commencement of such renovations) or

 

(c) have resulted in, or are reasonably expected to result in, a reduction of
Net Operating Income of such Hotel Property of thirty percent (30%) or more
during any period of twelve (12) consecutive months (as compared to the period
of twelve (12) consecutive months immediately prior to the commencement of such
renovations).

 

A Hotel Property that ceases operations during renovation shall constitute a
Development/Redevelopment Property and shall not constitute a Major Renovation
Property.

 

“Management Agreement” means any agreement entered into by the Parent Guarantor,
a Subsidiary or an Unconsolidated Affiliate under which it engages a Person to
advise it with respect to the management of a given Property and/or to manage a
given Property.

 

“Manager” means the Person engaged as a manager pursuant to a Management
Agreement.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for stock that is not Mandatorily Redeemable Stock at the option of the issuer
of such Equity Interest), (b) is convertible into or exchangeable or exercisable
for Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the
option of the holder thereof, in whole or in part (other than an Equity Interest
which is redeemable solely in exchange for stock that is not Mandatorily
Redeemable Stock and cash in lieu of fractional shares), in the case of each of
clauses (a), (b) and (c) above, on or prior to the Maturity Date.

 

26

--------------------------------------------------------------------------------


 

“Margin Stock” shall meanmeans “margin stock” or “margin securities” as such
terms are defined in Regulation T, Regulation U and Regulation X.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
Guarantor and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
any Loan Document, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loan or other amounts payable in connection therewith.

 

“Material Contract” means any contract or other arrangement (other than the Loan
Documents), to which the Borrower or, any other Loan Party or any Non-Loan Party
BB Property Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

 

“Maturity Date” means November 20, 2019.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors.

 

“Mortgage Receivable” means the principal amount of an obligation owing to a
Person that is secured by a mortgage, deed of trust, deed to secure debt or
similar security instrument granting a Lien on real property as security for the
payment of such obligation.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Hotel Sale
Agreement) which prohibits or purports to prohibit the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person (unless such prohibition does not apply to Liens
securing the Guaranteed Obligations); provided, however, that (a) an agreement
that (i) conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets or (ii) evidences Unsecured
Indebtedness containing restrictions on encumbering assets in the Unencumbered
Pool substantially similar to, or, taken as a whole, not more restrictive than
the restrictions contained in the Loan Documents (as determined by the Borrower
in good faith) (including, without limitation, the Revolving Credit Agreement
and the Capital One Term Loan Agreement) (such an agreement, a “Financial
Covenant Limitation”), and (b) Permitted Transfer Restrictions shall not
constitute a Negative Pledge.

 

27

--------------------------------------------------------------------------------


 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the amount by which the Gross Operating Revenues of such Property for such
period exceed the Gross Operating Expenses of such Property for such period.

 

“Net Proceeds” means, (a) with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance, net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.,
(b) with respect to any asset sale by a Person, all cash proceeds as and when
received by such Person in respect thereof (including any cash payments received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but excluding
any interest payments), net of reasonable costs of sale (including sales, use or
other transaction taxes paid or payable as a result thereof), repayment of debt
secured by the asset and reasonably projected income tax and/or dividend
distributions required to be paid with respect to any gain on the sale in order
to avoid income or excise tax under the Internal Revenue Code and (c) with
respect to any incurrence of Borrowed Money Recourse Debt by a Person, all cash
proceeds received by such Person in respect of such issuance, net of all or any
amounts used to refinance the principal and interest on any Indebtedness (and
any prepayment premiums, fees or make-whole amounts that are contractually
required to be paid in connection with such refinancing) or reasonable
transaction costs (including taxes) required to be paid in connection with the
incurrence of such Borrowed Money Recourse Debt.

 

“New Property” means each Hotel Property acquired by the Parent Guarantor or any
Subsidiary or any Unconsolidated Affiliate (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof, provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by Borrower), such New Property shall be converted
to a Seasoned Property and shall cease to be a New Property.

 

“Non-Consenting Lender” has the meaning given that term in Section 13.7.(c).

 

“Non-Loan Party BB Property Subsidiary” means any Subsidiary of the Borrower
(other than a Subsidiary Guarantor) that directly or indirectly owns in fee
simple any Borrowing Base Property, or is party to a Qualified Ground Lease in
respect thereof.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the portion of the Loan made by such Lender, substantially in the
form of Exhibit F.

 

28

--------------------------------------------------------------------------------


 

“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for the
borrowing of the Loan or Section 2.16.(c) for the borrowing of an Additional
Loan Advance.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on,
the Loan; and (b) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower or any of the other Loan Parties owing to the
Administrative Agent or any Lender of every kind, nature and description, under
or in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include any
indebtedness, liabilities, obligations, covenants or duties in respect of 
Specified Derivatives Contracts.

 

“OFAC” has the meaning given that term in Section 7.1.(z).

 

“Off-Balance Sheet Obligations” means, with respect to any Person, liabilities
and obligations of such Person or any of its Subsidiaries in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which such Person would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of such Person’s report on Form 10-Q or Form 10-K
(or their equivalents) which such Person is required to file with the SEC (or
any Governmental Authority substituted therefor).

 

“Operating Lessee” means, with respect to a Hotel Property, the Subsidiary of
the Parent Guarantor that leases such Hotel Property from a Subsidiary of the
Parent Guarantor that is the owner or ground lessee of such Hotel Property.

 

“Operating Property Value” means, at any date of determination,

 

(a) for each Seasoned Property, (i) the Adjusted NOI for such Property for the
period of twelve (12) months ended on such date of determination divided by
(ii) the applicable Capitalization Rate, and

 

29

--------------------------------------------------------------------------------


 

(b) for each New Property, the GAAP book value for such New Property (until the
Seasoned Date, or earlier at Borrower’s election).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loan after giving effect to any borrowings and prepayments or
repayments of the Loan occurring on such date.

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent Guarantor” has the meaning set forth in the introductory paragraph
hereof and shall include the Parent Guarantor’s successors and permitted
assigns.

 

“Pari Passu Debt” means each other document, instrument or other agreement
evidencing unsecured Indebtedness of the Borrower containing collateral
requirements substantially similar to those set forth in this Agreement, and,
with respect to any Collateral, such Indebtedness is subject to intercreditor
documentation in form, scope and substance reasonably acceptable to the
Administrative Agent in its sole discretion with parties to any such Pari Passu
Debt, and which intercreditor agreement documentation shall provide that the
Liens securing the Guaranteed Obligations shall have priority that is at least
equal and ratable, and in no event junior, to the priority of the Liens securing
such Pari Passu Debt obligations.

 

“Participant” has the meaning given that term in Section 13.6.(b).

 

“Participant Register” has the meaning given to that term in Section 13.6.(d).

 

30

--------------------------------------------------------------------------------


 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Amendment” has the meaning given that term in Section 13.7.(d).

 

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws, which Lien consists solely of restrictions on the use of
real property that do not materially detract from the profitable operation of
such property in the business of the Parent Guarantor, the Borrower and its
other Subsidiaries.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i)  Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)) or (ii) the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which, in each case, are not at the time
required to be paid or discharged under Section 8.6.; (b) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or any similar Applicable Law; (c) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or impair the intended use thereof in
the business of such Person; (d) the rights of tenants under leases or subleases
not interfering with the ordinary conduct of business of such Person; (e) Liens
in favor of the Administrative Agent for its benefit and the benefit of the
Lenders; (f) judgment and attachment liens on Properties in respect of judgments
not constituting an Event of Default, provided that, in the case of Borrowing
Base Properties, such Lien is discharged within not more than sixty (60) days or
stayed pending appeal; (g) Capitalized Lease Obligations and purchase money
obligations in respect of personal property in an aggregate amount with respect
to the Unencumbered Pool not to exceed 1.0% of the Unencumbered Asset Value in
the aggregate; and (h) Liens identified in Schedule 1.2 hereto.; (i) Liens in
favor of the Administrative Agent securing the Guaranteed Obligations; (j) Liens
on the Collateral securing Pari Passu Debt obligations solely to the extent such
Liens are pari passu with or junior to the Liens securing the Guaranteed
Obligations; and (k) to the extent constituting a Lien, any Permitted Transfer
Restrictions and any provision contained in any Hotel Sale Agreement restricting
the creation of Liens on, or the sale, transfer or other disposition of, any
property that is the subject of such Hotel Sale Agreement.

 

“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under Management Agreements, Franchise Agreements and ground
leases entered into in the ordinary course of business (including in connection
with any acquisition or development of any applicable Hotel Property, without
regard to the transaction value), including rights of first offer or refusal
arising under such agreements and leases, in each case, that limit, but do not
prohibit, sale or mortgage transactions and (b) reasonable and customary
obligations, encumbrances or restrictions

 

31

--------------------------------------------------------------------------------


 

contained in agreements not constituting Indebtedness entered into with limited
partners or members of the Borrower or of any other Subsidiary of the Parent
Guarantor imposing obligations in respect of contingent obligations to make any
tax “make whole” or similar payment arising out of the sale or other transfer of
assets reasonably related to such limited partners’ or members’ interest in the
Borrower or such Subsidiary pursuant to “tax protection” or other similar
agreements.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Portfolio Acquisition” means the acquisition by Borrower or any of its
Subsidiaries of a portfolio of Hotel Properties made during any fiscal quarter
(whether by purchase of such Hotel Properties, the purchase of entities owning
such Hotel Properties, operating companies or some combination thereof) with a
gross purchase price of not less than $250,000,000.

 

“Pledge Agreement” means any pledge or security agreement entered into, after
the Amendment No. 5 Effective Date among the Loan Parties and the Administrative
Agent, for the benefit of the Administrative Agent, the other Secured Parties,
any holder, representative and/or agent with respect to any Pari Passu Debt
obligations (as required by this Agreement, any other Loan Document or any Pari
Passu Debt documentation) and, if applicable, any collateral agent or trustee,
in form and substance reasonably satisfactory to the Administrative Agent.

 

“Pledge Default” has the meaning given that term in Section 11.1.

 

“Pledged Subsidiary” means any of the Borrower, any Subsidiary Guarantor and any
Non-Loan Party BB Property Subsidiary owned directly or indirectly by the Parent
Guarantor, the Equity Interests of which do not constitute Excluded Pledged
Collateral.

 

“Post-Default Rate” means, (a) in respect of any principal of the Loan that is
not paid when due, the rate otherwise applicable plus an additional two percent
(2%) per annum and (b) with respect to any other Obligation that is not paid
when due (whether at stated maturity, by acceleration, by mandatory prepayment
or otherwise), or any amount owing by a Lender to the Administrative Agent
pursuant to Section 11.8., a rate per annum equal to Base Rate as in effect from
time to time plus two percent (2%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent Guarantor

 

32

--------------------------------------------------------------------------------


 

or any of its Subsidiaries.  Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent Guarantor or any of its
Subsidiaries, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prepayment Period” means any period after the Amendment No. 5 Effective Date
commencing on the occurrence of a Collateral Trigger Date to but excluding the
Prepayment Provisions Termination Date subsequent to such Collateral Trigger
Date.

 

“Prepayment Provisions Termination Date” has the meaning given that term in
Section 11.5.(c).

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Principal Office” means Wells Fargo’s office located at 608 2nd Avenue S600
South 4th St., 119th Floor, Minneapolis, MN 55402-191655415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Property” means a parcel of real property and the improvements thereon owned or
ground leased (in whole or in part) by the Parent Guarantor or any of its
Subsidiaries (or, if applicable, Unconsolidated Affiliates).

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (i) the Outstanding Amount of the Loan (including any Additional Loan
Advances) held by such Lender to (ii) the Outstanding Amount of the Loan
(including any Additional Loan Advances) held by all Lenders.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Ground Lease” means, with respect to a Hotel Property, a ground lease
that (a) has a remaining term (including renewal options that are exercisable
without condition) of not

 

33

--------------------------------------------------------------------------------


 

less than fifty (50) years at the time such Hotel Property is first included as
a Borrowing Base Property, or in the event that such remaining term is less than
fifty (50) years, such ground lease either (i) contains an unconditional
end-of-term purchase option in favor of the lessee for consideration that is de
minimus or (ii) provides that the lessee’s leasehold interest therein
automatically becomes a fee-owned interest at the end of the term, (b) permits a
leasehold mortgage, and (c) provides that such lease may not be terminated by
the ground lessor without prior notice to the leasehold mortgagee and an
opportunity for such leasehold mortgagee to cure any default by the lessee
(including adequate time for the leasehold mortgagee to obtain possession to
effect such cure).

 

“Rating Agency” means S&P or, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” has the meaning given that term in Section 13.6.(c).

 

“Regulation T” shall meanmeans Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall meanmeans Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall meanmeans Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements,  the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change” regardless of the date enacted, adopted, implemented or
issued.

 

“Reinvestment Period” has the meaning given that term in
Section 2.8.(b)(iii)(A).

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” within the meaning of Section 856 of the Internal Revenue Code.

 

34

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.

 

“Release” means either (a) the Investment Grade Release or (b) a Collateral
Release, as the case may be.

 

“Release Certificate” has the meaning given that term in Section 8.15.(b).

 

“Requisite Lenders” means, as of any date, Lenders holding at least 50.1% of the
Loan (including any Additional Loan Advances); provided that (i) in determining
such percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the Pro Rata Shares shall be redetermined, for
voting purposes only, to exclude the Pro Rata Shares of such Defaulting Lenders,
and (ii) at all times when two or more Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two Lenders.

 

“Responsible Officer” means with respect to any Person, the chief executive
officer, chief financial officer or treasurer of such Person.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent Guarantor or any of
its Subsidiaries now or hereafter outstanding; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Parent
Guarantor or any of its Subsidiaries now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Parent Guarantor
or any of its Subsidiaries now or hereafter outstanding; in the case of each of
(a), (b) and (c), other than a payment, redemption, exchange or similar
transaction to the extent the consideration paid by the Parent Guarantor or any
of its Subsidiaries is shares of Equity Interests that do not constitute
Mandatorily Redeemable Stock.

 

“Revolving Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of April 22, 2016, between the Borrower, the Parent
Guarantor, Wells Fargo as administrative agent and the lenders party thereto (as
the same may be modified, amended or supplemented from time to time).

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions
(including, without limitation, at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or, (c) an agency of
the government of a Sanctioned Country or (d) any Person fifty (50) percent or
more owned or otherwise controlled by any such Person or Persons described in
clauses (a) and (b).

 

35

--------------------------------------------------------------------------------


 

“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions or trade embargoes imposed, administered or enforced from time to time
by the U.S. government (including those administered by OFAC), the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority.

 

“Seasoned Date” means the first day on which an acquired Hotel Property has been
owned for four (4) full fiscal quarters following the date of acquisition.

 

“Seasoned Property” means (a) each Hotel Property (other than a New Property)
owned in fee simple by, or subject to a ground lease to, the Parent Guarantor or
any of its Subsidiaries or Unconsolidated Affiliates and (b) upon the occurrence
of the Seasoned Date of any New Property, such Hotel Property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any Property or (to the
extent hereinafter provided) any Equity Interests and, in the case of the Parent
Guarantor, shall include (without duplication) the Parent Guarantor’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates; provided,
however, that Indebtedness of the type described in clause (g) of the definition
of Indebtedness shall not constitute Secured Indebtedness. Notwithstanding the
foregoing, Indebtedness that is secured by a pledge of Equity Interests and not
by Property owned by the issuer of such Equity Interests shall constitute
Secured Indebtedness only if such Property also secures Indebtedness of such
issuer.

 

“Secured Parties” means the holders of the Guaranteed Obligations from time to
time and shall include (i) each Lender in respect of its Loans, (ii) the
Administrative Agent and the Lenders in respect of all other present and future
obligations and liabilities of the Parent Guarantor, the Borrower and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iii) each Specified Derivatives
Provider, (iv) each Indemnified Party, and (v) their respective successors and
(in the case of a Lender, permitted) transferees and assigns.

 

“Secured Recourse Indebtedness” means, with respect to a Person as of a given
date, such Person’s Secured Indebtedness that is not Nonrecourse Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total existing debts and liabilities (including all contingent liabilities), as
such value and such liabilities are determined in accordance with Sections 101
of the Bankruptcy Code or Sections 1 and 2 of the Uniform Fraudulent Transfer
Act; (b) such Person is able to generally pay its debts or other obligations in
the ordinary course

 

36

--------------------------------------------------------------------------------


 

as they mature; and (c) such Person has capital not unreasonably small to carry
on its business and all business in which it proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among the
Borrower or any Subsidiary of the Borrower and any Specified Derivatives
Provider, and which was not prohibited by any of the Loan Documents when made or
entered into.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.

 

“Specified Derivatives Provider” means (a) any Lender, or any Affiliate of a
Lender or (b) any Person that was a Lender or an Affiliate of a Lender at the
time the Derivatives Contract was entered into, in each case that is party to a
Derivatives Contract.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  LIBOR Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, and such reserve, liquid asset,
fees or similar requirements shall include those imposed pursuant to Regulation
D of the Board.  The Statutory Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in any reserve, liquid asset or
similar requirement.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

“Subsidiary Guarantors” means, other than Excluded Subsidiaries, (a) to the
extent required pursuant to Section 8.14.(a)(x), (i) to the extent necessary to
satisfy the Guaranty

 

37

--------------------------------------------------------------------------------


 

Requirement, all existing and future Subsidiaries of the Parent Guarantor,
(ii) each Subsidiary of the Parent Guarantor that owns, directly or indirectly,
any equity interests in any Subsidiary described in clause (i), and (iii) the
Subsidiaries identified in Schedule 1.1 hereto on the Fourth Amendment Effective
Date and each otherreleased from their obligations under the Guaranty in
accordance with Section 8.14. or Section 8.15., as applicable, collectively,
(i) each Subsidiary that hereafter joins in the Guaranty by execution of an
Accession Agreement (or Guaranty, as the case may be) pursuant to
Section 8.14.(a)(x ) and (b) to the extent required pursuant to
Section 8.14.(a)(y), each Subsidiary of the Parent Guarantor that is a borrower
or a guarantor of, or otherwise has a payment obligation in respect of,
Unsecured Indebtedness (other than intercompany Indebtedness between or among
any of the Parent Guarantor, the Borrower and their Subsidiaries).and (ii) the
Subsidiaries identified in Schedule 1.1 hereto on the Amendment No. 5 Effective
Date.

 

“Subsidiary Guaranty and Pledge Documents” means, with respect to any Subsidiary
that is required to become a Subsidiary Guarantor or a Pledged Subsidiary
pursuant to Section 8.14., the following documents: (x)  an Accession Agreement
executed by any such Subsidiary Guarantor, (y) during a Collateral Period, a
joinder to the Pledge Agreement (in the form contemplated thereby) (or if the
Pledge Agreement is not then in effect, the Pledge Agreement) executed by the
Parent Guarantor or any Subsidiary of the Parent Guarantor that owns any Equity
Interests in any such Pledged Subsidiary and (z) the items with respect to such
Subsidiary Guarantor, Parent Guarantor or Subsidiary, as the case may be, that
would have been delivered under Sections 6.1.(a)(iv) through (viii) and (xiv) if
such Subsidiary Guarantor, Parent Guarantor or Subsidiary had been a Subsidiary
Guarantor on the Agreement Date (in the case of Section 6.1.(a)(iv), unless
waived by the Administrative Agent in its sole discretion), each in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent Guarantor and its Subsidiaries determined on a consolidated basis plus
accumulated depreciation and amortization, minus (to the extent included when
determining such stockholders’ equity): (a) the amount of any write-up in the
book value of any assets reflected in any balance sheet resulting from
revaluation thereof or any write-up in excess of the cost of such assets
acquired, and (b) the aggregate of all amounts appearing on the assets side of
any such balance sheet for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, service marks, trade names, goodwill,
treasury stock, experimental or organizational expenses and other like assets
which would be classified as intangible assets under GAAP, all determined on a
consolidated basis.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by Parent Guarantor or any of
its Subsidiaries: (i) the

 

38

--------------------------------------------------------------------------------


 

Operating Property Value of all Hotel Properties; (ii) the amount of all
Unrestricted Cash and Cash Equivalents; (iii) the book value of all
Development/Redevelopment Properties, Mortgage Receivables and Unimproved Land;
and (iv) the contract purchase price for all assets under contract for purchase
(to the extent included in Indebtedness); plus (b) the applicable Ownership
Share of any Unconsolidated Affiliate of the Parent Guarantor of any asset
described in clause (a) above.  For purposes of determining Total Asset Value,
(u) to the extent the amount of Total Asset Value attributable to Unimproved
Land would exceed 2.5% of Total Asset Value, such excess shall be excluded,
(v) to the extent the amount of Total Asset Value attributable to Mortgage
Receivables would exceed 15% of Total Asset Value, such excess shall be
excluded, (w) to the extent the amount of Total Asset Value attributable to
Unconsolidated Affiliates would exceed 10% of Total Asset Value, such excess
shall be excluded, (x) to the extent the amount of Total Asset Value
attributable to Development/Redevelopment Properties would exceed 10% of Total
Asset Value, such excess shall be excluded, (y) to the extent the amount of
Total Asset Value attributable to Major Renovation Properties would exceed 10%
of Total Asset Value, such excess shall be excluded, and (z) to the extent the
amount of Total Asset Value attributable to assets subject to limitation under
the foregoing clauses (u) through (y) would exceed 35% of Total Asset Value,
such excess shall be excluded.

 

“Total Budgeted Cost” means, with respect to a Development/Redevelopment
Property at any time, (a) the aggregate amount of all costs budgeted to be paid,
incurred or otherwise expended or accrued with respect to the development,
construction and completion of such Property that have not been paid at such
time, including, without limitation, all amounts budgeted with respect to all of
the following: (i) acquisition of land and any related improvements; (ii) a
reasonable and appropriate reserve for construction interest (to the extent
required by the construction lender); (iii) a reasonable and appropriate
operating deficit reserve; and (iv) other hard and soft costs associated with a
Development/Redevelopment Property; and (b) in the case of a
Development/Redevelopment Property owned by an Unconsolidated Affiliate, an
amount equal to the product of (1) the costs for such Property identified in
clause (a) above and (2) the applicable Ownership Share.

 

“Total Budgeted Renovation Cost” means, with respect to a Major Renovation
Property at any time, (a) the aggregate amount of all hard and soft costs
budgeted to be paid, incurred or otherwise expended or accrued with respect to
the performance and completion of the renovations at such Property that have not
been paid at such time, and (b) in the case of a Major Renovation Property owned
by an Unconsolidated Affiliate, an amount equal to the product of (1) the costs
for such Property identified in clause (a) above and (2) the applicable
Ownership Share.

 

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not

 

39

--------------------------------------------------------------------------------


 

be consolidated under GAAP with the financial results of such Person on the
consolidated financial statements of such Person.

 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
the Unencumbered Pool.

 

“Unencumbered Asset Value” means at any time the Operating Property Value of the
Unencumbered Pool at such time.  For purposes of determining Unencumbered Asset
Value, to the extent the amount of Unencumbered Asset Value attributable to
Borrowing Base Properties subject to a Qualified Ground Lease would exceed 30%
of Unencumbered Asset Value, such excess shall be excluded (provided that any
Qualified Ground Lease that either (i) contains an unconditional end-of-term
purchase option in favor of the lessee for consideration that is, in the
reasonable judgment of the Administrative Agent, de minimis or (ii) provides
that the lessee’s leasehold interest therein automatically becomes a fee-owned
interest at the end of the term shall not be included for purposes of this
limitation).  For clarity, the percentage limitation in the preceding sentence
shall operate only to exclude from the calculation of Unencumbered Asset Value
the value of a Borrowing Base Property in excess of such limitation (and shall
not otherwise cause the property to cease to be a Borrowing Base Property).

 

“Unencumbered Pool” means, at any time, collectively, those Hotel Properties
that constitute Borrowing Base Properties at such time.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Tenth Revised Edition 2006, as published by the Education Institute of the
American Hotel & Motel Association, as revised from time to time to the extent
such revision has been or is in the process of being generally implemented
within such Uniform System of Accounts.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of the such Person.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that (i) any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness unless the same constitutes Secured
Indebtedness as provided in the last sentence of the definition of

 

40

--------------------------------------------------------------------------------


 

“Secured Indebtedness”; and (ii) Indebtedness of the type described in clause
(g) of the definition of Indebtedness shall not constitute Unsecured
Indebtedness.

 

“Unsecured Indebtedness Subsidiary” means (a) any Subsidiary of the Parent
Guarantor (other than (i) any Excluded Subsidiary that has a payment obligation
(including a Guarantee) in respect of Unsecured Indebtedness solely constituting
any of the following (x) Indebtedness under performance or surety bonds,
(y) Indebtedness of the type described in clause (d) of the definition of
“Indebtedness” and (z) trade debt, in each case incurred in the ordinary course
of business and (ii) an Excluded FelCor Subsidiary) that is a borrower or a
guarantor, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness and (b) each Excluded FelCor Subsidiary that is a borrower or a
guarantor, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries other than Excluded
FelCor Subsidiaries (other than, in each case, (i) obligations arising under the
Loan Documents and (ii) intercompany Indebtedness between or among any of the
Parent Guarantor, the Borrower and their respective Subsidiaries).

 

“Unsecured Interest Expense” means, for any period of four consecutive fiscal
quarters, the greater of (a) actual Interest Expense on all Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries (other than the
Excluded FelCor Subsidiaries) on a consolidated basis or (b) an amount equal to
the aggregate of, for each portion of such Unsecured Indebtedness, the product
of (i) the outstanding principal balance of such portion of such Unsecured
Indebtedness and (ii) the greater of (x) the sum of one-month LIBOR as of the
last day of such period and the Applicable Margin (or similar term) for LIBOR
loans then applicable to such portion of Unsecured Indebtedness as of the last
day of such period (or, if such portion of Unsecured Indebtedness has no such
applicable LIBOR margin, the actual rate of interest applicable to such
Unsecured Indebtedness as of the last day of such period) or (y) 6.00%.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time

 

41

--------------------------------------------------------------------------------


 

to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.                                General; References to New York City
Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the Fourth
Amendment Effective Date; provided that, if at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
Requisite Lenders); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated.  References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent Guarantor or a Subsidiary of such
Subsidiary (including the Borrower and any Subsidiary of the Borrower) and a
reference to an “Affiliate” means a reference to an Affiliate of the Parent
Guarantor (including any Affiliate of the Borrower).  Except as expressly
provided otherwise in any Loan Document, (i) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law and any reference to any law
or regulation shall, unless otherwise specified, refer to such law or regulation
as amended, modified, extended, restated, replaced or supplemented from time to
time and (ii) any reference to any Person shall be construed to include such
Person’s permitted successors and permitted assigns.  Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
New York City time.  The calculation of liabilities shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Therefore, the
amount of liabilitiesany Indebtedness shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount.

 

42

--------------------------------------------------------------------------------


 

ARTICLE II. LOAN FACILITY

 

Section 2.1.                                Loan.

 

i.                                          Making of the Loan.  Subject to the
terms and conditions set forth in this Agreement, including Section 2.15., each
Lender party hereto on the Agreement Date severally and not jointly agrees to
make its portion of the Loan to the Borrower on the Effective Date, in a
principal amount equal to such Lender’s Commitment.  Amounts of the Loan
(including any Additional Loan Advances) that are repaid may not be reborrowed.

 

ii.                                       Requests for the Loan.  Not later than
1:00 p.m. at least one (1) Business Day prior to a borrowing of Base Rate Loans
comprising all or a portion of the Loan (which for purposes of this subsection
(b) shall include (if and as applicable) an Additional Loan Advance) and not
later than 1:00 p.m. at least three (3) Business Days prior to a borrowing of
LIBOR Loans comprising all or a portion of the Loan, the Borrower shall deliver
to the Administrative Agent a Notice of Borrowing.  Each Notice of Borrowing
shall specify the Type of the Loan, and if such portion of the Loan is to be a
LIBOR Loan, the initial Interest Period for such portion of the Loan.  Such
Notice of Borrowing shall be irrevocable once given and binding on the
Borrower.  Prior to delivering a Notice of Borrowing, the Borrower may (without
specifying whether the Loan will be a Base Rate Loan or a LIBOR Loan) request
that the Administrative Agent provide the Borrower with the most recent LIBOR
available to the Administrative Agent.  The Administrative Agent shall provide
such quoted rate to the Borrower on the date of such request or as soon as
possible thereafter.

 

iii.                                    Funding of Loan.  Each Lender party
hereto on the Agreement Date shall deposit an amount equal to its Commitment
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 10:00 a.m. on the Effective Date.  Subject to fulfillment
of all applicable conditions set forth herein, the Administrative Agent shall
make available to the Borrower in the account specified in the Disbursement
Instruction Agreement, not later than 1:00 p.m. on the Effective Date, the
proceeds of such amounts received by the Administrative Agent.

 

iv.                                   Obligation of Lenders. No Lender (which
for purposes of this subsection (d) shall include (if and as applicable) each
Additional Lender) shall be responsible for the failure of any other Lender to
advance its portion of the Loan (which, for purposes of this subsection
(d) shall include (if and as applicable) each Additional Loan) or to perform any
other obligation to be made or performed by such other Lender hereunder, and the
failure of any Lender to advance its portion of the Loan or to perform any other
obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to advance its portion of the Loan or to perform
any other obligation to be made or performed by such other Lender.

 

43

--------------------------------------------------------------------------------


 

Section 2.2.                                Intentionally Omitted.

 

Section 2.3.                                Intentionally Omitted.

 

Section 2.4.                                Intentionally Omitted.

 

Section 2.5.                                Rates and Payment of Interest on the
Loan.

 

v.                                                              Rates.     The
Borrower promises to pay to the Administrative Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time), plus the
Applicable Margin for Base Rate Loans; and

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at LIBOR for such Loan for the Interest Period therefor, plus the
Applicable Margin for LIBOR Loans.

 

Notwithstanding the foregoing, while an(a) automatically upon any Event of
Default under Section 11.1.(a), (e) or (f), or (b) at the option of the
Requisite Lenders (upon notice to the Borrower) while any other Event of Default
exists, the Borrower shall pay to the Administrative Agent for the account of
each Lender interest at the Post-Default Rate on the outstanding principal
amount of any Loan made by such Lender and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including, without limitation, accrued but unpaid interest to
the extent permitted under Applicable Law).

 

vi.                                                           Payment of
Interest.  All accrued and unpaid interest on the outstanding principal amount
of the Loan shall be payable (i) monthly in arrears on the first day of each
month, commencing with the first full calendar month occurring after the
Effective Date and (ii) on any date on which the principal balance of the Loan
is due and payable in full (whether at maturity, due to acceleration or
otherwise).  Interest payable at the Post-Default Rate shall be payable from
time to time on demand.  All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

 

vii.                                                        Borrower Information
Used to Determine Applicable Interest Rates.  The parties understand that the
applicable interest rate for the Obligations and certain fees set forth herein
may be determined and/or adjusted from time to time based upon certain financial
ratios and/or other information to be provided or certified to the Lenders by
the Borrower (the “Borrower Information”).  If it is subsequently determined
that any such Borrower Information was incorrect (for whatever reason,
including, without limitation, because of a subsequent restatement of earnings
by the Borrower) at the time it was delivered to the Administrative Agent, and
if the applicable interest rate or fees calculated for any period were lower
than they should have been had the correct information been timely provided,
then such interest rate and such fees for such period shall be automatically
recalculated using correct Borrower Information.  The Administrative Agent shall
promptly notify the Borrower in writing of any additional

 

44

--------------------------------------------------------------------------------


 

interest and fees due because of such recalculation, and the Borrower shall pay
such additional interest or fees due to the Administrative Agent, for the
account of each Lender, within ten (10) Business Days of receipt of such written
notice.  Any recalculation of interest or fees required by this provision shall
survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent’s or any Lender’s other rights under
this Agreement.

 

Section 2.6.                                Number of Interest Periods.

 

There may be no more than four (4) different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.7.                                Repayment of the Loan.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loan on the Maturity Date (or such earlier
date on which the Loan becomes due or is declared due in accordance with this
Agreement).

 

Section 2.8.                                Prepayments.

 

viii.                                                     Optional.  The Loan
may not be prepaid in whole or and in part prior to Loan Year Two (2).  During
or after Loan Year Two (2), the Borrower may prepay the Loan in full or in part
at any time on the condition that at the time of such prepayment Borrower shall
also pay a prepayment premium in an amount equal to the following percentage of
the principal amount so prepaid:

 

Date of Prepayment

 

Prepayment Premium

 

Loan Year Two (2)

 

3

%

Loan Year Three (3)

 

3

%

Loan Year Four (4)

 

2

%

Loan Year Five (5)

 

1

%

 

After Loan Year Five (5), the Borrower may prepay the Loan in full or in part at
any time without penalty or premium.  Any prepayment of the Loan shall be
subject to Section 5.4.  The Borrower shall give the Administrative Agent
written notice at least two (2) Business Days prior to the prepayment of any
LIBOR Loan or one (1) Business Day prior to the prepayment of any Base Rate
Loan.  Each voluntary partial prepayment of the Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof.

 

(a)                                 Mandatory.

 

(i)                                     (b) Mandatory.  If at any time the
Unsecured Indebtedness (including the Loan but excluding the Existing Unsecured
FelCor Bonds) of the Parent Guarantor and its Subsidiaries on a consolidated
basis exceeds the Unencumbered Asset Value, the Borrower shall within five
(5) Business Days of the Borrower obtaining knowledge of the occurrence of any
such excess, deliver to the Administrative Agent for prompt distribution to each
Lender a written plan to eliminate such excess.  If such excess is not

 

45

--------------------------------------------------------------------------------


 

eliminated within fifteen (15) days of the Borrower obtaining knowledge of the
occurrence thereof, then (unless otherwise approved by the Requisite Lenders)
the entire Outstanding Amount of the Loan, together with all accrued interest
thereon shall be immediately due and payable in full.  All payments under this
Sectionsubsection (b)(i) shall be applied in accordance with Section 11.5.(a).

 

(ii)                                  Intentionally Omitted.

 

(iii)                               Collateral Trigger Prepayments.  During a
Prepayment Period, the Borrower shall prepay the Outstanding Amount of Loans
and/or the aggregate outstanding principal amount under any Pari Passu Debt
(payable upon the aggregate amount of proceeds exceeding $1,000,000), in an
amount equal to 100% of:

 

(A)                               the Net Proceeds received by the Parent
Guarantor, the Borrower and their Subsidiaries (other than the Excluded FelCor
Subsidiaries) with respect to asset sales consummated during such Prepayment
Period and not reinvested in the Unencumbered Pool (including the acquisition of
a Property to be included in the Unencumbered Pool) within six months after the
receipt of such Net Proceeds (such six-month period with respect to such Net
Proceeds as it may be extended pursuant to the immediately following proviso, a
“Reinvestment Period”) (but excluding from the mandatory prepayment requirements
in this clause (A) up to $100,000,000 in Net Proceeds received as a result of
one or more such asset sales in the aggregate during such Prepayment Period);
provided, that, if, as of the third Business Day following the end of such
six-month period, the Borrower or a Subsidiary of the Borrower shall be a party
to a binding contract for the purchase of a Borrowing Base Property executed
during such six-month period, then such Reinvestment Period shall be extended
for an additional sixty (60) days (or such longer period as the Administrative
Agent may permit in its sole discretion in order to permit the closing of such
property purchase) upon written notice from the Borrower to the Administrative
Agent, which notice shall attach a certified copy of the applicable purchase
contract; and

 

(B)                               the Net Proceeds received by the Parent
Guarantor, the Borrower and their Subsidiaries (other than the Excluded FelCor
Subsidiaries) with respect to any Borrowed Money Recourse Debt (other than
(1) construction loans and (2) Revolving Credit Loans (as defined in the
Revolving Credit Agreement)) incurred during such Prepayment Period.

 

All payments under this subsection (b)(iii) shall be applied in accordance with
Section 11.5.(b).

 

ix.                                                           Payment Upon
Default.  In the event that the Loan shall become due and payable or shall be
declared due and payable pursuant to this Agreement, the Borrower shall also pay
a prepayment premium equal to the following percentage of the Outstanding Amount
of the Loan as of the date the same becomes or is declared due and payable:

 

46

--------------------------------------------------------------------------------


 

Date on which Loan Becomes
or is Declared Due and Payable

 

Prepayment Premium

 

Prior to Loan Year Four (4)

 

3

%

Loan Year Four (4)

 

2

%

Loan Year Five (5)

 

1

%

 

No prepayment premium shall be payable if the Loan becomes or is declared due
and payable after Loan Year Five (5).

 

x.                                                              No Effect on
Derivatives Contracts.  Except to the extent provided pursuant to the terms of a
Derivatives Contract, no repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under such Derivatives
Contract entered into for the purposes of hedging the Borrower’s obligations
with respect to the Loans.

 

Section 2.9.                                Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $2,000,000 and integral multiples of $500,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation.  Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any of
the terms of such Section.

 

Section 2.10.                         Conversion.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if a Default or Event of Default exists.  Each Conversion of Base
Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$2,000,000 and integral multiples of $500,000 in excess of that amount.  Any
Conversion of a LIBOR Loan into a Base

 

47

--------------------------------------------------------------------------------


 

Rate Loan shall be made on, and only on, the last day of an Interest Period for
such LIBOR Loan.  Each such Notice of Conversion shall be given not later than
(i) 11:00 a.m. three (3) Business Days prior to the date of any proposed
Conversion into LIBOR Loans (or, with respect to any proposed Conversion on the
Fourth Amendment Effective Date, 11:00 a.m. on the Fourth Amendment Effective
Date) and (ii) 11:00 a.m. two (2) Business Days prior to the date of any
proposed Conversion into Base Rate Loans.  Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan.  Each Notice of Conversion shall
be irrevocable by and binding on the Borrower once given.

 

Section 2.11.                         Notes.

 

xi.                                                           Notes.  In the
case of each Lender that has notified the Administrative Agent in writing that
it elects to receive a Note, the portion of the Loan made by each Lender shall,
in addition to this Agreement, also be evidenced at the request of such Lender
by a Note, payable to the order of such Lender in a principal amount equal to
the amount of its Commitment as originally in effect and otherwise duly
completed.

 

xii.                                                        Records.  The date,
amount, interest rate, Type and duration of Interest Periods (if applicable) of
each Loan and any portion thereof made by each Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.

 

xiii.                                                     Lost, Stolen,
Destroyed or Mutilated Notes.  Upon receipt by the Borrower of (i) written
notice from a Lender that a Note of such Lender has been lost, stolen, destroyed
or mutilated, and (ii)(A) in the case of loss, theft or destruction, an
unsecured agreement of indemnity from such Lender in form reasonably
satisfactory to the Borrower, or (B) in the case of mutilation, upon surrender
and cancellation of such Note, the Borrower shall at its own expense execute and
deliver to such Lender a new Note dated the date of such lost, stolen, destroyed
or mutilated Note.

 

48

--------------------------------------------------------------------------------


 

Section 2.12.                         Intentionally Omitted.

 

Section 2.13.                         Intentionally Omitted.

 

Section 2.14.                         Intentionally Omitted.

 

Section 2.15.                         Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Loan (including any Additional Loan Advance) shall be made if immediately after
the making of such Loan (or Additional Loan Advance) the Unsecured Indebtedness
(including such Loan (or Additional Loan Advance) and any “Loans” under and as
defined in the Revolving Credit Agreement, but excluding the Existing Unsecured
FelCor Bonds) of the Parent Guarantor and its Subsidiaries on a consolidated
basis would exceed the Unencumbered Asset Value.

 

Section 2.16.                         Increase in Commitments.

 

xiv.                                                    The Borrower shall have
the right to request increases in the aggregate amount of the Commitments by
providing written notice to the Administrative Agent; provided, however, that
after giving effect to any such increases the Outstanding Amount of the Loan
shall not exceed $225,000,000.  Each such increase in the Commitments must be an
aggregate minimum amount of $25,000,000 and integral multiples of $1,000,000 in
excess thereof.  The Arrangers, in consultation with the Borrower, shall manage
all aspects of the syndication of such increase in the Commitments, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such increase and the allocations of the increase in the Commitments
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders.  Notwithstanding the foregoing, participation in all or
any portion of such increase of the Commitments shall be offered by the
Arrangers to any existing Lender selected by the Borrower or to any other bank,
financial institution or other institutional lender selected by the Borrower,
subject to the approval of the Administrative Agent to the extent set forth in
clause (w) of subsection (d) below.  No Lender shall be obligated in any way
whatsoever to increase its Commitment.

 

xv.                                                       Intentionally Omitted.

 

xvi.                                                    If pursuant to this
Section 2.16. one or more Additional Lenders shall agree to make an Additional
Loan Advance, such Additional Loan Advance shall be made, on a date agreed to by
the Borrower, the Administrative Agent and the Additional Lender, in accordance
with the following conditions and procedures:

 

(i)                                     Not later than 1:00 p.m. at least one
(1) Business Day prior to a borrowing of Base Rate Loans comprising all or a
portion of an Additional Loan Advance and not later than 1:00 p.m. at least
three (3) Business Days prior to a borrowing of LIBOR Loans comprising all or a
portion of an Additional Loan Advance, the Borrower shall deliver to the
Administrative Agent (A) a Notice of Borrowing with respect to such Additional
Loan Advance and (B) Notices of Continuation and/or Notices of Conversion with
respect to the then outstanding Loan, such that, on the date of the Additional
Loan Advance, the Loan then outstanding and the Additional Loan Advance shall be

 

49

--------------------------------------------------------------------------------


 

combined  so that all Lenders (including the Additional Lender) hold pro rata
amounts of each portion of the Loan (including the Additional Loan Advance) of
each Type and Interest Period in their respective Commitment Percentages as
determined after giving effect to the Additional Loan Advance.  Each such Notice
of Borrowing, Notice of Conversion and Notice of Continuation shall specify the
Type of the Loan (or Additional Loan Advance, as applicable), and if such
portion of the Loan (or Additional Loan Advance, as applicable), is to be a
LIBOR Loan, the Interest Period therefor, all in accordance with the provisions
of the immediately preceding sentence. Such notices shall be irrevocable once
given and binding on the Borrower.

 

(ii)                                  Each Additional Lender shall deposit an
amount equal to its Additional Commitment with the Administrative Agent at the
Principal Office, in immediately available funds not later than 10:00 a.m. on
the date on which it has agreed to make such Additional Loan Advance.  Subject
to fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower at the Principal Office, not later
than 1:00 p.m. on such date the proceeds of such amounts received by the
Administrative Agent.

 

(iii)                               The Borrower shall pay to the Lenders
amounts payable, if any, to such Lenders under Section 5.4. as a result of the
Conversion of any portion of the Loan as provided above.

 

xvii.                                                 Any Additional Loan
Advance under this Section is subject to the following conditions precedent:
(w) the Administrative Agent’s approval (which approval shall not be
unreasonably withheld or delayed) of any new Lender (other than an Eligible
Assignee), (x) no Default or Event of Default shall be in existence on the
effective date of such Additional Loan Advance, (y) the representations and
warranties made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which such Loan Party is a party shall be true and correct in
all material respects (unless such representation and warranty is qualified by
materiality, in which event such representation and warranty shall be true and
correct in all respects) on the effective date of such increase with the same
force and effect as if made on and as of such date, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (unless such representation and warranty is
qualified by materiality, in which event such representation and warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances permitted under the Loan Documents,
and (z) the Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent: (i) if
not previously delivered to the Administrative Agent, copies certified by the
secretary or assistant secretary (or other individual performing similar
functions) of (A) all corporate, partnership, member or other necessary action
taken by the Borrower to authorize such Additional Loan Advance and (B) all
corporate, partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase in the Additional Loan Advance; (ii) a
supplement to this Agreement executed by the Borrower and any Lender increasing
its Commitment or issuing a new Commitment confirming such increase or new
Commitment which supplement may include such amendments to this Agreement as the
Administrative Agent deems reasonably necessary or appropriate to implement the
transactions

 

50

--------------------------------------------------------------------------------


 

contemplated by this Section 2.16., together with the consent of the Guarantors
thereto; (iii) if requested by the Administrative Agent or any Additional
Lender, an opinion of counsel to the Loan Parties, and addressed to the
Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent; (iv) if requested by any Additional
Lender, a new Note or replacement Note  executed by the Borrower payable to such
Additional Lender in the amount of (A) its Commitment if it is a new Lender or
(B) the sum of the then Outstanding Amount of its Loan and the amount of its
Additional Commitment if it was theretofore a Lender.  In connection with any
Additional Loan Advance pursuant to this Section 2.16. any Lender increasing or
issuing a new Commitment shall (1) execute any other documents and agreements as
the Administrative Agent may reasonably request and (2) in the case of any
Lender that is organized under the laws of a jurisdiction outside of the United
States of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

Section 2.17.                         Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.                                Payments.

 

xviii.                                              Payments by Borrower. 
Except to the extent otherwise provided herein, all payments of principal,
interest, Fees and other amounts to be made by the Borrower under this
Agreement, the Notes or any other Loan Document shall be made in Dollars, in
immediately available funds, without setoff, deduction or counterclaim
(excluding Taxes required to be withheld pursuant to Section 3.10.), to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date on which such payment shall become due (each such payment made after such
time on such due date to be deemed to have been made on the next succeeding
Business Day).  Subject to Section 11.5., the Borrower shall, at the time of
making each payment under this Agreement or any other Loan Document, specify to
the Administrative Agent the amounts payable by the Borrower hereunder to which
such payment is to be applied.  Each payment received by the Administrative
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender by wire transfer of immediately available funds in accordance
with the wiring instructions provided by such Lender to the Administrative Agent
from time to time, for the account of such Lender at the applicable Lending
Office of such Lender.  In the event the Administrative Agent fails to pay such
amounts to such Lender on the Business Day of receipt of such amounts if
received by the Administrative Agent by 11:00 a.m. on such day or, if received
by the Administrative Agent later than 11:00 a.m., then within one Business Day
of receipt of such amounts, the Administrative Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect.  If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next

 

51

--------------------------------------------------------------------------------


 

succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

xix.                                                    Presumptions Regarding
Payments by Borrower.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may (but
shall not be obligated to), in reliance upon such assumption, distribute to the
applicable Lenders the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent on demand that amount so distributed to such Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

Section 3.2.                                Pro Rata Treatment.

 

Except to the extent otherwise provided herein, including, without limitation,
Sections 5.6. and 13.7.(d): (a)  the Loan under Section 2.1.(a) shall be made
from the Lenders, pro rata according to the amounts of their respective
Commitments; (b) each payment or prepayment of principal of the Loan shall be
made for the account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loan held by them; (c) each payment of interest
on the Loan shall be made for the account of the Lenders, pro rata in accordance
with the amounts of interest on the Loan then due and (d) the making, Conversion
and Continuation of a Loan of a particular Type (other than Conversions provided
for by Sections 5.1.(c) and 5.5.) shall be made pro rata among the Lenders,
according to the Outstanding Amounts of their respective portions of the Loan,
as applicable, and the then current Interest Period for each Lender’s portion of
each such Loan of such Type shall be coterminous.

 

Section 3.3.                                Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any
portion of the Loan under this Agreement or shall obtain payment on any other
Obligation owing by the Borrower or any other Loan Party through the exercise of
any right of set-off, banker’s lien, counterclaim or similar right or otherwise
or through voluntary prepayments directly to a Lender or other payments made by
or on behalf of the Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations) not in accordance with
the terms of  this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2. or Section 11.5., as applicable, such
Lender shall promptly purchase from the other Lenders’ participations in (or, if
and to the extent specified by such Lender, direct interests in) the portion of
the Loan made by the other Lenders or other Obligations owed to such other
Lenders in such amounts, and make such other adjustments from time to time as
shall be equitable, to the end that all the Lenders shall share the benefit of
such payment (net of any reasonable expenses which may actually be incurred by
such Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2. or Section 11.5., as applicable.  To such end, all
the Lenders shall make appropriate adjustments

 

52

--------------------------------------------------------------------------------


 

among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.  The Borrower agrees that
any Lender so purchasing a participation (or direct interest) in the Loan or
other Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of the Loan in the amount of
such participation.  Nothing contained herein shall require any Lender to
exercise any such right or shall affect the right of any Lender to exercise and
retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 

Section 3.4.                              Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.                                Fees.

 

xx.                                                       Closing Fee.  On the
Effective Date, the Borrower agrees to pay to the Administrative Agent and each
Lender all loan fees as have been agreed to in writing by the Borrower and the
Administrative Agent, Syndication Agent and Arrangers.

 

xxi.                                                    Administrative and Other
Fees.  The Borrower agrees to pay the administrative and other fees of the
Administrative Agent as provided in the Fee Letter and as may be otherwise
agreed to in writing from time to time by the Borrower and the Administrative
Agent.

 

Section 3.6.                                Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

 

Section 3.7.                                Usury.

 

In no event shall the amount of interest due or payable on the Loan or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and

 

53

--------------------------------------------------------------------------------


 

expenses paid by the Administrative Agent or any Lender to third parties or for
damages incurred by the Administrative Agent or any Lender, in each case in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Administrative Agent or any
such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Administrative
Agent and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money.  All charges other
than charges for the use of money shall be fully earned and nonrefundable when
due.

 

Section 3.8.                                Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of the Loan, accrued interest, charges and payments (other than Fees) made
pursuant to this Agreement and the other Loan Documents and quarterly with a
statement of Fees paid pursuant to this Agreement, and such account rendered by
the Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.                                Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders and in Section 13.7.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article XI. or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 13.4. shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
third, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fourth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

54

--------------------------------------------------------------------------------


 

(c)                                  Intentionally Omitted.

 

(d)                                 Intentionally Omitted.

 

(e)                                  Defaulting Lender Cure.  If the Borrower
and the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will cease to be a Defaulting Lender;
provided that, subject to Section 13.21., except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

Section 3.10.                         Foreign Lenders; Taxes.

 

(a)                                 Applicable Law. For the purposes of this
Section, the term “Applicable Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within thirty (30) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a

 

55

--------------------------------------------------------------------------------


 

Lender, shall be conclusive absent manifest error; provided that the
determinations in such statement are made on a reasonable basis and in good
faith.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower or another Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the other Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 13.6. relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject

 

56

--------------------------------------------------------------------------------


 

such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit I-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
(as applicable); or

 

57

--------------------------------------------------------------------------------


 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, or IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

58

--------------------------------------------------------------------------------


 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of all obligations under
any Loan Document.

 

(j)                                    For purposes of determining withholding
Taxes imposed under FATCA, from and after the Fourth Amendment Effective Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471- 2(b)(2)(i).

 

ARTICLE IV. BORROWING BASE PROPERTIES

 

Section 4.1.  Eligibility of Properties.

 

xxii.                Initial Borrowing Base Properties.  The Properties
identified on Schedule 4.1. shall, on the Amendment No. 5 Effective Date, be the
initial Borrowing Base Properties, and the Unencumbered Asset Value initially
attributable to such Borrowing Base Properties shall be as set forth on Schedule
4.1in the Compliance Certificate delivered to the Administrative Agent on the
Amendment No. 5 Effective Date.

 

xxiii.               Additional Borrowing Base Properties.  If after the
Effective Date the Borrower desires that any additional Hotel Property be
included in the Unencumbered Pool, the Borrower shall so notify the
Administrative Agent in writing and shall furnish to Administrative Agent the
following:

 

59

--------------------------------------------------------------------------------


 

(i) designate such Hotel Property as a “Borrowing Base Property” pursuant to any
Compliance Certificate from time to time delivered hereunder.  An executive
summary of the Hotel Property including, at a minimum, the following information
relating to such Property: (A) a description of such Hotel Property, such
description to include the age, location, site plan and physical condition of
such Hotel Property; and (B) the purchase price paid or to be paid for such
Hotel Property;

 

(ii) An operating statement or statements for such Hotel Property audited or
certified by a representative of the Borrower as being true and correct in all
material respects and prepared in accordance with GAAP (if in the possession of
the Borrower) for the previous fiscal year (if in the possession of the
Borrower), the two fiscal years prior thereto (if in the possession of the
Borrower) and the current fiscal year (to the extent such Hotel Property was
operating during such periods), provided that, with respect to any period during
which such Hotel Property was not owned by the Borrower or a Subsidiary, such
information shall only be required to be delivered to the extent in the
possession of the Borrower and such certification may be based upon the best of
the Borrower’s knowledge;

 

(iii) If such Property is leased under a ground lease, a copy of such ground
lease;

 

(iv) A certificate of the Borrower certifying to the Administrative Agent and
the Lenders that such Hotel Property satisfies the requirements of Section 4.2.;
and

 

(v) Such other information as the Administrative Agent may reasonably request
with respect to such Hotel Property for the purpose of confirming that such
Hotel Property is an Eligible Property.

 

Upon the Administrative Agent’s receipt of Borrower’s request for inclusion of a
Hotel Property in the Unencumbered Pool and of the items set forth above in this
Section 4.1.(b) with respect to such Hotel Propertysuch Compliance Certificate,
such Hotel Property shall be included in the Unencumbered Pool, in which event
such Hotel Property shall thereafter constitute a Borrowing Base Property,;
provided, however, that the Operating Property Value of such Hotel Property
shall not be taken into account in determining the Unencumbered Asset Value
unless and until the Borrower shall deliver to the Administrative Agent a
Compliance Certificate that includes such Hotel Property in the Unencumbered
Pool.; provided, further, however, that in no event shall Properties owned by,
or subject to a Qualified Ground Lease to, any Excluded FelCor Subsidiary be
included in the Unencumbered Pool so long as such FelCor Subsidiary constitutes
an Excluded FelCor Subsidiary.

 

Section 4.2.  Requirements for Unencumbered PoolIntentionally Omitted.

 

The Unencumbered Pool shall satisfy the following requirements:

 

(a) Each Borrowing Base Property shall be an Eligible Property; and

 

(b) At all times, ground leased Hotel Properties shall not comprise more than
30.0% of the Unencumbered Asset Value; provided that any Qualified Ground Lease
that either (i) contains an unconditional end-of-term purchase option in favor
of the lessee for consideration

 

60

--------------------------------------------------------------------------------


 

that is, in the reasonable judgment of the Administrative Agent, de minimus or
(ii) provides that the lessee’s leasehold interest therein automatically becomes
a fee-owned interest at the end of the term shall not be included for purposes
of this limitation.

 

For clarity, the percentage limitation under clause (b) above shall operate only
to exclude from the calculation of Unencumbered Asset Value the value of a
Borrowing Base Property in excess of such limitation (and shall not otherwise
cause the property to cease to be a Borrowing Base Property).

 

Section 4.3.  Removal of Properties.

 

The Borrower may, upon not less than five (5) Business Days’ notice to the
Administrative Agent (or such shorter period of time as the Administrative Agent
may agree), request removal of a Hotel Property from the Unencumbered Pool,
subject to the following conditions: (a) no Default or Event of Default shall
have occurred that is continuing (other than a Default or Event of Default that
would be cured by removal of such Hotel Property from the Unencumbered Pool) or
would result therefrom and (b) the Borrower shall have delivered to
Administrative Agent a Compliance Certificate, prepared as of the last day of
the most recent fiscal quarter, evidencing compliance with the covenants set
forth in Section 10.1. as if such Hotel Property had not been included in the
Unencumbered Pool.  Upon Administrative Agent’s confirmation that the conditions
to such removal have been satisfied, the Administrative Agent shall so notify
(not to be unreasonably withheld or delayed more than five (5) Business Days
after request therefor) Borrower and the Lenders in writing specifying the date
of such removal.

 

ARTICLE V. YIELD PROTECTION, ETC.

 

Section 5.1.  Additional Costs; Capital Adequacy.

 

xxiv.               Capital Adequacy.  If any Lender determines that any
Regulatory Change affecting such Lender or any lending office of such Lender or
such Lender’s holding company, if any, regarding capital or liquidity ratios or
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Loans made by, such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time, within thirty (30) days
after written demand by such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

xxv.                                                Additional Costs.  In
addition to, and not in limitation of the immediately preceding subsection (a),
the Borrower shall promptly pay to the Administrative Agent for the account of a
Lender from time to time such amounts as such Lender may determine to be
necessary to compensate such Lender for any costs incurred by such Lender that
it reasonably determines are attributable to its making or maintaining,
continuing or converting of any Loans or its obligation to make, maintain,
continue or convert any Loans hereunder, any reduction in any amount receivable
by such Lender under this Agreement or any of the other Loan

 

61

--------------------------------------------------------------------------------


 

Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital or liquidity in respect of its Loans or its Commitment
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), resulting from any Regulatory Change that:

 

(i) except as provided in Section 3.10.(c), changes the basis of taxation of any
amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Commitment (other than
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of “ Excluded Taxes” and “ Connection Income Taxes” pursuant to
Section 3.10.(a));

 

(ii) imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on  Loans is
determined relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder);

 

(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy and liquidity); or

 

(iv) imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.

 

xxvi.                                             Lender’s Suspension of LIBOR
Loans.  Without limiting the effect of the provisions of the immediately
preceding subsections (a) and (b), if by reason of any Regulatory Change, any
Lender either (i) incurs Additional Costs based on or measured by the excess
above a specified level of the amount of a category of deposits or other
liabilities of such Lender that includes deposits by reference to which the
interest rate on LIBOR Loans is determined as provided in this Agreement or a
category of extensions of credit or other assets of such Lender that includes
LIBOR Loans or (ii) becomes subject to restrictions on the amount of such a
category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Administrative Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended until such Regulatory Change ceases to be
in effect (in which case the provisions of Section 5.5. shall apply).

 

xxvii.                                          Intentionally Omitted.

 

xxviii.                                       Notification and Determination of
Additional Costs.  Each of the Administrative Agent and each Lender, as the case
may be, agrees to notify the Borrower (and, in the case of a Lender, to notify
the Administrative Agent) of any event occurring after the Agreement Date

 

62

--------------------------------------------------------------------------------


 

entitling the Administrative Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, that the failure of the Administrative Agent or any Lender to give such
notice shall not release the Borrower from any of its obligations hereunder;
provided further, that none of the Administrative Agent or Lenders shall be
entitled to claim any additional cost, reduction in amounts, loss, tax or other
additional amount under this Article V. if such Person fails to provide such
notice to the Borrower within 180 days of the date Administrative Agent or such
Lender becomes aware of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amount;
provided further that, if such occurrence giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The Administrative
Agent and each Lender, as the case may be, agrees to furnish to the Borrower
(and, in the case of a Lender, to the Administrative Agent as well) a
certificate setting forth in reasonable detail the basis and amount of each
request for compensation under this Section, provided, however, that
notwithstanding anything to the contrary in this Section 5.1., in the case of
any Regulatory Change described in clauses (x) or (y) of the definition of
Regulatory Change, it shall be a condition to a Lender’s exercise of its rights,
if any, under this Section 5.1. that such Lender shall generally be exercising
similar rights with respect to borrowers under similar agreements where
available.  Determinations by the Administrative Agent or such Lender, as the
case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error.

 

Section 5.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

xxix.                                             the Administrative Agent shall
determine (which determination shall be conclusive) that reasonable and adequate
means do not exist for ascertaining LIBOR for such Interest Period;

 

xxx.                                                the Administrative Agent
reasonably determines (which determination shall be conclusive) that quotations
of interest rates for the relevant deposits referred to in the definition of
LIBOR are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or

 

xxxi.                                             the Administrative Agent
reasonably determines (which determination shall be conclusive absent manifest
error) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

63

--------------------------------------------------------------------------------


 

Section 5.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5. shall be
applicable).

 

Section 5.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

xxxii.                                          any payment or prepayment
(whether mandatory or optional) of a LIBOR Loan or Conversion of a LIBOR Loan,
made by such Lender for any reason (including, without limitation, acceleration)
on a date other than the last day of the Interest Period for such Loan; or

 

xxxiii.                                       any failure by the Borrower for
any reason (including, without limitation, the failure of any of the applicable
conditions precedent specified in Section 6.2.  to be satisfied) to borrow a
LIBOR Loan from such Lender on the date for such borrowing, or to Convert a Base
Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of
such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date; provided, that in no event
shall such compensation include any loss of anticipated profits.  Upon the
Borrower’s request, the Administrative Agent shall provide the Borrower with a
statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.  Any such
statement shall be conclusive, provided that that the determinations in such
statement are made on a reasonable basis and in good faith.

 

Section 5.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2., or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as

 

64

--------------------------------------------------------------------------------


 

such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1.,
Section 5.2., or Section 5.3. that gave rise to such Conversion no longer exist:

 

(i)                                     to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c) or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitment Percentages.

 

Section 5.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., (b) any
Lender is a Non-Consenting Lender, (c) any Lender is a Defaulting Lender or
(d) the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c) or 5.3. but the obligation of the Requisite Lenders shall not
have been suspended under such Sections, then the Borrower may either (A) demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Loans and all of its other interests, rights
and obligations under this Agreement and the Loan Documents to an Eligible
Assignee subject to and in accordance with the provisions of
Section 13.6.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under
Section 2.3.(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee, or (B) notwithstanding Section 3.2. or any other provision
herein to the contrary requiring the pro rata treatment of payments to the
Lenders, repay the entire Outstanding Amount of all Loans held by such Affected
Lender, together with all accrued interest thereon, whereupon such Affected
Lender shall no longer be a party hereto.  Each of the Administrative Agent and
the Affected Lender shall reasonably cooperate in

 

65

--------------------------------------------------------------------------------


 

effectuating the replacement of such Affected Lender under this Section and the
Affected Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Assumption, but at no time shall the
Administrative Agent, such Affected Lender or any other Lender be obligated in
any way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 5.1. or 5.4.) with respect to any period up to the date of
replacement.  In the event that a Defaulting Lender does not execute an
Assignment and Assumption pursuant to Section 13.6.(b) within five (5) Business
Days after receipt by such Defaulting Lender of notice under this Section 5.6.
and presentation to such Defaulting Lender of an Assignment and Assumption
evidencing an assignment pursuant to Section 13.6.(b), the Administrative Agent
shall be entitled (but not obligated) to execute such an Assignment and
Assumption on behalf of such Defaulting Lender, and any such Assignment and
Assumption so executed by the Administrative Agent, the Eligible Assignee and
the Borrower shall be effective for purposes of Section 13.6.(b).

 

Section 5.7.  Change of Lending Office.

 

Each Lender agrees that it will, in good faith, use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.10., 5.1. or 5.3. to
reduce the liability of the Borrower or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America.

 

Section 5.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE VI. CONDITIONS PRECEDENT

 

Section 6.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to make the Loan is subject to the satisfaction or
waiver of the following conditions precedent:

 

xxxiv.                                      The Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent:

 

66

--------------------------------------------------------------------------------


 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  A Note executed by the Borrower, payable
to each Lender that has requested a Note, and complying with the terms of,
Section 2.11.(a);

 

(iii)                               the Guaranty executed by the Parent
Guarantor and by each of the Subsidiary Guarantors identified in Schedule 1.1.;

 

(iv)                              an opinion of Hogan Lovells LLP, counsel to
the Borrower and the other Loan Parties, addressed to the Administrative Agent
and the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent;

 

(v)                                 the certificate or articles of incorporation
or formation, articles of organization, certificate of limited partnership or
other comparable organizational document (if any) of each Loan Party certified
as of a date not earlier than fifteen (15) days prior to the Effective Date by
the Secretary of State of the state of formation of such Loan Party (except
that, if any such document relating to any Subsidiary Guarantor delivered to
Administrative Agent pursuant to the “Original Credit Agreement” (as defined in
the Revolving Credit Agreement) has not been modified or amended and remains in
full force and effect, a certificate of the Secretary or Assistant Secretary (or
other individual performing similar functions) of such Subsidiary Guarantor so
stating may be delivered in lieu of delivery of a current certified copy of such
document);

 

(vi)                              a certificate of good standing (or certificate
of similar meaning) with respect to each Loan Party issued as of a date not
earlier than fifteen (15) days prior to the Effective Date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

 

(vii)                           a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, authorized to execute and
deliver on behalf of the Borrower Notices of Borrowing, Notices of Conversion
and Notices of Continuation;

 

(viii)                        copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity (except that, if any such document delivered to
Administrative Agent pursuant to the “Original Credit Agreement” (as defined in
the Revolving Credit Agreement) has not been modified or amended and remains in
full force and effect, a certificate so stating may be delivered in lieu of
delivery of another

 

67

--------------------------------------------------------------------------------


 

copy of such document) and (B) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

(ix)                              evidence of the insurance required under
Section 8.5.;

 

(x)                                 a certificate of the Borrower and the Parent
Guarantor certifying that the Properties identified in Schedule 4.1 satisfy the
requirements for inclusion in the Unencumbered Pool under this Agreement;

 

(xi)                              a Compliance Certificate calculated as of
September 30, 2012;

 

(xii)                           a Disbursement Instruction Agreement effective
as of the Agreement Date;

 

(xiii)                        evidence that the Fees, if any, then due and
payable under Section 3.5., together with all other fees, expenses and
reimbursement amounts due and payable to the Administrative Agent and any of the
Lenders, including, without limitation, the fees and expenses of counsel to the
Administrative Agent, have been paid;

 

(xiv)                       such other documents and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request; and

 

xxxv.                                         In the good faith and reasonable
judgment of the Administrative Agent:

 

(xv)                          there shall not have occurred or become known to
the Administrative Agent or any of the Lenders any event, condition, situation
or status since the date of the information contained in the financial and
business projections, budgets, pro forma data and forecasts concerning the
Borrower and its Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;

 

(xvi)                       no litigation, action, suit, investigation or other
arbitral, administrative or judicial proceeding shall be pending or threatened
in writing which could reasonably be expected to (A) result in a Material
Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

(xvii)                    the Borrower and the other Loan Parties shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any material
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound; and

 

(xviii)                 the Borrower and each other Loan Party shall have
provided all information requested by the Administrative Agent and each Lender
in order to comply

 

68

--------------------------------------------------------------------------------


 

with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

Section 6.2.  Additional Conditions Precedent to Loan.

 

The obligation of the Lenders to make any Loan is subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Loan or would exist immediately after giving
effect thereto, and no violation of the limits described in Section 2.15. would
occur after giving effect thereto; (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and accurate in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall be true and correct in all
respects) on and as of the date of the making of the Loan with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted by the Loan Documents; (c) the
Administrative Agent shall have received a timely Notice of Borrowing; and
(d) there shall not have occurred any event, change, circumstance or other
occurrence that has had a Material Adverse Effect.  Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event).  In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time the Loan is
made that all conditions contained in Sections 6.1. and 6.2. have been
satisfied.

 

Section 6.3.  Conditions as Covenants.

 

If the Lenders permit the making of the Loan prior to the satisfaction of all
conditions precedent set forth in Sections 6.1. and 6.2., the Borrower shall
nevertheless cause such condition or conditions to be satisfied within five
(5) Business Days after the date of the making of the Loan.  Unless set forth in
writing to the contrary, the making of the Loan by a Lender on the Effective
Date shall constitute a confirmation by such Lender to the Administrative Agent
and the other Lenders that insofar as such Lender is concerned the Borrower has
satisfied the conditions precedent for the Loan set forth in Sections 6.1. and
6.2.

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

 

Section 7.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make the Loan, the Parent Guarantor and the Borrower represent
and warrant to the Administrative Agent and each Lender as follows:

 

69

--------------------------------------------------------------------------------


 

xxxvi.                     Organization; Power; Qualification.  Each of the Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  None of the Borrower, any other Loan
Party or any other Subsidiary is an EEA Financial Institution.

 

xxxvii.                    Ownership Structure.  Part I of Schedule 7.1.(b) is,
as of the Fourth Amendment Effective Date, a complete and correct list of all
Subsidiaries of the Parent Guarantor setting forth for each such Subsidiary,
(i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding any Equity Interest in such Subsidiary, (iii) the nature of the Equity
Interests held by each such Subsidiary and (iv) the percentage of ownership of
such Subsidiary represented by such Equity Interests.  Each of the Borrower and
its Subsidiaries owns, free and clear of all Liens (other than Permitted Liens)
and has the unencumbered right to vote, all outstanding Equity Interests in each
Subsidiary which directly or indirectly owns a Borrowing Base Property (other
than any Subsidiary which directly or indirectly owns the Doubletree
Metropolitan in New York City, provided that the Borrower retains, directly or
indirectly, a 95% ownership interest therein). As of the Fourth Amendment
Effective Date, except as disclosed in Schedule 7.1.(b), (A) all of the issued
and outstanding capital stock of each Person identified in Schedule 7.1.(b) as
organized as a corporation is validly issued, fully paid and nonassessable and
(B) there are no outstanding subscriptions, options, warrants, commitments,
preemptive rights or agreements of any kind (including, without limitation, any
stockholders’ or voting trust agreements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, any Person identified in Schedule 7.1.(b).  As of the Fourth
Amendment Effective Date, Part II of Schedule 7.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Parent Guarantor, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent
Guarantor.  As of the Fourth Amendment No. 5 Effective Date, the Subsidiaries
identified in Schedule 1.1. constitute all of the Subsidiary Guarantors and
Non-Loan Party BB Property Subsidiaries.

 

xxxviii.                                                        Authorization of
Agreement, Notes, Loan Documents and Borrowings.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow and obtain
other extensions of credit hereunder.  The Borrower and each other Loan Party
has the right and power, and has taken all necessary action to authorize it, to
execute, deliver and perform each of the Loan Documents and the Fee Letter to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby.  The Loan Documents and the
Fee Letter to which the Borrower or any other Loan Party is a party have been
duly executed and delivered by the duly authorized officers of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability

 

70

--------------------------------------------------------------------------------


 

of equitable remedies for the enforcement of certain obligations contained
herein or therein and as may be limited by equitable principles generally.

 

xxxix.             Compliance of Agreement, Etc. with Laws.  The execution,
delivery and performance of this Agreement, the Notes, the other Loan Documents
to which any Loan Party is a party and the Fee Letter in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both: 
(i) require any Governmental Approval (other than any required filing with the
SEC, which the Borrower agrees to file in a timely manner, or filings or
recordations required in connection with the perfection of any Lien on the
Collateral in favor of the Administrative Agent) or violate any Applicable Law
(including, without limitation, Environmental Laws) relating to the Borrower,
any other Loan Party or any Non-Loan Party BB Property Subsidiary; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of the Borrower, any other Loan Party or any Non-Loan Party BB
Property Subsidiary, or any material indenture, agreement or instrument to which
the Borrower, any other Loan Party or any Non-Loan Party BB Property Subsidiary
is a party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any Property now owned or hereafter acquired by any Loan Party or any
Non-Loan Party BB Property Subsidiary (other than a Permitted Lien).

 

xl.                                                           Compliance with
Law; Governmental Approvals.  Each Loan Party and each other Subsidiary is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws (including, without limitation, Environmental
Laws, Anti-Corruption Laws and Sanctions) relating to it except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to result in
a Default or Event of Default or have a Material Adverse Effect.

 

xli.                   Title to Properties; Liens.  Schedule 7.1.(f) is, as of
the Fourth Amendment Effective Date, a complete and correct listing of all real
estate assets of the Loan Parties and the other Subsidiaries.  Schedule 4.1.
attached hereto is, as of the Fourth Amendment No. 5 Effective Date, a complete
and correct listing of all Borrowing Base Properties owned by the Loan Parties
and Non-Loan Party BB Property Subsidiaries.  Each of the Loan Parties and all
other Subsidiaries have good, marketable and legal title to, or a valid
leasehold interest in, their respective assets (subject to Permitted Liens and,
in the case of Subsidiaries that are not Loan Parties or Non-Loan Party BB
Property Subsidiaries, Liens not prohibited by this Agreement).  No Borrowing
Base Property or any ownership interest of the Borrower in any Subsidiary that
directly or indirectly owns any Borrowing Base Property is subject to any Lien
other than Permitted Liens.  Unless otherwise waived in accordance with the
terms of this Agreement, each Borrowing Base Property included in the
Unencumbered Pool satisfies all applicable requirements under Section 4.2the
definition of Eligible Property.

 

xlii.                                                     Existing
Indebtedness.  Schedule 7.1.(g) is, as of the Fourth Amendment Effective Date, a
complete and correct listing of all Indebtedness (including all Guarantees) for
borrowed money or in respect of Derivative Contracts of each of the Loan Parties
and the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of the property subject to such Lien.  As of the Fourth Amendment
Effective Date, except as set forth in

 

71

--------------------------------------------------------------------------------


 

Schedule 7.1.(g) no monetary default exists under any such Indebtedness and the
Borrower or other Loan Parties or Subsidiaries have not received notice of any
other default under any such Indebtedness.

 

xliii.                                                  Material Contracts. 
Schedule 7.1.(h) is, as of the Fourth Amendment Effective Date, a true, correct
and complete listing of all Material Contracts (other than Material Contracts
evidencing Indebtedness identified on Schedule 7.1.(g), if any).  As of the
Fourth Amendment Effective Date, no event or condition which would permit any
party to any such Material Contract to terminate such Material Contract exists.

 

xliv.                Litigation.  Except as set forth on Schedule 7.1.(i), there
are no actions, suits, investigations or proceedings pending (nor have any
actions, suits or proceedings been threatened in writing) against or in any
other way relating adversely to or affecting, any Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Documents or the Fee Letter.  As of the Fourth
Amendment Effective Date, there are no strikes, slow downsslowdowns, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary.

 

xlv.                                                    Taxes.  All federal and
state income and other material tax returns of each Loan Party and each other
Subsidiary required by Applicable Law to be filed have been duly filed, and all
federal and state income and other material taxes, assessments and other
governmental charges or levies upon, each Loan Party and each other Subsidiary
and their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 8.6.  As of the Agreement Date, no Loan Party (or
any of its Subsidiaries) has been notified that any of its United States income
tax returns is under audit.  All charges, accruals and reserves on the books of
the Parent Guarantor and the Subsidiaries in respect of any taxes or other
governmental charges are in accordance with GAAP.

 

xlvi.                Financial Statements.  The Borrower has furnished to the
Administrative Agent copies of the audited consolidated balance sheet of the
Parent Guarantor and its consolidated Subsidiaries for the fiscal year ended
December 31, 20152016 and the unaudited consolidated balance sheet of the Parent
Guarantor and its consolidated Subsidiaries for the quarterquarters ended
DecemberMarch 31, 20152017 and June 30, 2017, together with (in each case) the
related consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal quarter ended on such date.  Such balance sheet and
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly in all material respects, in
accordance with GAAP consistently applied throughout the applicable periods, the
consolidated financial position of the Parent Guarantor and its consolidated
Subsidiaries as at the date thereof and the results of operations and the cash
flow for such period (subject, in the case of the unaudited statements, to
changes resulting from normal year end audit adjustments and the inclusion in
the final audited statements of footnotes that were not contained in the
unaudited statements).  Neither the Parent Guarantor nor any of its Subsidiaries
(other than the FelCor Subsidiaries) has on the AgreementAmendment No. 5
Effective Date any material contingent

 

72

--------------------------------------------------------------------------------


 

liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the foregoing
financial statements.

 

xlvii.               No Material Adverse Change.  Since December 31, 20152016,
there have been no events, changes, circumstances or occurrences that have had,
individually or in the aggregate, a Material Adverse Effect.  As of the
AgreementAmendment No. 5 Effective Date and after giving effect to the initial
borrowings hereunderany incurrence of Indebtedness on such date, each of the
Parent Guarantor and the Borrower is Solvent, and the Parent Guarantor, the
Borrower and the other Subsidiaries (taken as a whole) are Solvent.

 

xlviii.                                           Financial Information for
Borrowing Base Properties.  The financial information delivered by the Borrower
pertaining to each of the Borrowing Base Properties to the Administrative Agent
in accordance with Section 9.4.(d)(ii) fairly presents in a summary form in
accordance with Section 9.4.(d)(ii), and otherwise accurately in all material
respects, the Net Operating Income of each such Borrowing Base Property for the
period then ended.

 

xlix.                                                 ERISA.  Each member of the
ERISA Group has fulfilled its obligations under the contribution requirements of
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan, in each case, except as could not
reasonably be expected to have a Material Adverse Effect.  No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA or that could not
reasonably be expected to have a Material Adverse Effect.

 

l.                                                    Absence of Default.  None
of the Loan Parties or the other Subsidiaries is in default under its
certificate or articles of incorporation or formation, bylaws, partnership
agreement or other similar organizational documents, and no event has occurred,
which has not been remedied, cured or waived, which, in any case,
(i) constitutes a Default or an Event of Default; or (ii) constitutes, or which
with the passage of time, the giving of notice, or both, would constitute, a
default or event of default by, any Loan Party or any other Subsidiary under any
agreement (other than this Agreement) or judgment, decree or order to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect.

 

li.                                                 Environmental Laws.  Each of
the Loan Parties and the other Subsidiaries:  (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to

 

73

--------------------------------------------------------------------------------


 

comply with could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  Except for any of the following matters
that could not be reasonably expected to have, individually or in the aggregate,
a Material Adverse Effect, no Loan Party has any knowledge of, nor has received
notice of, any past present or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Loan Party or any other Subsidiary, their
respective businesses, operations or with respect to the Properties, may:
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential common
law or legal claim or other liability, or (iii) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law. 
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request,,
investigation, or proceeding pending or, to the knowledge of the Borrower,
threatened, against any Loan Party or any other Subsidiary relating in any way
to Environmental Laws which reasonably could be expected to have, individually
or in the aggregate, a Material Adverse Effect.  None of the Borrowing Base
Properties and, as of the Fourth Amendment Effective Date, none of the other
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. 
To the knowledge of the Borrower, no Hazardous Materials generated at or
transported from any of the Properties is or has been transported to, or
disposed of at, any location that is listed or proposed for listing on the
National Priority List or any analogous state or local priority list, or any
other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such transportation or disposal could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.

 

lii.                                              Investment Company.  No Loan
Party, nor any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.

 

liii.                                           Margin Stock.  No Loan Party nor
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

 

liv.                                          Affiliate Transactions.  Except as
permitted by Section 10.8. or as otherwise set forth on Schedule 7.1.(s), no
Loan Party nor any other Subsidiary is a party to or bound by any agreement or
arrangement (whether oral or written) with any Affiliate.

 

74

--------------------------------------------------------------------------------


 

lv.                                             Intellectual Property.  Each of
the Loan Parties and each other Subsidiary owns or has the right to use, under
valid license agreements or otherwise, all patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights that is material to the business
of the Parent Guarantor and its Subsidiaries, taken as whole (collectively,
“Intellectual Property”), without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright, or other proprietary right of any other Person,
the effect of which conflict could reasonably be expected to have a Material
Adverse Effect.  The Loan Parties have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property.  No claim has been asserted by any Person with
respect to the use of any such Intellectual Property, or challenging or
questioning the validity or effectiveness of any such Intellectual Property that
could reasonably be expected to have a Material Adverse Effect.

 

lvi.              Business.  As of the Fourth Amendment No. 5 Effective Date,
the Loan Parties and the other Subsidiaries are engaged in the business of the
ownership, leasing and operation of lodging properties, together with other
business activities incidental thereto.

 

lvii.                                       Broker’s Fees.  Except as set forth
in the Fee Letter, no broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to any Loan Party or any other Subsidiaries
ancillary to the transactions contemplated hereby.

 

lviii.                                    Insurance.  The Parent Guarantor and
the Subsidiaries maintain insurance in compliance with the provisions of
Section 8.5.

 

lix.                                          Accuracy and Completeness of
Information.  All written information, reports and data (other than financial
projections, other forward looking statements and information of a general
economic or industry nature) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, any Loan Party or any other Subsidiary
were, at the time the same were so furnished, complete and correct in all
material respects, or, in the case of financial statements, presented fairly in
all material respects in accordance with GAAP consistently applied throughout
the periods involved in each case, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year-end
audit adjustments and the inclusion in the final audited statements of footnotes
that were not contained in the interim statements).  All financial projections
and other forward looking statements prepared by or on behalf of any Loan Party
or any Non-Loan Party BB Property Subsidiary that have been or may hereafter be
made available to the Administrative Agent or any Lender were or will be
prepared in good faith based on assumptions believed to be reasonable at the
time made, but with it being understood that such projections and statements are
not a guarantee of future performance, that such future performance may vary
materially from such projections and that no Loan Party makes any representation
that such projections will in fact be realized.  No document furnished or
written statement made to the Administrative Agent or any Lender in connection
with the negotiation, preparation or execution of, or pursuant to, this
Agreement or any of the other Loan Documents contains or will contain any untrue
statement of a fact material to the

 

75

--------------------------------------------------------------------------------


 

creditworthiness of any Loan Party or any other Subsidiary or omits or will
omit, when taken with together with all other information furnished, to state a
material fact necessary in order to make the statements contained therein in
light of the circumstances under which they are or will be made, not misleading.

 

lx.                                             Not Plan Assets; No Prohibited
Transactions.  For purposes of ERISA and the Internal Revenue Code, none of the
assets of any Loan Party or any other Subsidiary constitutes “plan assets”,
within the meaning of ERISA and the regulations promulgated thereunder, of any
Plan.  The execution, delivery and performance of the Loan Documents and the Fee
Letter by the Loan Parties, and the borrowing, other credit extensions and
repayment of amounts thereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

lxi.                                          OFAC; Anti-Corruption Laws and
Sanctions.

 

(i)            None of (i) the Borrower, any Subsidiary or, to the knowledge of
the Borrower or such Subsidiary, any of their respective directors, officers,
employees or affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection with or benefit from any Loan, (A) is a Sanctioned Person or
currently the subject or target of any Sanctions, (B) has its assets located in
a Sanctioned Country, (C) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons or, (D) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws or (E) has violated any applicable Anti-Money
Laundering Law in any material respect. Each of the Borrower and its
Subsidiaries has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower and its Subsidiaries
and their respective directors, officers, employees, agents and Affiliates with
the Anti-Corruption Laws.  Each of the Borrower and its Subsidiaries, and to the
knowledge of the Borrower, each director, officer, employee, agent and Affiliate
of the Borrower and each such Subsidiary, is in compliance with the
Anti-Corruption Laws in all material respects.

 

(ii)                                  No proceeds of any Loan have been used,
directly or indirectly, by the Borrower, any of its Subsidiaries or any of its
or their respective directors, officers, employees and agents (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country or (C) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

 

Section 7.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan

 

76

--------------------------------------------------------------------------------


 

Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Agreement Date and delivered to the
Administrative Agent or any Lender in connection with the underwriting or
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower and Parent Guarantor under this Agreement. 
All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the Fourth Amendment Effective Date, the date on which any
Additional Loan Advance is effectuated pursuant to Section 2.16., except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall have been true and correct in all respects)  on and as of such
earlier date) and except for changes in factual circumstances permitted under
the Loan Documents.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loan.

 

ARTICLE VIII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent Guarantor and the
Borrower shall comply with the following covenants:

 

Section 8.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.4., the Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, (i) preserve and maintain its respective existence, (ii) preserve and
maintain its rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and (iii) qualify and remain qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except, in the case of clauses (i) (solely with respect to
Subsidiaries other than Loan Parties and Non-Loan Party BB Property
Subsidiaries), (ii) and (iii), where the failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

Section 8.2.  Compliance with Applicable Law.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Applicable Law, including
the obtaining of all Governmental Approvals, the failure with which to comply
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 8.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
Guarantor and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, (a) protect and preserve all of its material properties,
including, but not limited to, all Intellectual

 

77

--------------------------------------------------------------------------------


 

Property necessary to the conduct of its respective business, and maintain in
good repair, working order and condition all tangible properties, ordinary wear
and tear excepted, and (b) from time to time make or cause to be made all needed
and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except in the cases of
clauses (a) and (b) where the failure to do so could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 8.4.  Conduct of Business.

 

The Parent Guarantor and the Borrower shall, and shall cause the other Loan
Parties and each other Subsidiary to, carry on its respective businesses as
described in Section 7.1.(u) and not enter into any line of business not
incidental  and reasonably related thereto.

 

Section 8.5.  Insurance.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, maintain insurance on a replacement cost
basis with financially sound and reputable insurance companies (with an
A.M. Best policyholders rating of at least A-IX (with respect to liability) or
A-X (with respect to property damage)) against such risks (including, without
limitation, acts of terrorism) and in such amounts as is customarily maintained
by similar businesses and similar locations or as may be required by Applicable
Law.  The Parent Guarantor and the Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 

Section 8.6.  Payment of Taxes and Claims.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, pay and discharge (a) when due all federal
and state income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) by not later than thirty (30) days
past due all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, could
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim (i) which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP or, (ii) to the extent covered by title insurance. or
(iii) solely with respect to any such tax, assessment, charge, levy or claim of
an Excluded Subsidiary, to the extent the failure to pay and discharge any such
tax, assessment, charge, levy or claim could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 8.7.  Books and Records; Inspections.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, keep proper books of record and account in
which full, true and correct

 

78

--------------------------------------------------------------------------------


 

entries in conformity with GAAP shall be made of all dealings and transactions
in relation to its business and activities.  The Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the Borrower’s presence if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and, so long as no Event of Default
exists, with reasonable prior notice.  The Parent Guarantor and the Borrower
shall be obligated to reimburse the Administrative Agent and the Lenders for
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the exercise of their rights under this Section only if such
exercise occurs while a Default or Event of Default exists.

 

Section 8.8.  Use of Proceeds.

 

(a) The Parent Guarantor and the Borrower will use the proceeds the Loan only
(i) for the payment of redevelopment and development costs incurred in
connection with Properties owned by the Parent Guarantor or any Subsidiary;
(ii) to finance acquisitions not otherwise prohibited under this Agreement;
(iii) to finance capital expenditures, dividends and the repayment of
Indebtedness of the Parent Guarantor and its Subsidiaries; and (iv) to provide
for the general working capital needs of the Parent Guarantor and its
Subsidiaries and for other general corporate purposes of the Parent Guarantor
and its Subsidiaries.  The Parent Guarantor and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, use any part
of such proceeds to purchase or carry, or to reduce or retire or refinance any
credit incurred to purchase or carry, any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock.

 

(b) The Borrower will not request any Loan, and the Borrower shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of  any Sanctions applicable to any party hereto.

 

Section 8.9.  Environmental Matters.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Environmental Laws the
failure with which to comply could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.  The Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply in all material respects with all
Environmental Laws and all Governmental Approvals, including actions to remove
and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, except where the failure to comply could not
reasonably be expected to have, individually or in the aggregate, a Material

 

79

--------------------------------------------------------------------------------


 

Adverse Effect.  The Parent Guarantor and the Borrower shall, and shall cause
the Loan Parties and the other Subsidiaries to, promptly take all actions
necessary to prevent the imposition of any Liens on any of their Borrowing Base
Properties arising out of or related to any Environmental Laws (other than a
Permitted Environmental Lien).  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

 

Section 8.10.  Further Assurances.

 

At the Borrower’s sole cost and expense and upon request of the Administrative
Agent, the Parent Guarantor and the Borrower shall, and shall cause each other
Loan Party to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

 

Section 8.11.  Material Contracts.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, duly and punctually perform and comply with
any and all material representations, warranties, covenants and agreements
expressed as binding upon any such Person under any Material Contract, to the
extent that the failure to do so could reasonably be expected to have a Material
Adverse Effect.  The Parent Guarantor and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, do or knowingly permit
to be done anything to impair materially the value of any of the Material
Contracts, to the extent the same could reasonably be expected to have a
Material Adverse Effect.

 

Section 8.12.  REIT Status.

 

The Parent Guarantor shall maintain its status as a REIT.

 

Section 8.13.  Exchange Listing.

 

The Parent Guarantor shall maintain at least one class of common shares of the
Parent Guarantor having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is subject to price quotations on The NASDAQ
Stock Market’s National Market System.

 

Section 8.14.  Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

 

(a) The Parent Guarantor and the Borrower shall, (x) at all times, not later
than the date on which the applicable Compliance Certificate is required to be
delivered hereunder, for each other Person (other than an Excluded Subsidiary)
becoming a Subsidiary (whether by acquisition of a Property or otherwise) and
each Subsidiary that is not a Subsidiary Guarantor ceasing to be an Excluded
Subsidiary, and each Subsidiary of the Parent Guarantor that owns, directly or
indirectly, any Equity Interest of any of such Subsidiaries, in each case during
the fiscal quarter for which such Compliance Certificate is required, to the
extent necessary to satisfy the Guaranty Requirement as of the last day of such
fiscal quarter and (y) at all times, not later than the date

 

80

--------------------------------------------------------------------------------


 

any Subsidiary of the Parent Guarantor that is a borrower or a guarantor, or
otherwise has a payment obligation in respect of, any Unsecured Indebtedness,
becomes a borrower or guarantor or otherwise incurs such payment obligation in
respect of such Unsecured Indebtedness (other than intercompany Indebtedness
between or among any of the Parent Guarantor, the Borrower and their
Subsidiaries), deliver or cause to be delivered to the Administrative Agent each
of the following items, each in form and substance reasonably satisfactory to
the Administrative Agent: (i) an Accession Agreement executed by such
Subsidiary, and (ii) the items with respect to such Subsidiary that would have
been delivered under Sections 6.1.(iv) through (viii) if such Subsidiary had
been a Subsidiary Guarantor on the Effective Date (in the case of
Section 6.1.(iv), only to the extent requested by the Administrative Agent in
connection with a new Borrowing Base Property).  Nothing contained in this
Section shall supersede, modify or otherwise affect the provisions of Sections
4.1. or 4.2.

 

(b)                                 Guaranty Requirement.  Prior to the
Investment Grade Release or during any Collateral Period, to the extent
necessary to satisfy the Guaranty Requirement, the Borrower shall cause each
Eligible Subsidiary that is not already a Guarantor to become a Guarantor and
deliver or cause to be delivered to the Administrative Agent the applicable
Subsidiary Guaranty and Pledge Documents on or prior to the earlier of the
following dates (or such later date as the Administrative Agent may agree):

 

(i)                                     the Collateral Trigger Date; and

 

(ii)                                  not later than the thirtieth (30th) day
following the delivery of a Compliance Certificate pursuant to Section 9.3.

 

(b) After As used herein, “Guaranty Requirement” shall mean the requirement
that, as of the end of any fiscal quarter occurring (x) prior to the Investment
Grade Release or (y) during any Collateral Period, after giving pro forma effect
to any Eligible Subsidiary that shall become a Subsidiary Guarantor in
accordance withfollowing such fiscal quarter within the applicable time period
provided in this Section 8.14.(a)(x),the Parent Guarantor and the Borrower shall
not permit Unencumbered Asset Value attributable to Borrowing Base Properties
directly owned in fee simple by, or subject to a Qualified Ground Lease to, the
Borrower and the Guarantors toshall not be less than 90% of the total
Unencumbered Asset Value as of the last day of anysuch fiscal quarter (the
“Guaranty Requirement”).

 

(c)                                  Unsecured Indebtedness Subsidiaries as
Guarantors.

 

(i)                                     Unsecured Indebtedness Subsidiary
Guarantee Requirement.  In addition to, and without limiting the requirements in
Section 8.14.(a), not later than the date on which any Subsidiary of the Parent
Guarantor becomes an Unsecured Indebtedness Subsidiary (or such later date as
the Administrative Agent shall reasonably determine), the Parent Guarantor and
the Borrower shall cause such Unsecured Indebtedness Subsidiary to become a
Guarantor and deliver or cause to be delivered to the Administrative Agent the
applicable Subsidiary Guaranty and Pledge Documents.

 

(ii)                                  Release of Unsecured Indebtedness
Subsidiary Guarantors.  The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such

 

81

--------------------------------------------------------------------------------


 

request the Administrative Agent shall promptly release, an Unsecured
Indebtedness Subsidiary from the Guaranty, if: (i) such Subsidiary has ceased to
be, or simultaneously with its release from the Guaranty will cease to be, a
Subsidiary or an Unsecured Indebtedness Subsidiary; (ii) such Subsidiary
Guarantor is not otherwise required to be a party to the Guaranty under this
Section 8.14.; (iii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including, without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 10.1.; and (iv) the Administrative Agent shall have
received such written request at least ten (10) Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release.  Delivery by the Borrower to the Administrative Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.  The Administrative Agent agrees to
furnish to the Borrower, promptly after the Borrower’s request and at the
Borrower’s sole cost and expense, any release, termination, or other agreement
or document as is reasonably satisfactory to the Administrative Agent and
necessary or advisable to evidence the foregoing release as may be reasonably
requested by the Borrower.

 

(d)                                 Collateral Period Pledge Requirement. 
During any Collateral Period, on or prior to the times specified below (or such
later date as the Administrative Agent shall reasonably determine), the Borrower
will cause all of the issued and outstanding Equity Interests (other than any
Excluded Pledged Collateral) of each Pledged Subsidiary (collectively, the
“Collateral”), to be subject to a first priority, perfected Lien (subject to
Liens permitted pursuant to Section 10.2.) in favor of the Administrative Agent
to secure the Guaranteed Obligations and obligations under the Pari Passu Debt
in accordance with the terms and conditions of the Collateral Documents or such
other pledge and security documents as the Administrative Agent shall reasonably
request and to deliver or cause to be delivered to the Administrative Agent the
applicable Subsidiary Guaranty and Pledge Documents:

 

(i)                                     the Collateral Trigger Date; and

 

(ii)                                  within thirty (30) days following the
occurrence of any date any Pledged Subsidiary shall be required during the
Collateral Period to become a Guarantor pursuant to Section 8.14.(a) or (b).

 

(e)                      Further Assurances.  During a Collateral Period, and
without limiting the foregoing, the Parent Guarantor and the Borrower will, and
will cause each Loan Party that owns any Collateral to, execute and deliver, or
cause to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements), which may
be required by Applicable Law and which the Administrative Agent may, from time
to time during a Collateral Period, reasonably request to carry out the terms
and conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Borrower; provided, however,
that no Pledged Subsidiary shall be permitted to certificate its

 

82

--------------------------------------------------------------------------------


 

Equity Interests or make an election under Article 8 of the UCC unless such
certificates are promptly delivered to the Administrative Agent, together with
an endorsement in blank.

 

(f)                                   (c) TheRelease of Subsidiary Guarantors
and Collateral Prior to Investment Grade Release or During Collateral Period. 
Without limiting the release provisions in Section 8.14.(b), the Borrower may
request in writing that the Administrative Agent release, and upon receipt of
such request the Administrative Agent shall promptly release, (x) a Subsidiary
Guarantor from the Guaranty and (y) the Equity Interests in any Pledged
Subsidiary from the Pledge Agreement, so long as: (i) (a) in the case of the
release of any Subsidiary Guarantor from the Guaranty, such Subsidiary Guarantor
(1) meets, or will meet simultaneously with itssuch release from the Guaranty,
all of the provisions of the definition of the term “Excluded Subsidiary” or,
(2) has ceased to be, or simultaneously with itssuch release from the Guaranty
will cease to be, a Subsidiary, an Unsecured Indebtedness Subsidiary or an
Eligible Subsidiary or (3) has ceased to, or simultaneously with such release
will cease to, own or lease a Borrowing Base Property or be the direct or
indirect owner of the Equity Interests in a Subsidiary that owns or leases a
Borrowing Base Property and, after giving effect to such release pursuant to
this clause (3), the aggregate assets (including any Equity Interests in any
direct or indirect Subsidiary) of all Subsidiary Guarantors released pursuant to
this Section 8.14.(e)(i)(a)(3) and Section 8.14.(e)(i)(b)(1)(B) (other than
Excluded Subsidiaries or any other Subsidiary that simultaneously with such
release ceased to be a Subsidiary of the Borrower) shall have a Fair Market
Value of not more than $5,000,000 during the term of this Agreement; and (b) in
the case of the release of Equity Interests in any Pledged Subsidiary from the
Pledge Agreement, such Pledged Subsidiary (1) that is a Non-Loan Party BB
Property Subsidiary (A) meets, or will meet simultaneously with such release,
all of the provisions of the definition of the term “Excluded Subsidiary”, or
(B) has ceased to, or simultaneously with such release will cease to, be a
Subsidiary or own or lease a Borrowing Base Property or be the direct or
indirect owner of the Equity Interests in a Subsidiary that owns or leases a
Borrowing Base Property and, after giving effect to such release pursuant to
this clause (B), the aggregate assets (including any Equity Interests in any
direct or indirect Subsidiary) of all Subsidiary Guarantors released pursuant to
this Section 8.14.(e)(i)(b)(1)(B) and Section 8.14.(e)(i)(a)(3) (other than
Excluded Subsidiaries or any other Subsidiary that simultaneously with such
release ceased to be a Subsidiary of the Borrower) shall have a Fair Market
Value of not more than $5,000,000 during the term of this Agreement, (2) has
ceased to be, or simultaneously with such release will cease to be, a Subsidiary
Guarantor or (3) the Equity Interests in such Pledged Subsidiary meets, or will
meet simultaneously with its release from the Pledge Agreement, the definition
of the term “Excluded Pledged Collateral”; (ii) such Subsidiary Guarantor or
Pledged Subsidiary is not otherwise required to be a party to the Guaranty under
Section 8.14.(a) or have its Equity Interests pledged pursuant to the Pledge
Agreement under Section 8.14.; (iii) no Default or Event of Default shall then
be in existence or would occur as a result of such release, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.; and (iv) the Administrative Agent
shall have received such written request at least ten (10) Business Days (or
such shorter period as may be acceptable to the Administrative Agent) prior to
the requested date of release.  Delivery by the Borrower to the Administrative
Agent of any such request shall constitute a representation by the Borrower that
the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.  The Administrative Agent
agrees to furnish to the Borrower, promptly after the Borrower’s request

 

83

--------------------------------------------------------------------------------


 

and at the Borrower’s sole cost and expense, any release, termination, or other
agreement or document evidencing the foregoing release as may be reasonably
requested by the Borrower.

 

Section 1.2.  Investment Grade Release; Collateral Release Upon Termination of
Collateral Period.

 

(a)                                 Obligation to Release.  (i) If at any time
the Investment Grade Ratings Criteria is satisfied and a Collateral Period is
not then in effect (a release under this Section 8.15.(a) effected pursuant to
this clause (i), the “Investment Grade Release”) or (ii) on or after any
Collateral Release Date and no subsequent Collateral Trigger Date has occurred
(a release under this Section 8.15.(a) effected pursuant to this clause (ii), a
“Collateral Release”), and, in each case, so long as no Default or Event of
Default is then continuing, the Administrative Agent shall, subject to the
satisfaction of the requirements of Section 8.15.(b), promptly release all of
(A) with respect to a Collateral Release, the Liens granted to the
Administrative Agent pursuant to the requirements of Section 8.14. and the
Collateral Documents and (B) the Subsidiary Guarantors (other than any Unsecured
Indebtedness Subsidiary (except an Unsecured Indebtedness Subsidiary that solely
has obligations under the Loan Documents and any Unsecured Indebtedness in
respect of which such Subsidiary Guarantor shall be released as a borrower or
guarantor or other obligor substantially concurrently with the release
hereunder)) from their obligations under the Guaranty.  Upon the release of any
Person and/or any Collateral pursuant to this Section 8.15., the Administrative
Agent shall (to the extent applicable) deliver to the Borrower, upon the
Borrower’s request and at the Borrower’s expense, such documentation as may be
reasonably satisfactory to the Administrative Agent and otherwise necessary or
advisable to evidence the release of such Person and/or such Collateral from its
obligations under the Loan Documents.

 

(b)                                 Release Request and Certificate.  The
Borrower shall have delivered to the Administrative Agent, on or prior to the
date that is ten (10) Business Days (or such shorter period of time as agreed to
by the Administrative Agent) before the date on which a Release is to be
effected, written notice that it is requesting a Release, which notice shall
identify the Subsidiary Guarantors and, in the case of a Collateral Release, the
Collateral to be released and the proposed effective date for such Release,
together with a certificate signed by a Responsible Officer of the Parent
Guarantor (such certificate, a “Release Certificate”), certifying that:

 

(i)                                     in the case of an Investment Grade
Release, the Investment Grade Ratings Criteria have been satisfied;

 

(ii)                                  in the case of a Collateral Release, the
Leverage Ratio is less than or equal to 6.50 to 1.00 as of the end of the two
most recently completed consecutive fiscal quarter periods and as reflected on
the most recently delivered Compliance Certificate delivered pursuant to
Section 9.3.;

 

(iii)                               no Subsidiary Guarantor to be released is an
Unsecured Indebtedness Subsidiary (except an Unsecured Indebtedness Subsidiary
that solely has obligations under the Loan Documents and any Unsecured
Indebtedness in respect of which such Subsidiary Guarantor shall be released as
a borrower or guarantor or other obligor substantially concurrently with the
release hereunder); and

 

84

--------------------------------------------------------------------------------


 

(iv)                              in the case of a Collateral Release, the
Collateral shall be released under any Pari Passu Debt substantially
contemporaneously with such Collateral Release; and

 

at the time of the delivery of notice requesting such release, on the proposed
effective date of such Release and immediately before and immediately after
giving effect to such Release, (x) no Default or Event of Default has occurred
and is continuing or would result therefrom and (y) the representations and
warranties contained in Article VII. and in the other Loan Documents are true
and correct in all material respects (unless such representation and warranty is
qualified by materiality, in which event such representation and warranty shall
be true and correct in all respects) on and as of the effective date of such
Release with the same force and effect as if made on and as of such date, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall have been true and correct in all respects) on and as of such
earlier date) and except for changes in factual circumstances permitted under
the Loan Documents, and except that for purposes of this Section 8.15., the
representations and warranties contained in subsection (k) of Section 7.1. shall
be deemed to refer to the most recent statements furnished pursuant to
Sections 9.1. and 9.2.

 

Section 1.3.  Section 8.15.   Compliance with Anti-Corruption Laws and
Sanctions.

 

The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

ARTICLE IX. INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7.,  the Parent Guarantor and the
Borrower shall furnish to the Administrative Agent for distribution to each of
the Lenders:

 

Section 9.1.  Quarterly Financial Statements.

 

Not later than five (5) days following the Parent Guarantor’s filing of its
Form 10-Q with the SEC for each of the first, second and third fiscal quarters
of the Parent Guarantor and in any event within forty-five (45) days after the
closing of each such quarter, the unaudited consolidated balance sheet of the
Parent Guarantor and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of operations, stockholders’ equity
and cash flows of the Parent Guarantor and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or chief executive officer of the
Parent Guarantor, in his or her opinion, to present fairly in all material
respects, in accordance with GAAP, the consolidated financial position of the
Parent Guarantor and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to

 

85

--------------------------------------------------------------------------------


 

normal year-end audit adjustments and the inclusion in the final year-end
statements of footnotes that were not contained in the quarterly financial
statements).

 

Section 9.2.  Year End Statements.

 

Not later than five (5) days following the filing of the Parent Guarantor’s
Form 10-K for each fiscal year of the Parent Guarantor and in any event within
ninety (90) days after the end of each fiscal year of the Parent Guarantor,
commencing with the fiscal year ending December 31, 2016, the audited
consolidated balance sheet of the Parent Guarantor and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
certified by (a) the chief financial officer or chief executive officer of the
Parent Guarantor, in his or her opinion, to present fairly in all material
respects, in accordance with GAAP, the financial position of the Parent
Guarantor and its Subsidiaries as at the date thereof and the result of
operations for such period and (b) PricewaterhouseCoopers LLP or any other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, whose certificate shall be
unqualified.

 

Section 9.3.  Compliance Certificate.

 

Commencing with the financial statements for the quarter ending March 31, 2016,
at the time the financial statements are furnished pursuant to the preceding
Sections 9.1. and 9.2., a certificate substantially in the form of Exhibit H (a
“Compliance Certificate”) executed on behalf of the Parent Guarantor by the
chief executive officer or chief financial officer of the Parent Guarantor
(a) setting forth as of the end of such quarterly accounting period or fiscal
year, as the case may be, the calculations required to establish whether the
Borrower was in compliance with the covenants contained in Section 10.1.; and
(b) stating that, to the best of his or her knowledge, information or belief,
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure.

 

Section 9.4.  Other Information.

 

lxii.                                                     Promptly upon receipt
thereof, copies of all management reports, if any, submitted to the Parent
Guarantor or its Board of Trustees by its independent public accountants;

 

lxiii.                                                  Within five (5) Business
Days of the filing thereof, copies of all registration statements (excluding the
exhibits thereto and any registration statements on Form S-8 or its equivalent),
reports on Forms 10 K, 10 Q and 8 K (or their equivalents) and all other
periodic reports relating to material business developments which any Loan Party
or any other Subsidiary shall file with the SEC (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

lxiv.                                                 Promptly upon the mailing
thereof to the shareholders of the Parent Guarantor generally, copies of all
financial statements, reports and proxy statements so mailed and promptly upon
the issuance thereof copies of all press releases issued by the Parent
Guarantor, the Borrower, any Subsidiary or any other Loan Party;

 

86

--------------------------------------------------------------------------------


 

lxv.                                                    Concurrently with the
delivery of the quarterly and annual financial statements provided for in
Sections 9.1. and 9.2., financial information (i) for all Hotel Properties on a
consolidated basis and (ii) for all Borrowing Base Properties on an individual
and consolidated basis, for the preceding calendar quarter (and for (x) each
month in such quarter and (y) the period of four (4) consecutive quarters ending
with such quarter), in each case setting forth in summary form (and excluding
any underlying calculations used to determine any of the following) the amounts
of the Gross Operating Revenues, Gross Operating Expenses, NOI, FF&E Reserves,
and Adjusted NOI, along with the average daily rate, occupancy levels and
revenue per available room, certified as true, correct and complete by a senior
officer of the Borrower or Parent Guarantor.

 

lxvi.                                                 Intentionally
Omitted.Promptly upon the delivery thereof to the holders of the Existing FelCor
Bonds, copies of all financial reports prepared with respect to the FelCor
Subsidiaries so delivered;

 

lxvii.                                              No later than sixty (60)
days after the beginning of each fiscal year of the Parent Guarantor, projected
balance sheets, operating statements, profit and loss projections, sources and
uses of cash statement and statements of EBITDA and Funds From Operations, for
the Parent Guarantor and its Subsidiaries on a consolidated basis for such
fiscal year, all itemized in reasonable detail in substantially similar form to
the projections delivered prior to the Agreement Date or in such other form as
may be reasonably approved by the Administrative Agent.  The foregoing shall be
accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Parent Guarantor, and when appropriate
its consolidated Subsidiaries (as applicable), will be in compliance with the
covenants contained in Sections 10.1. at the end of each fiscal quarter of such
fiscal year;

 

lxviii.                                           No later than sixty (60) days
after the beginning of each fiscal year of the Parent Guarantor, the annual
operating budget in summary form for each Borrowing Base Property;

 

lxix.                                                 If and when any member of
the ERISA Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or controller of
the Parent

 

87

--------------------------------------------------------------------------------


 

Guarantor setting forth details as to such occurrence and action, if any, which
the Parent Guarantor or applicable member of the ERISA Group is required or
proposes to take, that, in the case of clauses (i) through (vii), could
reasonably be expected to (x) have a Material Adverse Effect or (y) result in an
Event of Default pursuant to Section 11.1.(j);

 

lxx.                                                    To the extent any Loan
Party or any other Subsidiary is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, the any Loan Party or any other Subsidiary of the Parent Guarantor or
the Borrower or any of their respective properties, assets or businesses which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party or any other Subsidiary are
being audited;

 

lxxi.                                                 At the time of delivery of
each Compliance Certificate (but without limitation of the provisions of
Section 10.7.), a copy of any amendment to the articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of the Parent Guarantor or the Borrower that was effective on or
before the last day of the prior fiscal quarter (unless previously delivered to
the Administrative Agent);

 

lxxii.                                              Prompt notice of (i) any
change in the business, assets, liabilities, financial condition or results of
operations of Parent Guarantor, the Borrower or any other Subsidiaryevent or
circumstance which has had, or could be reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (ii) any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy or
casualty that has a  material effect on the operations of any Borrowing Base
Property;

 

lxxiii.                                           Prompt notice upon any
Responsible Officer of the Borrower or Parent Guarantor having knowledge of the
occurrence of (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute a default or event of default by any Loan Party or
any other Subsidiary under any Material Contract to which any such Person is a
party or by which any such Person or any of its respective properties may be
bound if the same has had or could be reasonably expected to have a Material
Adverse Effect;

 

lxxiv.                                          Prompt notice of any order,
judgment or decree in excess of $5,000,000 having been entered against any Loan
Party or other Subsidiary or any of their properties or assets;

 

lxxv.                                             Any notification of a
violation of any law or regulation or any inquiry shall have been received by
any Loan Party or any other Subsidiary from any Governmental Authority, in each
case, that could reasonably be expected to have a Material Adverse Effect;

 

lxxvi.                                          Promptly upon the request of the
Administrative Agent, evidence of the Borrower’s calculation of the Ownership
Share with respect to a Subsidiary or an Unconsolidated Affiliate, such evidence
to be in form and detail reasonably satisfactory to the Administrative Agent;

 

88

--------------------------------------------------------------------------------


 

lxxvii.                                       Promptly, upon each request,
information identifying the Parent Guarantor and the Borrower as a Lender may
request in order to comply with applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act;

 

lxxviii.                                    Promptly, and in any event within
three (3) Business Days after a Responsible Officer of the Borrower obtains
knowledge thereof, written notice of the occurrence of any of the following:
(i) the Parent Guarantor, the Borrower, any Loan Party or any other Subsidiary
shall receive notice that any violation of or noncompliance with any
Environmental Law has or may have been committed or is threatened; (ii) the
Parent Guarantor, the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any administrative or judicial complaint, order or petition
has been filed or other proceeding has been initiated, or is about to be filed
or initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) the Parent Guarantor, the Borrower, any Loan Party or any other Subsidiary
shall receive any notice from a Governmental Authority or private party alleging
that any such Person may be liable or responsible for any costs associated with
a response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) the Parent Guarantor,
the Borrower, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of an environmental claim, except in the case of each of clauses (i),
(ii), (iii) and (iv), where such notice(s), whether individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

 

lxxix.                                        Promptly upon the request of the
Administrative Agent, the Derivatives Termination Value in respect of any
Specified Derivatives Contract from time to time outstanding; and

 

lxxx.                                             From time to time and promptly
upon each request, such data, certificates, reports, statements, documents or
further information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent
Guarantor, the Borrower, any other Loan Party or any other Subsidiary as the
Administrative Agent or any Lender may reasonably request (subject to
limitations, if any, imposed under confidentiality requirements and agreements
to which the Parent Guarantor or one of its Subsidiaries is subject).

 

Section 9.5.  Electronic Delivery of Certain Information.

 

lxxxi.                                          Documents required to be
delivered pursuant to the Loan Documents shall be delivered by electronic
communication and delivery, including, the Internet, e-mail or intranet websites
to which the Administrative Agent and each Lender have access (including a
commercial, third-party website such as www.Edgar.com <http://www.Edgar.com> or
a website sponsored or hosted by the Administrative Agent or the Borrower)
provided that (A) the foregoing shall not apply to notices to any Lender
pursuant to Article II. and (B) such Lender has not notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or

 

89

--------------------------------------------------------------------------------


 

notices delivered electronically shall be deemed to have been delivered on the
date on which the Administrative Agent or Borrower posts such documents or the
documents become available on a commercial website and the Borrower notifies the
Administrative Agent of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours, said posting date and time shall be deemed to have commenced as
of  9:00 a.m. on the opening of business on the next Business Day. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificate required by Section 9.3.
to the Administrative Agent.  Except for the certificates required by
Section 9.3., the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

lxxxii.                                       Documents required to be delivered
pursuant to Article II. may be delivered electronically to a website provided
for such purpose by the Administrative Agent pursuant to the procedures provided
to the Borrower by the Administrative Agent.

 

Section 9.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Upon the request of the Administrative Agent, the Borrower
shall designate documents delivered by or on behalf of the Borrower to the
Administrative Agent pursuant to the Loan Documents (collectively, “Information
Materials”) as containing only information  that is either available to the
public or not material with respect to the Borrower and its Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information”.  Notwithstanding the foregoing, each
“public-side” Lender (i.e., any Lender that does not wish to receive material
non-public information with respect to the Parent Guarantor or its securities)
shall designate to the Administrative Agent one or more persons who are entitled
to receive and view Information Materials containing material non-public
information to the same extent as Lenders that are not “public-side” Lenders.

 

Section 9.7.  Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time to time request, and the Borrower shall,
and shall cause the other Loan Parties, to provide, promptly upon any such
request, to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law.  An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

90

--------------------------------------------------------------------------------


 

ARTICLE X. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent Guarantor and the
Borrower shall comply with the following covenants:

 

Section 10.1.  Financial Covenants.

 

lxxxiii.                                         Leverage Ratio.  The Parent
Guarantor and the Borrower shall not permit the Leverage Ratio to exceed 6.50 to
1.00.  Notwithstanding the foregoing and subject to the increase in the
Applicable Margin described in the definition thereof, the Borrower may elect
upon delivering written notice to the Administrative Agent, prior to the
delivery of a Compliance Certificate for any applicable four-quarter fiscal
period pursuant to Section 9.3 and provided that no Default or Event of Default
has occurred and is continuing (other than as a result of the Leverage Ratio as
of the end of the last fiscal quarter for such fiscal period being greater than
6.50 to 1.00 but less than or equal to 7.00 to 1.00), that the Leverage Ratio
may exceed 6.50 to 1.00 but shall in no event exceed 7.00 to 1.00 for such
fiscal quarter and the next succeeding fiscal quarter (the “Leverage Increase
Period”); provided that (i) the Borrower may not elect more than two Leverage
Increase Periods during the term of this Agreement, (ii) any such Leverage
Increase Periods shall be non-consecutive and (iii) at least one Leverage
Increase Period shall be in connection with a Portfolio Acquisition.7.00 to
1.00.

 

lxxxiv.                                        Ratio of Adjusted EBITDA to Fixed
Charges.  The Parent Guarantor and the Borrower shall not permit the ratio of
Adjusted EBITDA of the Parent Guarantor and its Subsidiaries on a consolidated
basis for any period of four (4) fiscal quarters to Fixed Charges of the Parent
Guarantor and its Subsidiaries on a consolidated basis for such period to be
less than 1.50 to 1.00.

 

lxxxv.                                           Ratio of Secured Indebtedness
to Total Asset Value.  The Parent Guarantor and the Borrower shall not permit
the ratio of (i) the sum of (A) Secured Indebtedness of the Parent Guarantor and
its Subsidiaries on a consolidated basis plus (B) Unsecured Indebtedness of the
Excluded FelCor Subsidiaries to (ii) Total Asset Value to exceed 45.0%.

 

lxxxvi.                                        Maximum Secured Recourse
Indebtedness.  The Parent Guarantor and the Borrower shall not permit the ratio
of Secured Recourse Indebtedness of the Parent Guarantor and its Subsidiaries
(other than the Existing Secured FelCor Bonds) on a consolidated basis to Total
Asset Value to exceed 10%.

 

lxxxvii.                                     Maximum Unencumbered Leverage
Ratio.  The Parent Guarantor and the Borrower shall not permit the ratio of
(i) (x) Unsecured Indebtedness of the Parent Guarantor and its Subsidiaries
(other than the Excluded FelCor Subsidiaries) on a consolidated basis minus
(y) Unrestricted Cash and Cash Equivalents of the Parent Guarantor and its
Subsidiaries (other than the Excluded FelCor Subsidiaries) in excess of
$25,000,000, to (ii) Unencumbered Asset Value to exceed 60%.  For the avoidance
of doubt, Unencumbered Asset Value does not include any value attributable to
properties held by the Excluded FelCor Subsidiaries.

 

91

--------------------------------------------------------------------------------


 

lxxxviii.                                  Ratio of Unencumbered Adjusted NOI to
Unsecured Interest Expense.  The Parent Guarantor and the Borrower shall not
permit the ratio of (i) Unencumbered Adjusted NOI for any period of four
(4) fiscal quarters to (ii) Unsecured Interest Expense of the Parent Guarantor
and its Subsidiaries (other than the Excluded FelCor Subsidiaries) on a
consolidated basis for such period to be less than 2.00 to 1.00.  For the
avoidance of doubt, Unencumbered Adjusted NOI does not include any income
attributable to properties held by the Excluded FelCor Subsidiaries.

 

lxxxix.                                        Minimum Tangible Net Worth.  The
Parent Guarantor and the Borrower shall not permit Tangible Net Worth at any
time to be less than (i) $2,028,022,4842,795,835,000, plus (ii) 75.0% of the Net
Proceeds of all Equity Issuances (other than pursuant to the FelCor Acquisition)
effected at any time after January 1, 2016June 30, 2017 by the Parent Guarantor
or any of its Subsidiaries to any Person other than the Parent Guarantor or any
of its Subsidiaries (other than Net Proceeds received within the period
commencing sixty (60) days prior to, and ending sixty (60) days after, the
redemption, retirement or repurchase of Equity Interests in the Parent Guarantor
or the repayment of Indebtedness, in each case to the extent permitted under
this Agreement, up to the amount paid by the Parent Guarantor in connection with
such redemption, retirement or repurchase or repayment, where, for the avoidance
of doubt, the net effect is that the Parent Guarantor shall not have increased
Tangible Net Worth as a result of any such proceeds).

 

xc.                                                             Dividend
Payout/Distribution.  The Parent Guarantor and its Subsidiaries will not declare
or make any distributions or other Restricted Payments except that, so long as
no Default or Event of Default would result therefrom, (a) the Borrower may pay
cash dividends or distributions to the Parent Guarantor and other holders of
partnership interests in the Borrower with respect to any period of four
(4) fiscal quarters to the extent necessary for the Parent Guarantor to
distribute, and the Parent Guarantor may so distribute, cash dividends or
distributions to its shareholders in an aggregate amount not to exceed the
greatest of (i) 95% of Adjusted Funds From Operations, (ii) the amount required
for the Parent Guarantor to maintain its status as a REIT (including the right
to distribute 100% of net capital gain) under Sections 856 through 860 of the
Internal Revenue Code, and (iii) the amount necessary for the Parent Guarantor
to avoid income or excise tax under the Internal Revenue Code, (b) the Borrower
or any other Subsidiary of the Parent Guarantor may make purchases of Equity
Interests in any Subsidiary or Unconsolidated Affiliate of the Parent Guarantor
or of any of its Subsidiaries that are held by any other Person,
(c) Subsidiaries (other than the Borrower) may make Restricted Payments to any
Person owning Equity Interests in such Subsidiary, (d) the Borrower may redeem
for cash limited partnership interests in the Borrower and (e) the Parent
Guarantor may from time to time purchase shares of its common and preferred
stock for a purchase price not to exceed $400,000,000300,000,000 in the
aggregate for all such purchases after the Amendment No. 5 Effective Date, and
the Borrower may make cash distributions to Parent Guarantor to the extent
necessary to enable Parent Guarantor to make such purchases of its common and
preferred stock.  If a Default or Event of Default exists, the Borrower may pay
cash dividends or distributions to the Parent Guarantor and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent
Guarantor to distribute, and the Parent Guarantor may so distribute, cash
dividends and distributions to its shareholders in an aggregate amount not to
exceed the greater of (x) the minimum amount required for the Parent Guarantor
to maintain its status as a real estate

 

92

--------------------------------------------------------------------------------


 

investment trust under Sections 856 through 860 of the Internal Revenue Code, or
(y) the amount necessary to avoid income or excise tax under the Internal
Revenue Code; provided that if a Default or Event of Default with respect to
Section 11.1.(a), (e) or (f) exists, or if the Obligations have been
accelerated, the Parent Guarantor and the Borrower may not make any Restricted
Payments.  Subsidiaries (other than the Borrower) may make Restricted Payments
to the Borrower, the Guarantors and Non-Loan Party BB Property Subsidiaries at
any time and Subsidiaries that are not Loan Parties or Non-Loan Party BB
Property Subsidiaries may make Restricted Payments to any other Subsidiaries. 
Subject to the two immediately preceding sentences, during a Prepayment Period,
cash dividends or distributions shall be limited to those set forth in the
preceding clauses (a), (c) and (d); provided that cash dividends and
distributions pursuant to the preceding clause (d) during a Prepayment Period
(1) shall not be made in respect of greater than 350,000 limited partnership
units of the Borrower and (2) shall not exceed $15,000,000 in the aggregate.

 

(a)                                 Testing of Financial Covenants.  The
financial covenants set forth in this Section 10.1. shall apply at all times
but, unless otherwise expressly required pursuant to this Agreement and the
other Loan Documents, the Parent Guarantor and the Borrower shall in any event
only be obligated to report its compliance therewith at the end of each fiscal
quarter or fiscal year, as applicable, as provided in Section 9.3.

 

(i) Permitted Investments.  The Parent Guarantor and the Borrower shall not, and
shall not permit any Loan Party or any other Subsidiary to, make an Investment
in or otherwise own the following items which would cause the aggregate value of
such holdings of the Parent Guarantor and its Subsidiaries to exceed the
following percentages of Total Asset Value at any time:

 

(i) Unimproved Land, such that the aggregate book value of all such Unimproved
Land exceeds 2.5% of Total Asset Value;

 

(ii) Mortgage Receivables, such that the aggregate book value of all such
Mortgage Receivables exceeds 15% of Total Asset Value;

 

(iii) Investments in Unconsolidated Affiliates, such that the aggregate book
value of all such Investments in Unconsolidated Affiliates exceeds 10% of Total
Asset Value;

 

(iv) Development/Redevelopment Properties, such that the aggregate amount of the
Total Budgeted Costs for all such Properties exceeds 10% of Total Asset Value;
and

 

(v) Major Renovation Properties, such that the aggregate amount of the Total
Budgeted Renovation Costs for all such Properties exceeds 10% of Total Asset
Value.

 

In addition to the foregoing limitations, the aggregate amount of (i), (ii),
(iii), (iv) and (v) above (based upon book value in the case of (i), (ii) and
(iii), Total Budgeted Costs in the case of (iv) and Total Budgeted Renovation
Costs in the case of (v)) shall not exceed 35% of Total Asset Value.

 

93

--------------------------------------------------------------------------------


 

The financial covenants set forth in this Section 10.1. shall apply at all times
but shall be tested as of the end of each fiscal quarter commencing with the
fiscal quarter ending on March 31, 2016.

 

Section 10.2.  Restrictions on Liens and, Negative Pledges, Investments and
Indebtedness.

 

(b)                                 The Parent Guarantor and the Borrower shall
not, and shall not permit any other Loan Party or any Subsidiary of any Loan
Party to, (ai) create, assume, incur, permit or suffer to exist any Lien on any
Borrowing Base Property or any direct or indirect ownership interest of the
Borrower in any Person owning any Borrowing Base Property, now owned or
hereafter acquired, except for Permitted Liens or (bii) permit any Borrowing
Base Property or any direct or indirect ownership interest of the Borrower or in
any Person owning a Borrowing Base Property, to be subject to a Negative Pledge.

 

(c)                                  The Parent Guarantor and the Borrower shall
not, and shall not permit any other Loan Party or any other Subsidiary of any
Loan Party (other than the Excluded FelCor Subsidiaries) to, make an Investment
in any Excluded FelCor Subsidiary, unless the Borrower and its Subsidiaries are
in compliance with the financial covenants set forth in Section 10.1. on a pro
forma basis after giving effect to such Investment.

 

(d)                                 The Parent Guarantor and the Borrower shall
not permit any Excluded FelCor Subsidiary to create, incur, assume or permit to
exist Borrowed Money Recourse Debt other than (i) the Existing FelCor Bonds (but
not any extensions, renewals, refinancings or replacements thereof),
(ii) existing construction loans (but not any extensions, renewals, refinancings
or replacements thereof where the resulting Indebtedness constitutes Borrowed
Money Recourse Debt unless resulting solely from the exercise of the one-year
extension options existing under and pursuant to the terms of the Knickerbocker
Loan Agreements as in effect on the Amendment No. 5 Effective Date; provided
that in no event shall any such exercise of such extension options increase the
amount of Indebtedness outstanding thereunder), and (iii) guarantees of the
foregoing clauses (i) and (ii).

 

Section 10.3.  Restrictions on Intercompany Transfers.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Non-Loan Party BB Property Subsidiary to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary (other than an Excluded
Subsidiary) to:  (a) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary; (b) pay any Indebtedness owed to the Parent Guarantor, the
Borrower or any other Subsidiary; (c) make loans or advances to the Parent
Guarantor, the Borrower or any other Subsidiary; or (d) transfer any of its
property or assets to the Parent Guarantor, the Borrower or any other
Subsidiary; other than (i) with respect to clauses (a) — (d) those encumbrances
or restrictions (A) contained in any Loan Document, (B) contained in any
agreements relating to the sale of a Subsidiary (other than the Borrower) or the
assets of such Subsidiary pending such sale, or relating to Indebtedness secured
by a Lien on assets that the Borrower or such Subsidiary may create, incur,
assume, or permit or suffer to exist under Section 10.2.(a)(i), provided that in
any such case the encumbrances and restrictions apply only to the

 

94

--------------------------------------------------------------------------------


 

Subsidiary or the assets that are the subject of such sale or Lien, as the case
may be, (C)  contained in the organizational documents or other agreements
binding on or applicable to any Excluded Subsidiary or any Subsidiary that is
not a Wholly Owned Subsidiary (but only to the extent such encumbrance or
restriction covers any Equity Interest in such Subsidiary or the property or
assets of such Subsidiary), (D) imposed by Applicable Law, or (E) contained in
an agreement that governs an Investment in an Unconsolidated Affiliate (but only
to the extent such encumbrance or restriction applies to any Equity Interest in
such Unconsolidated Affiliate), (F) those encumbrances or restrictions contained
in any agreement that evidences Unsecured Indebtedness containing encumbrances
or restrictions on the actions described above that are substantially similar
to, or, taken as a whole, not more restrictive than, those contained in the Loan
Documents (as determined in good faith by the Parent Guarantor and the Borrower)
(including, without limitation, the Revolving Credit Agreement and the Capital
One Term Loan Agreement) or (G) Permitted Transfer Restrictions, and (ii) with
respect to clause (d), customary provisions restricting assignment of any
agreement entered into by the Parent Guarantor, the Borrower, any other Loan
Party or any of their Subsidiaries in the ordinary course of business.

 

Section 10.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, (a) enter into any transaction of merger or
consolidation; (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); or (c) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(i)                                     any Subsidiary (other than the Borrower)
may merge (A) with any other Subsidiary so long as in the case of any such
merger involving a Loan Party, after giving effect to such merger, the Borrower
is in compliance with the requirements of Section 8.14.(b) and (B) with the
Borrower or the Parent Guarantor so long as the Borrower or Parent Guarantor, as
applicable, is the surviving entity; provided that, no Subsidiary other than an
Excluded FelCor Subsidiary shall merge (other than to consummate the FelCor
Acquisition) with an Excluded FelCor Subsidiary if the surviving entity remains
or becomes an Excluded FelCor Subsidiary after giving effect to such merger;

 

(ii)                                  (A) any Subsidiary (other than the
Borrower) may sell, transfer or dispose of its assets to a Loan Party or a
Non-Loan Party BB Property Subsidiary, and (B) any Subsidiary that is not a Loan
Party or a Non-Loan Party BB Property Subsidiary may sell, transfer or dispose
of its assets to any other Subsidiary that is not a Loan Party or a Non-Loan
Party BB Property Subsidiary; provided that, no Subsidiary other than an
Excluded FelCor Subsidiary shall sell, transfer or dispose of assets to an
Excluded FelCor Subsidiary other than Investments permitted by Section 10.2.(b);

 

(iii)                               a Loan Party (other than the Parent
Guarantor, the Borrower, any Loan Party  or any Non-Loan Party BB Property
Subsidiary which directly or indirectly owns in fee simple a Borrowing Base
Property, or is party to a Qualified Ground Lease in

 

95

--------------------------------------------------------------------------------


 

respect thereof) and any other Subsidiary that is not (and is not required to
be) a Subsidiary Guarantor or is not a Non-Loan Party BB Property Subsidiary may
convey, sell, transfer or otherwise dispose of, in one transaction or a series
of transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries in a
manner otherwise permitted by this Section 10.4., and immediately thereafter
liquidate, provided that immediately prior to any such conveyance, sale,
transfer, disposition or liquidation and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;

 

(iv)                              any Subsidiary that (A) does not directly or
indirectly own a Borrowing Base Property or (B) ceases to own any operating
assets or conduct any business may liquidate, wind-up or dissolve itself;

 

(v)                                 any Loan Party and any other Subsidiary may
acquire or sell or otherwise transfer (including by way of deed in lieu of
foreclosure) any direct or indirect interest in Hotel Properties and any other
assets (including pursuant to a merger or consolidation), provided that (A) the
same would not result in a Default or Event of Default, (B) a Borrowing Base
Property may not be sold, transferred or otherwise disposed of (including
pursuant to a merger or consolidation) unless the removal thereof from the
Unencumbered Pool is permitted under Section 4.3. and, (C) in the case of any
such acquisition pursuant to a merger or consolidation involving the Borrower,
any Loan Party or a Non-Loan Party BB Property Subsidiary, after giving effect
to such merger or consolidation, the Borrower, such Loan Party or such Non-Loan
Party BB Property Subsidiary is the surviving entity; andprovided that no
Subsidiary other than an Excluded FelCor Subsidiary shall merge (other than to
consummate the FelCor Acquisition) with an Excluded FelCor Subsidiary if the
surviving entity remains or becomes an Excluded FelCor Subsidiary after giving
effect to such merger, and (D) no Loan Party or other Subsidiary other than an
Excluded FelCor Subsidiary may sell, transfer or dispose of assets to an
Excluded FelCor Subsidiary (and no Excluded FelCor Subsidiary shall acquire any
such assets) other than Investments permitted by Section 10.2.(b); and

 

(vi)                              the Loan Parties and the other Subsidiaries
may lease, sublease or license their respective assets, as lessor, licensor or
sublessor (as the case may be), in the ordinary course of their business.

 

Section 10.5.  Plans.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA and the regulations promulgated
thereunder for purposes of ERISA and the Internal Revenue Code.

 

Section 10.6.  Fiscal Year.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, change its fiscal year from that in effect as
of the Agreement Date.

 

96

--------------------------------------------------------------------------------


 

Section 10.7.  Modifications of Organizational Documents.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Non-Loan Party BB Property Subsidiary to, amend, supplement,
restate or otherwise modify its articles of incorporation, declaration of trust,
partnership agreement, certificate of formation, operating agreement, by-laws or
other organizational documents without the prior written consent of the
Administrative Agent if such amendment, supplement, restatement or other
modification (i) is adverse to the interests of the Administrative Agent or the
Lenders in any material respect or (ii) could reasonably be expected to have a
Material Adverse Effect.

 

Section 10.8.  Transactions with Affiliates.

 

The Parent Guarantor and the Borrower shall not permit to exist or enter into,
and shall not permit any Loan Party or other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of any Loan
Party or any Subsidiary (other than the Parent Guarantor, the Borrower, any
other Loan Party or any Subsidiary), except (a) as set forth on
Schedule 7.1.(s), (b) Restricted Payments permitted under Section 10.1.(h),
(c) transactions permitted by Section 10.1.(i)(iii)constituting Investments by
the Parent Guarantor or any Subsidiary in any Unconsolidated Affiliate that are
not otherwise prohibited under the Loan Documents, or (d) transactions upon fair
and reasonable terms which are no less favorable to the Borrower, such
Subsidiary, or any Loan Party than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.  Notwithstanding the
forgoing, no payments may be made with respect to any items set forth on such
Schedule 7.1.(s) if a Default or Event of Default exists or would result
therefrom.

 

Section 10.9.  Environmental Matters.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any environmental claim or pose a risk to human health,
safety or the environment, to the extent that any of the foregoing could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 10.10.  Derivatives Contracts.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent Guarantor, the Borrower, any other Loan Party or other Subsidiary in the
ordinary course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the Parent
Guarantor, the Borrower, any other Loan Party or other Subsidiary.

 

97

--------------------------------------------------------------------------------


 

ARTICLE XI. DEFAULT

 

Section 11.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

xci.                                                     Default in Payment.
 (i) The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of the Loan, or (ii) the Borrower or any other Loan
Party shall fail to pay interest on the Loan or any of the other payment
Obligations owing by the Borrower or any other Loan Party under this Agreement,
any other Loan Document or the Fee Letter, within five (5) Business Days of the
date when due.

 

xcii.                                                  Default in Performance.

 

(i)                                     Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Section 8.1.(i) (with respect to the Borrower and
the Parent Guarantor), Section 8.8.(b), Section  9.4.(l) or Article X.;

 

(ii)                                  Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in Section 9.1.,
9.2., 9.3. or 9.4. (d), (i), (j), (k), (n), (p) or (q) and such failure shall
continue for a period of five (5) Business Days after the earlier of (x) the
date upon which the Borrower obtains knowledge of such failure or (y) the date
upon which the Borrower has received written notice of such failure from the
Administrative Agent; or

 

(iii)                               Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section and such failure shall continue for a period of thirty (30) days
after the earlier of (x) the date upon which the Borrower obtains knowledge of
such failure or (y) the date upon which the Borrower has received written notice
of such failure from the Administrative Agent.

 

xciii.                                               Misrepresentations.  Any
written statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under this Agreement or under any other Loan Document,
or any amendment hereto or thereto, or in any other writing or statement at any
time furnished by, or at the direction of, any Loan Party to the Administrative
Agent or any Lender, shall at any time prove to have been incorrect or
misleading, in any material respect when furnished or made or deemed made.

 

xciv.                                              Indebtedness Cross-Default. 
There shall occur (i) any default, event or condition resulting in (or, if all
applicable notice and grace periods have expired, permitting the) acceleration,
mandatory repurchase or mandatory prepayment (other than as a result of
customary non-default events, such as mandatory prepayments triggered by asset
sales or casualty events) of, or any failure to pay at maturity, the Existing
Secured FelCor Bonds, the Existing Unsecured FelCor Bonds or any other
Indebtedness (other than the Obligations and Nonrecourse Indebtedness) of the
Borrower, any Guarantor or any of their Subsidiaries, in each

 

98

--------------------------------------------------------------------------------


 

case, in excess of $30,000,000 in the aggregate, (ii) any default, event or
condition resulting in the acceleration, mandatory repurchase or mandatory
prepayment (other than as a result of customary non-default events, such as
mandatory prepayments triggered by asset sales or casualty events) of, or any
failure to pay at maturity, Nonrecourse Indebtedness (other than the Nonrecourse
Indebtedness described on Schedule 11.1.(d)) of the Borrower, any Guarantor or
any of their Subsidiaries in a principal amount at any time outstanding in
excess of 7.5% of Total Asset Value in the aggregate or (iii) any default by the
Borrower, any Guarantor or any of their Subsidiaries in, or resulting in, the
payment of amounts in excess of $30,000,000 in the aggregate in respect of
Derivatives Contracts.

 

xcv.                                                 Voluntary Bankruptcy
Proceeding.  Any Loan Party, any Non-Loan Party BB Property Subsidiary or any
other Subsidiary or Subsidiaries (other than any Subsidiary obligated on the
Nonrecourse Indebtedness described on Schedule 11.1.(d)) to which more than 7.5%
of Total Asset Value in the aggregate is attributable shall: (i) commence a
voluntary case under any Debtor Relief Law; (ii) consent to, or fail to contest
in a timely and appropriate manner, any petition filed against it in an
involuntary case under any Debtor Relief Law or consent to any proceeding or
action described in the immediately following subsection (f); (iii) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign; (iv) admit in writing its inability to pay its debts as they become
due; (v) make a general assignment for the benefit of creditors; (vi) make a
conveyance fraudulent as to creditors under any Applicable Law; or (vii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing.

 

xcvi.                                              Involuntary Bankruptcy
Proceeding.  A case or other proceeding shall be commenced against any Loan
Party, any Non-Loan Party BB Property Subsidiary or any other Subsidiary or
Subsidiaries (other than any Subsidiary obligated on the Nonrecourse
Indebtedness described on Schedule 11.1.(d)) to which more than 7.5% of Total
Asset Value in the aggregate is attributable in any court of competent
jurisdiction seeking:  (i) relief under any Debtor Relief Law; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of sixty
(60) consecutive calendar days, or an order granting the relief requested in
such case or proceeding (including, but not limited to, an order for relief
under any Debtor Relief Law) shall be entered.

 

xcvii.                   Revocation of Loan Documents.  Any Loan Party shall (or
shall attempt to) disavow, revoke or terminate any Loan Document to which it is
a party or the Fee Letter (except for (i) release of a Subsidiary Guarantor or
Collateral pursuant to Section 8.14.(c) or 8.15. and (ii) termination of any
Loan Document in accordance with its terms) or shall otherwise challenge or
contest in any action, suit or proceeding in any court or before any
Governmental Authority the validity or enforceability of any Loan Document or
the Fee Letter.

 

 

xcviii.                                        Judgment.  A judgment or order
for the payment of money shall be entered against any Loan Party or any
Subsidiary by any court or other tribunal and (i) such judgment or order shall
continue for a period of sixty (60) days without being paid, stayed or dismissed
through appropriate appellate proceedings and (ii) either (A) the amount for
which insurance has

 

99

--------------------------------------------------------------------------------


 

not been acknowledged in writing by the applicable insurance carrier (or the
amount as to which the insurer has denied liability) (i) exceeds, individually
or together with all other such unsatisfied judgments or orders entered against
the Loan Parties and Non-Loan Party BB Property Subsidiaries, $30,000,000 or
(ii) individually or together with all other such unsatisfied judgments or
orders entered against other Subsidiaries (other than any Subsidiary obligated
on the Nonrecourse Indebtedness described on Schedule 11.1.(d)), an amount equal
to 7.5% of Total Asset Value or (B) such judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

xcix.                                              Attachment.  A warrant, writ
of attachment, execution or similar process shall be issued against any property
of any Loan Party or any Subsidiary, which exceeds, (i) individually or together
with all other such warrants, writs, executions and processes issued against the
Loan Parties and Non-Loan Party BB Property Subsidiaries, $30,000,000 or
(ii) individually or together with all other such warrants, writs, executions
and processes issued against other Subsidiaries (other than any Subsidiary
obligated on the Nonrecourse Indebtedness described on Schedule 11.1.(d)), an
amount equal to 7.5% of Total Asset Value, and such warrant, writ, execution or
process shall not be paid, discharged, vacated, stayed or bonded for a period of
sixty (60) days.

 

c.                                                               ERISA.  Any
member of the ERISA Group shall fail to pay when due an amount or amounts
aggregating in excess of $10,000,00020,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur withdrawal
liability or a current payment obligation in excess of $10,000,00020,000,000.

 

ci.                                                            Loan Documents. 
An Event of Default (as defined therein) shall occur under any of the other Loan
Documents.

 

cii.                                                         Change of
Control/Change in Management.

 

(iv)                              During any period of twelve (12) consecutive
months ending on each anniversary of the Agreement Date, individuals who at the
beginning of any such 12-month period constituted the Board of Trustees of the
Parent Guarantor (together with any new trustees whose election by such Board or
whose nomination for election by the shareholders of the Parent Guarantor was
approved by a vote of a majority of the trustees then still in office who were
either trustees at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Trustees of the Parent Guarantor then in office;

 

100

--------------------------------------------------------------------------------


 

(v)                                 Any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the then outstanding voting stock of the Parent Guarantor;

 

(vi)                              The Parent Guarantor shall cease to own and
control, directly or indirectly, at least a majority of the outstanding Equity
Interests of the Borrower; or

 

(vii)                           The Parent Guarantor or a wholly-owned
Subsidiary of the Parent Guarantor shall cease to be the sole general partner of
the Borrower or shall cease to have the sole and exclusive power to exercise all
management and control over the Borrower.

 

(e)                                  Collateral Documents.  Any Collateral
Document shall for any reason fail to create a valid and perfected security
interest in any portion of the Collateral purported to be covered thereby, with
the priority required by the applicable Collateral Document, except as
(i) permitted by the terms of any Loan Document or (ii) as a result of the
release of such security interest in accordance with the terms of any Loan
Document.

 

Notwithstanding the foregoing provisions of this Section 11.1., in the event of
a Default or Event of Default arising as a result of (i) the inclusion of any
Hotel Property in the Unencumbered Pool at any particular time of reference, or
(ii) the failure to make any Subsidiary described in clause (a)(i) or (a)(ii) in
the definition of “Subsidiary Guarantors”Section 8.14. a Subsidiary Guarantor (a
“Joinder Default”), or (iii) the failure to pledge the Equity Interests (other
than Excluded Pledged Collateral) in any Pledged Subsidiary pursuant to
Section 8.14.(c) (a “Pledge Default”), if such Default or Event of Default is
capable of being cured solely by the exclusion of such Hotel Property from the
Unencumbered Pool, or in the case of a Joinder Default, by making such
Subsidiary a Subsidiary Guarantor pursuant to the terms of Section 8.14., or in
the case of a Pledge Default, by pledging the Equity Interests (other than
Excluded Pledged Collateral) in such Pledged Subsidiary pursuant to the terms of
Section 8.14.(c), the Borrower shall be permitted a period not to exceed fifteen
(15) days from the earlier of (x) the date upon which a Responsible Officer of
the Borrower obtains knowledge of such Default or Event of Default (as
applicable) or (y) the date upon which the Borrower has received written notice
of such Default or Event of Default from the Administrative Agent to remove such
Hotel Property from the Unencumbered Pool in accordance with, and subject to,
Section 4.3. (or in the case of a Joinder Default, to make such Subsidiary a
Subsidiary Guarantor pursuant to the terms of Section 8.14. or in the case of a
Pledge Default, to pledge the Equity Interests (other than Excluded Pledged
Collateral) in such Pledged Subsidiary pursuant to the terms of
Section 8.14.(c)).

 

Section 11.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

ciii.                                                      Acceleration;
Termination of Facilities.

 

101

--------------------------------------------------------------------------------


 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 11.1.(e) or 11.1.(f), the principal of,
and all accrued interest on, the Loan and the Notes at the time outstanding, any
prepayment premium (if applicable) under Section 2.8. and all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents shall become immediately and automatically
due and payable by the Borrower without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower on behalf
of itself and the other Loan Parties.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall declare the principal of, and accrued interest on, the Loan and
the Notes at the time outstanding, any prepayment premium (if applicable) under
Section 2.8. and all of the other Obligations, including, but not limited to,
the other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties.

 

civ.                                                     Loan Documents.  The
Requisite Lenders may direct the Administrative Agent to, and the Administrative
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents.

 

cv.                                                        Applicable Law.  The
Requisite Lenders may direct the Administrative Agent to, and the Administrative
Agent if so directed shall, exercise all other rights and remedies it may have
under any Applicable Law.

 

cvi.                                                     Specified Derivatives
Contract Remedies.  Notwithstanding any other provision of this Agreement or
other Loan Document, each Specified Derivatives Provider shall have the right,
with prompt notice to the Administrative Agent, but without the approval or
consent of or other action by the Administrative Agent or the Lenders, and
without limitation of other remedies available to such Specified Derivatives
Provider under contract or Applicable Law, to undertake any of the following: 
(a) to declare an event of default, termination event or other similar event
under any Specified Derivatives Contract and to create an “Early Termination
Date” (as defined therein) in respect thereof, in each case, in accordance with
the terms thereof, (b) to determine net termination amounts in respect of any
and all Specified Derivatives Contracts in accordance with the terms thereof,
and to set off amounts among such contracts, (c) to set-off or proceed against
deposit account balances, securities account balances and other property and
amounts held by such Specified Derivatives Provider and (d) to prosecute any
legal action against the Borrower to enforce or collect net amounts owing to
such Specified Derivatives Provider pursuant to any Specified Derivatives
Contract.

 

102

--------------------------------------------------------------------------------


 

Section 11.3.  Intentionally Omitted.

 

Section 11.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations.  To the extent that any Loan Party makes a payment or
payments to the Administrative Agent and/or any Lender and/or any Specified
Derivatives Provider or the Administrative Agent and/or any Lender and/or any
Specified Derivatives Provider enforce their security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
Guaranteed Obligations or part thereof originally intended to be satisfied, and
all Liens, rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred.

 

Section 11.5.  Allocation of Proceeds.

 

(f)                     If an Event of Default exists and maturity of any of the
Obligations has been accelerated or the Maturity Date has occurred, all payments
received by the Administrative Agent under any of the Loan Documents (or by any
Lender as the result of the exercise of rights under Section 13.4.), in respect
of any Guaranteed Obligations shall be applied in the following order and
priority:

 

First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
payable to them;

 

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause payable to them;

 

Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Specified
Derivatives Contracts, ratably among the Lenders, and the Specified Derivatives
Providers in proportion to the respective amounts described in this clause
payable to them; and

 

Fifth, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

103

--------------------------------------------------------------------------------


 

(g)                                  Any payment required to be made by the
Borrower pursuant to Section 2.8.(b)(iii) shall be applied pro rata among the
Outstanding Amount and the aggregate outstanding principal amount under the Pari
Passu Debt to the extent required to reduce the Leverage Ratio to or below 6.50
to 1.00 on a pro forma basis after taking into account any additional optional
prepayments made pursuant to Section 2.8.(a); provided, however, that, with
respect to any Net Proceeds from asset sales applied as a prepayment by the
Borrower prior to the end of the applicable Reinvestment Period for such Net
Proceeds, the Borrower may apply such Net Proceeds to prepay (including a
partial prepayment of) any of the Outstanding Amount or the outstanding
principal amount of any Pari Passu Debt in such manner as it may designate.  For
the avoidance of doubt, to the extent that any voluntary or mandatory prepayment
has the effect of reducing the Leverage Ratio to or below 6.50 to 1.00 on a pro
forma basis, the mandatory prepayment provisions applicable following a
Collateral Trigger Date shall terminate (the earlier of such date and the
Collateral Release Date, the “Prepayment Provisions Termination Date”).

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider.  Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII. for itself and its Affiliates as if a “Lender” party hereto.

 

Section 11.6.  Intentionally Omitted.

 

Section 11.7.  Rescission of Acceleration by Requisite Lenders.

 

If at any time after acceleration of the maturity of the Loan and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

Section 11.8.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth

 

104

--------------------------------------------------------------------------------


 

herein.  In such event, the Borrower shall, at the request of the Administrative
Agent, promptly pay any amount reasonably expended by the Administrative Agent
in such performance or attempted performance to the Administrative Agent,
together with interest thereon at the applicable Post-Default Rate from the date
of such expenditure until paid.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.

 

Section 11.9.  Rights Cumulative.

 

cvii.                               Generally.  The rights and remedies of the
Administrative Agent and the Lenders under this Agreement and each of the other
Loan Documents and of the Specified Derivatives Providers under the Specified
Derivatives Contracts shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law.  In
exercising their respective rights and remedies the Administrative Agent, the
Lenders and the Specified Derivatives Providers may be selective and no failure
or delay by the Administrative Agent, any of the Lenders, or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

 

cviii.                            Enforcement by Administrative Agent. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article XI. for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (ii) any Specified Derivatives Provider from
exercising the rights and remedies that inure to its benefit, under any
Specified Derivatives Contract, (iii) any Lender from exercising setoff rights
in accordance with Section 13.4. (subject to the terms of Section 3.3.), or
(iv) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article XI. and (y) in addition
to the matters set forth in clauses (ii), (iii), and (iv) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
under any Debtor Relief Law affecting the Obligations or the rights of any
Lender or to authorize the Administrative Agent to vote in respect of any claim
of any Lender in any such proceeding under any Debtor Relief Law.

 

105

--------------------------------------------------------------------------------


 

ARTICLE XII. THE ADMINISTRATIVE AGENT

 

Section 12.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  In furtherance of the foregoing, and not in limitation, each of
the Lenders authorizes the Administrative Agent to enter into one or more
intercreditor agreements, collateral agency agreements and Collateral Documents
acceptable to the Administrative Agent in its reasonable discretion with parties
to any Pari Passu Debt, including (if applicable) for the purpose of acting as
collateral agent for the Secured Parties and the parties to such Pari Passu Debt
(and each reference to the Administrative Agent in this Article XII shall be
deemed to include a reference to the Administrative Agent acting in such
capacity, if applicable).  Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein.  Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law.  Instead, use of such terms is merely a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  The Administrative Agent
shall deliver or otherwise make available to each Lender, promptly upon receipt
thereof by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article IX.  that the Borrower is not otherwise required to deliver
directly to the Lenders.  The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Loan Party or any other Affiliate of
the Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document.  As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document

 

106

--------------------------------------------------------------------------------


 

or Applicable Law.  Not in limitation of the foregoing, the Administrative Agent
may exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders have directed the Administrative Agent otherwise.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.  The Lenders hereby authorize the Administrative
Agent to release any Guarantor from the Guaranty (i) in the case of a Subsidiary
Guarantor, upon satisfaction of the conditions to release set forth in
Section 8.14. or Section 8.15.; (ii) if approved, authorized or ratified in
writing by the Requisite Lenders or all of the Lenders hereunder, as required
under the circumstances; or (iii) upon the termination of this Agreement in
accordance with the provisions of Section 13.11.  In connection with any such
release of a Guarantor pursuant to the preceding sentence, the Administrative
Agent shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release (any
execution and delivery of such documents being without recourse to or warranty
by the Administrative Agent).

 

Section 12.2.  Wells Fargo as Lender.

 

Wells Fargo shall have the same rights and powers as a Lender or as a Specified
Derivatives Provider, as the case may be, under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders or any  Specified  Derivatives
Providers.  Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement or any Specified  Derivatives Contract or otherwise without having to
account for the same to the other Lenders or any Specified  Derivatives
Providers.  The Lenders acknowledge that, pursuant to such activities, Wells
Fargo or its Affiliates may receive information regarding the Borrower, other
Loan Parties, other Subsidiaries and other Affiliates (including information
that may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

 

Section 12.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably

 

107

--------------------------------------------------------------------------------


 

requested by such Lender and to the extent not previously provided to such
Lender, written materials and a summary of all oral information provided to the
Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (d) shall include the Administrative Agent’s recommended course of
action or determination in respect thereof.  Unless a Lender shall give written
notice to the Administrative Agent that it specifically objects to the
recommendation or determination of the Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

 

Section 12.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents. 
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

Section 12.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence, bad faith or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment.  Without limiting the
generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its Related Parties:  (a) makes any
warranty or representation to any Lender or any other Person or shall be
responsible to any Lender or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons or
inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or

 

108

--------------------------------------------------------------------------------


 

the perfection or priority of any Lien in favor of the Administrative Agent on
behalf of the Lenders in any such collateral; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or any other document,
instrument, agreement, certificate or statement delivered in connection
therewith; and (e) shall incur any liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence, bad faith or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

Section 12.6.  Indemnification of Administrative Agent.

 

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Administrative Agent (in its capacity as Administrative Agent but
not as a “Lender”) in any way relating to or arising out of the Loan Documents,
any transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limiting the generality of the foregoing, each Lender agrees
to reimburse the Administrative Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) promptly
upon demand for its ratable share of any out of pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws.  Such out of pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative

 

109

--------------------------------------------------------------------------------


 

Agent that the Administrative Agent will reimburse the Lenders if it is actually
and finally determined by a court of competent jurisdiction that the
Administrative Agent is not so entitled to indemnification.  The agreements in
this Section shall survive the payment of the Loan and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

Section 12.7.  Lender Credit Decision, Etc.

 

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent or any Lender. 
Each of the Lenders acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transaction
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each of the Lenders
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents. 
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary.  Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties.  Each of the Lenders acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender.

 

Section 12.8.  Successor Administrative Agent.

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  The

 

110

--------------------------------------------------------------------------------


 

Administrative Agent may be removed as Administrative Agent by all of the
Lenders (other than the Lender then acting as Administrative Agent) and,
provided no Default or Event of Default exists, the Borrower upon thirty (30)
days’ prior written notice if the Administrative Agent (i) is found by a court
of competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.  Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed.  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender directly, until such
time as a successor Administrative Agent has been appointed as provided for
above in this Section; provided, further that such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII.  shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 

Section 12.9.  Titled Agents.

 

The Syndication Agent, Documentation Agent and Managing Agent in such respective
capacities, assume no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of the Loan, nor any duties
as an agent hereunder for the Lenders.  The titles given to the Syndication
Agent, Documentation Agent and Managing Agent are solely honorific and imply no
fiduciary responsibility on the part of the Syndication Agent, Documentation
Agent or Managing Agent to the Administrative Agent, any Lender, the Borrower or
any other Loan Party and the use of such title does not impose on the
Syndication Agent, Documentation Agent or Managing Agent any duties or
obligations greater than those of

 

111

--------------------------------------------------------------------------------


 

any other Lender or entitle the Syndication Agent, Documentation Agent or
Managing Agent to any rights other than those to which any other Lender is
entitled.

 

Section 12.10.  Specified Derivatives Contracts.

 

No Specified Derivatives Provider that obtains the benefits of Section 11.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article XII. to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Specified Derivatives Contracts unless the
Administrative Agent has received written notice of such Specified Derivatives
Contracts, together with such supporting documentation as the Administrative
Agent may request, from the applicable Specified Derivatives Provider.

 

ARTICLE XIII. MISCELLANEOUS

 

Section 13.1.  Notices.

 

Unless otherwise provided herein (including, without limitation, as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

RLJ Lodging Trust, L.P.
3 Bethesda Metro Center
Suite 1000
Bethesda, MD  20814
Attention:  Leslie D. Hale, Chief Financial Officer
Telecopy Number:                                           (301) 280-7714
Telephone Number:                                    (301) 280-7750

 

If to the Parent Guarantor:

 

RLJ Lodging Trust
3 Bethesda Metro Center
Suite 1000
Bethesda, MD  20814
Attention:  Leslie D. Hale, Chief Financial Officer
Telecopy Number:                                           (301) 280-7714
Telephone Number:                                    (301) 280-7750

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association
1750 H Street N.W.

 

112

--------------------------------------------------------------------------------


 

Suite 550
Washington, DC  20006
Attn:  Mark Monahan
Telecopier:                                    (202) 429-2589
Telephone:                                   (202) 303-3017

 

with a copy to:

 

Wells Fargo Bank, National Association
Hospitality Finance Group
2030 Main Street, Suite 800
Irvine, CA 92614
Attn:  Rhonda Friedly
Telecopier:                                    (949) 851-9728
Telephone:                                   (949) 251-4383

 

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, N.A.
608 2nd Avenue S., 11th Floor
Minneapolis, MN  55402
Attention:  Manager (AU#0080703)

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in is Administrative
Questionnaire or as to each party at such other address as shall be designated
by such party in a written notice to the other parties delivered in compliance
with this Section; provided, a Lender  shall only be required to give notice of
any such other address to the Administrative Agent and the Borrower.  All such
notices and other communications shall be effective (i) if mailed, upon the
first to occur of receipt or the expiration of three (3) days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received.  None
of the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder.  Failure of a Person designated to
receive a copy of a notice to receive such copy shall not affect the validity of
notice properly given to another Person.

 

113

--------------------------------------------------------------------------------


 

Section 13.2.  Expenses.

 

The Parent Guarantor and the Borrower agree (a) to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation and
execution of, and any amendment, supplement or modification to, any of the Loan
Documents (including, without limitation, in respect of any notice given by the
Borrower under Section 2.16.(a), whether or not the requested increase is
actually effected), and the consummation of the transactions contemplated
thereby, including the reasonable and documented out-of-pocket fees and
disbursements of counsel to the Administrative Agent and all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with  the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents and of the
Administrative Agent in connection with the review of Properties for inclusion
in the Unencumbered Pool and the determination or confirmation that Properties
satisfy the requirements of Section 4.2. (including, without limitation, the
costs of any UCC searches and other reasonable lien searches) and the the
definition of Eligible Properties and the Administrative Agent’s other
activities under Article IV., including the reasonable and documented
out-of-pocket fees and disbursements of counsel to the Administrative Agent
relating to all such activities, (b)  to pay or reimburse the Administrative
Agent and the Lenders for all their costs and expenses incurred in connection
with the enforcement or preservation of any rights under the Loan Documents and
the Fee Letter, including the reasonable and out-of-pocket fees and
disbursements of their respective counsel and (c) to the extent not already
covered by any of the preceding subsections, to pay the fees and disbursements
of counsel to the Administrative Agent and any Lender incurred in connection
with the representation of the Administrative Agent or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 11.1.(e) or 11.1.(f), including, without limitation,
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor in possession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.  Notwithstanding the foregoing, the obligation to reimburse the
Lenders for fees and expenses of counsel in connection with the matters
described in items (b) and (c) above shall be limited to (x) one law firm for
the Administrative Agent, (y) one other law firm retained by the Requisite
Lenders, together with (in the case of (x) and (y), as applicable) one
additional counsel in each applicable jurisdiction, and (z) in the case of an
actual or perceived conflict of interest, one additional counsel to the affected
Lenders that are similarly situated in each relevant jurisdiction.

 

Section 13.3.  Stamp and Intangible Taxes.

 

The Parent Guarantor and the Borrower shall pay any and all stamp, excise,
intangible, registration and similar taxes or governmental charges and shall
indemnify the Administrative Agent and each Lender against any and all
liabilities with respect to or resulting from any delay in the payment or
omission to pay any such taxes or charges, which may be payable or determined to
be payable in connection with the execution, delivery, recording, performance or

 

114

--------------------------------------------------------------------------------


 

enforcement of this Agreement, the Notes and any of the other Loan Documents,
the amendment, supplement, modification or waiver of or consent under this
Agreement, the Notes or any of the other Loan Documents or the perfection of any
rights or Liens under this Agreement, the Notes or any of the other Loan
Documents.

 

Section 13.4.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender and each Participant is hereby authorized by
the Borrower, at any time or from time to time while an Event of Default exists,
without prior notice to the Parent Guarantor or the Borrower or any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or a Participant subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender,
such Participant or any Affiliate of the Administrative Agent or such Lender, to
or for the credit or the account of the Parent Guarantor or the Borrower against
and on account of any of the Obligations, irrespective of whether or not the
Loan and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2., and although such
Obligations shall be contingent or unmatured.  Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.9. and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

Section 13.5.  Litigation; Jurisdiction; Other Matters; Waivers.

 

cix.                                  EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARENT GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE ADMINISTRATIVE AGENT, THE PARENT GUARANTOR AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER
LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN
CREATED HEREUNDER OF THEREUNDER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION
OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE

 

115

--------------------------------------------------------------------------------


 

LENDERS OF ANY KIND OR NATURE ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL OR
ANY LIEN CREATED HEREUNDER OR THEREUNDER.

 

cx.                                     EACH OF THE PARENT GUARANTOR, THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR, AT THE OPTION OF
THE ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
OR AMONG THE PARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF
THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOAN AND
THE NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM OR ANY COLLATERAL.  THE PARENT GUARANTOR, THE BORROWER AND
EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  EACH OF THE PARENT
GUARANTOR AND THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO IT AT ITS ADDRESS FOR NOTICES PROVIDED FOR
HEREIN. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

cxi.                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOAN AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.

 

Section 13.6.  Successors and Assigns.

 

(a)                        Successors and Assigns Generally.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and

 

116

--------------------------------------------------------------------------------


 

no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                        Assignments by Lenders.  Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an  assigning Lender’s Loans at the time owing to it, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $10,000,000 in the case
of any assignment in respect of a Loan, unless each of the Administrative Agent
and the Borrower otherwise consents in its sole discretion; provided, however,
that if, after giving effect to such assignment, the outstanding principal
balance of the Loans of such assigning Lender, as applicable, would be less than
$10,000,000 in the case of a Loan, then such assigning Lender shall assign the
entire amount of its Loans at the time owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Loans on a non-rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

117

--------------------------------------------------------------------------------


 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed (it being agreed that the Borrower’s
withholding of consent to an assignment that would result in (i) the Borrower’s
having to pay amounts under Section 3.10. as a result of the admission of an
assignee or (ii) the admission of an assignee that refuses to receive
confidential information subject to the confidentiality requirements set forth
herein shall in each case be deemed to be reasonable)) shall be required unless
(x) a Default or Event of Default shall exist at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Loan to a Person who is not a Lender, an Affiliate
of a Lender or an Approved Fund.

 

(iv)                              Assignment and Acceptance; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 (or $7,500 in the event that such transferor Lender is a Defaulting
Lender) for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that (i) to the extent requested by the
assignee or transferor Lender, new Notes are issued to the assignee and such
transferor Lender, as appropriate and (ii) any Notes held by the transferor
Lender are promptly returned to the Borrower for cancellation (and, to the
extent not so returned, the Borrower shall be entitled to receive a customary
indemnity agreement of the type described in Section 2.11.(c)(ii)(A) from such
transferor Lender).

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be

 

118

--------------------------------------------------------------------------------


 

effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)                         Register.  The Administrative Agent, acting solely
for this purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Loans of, and principal amounts (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

119

--------------------------------------------------------------------------------


 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Except as otherwise provided in
Section 13.4. or as otherwise expressly stated herein, no Participant shall have
any rights or benefits under this Agreement or any other Loan Document.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(x) extend the date on which any scheduled payment of principal on the Loans or
portions thereof owing to such Lender is to be made, (y) reduce the rate at
which interest is payable thereon (other than a waiver of default interest and
changes in calculation of the Leverage Ratio that may indirectly affect the
pricing) or (z) release all or substantially all of the SubsidiaryCollateral
(except as contemplated by Sections 8.14. or 8.15.) or all or substantially all
of the Guarantors from their obligations under the Guaranty (except as
contemplated by SectionSections 8.14.(c or 8.15.)) or release the Parent
Guarantor from its obligations under the Guaranty, in each case, as applicable
to that portion of such Lender’s rights and/or obligations that are subject to
the participation.  The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.10., 5.1., 5.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.10.(g) (it being
understood that the documentation required under Section 3.10.(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6. as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1. or 3.10., with respect to any participation, than its
participating Lender would have been entitled to receive.  Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6., with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 13.4. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such

 

120

--------------------------------------------------------------------------------


 

disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

(g)                                  USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.

 

Section 13.7.  Amendments and Waivers.

 

cxii.                               Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or in any Loan Document to be given by the Lenders may be given,
(ii) any term of this Agreement or of any other Loan Document may be amended,
(iii) the performance or observance by the Borrower or any other Loan Party of
any terms of this Agreement or such other Loan Document may be waived, and
(iv) the continuance of any Default or Event of Default may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Requisite Lenders (or the
Administrative Agent at the written direction of the Requisite Lenders), and, in
the case of an amendment to any Loan Document, the written consent of each Loan
Party which is party thereto.

 

121

--------------------------------------------------------------------------------


 

cxiii.                                               Unanimous Consent. 
Notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing, and signed by each of the Lenders directly and adversely affected
thereby (or the Administrative Agent at the written direction of such Lenders),
do any of the following:

 

(i)            increase or extend the Commitments of the Lenders (excluding any
increase as a result of an assignment of Commitments permitted under
Section 13.6.) or subject the Lenders to any additional obligations except for
any increases contemplated under Section 2.16.;

 

(ii)           reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, the Loan or other
Obligations (other than a waiver of default interest and changes in calculation
of the Leverage Ratio that may indirectly affect pricing); provided, however,
that only the written consent of the Requisite Lenders shall be required (x) for
the waiver of interest payable at the Post-Default Rate, retraction of the
imposition of interest at the Post-Default Rate and amendment of the definition
of “Post-Default Rate” and (y) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder;

 

(iii)                               reduce the amount of any Fees payable to the
Lenders hereunder;

 

(iv)                              postpone any date on which a scheduled payment
of principal of the Loan, any Fees or any other Obligations, is to be made;

 

(v)                                 change the definitions of Commitment
Percentage or Pro Rata Share or amend or otherwise modify the provisions of
Section 3.2.;

 

(vi)                              amend subsection (a) or this subsection (b) of
this Section 13.7.;

 

(vii)                           modify the definition of the term “Requisite
Lenders” or modify in any other manner that reduces the number or percentage of
the Lenders required to make any determinations or waive any rights hereunder or
to modify any provision hereof;

 

(viii)        release (A) all or substantially all of the Subsidiary Guarantors
from their obligations under the Guaranty (except as contemplated by
Section 8.14.(c or 8.15.) or release the Parent Guarantor from its obligations
under the Guaranty, or (B) all or substantially all of the value of the
Collateral (except as contemplated by Section 8.15.);

 

(ix)                              waive a Default or Event of Default under
Section 11.1.(a);

 

(x)                                 amend, or waive the Borrower’s compliance
with, Section 2.15; or

 

cxiv.                                              Non-Consenting Lenders.  If
any Lender (a “Non-Consenting Lender”) does not consent to a proposed amendment,
waiver, consent or release with respect to any Loan Document that requires the
consent of each Lender or each Lender directly affected thereby and that has
been approved by the Requisite Lenders, the Borrower may replace such Non-

 

122

--------------------------------------------------------------------------------


 

Consenting Lender in accordance with Section 5.6; provided that such amendment,
waiver, consent or release can be effected as a result of the assignment
contemplated by such Section (together with all other such assignments required
by the Borrower to be made pursuant to this subsection (c)).

 

cxv.                                                 Permitted Amendments. 
Notwithstanding anything to the contrary contained herein, Loan Modification
Offers and Permitted Amendments (as hereinafter defined) shall be permitted in
accordance with this subsection (d), regardless of the preceding provisions of
this Section 13.7.  The Borrower may make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders to make one or more Permitted Amendments
(as defined below).  Permitted Amendments shall become effective only with
respect to the portions of the Loan held by the Lenders that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”).  The
Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a loan modification agreement (a “Loan Modification
Agreement”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof.  In connection with any Loan Modification
Offer, the Borrower may, at its sole option, repay the portions of the Loans,
held by one or more of the Lenders that are not Accepting Lenders. 
Additionally, to the extent the Borrower has elected to repay the portions of
the Loans of such Lenders, it may request any other financial institution (with
the consent of the Administrative Agent, such consent not to be unreasonably
conditioned, delayed or withheld) to make loans on the terms set forth in such
Loan Modification Offer in an amount not to exceed the amount of the portions of
the Loan repaid pursuant to the preceding sentence.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the portions of the Loan of the Accepting Lenders, it being
understood that all borrowings and repayments of the Loan will be made pro rata
among all Lenders; provided that to the extent any Permitted Amendment extends
the final maturity of the portion of the Loan held by the Accepting Lenders, the
applicable portion of the Loan and related Obligations of Lenders that are not
Accepting Lenders may be repaid on the Maturity Date (as applicable) on a
non-ratable basis with the portion of the Loan of the Accepting Lenders. 
“Permitted Amendments” shall be an extension of the scheduled maturity of the
portion of the Loan of the Accepting Lenders, together with any one or more of
the following: (i) a change in rate of interest (including a change to the
Applicable Margin and/or a provision establishing a minimum rate), premium, fees
or other amount with respect to the portion of the Loan of the Accepting Lenders
(in each case effective after the scheduled maturity of the Loan), 
(ii) additional fees to the Accepting Lenders and (iii) such other amendments to
this Agreement and the other Loan Documents as shall be appropriate, in the
judgment of the Administrative Agent, to give effect to the foregoing Permitted
Amendments.

 

cxvi.                                              Amendment of Administrative
Agent’s Duties, Etc.  No amendment, waiver or consent unless in writing and
signed by the Administrative Agent, in addition to the Lenders required
hereinabove to take such action, shall affect the rights or duties of the
Administrative Agent under this Agreement or any of the other Loan Documents.
Any amendment, waiver or consent with respect to any Loan Document that
(i) diminishes the rights of a Specified

 

123

--------------------------------------------------------------------------------


 

Derivatives Provider in a manner or to an extent dissimilar to that affecting
the Lenders or (ii) increases the liabilities or obligations of a Specified
Derivatives Provider shall, in addition to the Lenders required hereinabove to
take such action, require the consent of the Lender that is (or having an
Affiliate that is) such Specified Derivatives Provider.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders in any material respect shall require the written
consent of such Defaulting Lender.  No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein.  No course of dealing or delay
or omission on the part of the Administrative Agent or any Lender in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial
thereto.  Any Event of Default occurring hereunder shall continue to exist until
such time as such Event of Default is waived in writing in accordance with the
terms of this Section, notwithstanding any attempted cure or other action by the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default.  Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.

 

cxvii.                                           Technical Amendments. 
Notwithstanding anything to the contrary in this Section 13.7., if the
Administrative Agent and the Borrower have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or an
inconsistency between provisions of this Agreement, the Administrative Agent and
the Borrower shall be permitted to amend such provision or provisions to cure
such ambiguity, omission, mistake, defect or inconsistency so long as to do so
would not adversely affect the interests of the Lenders.  Any such amendment
shall become effective without any further action or consent of any of other
party to this Agreement.

 

(h)           Release of Collateral.  The Lenders hereby irrevocably authorize
the Administrative Agent, at its option and in its sole discretion, to release
any Liens granted to the Administrative Agent by a Loan Party on any Collateral
(i) on the date on which all of the Obligations have been indefeasibly paid and
performed in full (other than (1) contingent indemnification obligations that
have not been asserted and (2) to the extent arrangements reasonably
satisfactory to a Specified Derivatives Provider under a Specified Derivatives
Contract have been entered into, Specified Derivatives Obligations under such
Specified Derivatives Contract), (ii) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Section 11.2. or (iii) upon
the occurrence of a Collateral Release Date in accordance with the terms and
conditions of Sections 8.14. and 8.15.  Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Loan Party in respect of)
all interests retained by any Loan

 

124

--------------------------------------------------------------------------------


 

Party, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral so long as a Collateral Period is then in
effect.  The Administrative Agent agrees, and is hereby authorized by the
Lenders, promptly after the Borrower requests and at the Borrower’s sole cost
and expense, to furnish to the Borrower any release, termination or other
agreement or document evidencing the foregoing release as may be reasonably
requested by the Borrower, and which release, termination or other agreement or
document shall be in form and substance reasonably acceptable to the
Administrative Agent, and to deliver to the Borrower any portion of such
Collateral so released that is in the Administrative Agent’s possession.

 

Section 13.8.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  The Administrative Agent, each Lender and their Affiliates
(collectively, the “Lender Parties”) may have economic interests that conflict
with those of the Loan Parties, their stockholders and partners  and/or their
Affiliates.  No Lender Party shall have any fiduciary responsibilities to the
Borrower or any other Loan Party and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender Party to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  No Lender Party undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 13.9.  Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender agrees that it shall not disclose and treat confidentially all
non-public information furnished by the Borrower or on its behalf pursuant to
the requirements of this Agreement or otherwise in connection with any requested
amendment, waiver or modification of the Loan Documents but in any event may
make disclosure:  (a) to any of their respective Affiliates (provided any such
Affiliate shall agree to keep such information confidential in accordance with
the terms of this Section or terms at least as restrictive as the terms of this
Section); (b) as reasonably requested by any bona fide Assignee, Participant or
other permitted transferee in connection with the contemplated transfer of any
Commitment, Loan or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) to any actual or prospective counterparty (or its
advisors) to any swap or derivatives transaction relating to the Borrower and
its obligations (provided they shall agree to keep such information confidential
in accordance with the terms of this Section); (d) as required or requested by
any Governmental Authority or representative thereof or pursuant to legal
process or in connection with any legal proceedings or as otherwise required by
Applicable Law (in which case, such Person shall, to the extent permitted by
law, inform the Borrower promptly in advance thereof); (e) to the Administrative
Agent’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information
and are or have been advised of their obligation to keep information of this
type confidential); (f) if an Event of Default exists, to any other Person, in
connection with the exercise by the Administrative Agent or the Lenders (or
Specified Derivatives Provider) of rights hereunder or under any of the other
Loan Documents (or under

 

125

--------------------------------------------------------------------------------


 

any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Documents (or any Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (g) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (h) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(i) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (j) on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loan Documents;
(k) to any other party hereto; and (kl) with the consent of the Borrower. 
Notwithstanding the foregoing, the Administrative Agent and each Lender may
disclose any such confidential information, without notice to the Borrower or
any other Loan Party, to Governmental Authorities in connection with any
regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender.  As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate.

 

Section 13.10.  Indemnification.

 

cxviii.                     Each of the Parent Guarantor and the Borrower shall
and hereby agrees to indemnify, defend and hold harmless the Administrative
Agent, any Affiliate of the Administrative Agent, each of the Lenders and their
respective Related Parties (each referred to herein as an “Indemnified Party”)
from and against any and all of the following (collectively, the “Indemnified
Costs”): losses, costs, claims, damages, liabilities, deficiencies, judgments or
expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the reasonable and documented out-of-pocket fees
and disbursements of one primary counsel to the Indemnified Parties, one
specialty counsel to the Indemnified Parties in each relevant specialty, one
local counsel to the Indemnified Parties in each relevant local jurisdiction, in
each case selected by the Administrative Agent, and in the case of an actual or
perceived conflict of interest, one additional counsel to the affected
Indemnified Parties that are similarly situated in each relevant jurisdiction,
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.10. or
5.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of the Loan; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loan; (iv) the Administrative Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Administrative Agent and the

 

126

--------------------------------------------------------------------------------


 

Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower
and the Subsidiaries; (vii) the fact that the Administrative Agent and the
Lenders are material creditors of the Borrower and are alleged to influence
directly or indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent or the Lenders may have under this Agreement or
the other Loan Documents; (ix) any civil penalty or fine assessed by OFAC
against, and all costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Administrative Agent or any
Lender as a result of conduct of the Borrower, any other Loan Party or any other
Subsidiary that violates a sanction administered or enforced by OFAC; (x) the
presence of any Hazardous Materials in, on, under or around any of the
Properties; or (xi) any violation or non-compliance by the Parent Guarantor, the
Borrower or any Subsidiary of any Applicable Law (including any Environmental
Law) including, but not limited to, any Indemnity Proceeding commenced by
(A) the Internal Revenue Service or state taxing authority or (B) any
Governmental Authority or other Person under any Environmental Law, including
any Indemnity Proceeding commenced by a Governmental Authority or other Person
seeking remedial or other action to cause the Parent Guarantor, the Borrower or
their Subsidiaries (or its respective properties) to be in compliance with such
Environmental Laws; provided, however, that neither the Parent Guarantor nor the
Borrower shall be obligated to indemnify any Indemnified Party for (I) any acts
or omissions of such Indemnified Party in connection with matters described in
this subsection to the extent arising from the gross negligence, bad faith or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment, (II) amounts in
respect of taxes, deductions, withholdings or other governmental charges
excluded from the definition of “Taxes” pursuant to Section 3.10.(a) or,
(III) Indemnified Costs to the extent arising directly out of or resulting
directly from claims of one or more Indemnified Parties against another
Indemnified Party (except in connection with claims or disputes (x) relating to
whether conditions to any Credit Event have been satisfied or (y) with respect
to a Defaulting Lender or the determination of whether a Lender is a Defaulting
Lender)., (IV) a material breach by such Indemnified Party of its obligations
under the Loan Documents, as determined by a court of competent jurisdiction in
a final, non-appealable judgment, and (V) yield maintenance matters to the
extent otherwise addressed in Section 5.1.

 

cxix.                                              The Parent Guarantor’s and
the Borrower’s indemnification obligations under this Section shall apply to all
Indemnity Proceedings arising out of, or related to, the foregoing whether or
not an Indemnified Party is a named party in such Indemnity Proceeding.  In this
connection, this indemnification shall cover all costs and expenses of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents).  This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Parent Guarantor or the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Parent Guarantor or the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

127

--------------------------------------------------------------------------------


 

cxx.                                                 This indemnification shall
apply to any Indemnity Proceeding arising during the pendency of any bankruptcy
proceeding filed by or against the Borrower and/or any Subsidiary.

 

cxxi.                                              All out of pocket fees and
expenses of, and all amounts paid to third persons by, an Indemnified Party
shall be advanced by the Parent Guarantor and the Borrower at the request of
such Indemnified Party notwithstanding any claim or assertion by the Parent
Guarantor and the Borrower that such Indemnified Party is not entitled to
indemnification hereunder upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

 

cxxii.                                           An Indemnified Party may
conduct its own investigation and defense of, and may formulate its own strategy
with respect to, any Indemnity Proceeding covered by this Section and, as
provided above, all costs and expenses incurred by such Indemnified Party shall
be reimbursed by the Parent Guarantor and the Borrower.  No action taken by
legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Parent Guarantor
and the Borrower are required to indemnify an Indemnified Party pursuant hereto
and (ii) the Parent Guarantor and the Borrower have provided evidence reasonably
satisfactory to such Indemnified Party that the Parent Guarantor and the
Borrower have the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

 

cxxiii.                                        If and to the extent that the
obligations of the Parent Guarantor and the Borrower hereunder are unenforceable
for any reason, each of the Parent Guarantor and the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

cxxiv.                                       The Parent Guarantor’s and the
Borrower’s obligations hereunder shall survive any termination of this Agreement
and the other Loan Documents and the payment in full in cash of the Obligations,
and are in addition to, and not in substitution of, any of the other obligations
set forth in this Agreement or any other Loan Document to which it is a party.

 

Section 13.11.  Termination; Survival.

 

At such time as (a) all of the Commitments have been terminated, (b)  none of
the Lenders is obligated any longer under this Agreement to make any Loan and
(c) all Obligations (other than obligations which survive as hereafter provided
in this Section 13.11. and contingent indemnification obligations that have not
been asserted) have been paid and satisfied in full, this Agreement shall
terminate.  Promptly following such termination, each Lender shall promptly
return to the Borrower any Note issued to such Lender.  The provisions of
Sections 3.10., 5.1., 5.4. and 13.5., the indemnities to which the
Administrative Agent and the Lenders are entitled under Sections 12.6., 13.2.,
13.10. and any other provision of this Agreement and the other Loan Documents
shall continue in full force and effect and shall protect the Administrative
Agent and

 

128

--------------------------------------------------------------------------------


 

the Lenders (i) notwithstanding any termination of this Agreement, or of the
other Loan Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.  Upon the Borrower’s
request, the Administrative Agent agrees to deliver to the Borrower, at the
Borrower’s sole cost and expense, written confirmation of the foregoing
termination.

 

Section 13.12.  Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.13.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 13.14.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

Section 13.15.  Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

 

Section 13.16.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

129

--------------------------------------------------------------------------------


 

Section 13.17.  Limitation of Liability.

 

None of the Administrative Agent or any Lender, or any of their respective
Related Parties shall have any liability with respect to, and the Borrower
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential or punitive damages suffered
or incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or the Fee Letter,
or any of the transactions contemplated by this Agreement or any of the other
Loan Documents.  The Borrower hereby waives, releases, and agrees not to sue the
Administrative Agent or any Lender or any of the Administrative Agent’s or any
Lender’s Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement, any of the other Loan Documents, the Fee
Letter, or any of the transactions contemplated by this Agreement or financed
hereby.

 

Section 13.18.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. There are no oral agreements among
the parties hereto.

 

Section 13.19.  Construction.

 

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

 

Section 13.20.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 13.21.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

130

--------------------------------------------------------------------------------


 

cxxv.                                          the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

cxxvi.                                       the effects of any Bail-In Action
on any such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[Signatures on Following Pages]

 

131

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

 

BORROWER:

 

 

 

RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership

 

 

 

By:

RLJ Lodging Trust,

 

 

a Maryland real estate investment trust,

 

 

its sole general partner

 

 

 

 

 

By:

 

 

 

 

Name:  Thomas J. Baltimore, Jr.

 

 

 

Title:   President and CEO

 

 

 

 

 

 

 

PARENT GUARANTOR:

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

 

By: 

 

 

 

Name: Thomas J. Baltimore, Jr.

 

 

Title: President and CEO

 

[Signatures Continued on Next PageSIGNATURE PAGES ON FILE WITH THE
ADMINISTRATIVE AGENT]

 

--------------------------------------------------------------------------------


 

Signature Page to Term Loan Agreement dated as of
November 20, 2012 with RLJ Lodging Trust, L.P.

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent, and as a Lender

 

 

 

 

 

 

 

By: 

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Term Loan Agreement dated as of
November 20, 2012 with RLJ Lodging Trust, L.P.

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent and as a Lender

 

 

 

 

 

 

 

By: 

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDERS AND COMMITMENTS

 

Lenders

 

Commitment

 

Wells Fargo Bank, National Association

 

$

65,000,000

 

PNC Bank, National Association

 

$

40,000,000

 

Capital One, N.A.

 

$

40,000,000

 

Regions Bank

 

$

30,000,000

 

Raymond James Bank, N.A.

 

$

20,000,000

 

Royal Bank of Canada

 

$

20,000,000

 

Branch Banking and Trust Company

 

$

10,000,000

 

 

 

 

 

Total Commitments

 

$

225,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1.

 

List of Loan Parties and Non-Loan Party BB Property Subsidiaries

 

1.

 

RLJ LODGING TRUST, L.P.

2.

 

RLJ LODGING TRUST

3.

 

RLJ C CHARLESTON HD, LLC

4.

 

RLJ C NY UPPER EASTSIDE, LLC

5.

 

RLJ C PORTLAND DT, LLC

6.

 

RLJ C WAIKIKI, LLC

7.

 

RLJ CABANA MIAMI BEACH, LLC

8.

 

RLJ DBT KEY WEST, LLC

9.

 

RLJ EM WALTHAM, LLC

10.

 

RLJ HP MADISON DT, LLC

11.

 

RLJ HY ATLANTA MIDTOWN, LLC

12.

 

RLJ HYH CHARLOTTE, LLC

13.

 

RLJ II — C CHICAGO MAG MILE, LLC

14.

 

RLJ II — C GOLDEN, LLC

15.

 

RLJ II — C HAMMOND, LLC

16.

 

RLJ II — C LONGMONT, LLC

17.

 

RLJ II — C LOUISVILLE CO, LLC

18.

 

RLJ II — C LOUISVILLE NE KY, LLC

19.

 

RLJ II — C MIDWAY, LLC

20.

 

RLJ II — C MIRAMAR, LLC

21.

 

RLJ II — C MISHAWAKA, LLC

22.

 

RLJ II — C SALT LAKE, LLC

23.

 

RLJ II — F CHERRY CREEK, LLC

24.

 

RLJ II — F HAMMOND, LLC

25.

 

RLJ II — F KEY WEST, LLC

26.

 

RLJ II — F MIDWAY, LLC

27.

 

RLJ II — HA CLEARWATER, LLC

28.

 

RLJ II — HA FORT WALTON BEACH, LLC

29.

 

RLJ II — HA GARDEN CITY, LLC

30.

 

RLJ II — HA MIDWAY, LLC

31.

 

RLJ II — HG MIDWAY, LLC

32.

 

RLJ II — HOLX MIDWAY, LLC

33.

 

RLJ II — INDY CAPITOL HOTELS, LLC

34.

 

RLJ II — MH DENVER S, LLC

35.

 

RLJ II — MH MIDWAY, LLC

36.

 

RLJ II — R FISHERS, LLC

37.

 

RLJ II — R GOLDEN, LLC

 

--------------------------------------------------------------------------------


 

38.

 

RLJ II — R HAMMOND, LLC

39.

 

RLJ II — R LONGMONT, LLC

40.

 

RLJ II — R LOUISVILLE CO, LLC

41.

 

RLJ II — R LOUISVILLE DT KY, LLC

42.

 

RLJ II — R LOUISVILLE NE KY, LLC

43.

 

RLJ II — R MERRILLVILLE, LLC

44.

 

RLJ II — R MIRAMAR, LLC

45.

 

RLJ II — R NOVI, LLC

46.

 

RLJ II — R PLANTATION, LLC

47.

 

RLJ II — R SALT LAKE CITY, LLC

48.

 

RLJ II — R WARRENVILLE, LLC

49.

 

RLJ II — RH BOULDER, LLC

50.

 

RLJ II — RH PLANTATION, LLC

51.

 

RLJ II — S LONGMONT, LLC

52.

 

RLJ II — S LOUISVILLE KY, LLC

53.

 

RLJ II — S MISHAWAKA, LLC

54.

 

RLJ II — S WESTMINSTER, LLC

55.

 

RLJ II — SLE MIDWAY, LLC

56.

 

RLJ III — DBT COLUMBIA, LLC

57.

 

RLJ III — EM FORT MYERS, LLC

58.

 

RLJ III — EM TAMPA DT, LLC

59.

 

RLJ III — F WASHINGTON DC, LLC

60.

 

RLJ III — F26 MANHATTAN, LLC

60. 61.

 

RLJ III — HA DENVER TECH CENTER, LLC

61. 62.

 

RLJ III — HA WEST PALM BEACH AIRPORT, LLC

62. 63.

 

RLJ III — HG NEW ORLEANS CONVENTION CENTER, LLC

63. 64.

 

RLJ III — HG WEST PALM BEACH AIRPORT, LLC

64. 65.

 

RLJ III — HGN DURHAM, LLC

66.

 

RLJ III — HGN MANHATTAN, LLC

65. 67.

 

RLJ III — R COLUMBIA, LLC

66. 68.

 

RLJ III — R NATIONAL HARBOR, LLC

67. 69.

 

RLJ III — R SILVER SPRING, LLC

68. 70.

 

RLJ III — ST. CHARLES AVE HOTEL, LLC

69. 71.

 

RLJ R ATLANTA MIDTOWN, LLC

70. 72.

 

RLJ S HILLSBORO, LLC

71. 73.

 

RLJ HS SEATTLE LYNNWOOD, LLC

72. 74.

 

RLJ HP WASHINGTON DC, LLC

73. 75.

 

RLJ II — R OAK BROOK, LLC

74. 76.

 

RLJ C HOUSTON HUMBLE GENERAL PARTNER, LLC

75. 77.

 

RLJ EM IRVINE GENERAL PARTNER, LLC

 

--------------------------------------------------------------------------------


 

76. 78.

 

RLJ HP FREMONT GENERAL PARTNER, LLC

77. 79.

 

RLJ HYH CYPRESS GENERAL PARTNER, LLC

78. 80.

 

RLJ HYH EMERYVILLE GENERAL PARTNER, LLC

79. 81.

 

RLJ HYH SAN DIEGO GENERAL PARTNER, LLC

80. 82.

 

RLJ HYH SAN JOSE GENERAL PARTNER, LLC

81. 83.

 

RLJ HYH SAN RAMON GENERAL PARTNER, LLC

82. 84.

 

RLJ HYH SANTA CLARA GENERAL PARTNER, LLC

83. 85.

 

RLJ HYH WOODLANDS GENERAL PARTNER, LLC

84. 86.

 

RLJ II — AUSTIN SOUTH HOTELS GENERAL PARTNER, LLC

85. 87.

 

RLJ II — C AUSTIN AIR GENERAL PARTNER, LLC

86. 88.

 

RLJ II — C AUSTIN NW GENERAL PARTNER, LLC

87. 89.

 

RLJ II — C SUGARLAND GENERAL PARTNER, LLC

88. 90.

 

RLJ II — F AUSTIN S GENERAL PARTNER, LLC

89. 91.

 

RLJ II SENIOR MEZZANINE BORROWER, LLC

90. 92.

 

RLJ II JUNIOR MEZZANINE BORROWER, LLC

91. 93.

 

RLJ II — F SAN ANTONIO DT GENERAL PARTNER, LLC

92. 94.

 

RLJ II — R AUSTIN NW GENERAL PARTNER, LLC

93. 95.

 

RLJ II — R AUSTIN S GENERAL PARTNER, LLC

94. 96.

 

RLJ II — R HOUSTON GALLERIA GENERAL PARTNER, LLC

95. 97.

 

RLJ II — R SAN ANTONIO GENERAL PARTNER, LLC

96. 98.

 

RLJ II — R SUGARLAND GENERAL PARTNER, LLC

99.

 

RLJ II — S BAKERSFIELD GENERAL PARTNER, LLC

97. 100.

 

RLJ III — C BUCKHEAD PARENT, LLC

98. 101.

 

RLJ III — EM WEST PALM BEACH PARENT, LLC

99. 102.

 

RLJ III — HA HOUSTON GALLERIA GENERAL PARTNER, LLC

100. 103.

 

RLJ III — HGN HOLLYWOOD GENERAL PARTNER, LLC

101. 104.

 

RLJ III — RH PITTSBURGH GENERAL PARTNER, LLC

102. 105.

 

RLJ R HOUSTON HUMBLE GENERAL PARTNER, LLC

103. 106.

 

RLJ II — C AUSTIN S GENERAL PARTNER, LLC

104. 107.

 

RLJ II — R AUSTIN PARMER GENERAL PARTNER, LLC

105. 108.

 

RLJ II — S AUSTIN N GENERAL PARTNER, LLC

106. 109.

 

RLJ C SAN FRANCISCO GENERAL PARTNER, LLC

 

--------------------------------------------------------------------------------


 

107. 110.

 

RLJ S HOUSTON HUMBLE GENERAL PARTNER, LLC

108. 111.

 

RLJ III — DBT METROPOLITAN MANHATTAN GP, LLC

109. 112.

 

RLJ III — DBT MET MEZZ BORROWER GP, LLC

110. 113.

 

DBT MET HOTEL VENTURE GP, LLC

111. 114.

 

RLJ III — DBT MET HOTEL PARTNER, LLC

112. 115.

 

RLJ C HOUSTON HUMBLE, LP

113. 116.

 

RLJ EM IRVINE, LP

114. 117.

 

RLJ HGN EMERYVILLE, LP

115. 118.

 

RLJ HP FREMONT, LP

116. 119.

 

RLJ HYH CYPRESS, LP

117. 120.

 

RLJ HYH EMERYVILLE, LP

118. 121.

 

RLJ HYH SAN DIEGO, LP

119. 122.

 

RLJ HYH SAN JOSE, LP

120. 123.

 

RLJ HYH SAN RAMON, LP

121. 124.

 

RLJ HYH SANTA CLARA, LP

122. 125.

 

RLJ HYH WOODLANDS, LP

123. 126.

 

RLJ II — AUSTIN SOUTH HOTELS, LP

124. 127.

 

RLJ II — C AUSTIN AIR, LP

125. 128.

 

RLJ II — C AUSTIN NW, LP

126. 129.

 

RLJ II — C AUSTIN S, LP

127. 130.

 

RLJ II — C SUGARLAND, LP

128. 131.

 

RLJ II — F AUSTIN S, LP

129. 132.

 

RLJ II — F SAN ANTONIO DT, LP

130. 133.

 

RLJ II — R AUSTIN NW, LP

131. 134.

 

RLJ II — R AUSTIN PARMER, LP

 

--------------------------------------------------------------------------------


 

132. 135.

 

RLJ II — R AUSTIN S, LP

133. 136.

 

RLJ II — R HOUSTON GALLERIA, LP

134. 137.

 

RLJ II — R SAN ANTONIO, LP

135. 138.

 

RLJ II — R SUGARLAND, LP

136. 139.

 

RLJ II — S AUSTIN N, LP

140.

 

RLJ II — S BAKERSFIELD, LP

137. 141.

 

RLJ III — DBT METROPOLITAN MANHATTAN, LP

138. 142.

 

RLJ III — HA HOUSTON GALLERIA, LP

139. 143.

 

RLJ III — HGN HOLLYWOOD, LP

140. 144.

 

RLJ III — HGN PITTSBURGH, LP

141. 145.

 

RLJ III — RH PITTSBURGH, LP

142. 146.

 

RLJ R HOUSTON HUMBLE, LP

143. 147.

 

RLJ C SAN FRANCISCO, LP

144. 148.

 

RLJ S HOUSTON HUMBLE, LP

145. 149.

 

RLJ III — DBT MET MEZZ BORROWER, LP

146. 150.

 

DBT MET HOTEL VENTURE, LP

147. 151.

 

RLJ III — C BUCKHEAD, INC.

148. 152.

 

RLJ III — EM WEST PALM BEACH, INC.

149. 153.

 

RLJ HGN EMERYVILLE GENERAL PARTNER, LLC

150. 154.

 

RLJ III — HGN PITTSBURGH GENERAL PARTNER, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.2.

 

Permitted Liens

 

1.              Purchase Money Deed of Trust, Assignment of Leases and Profits,
Security Agreement and Fixture Filing, dated as of November 5, 2010, by RLJ III
— R National Harbor, LLC in favor of RLJ Lodging Trust, L.P., as
successor-in-interest to RLJ Real Estate III REIT, LLC and RLJ Real Estate III
REIT (PF #1), LLC, securing the payment of $33,000,000 in purchase money.

 

2.              Purchase Money Deed of Trust, Assignment of Leases and Profits,
Security Agreement and Fixture Filing, dated as of November 5, 2010, by RLJ III
— R Columbia, LLC in favor of RLJ Lodging Trust, L.P., as successor-in-interest
to RLJ Real Estate III REIT, LLC and RLJ Real Estate III REIT (PF #1), LLC,
securing the payment of $10,900,000 in purchase money.

 

3.              Purchase Money Deed of Trust, Leasehold Deed of Trust,
Assignment of Leases and Profits, Security Agreement and Fixture Filing, dated
as of June 1, 2010, by RLJ III — R National Harbor, LLC, as the grantor, and RLJ
III — F Washington DC Lessee, LLC, as the accommodation grantor, in favor of RLJ
Lodging Trust, L.P., as successor-in-interest to RLJ Real Estate III REIT, LLC
and RLJ Real Estate III REIT (PF #1), LLC, securing the payment of $30,000,000
in purchase money.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.

 

Initial Borrowing Base Properties

 

#

 

Borrowing Base Property

 

Unencumbered
Asset Value (as
of 12/31/2015)

 

1

 

Courtyard Atlanta Buckhead

 

$

30,518,338

 

2

 

Courtyard Austin Airport

 

$

29,375,939

 

3

 

Courtyard Austin Northwest Arboretum

 

$

19,250,569

 

4

 

Courtyard Austin South

 

$

24,631,389

 

5

 

Courtyard Boulder Longmont

 

$

12,744,347

 

6

 

Courtyard Boulder Louisville

 

$

23,488,716

 

7

 

Courtyard Charleston Historic District

 

$

61,108,370

 

8

 

Courtyard Chicago Downtown Mag Mile

 

$

86,478,741

 

9

 

Courtyard Chicago Southeast Hammond

 

$

15,045,313

 

10

 

Courtyard Denver West Golden

 

$

23,039,843

 

11

 

Courtyard Fort Lauderdale SW Miramar

 

$

26,162,640

 

12

 

Courtyard Houston Dtwn Conv Ctr

 

$

32,669,270

 

13

 

Courtyard Houston Sugarland

 

$

15,007,187

 

14

 

Courtyard Indianapolis @ The Capitol

 

$

28,721,153

 

15

 

Courtyard Louisville Northeast

 

$

22,910,545

 

16

 

Courtyard Midway Airport

 

$

22,874,679

 

17

 

Courtyard New York Manhattan Upper East

 

$

45,261,711

 

18

 

Courtyard Portland City Center

 

$

88,648,054

 

19

 

Courtyard Salt Lake City Airport

 

$

23,674,235

 

20

 

Courtyard San Francisco

 

$

56,234,778

 

21

 

Courtyard South Bend Mishawaka

 

$

14,210,376

 

 

--------------------------------------------------------------------------------


 

22

 

Courtyard Waikiki Beach

 

$

36,585,864

 

23

 

DoubleTree Grand Key Resort

 

$

66,620,457

 

24

 

DoubleTree Hotel Columbia

 

$

13,207,743

 

25

 

DoubleTree NYC Metropolitan

 

$

170,501,998

 

26

 

Embassy Suites Boston Waltham

 

$

65,501,300

 

27

 

Embassy Suites Fort Myers Estero

 

$

25,416,220

 

28

 

Embassy Suites Irvine Orange Cnty Arprt

 

$

40,442,401

 

29

 

Embassy Suites Tampa Dtwn Conv Ctr

 

$

78,510,617

 

30

 

Embassy Suites West Palm Beach Central

 

$

36,207,404

 

31

 

Fairfield Inn & Suites Austin S Airport

 

$

10,149,291

 

32

 

Fairfield Inn & Suites Chicago Midway Aprt

 

$

12,889,699

 

33

 

Fairfield Inn & Suites Chicago SE Hammond

 

$

13,109,201

 

34

 

Fairfield Inn & Suites DC Downtown

 

$

69,022,350

 

35

 

Fairfield Inn & Suites Denver Cherry Crk

 

$

24,270,176

 

36

 

Fairfield Inn & Suites Key West

 

$

44,106,863

 

37

 

Fairfield Inn & Suites San Antonio Dtwn

 

$

9,506,074

 

38

 

Hampton Inn & Suites Clearwater St Ptrsbrg

 

$

18,368,759

 

39

 

Hampton Inn & Suites Denver Tech Center

 

$

26,361,006

 

40

 

Hampton Inn Chicago Midway Airport

 

$

27,910,865

 

41

 

Hampton Inn Fort Walton Beach

 

$

21,181,561

 

42

 

Hampton Inn Garden City

 

$

34,507,656

 

43

 

Hampton Inn Houston Near The Galleria

 

$

30,876,882

 

44

 

Hampton Inn W Palm Beach Arprt Central

 

$

17,284,232

 

45

 

Hilton Cabana

 

$

68,649,698

 

46

 

Hilton Garden Inn Chicago Midway Arprt

 

$

23,406,332

 

 

--------------------------------------------------------------------------------


 

47

 

Hilton Garden Inn Durham Raleigh RTP

 

$

21,298,794

 

48

 

Hilton Garden Inn Los Angeles Hollywood

 

$

54,102,521

 

49

 

Hilton Garden Inn New Orleans Conv Ctr

 

$

59,496,669

 

50

 

Hilton Garden Inn New York W 35th St

 

$

112,749,379

 

51

 

Hilton Garden Inn Pittsburgh Univ Pl

 

$

31,427,691

 

52

 

Hilton Garden Inn SF Oakland Bay Bridge

 

$

68,683,682

 

53

 

Hilton Garden Inn W Palm Beach Airport

 

$

16,514,585

 

54

 

Hilton New York Fashion District

 

$

117,606,237

 

55

 

Holiday Inn Express & Suites Mdwy Arpt

 

$

14,369,303

 

56

 

Homewood Suites Seattle Lynnwood

 

$

37,197,505

 

57

 

Hotel Indigo New Orleans Garden Dist

 

$

27,711,241

 

58

 

Humble Tower Apartments

 

$

31,849,681

 

59

 

Hyatt Atlanta Midtown

 

$

46,644,745

 

60

 

Hyatt House Charlotte Center City

 

$

29,937,925

 

61

 

Hyatt House Cypress Anaheim

 

$

19,694,119

 

62

 

Hyatt House Emeryville SF Bay Area

 

$

41,820,878

 

63

 

Hyatt House San Diego Sorrento Mesa

 

$

30,205,375

 

64

 

Hyatt House San Jose Silicon Valley

 

$

52,772,301

 

65

 

Hyatt House San Ramon

 

$

27,902,627

 

66

 

Hyatt House Santa Clara

 

$

46,026,093

 

67

 

Hyatt Market Street The Woodlands

 

$

30,873,573

 

68

 

Hyatt Place Fremont Silicon Valley

 

$

37,002,560

 

69

 

Hyatt Place Madison Downtown

 

$

26,066,907

 

70

 

Hyatt Place Washington DC Dtwn K St

 

$

67,108,534

 

71

 

Marriott Austin South

 

$

44,408,193

 

 

--------------------------------------------------------------------------------


 

72

 

Marriott Chicago Midway

 

$

26,208,289

 

73

 

Marriott Denver South @ Park Meadows

 

$

61,211,355

 

74

 

Renaissance Boulder Flatiron Hotel

 

$

40,106,774

 

75

 

Renaissance Ft Lauderdale Plantation

 

$

52,137,506

 

76

 

Renaissance Pittsburgh Hotel

 

$

66,604,528

 

77

 

Residence Inn Atlanta Midtown Historic

 

$

18,375,103

 

78

 

Residence Inn Austin North Parmer Lane

 

$

21,470,338

 

79

 

Residence Inn Austin NW Arboretum

 

$

19,500,386

 

80

 

Residence Inn Austin South

 

$

14,666,777

 

81

 

Residence Inn Boulder Louisville

 

$

13,604,043

 

82

 

Residence Inn Chicago Naperville

 

$

14,791,707

 

83

 

Residence Inn Chicago Oak Brook

 

$

35,747,025

 

84

 

Residence Inn Chicago Southeast Hammond

 

$

14,377,913

 

85

 

Residence Inn Columbia

 

$

13,047,293

 

86

 

Residence Inn Denver West Golden

 

$

21,332,344

 

87

 

Residence Inn Detroit Novi

 

$

25,190,851

 

88

 

Residence Inn Ft Lauderdale Plantation

 

$

22,198,118

 

89

 

Residence Inn Ft Lauderdale SW Miramar

 

$

27,180,852

 

90

 

Residence Inn Houston By The Galleria

 

$

35,308,319

 

91

 

Residence Inn Houston Dtwn Conv Ctr

 

$

30,832,592

 

92

 

Residence Inn Houston Sugarland

 

$

13,471,765

 

93

 

Residence Inn Indianapolis Fishers

 

$

11,189,036

 

94

 

Residence Inn Indy Dtwn On The Canal

 

$

36,104,333

 

95

 

Residence Inn Longmont Boulder

 

$

14,060,119

 

96

 

Residence Inn Louisville Downtown

 

$

36,935,522

 

 

--------------------------------------------------------------------------------


 

97

 

Residence Inn Louisville Northeast

 

$

22,416,926

 

98

 

Residence Inn Merrillville

 

$

12,730,543

 

99

 

Residence Inn National Harbor DC

 

$

30,452,919

 

100

 

Residence Inn Salt Lake City Airport

 

$

13,886,213

 

101

 

Residence Inn San Antonio Dtwn Market Sq

 

$

14,316,522

 

102

 

Residence Inn Silver Spring

 

$

17,716,091

 

103

 

Sleep Inn Midway Airport

 

$

9,357,835

 

104

 

Springhill Suites Austin N Parmer Ln

 

$

22,516,828

 

105

 

Springhill Suites Austin South

 

$

27,458,138

 

106

 

Springhill Suites Bakersfield

 

$

11,521,551

 

107

 

Springhill Suites Boulder Longmont

 

$

13,190,287

 

108

 

Springhill Suites Denver N Westminster

 

$

28,413,550

 

109

 

Springhill Suites Louisville Hurstbourne N

 

$

25,745,650

 

110

 

Springhill Suites Portland Hillsboro

 

$

33,764,934

 

111

 

Springhill Suites South Bend Mishawaka

 

$

10,639,127

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(b)

 

Ownership Structure

 

Part I

 

Information responsive to this Schedule is on file with the Administrative Agent

 

Part II

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(f)

 

#

 

Properties

 

1

 

Courtyard Atlanta Buckhead

 

2

 

Courtyard Austin Airport

 

3

 

Courtyard Austin Dtwn Conv Ctr

 

4

 

Courtyard Austin Northwest Arboretum

 

5

 

Courtyard Austin South

 

6

 

Courtyard Boulder Longmont

 

7

 

Courtyard Boulder Louisville

 

8

 

Courtyard Charleston Historic District

 

9

 

Courtyard Chicago Downtown Mag Mile

 

10

 

Courtyard Chicago Southeast Hammond

 

11

 

Courtyard Denver West Golden

 

12

 

Courtyard Fort Lauderdale SW Miramar

 

13

 

Courtyard Houston By The Galleria

 

14

 

Courtyard Houston Dtwn Conv Ctr

 

15

 

Courtyard Houston Sugarland

 

16

 

Courtyard Indianapolis @ The Capitol

 

17

 

Courtyard Louisville Northeast

 

18

 

Courtyard Midway Airport

 

19

 

Courtyard New York Manhattan Upper East

 

20

 

Courtyard Portland City Center

 

21

 

Courtyard Salt Lake City Airport

 

22

 

Courtyard San Francisco

 

23

 

Courtyard South Bend Mishawaka

 

24

 

Courtyard Waikiki Beach

 

25

 

DoubleTree Grand Key Resort

 

26

 

DoubleTree Hotel Columbia

 

27

 

DoubleTree NYC Metropolitan

 

28

 

Embassy Suites Boston Waltham

 

29

 

Embassy Suites Fort Myers Estero

 

30

 

Embassy Suites Irvine Orange Cnty Arprt

 

31

 

Embassy Suites Los Angeles Downey

 

32

 

Embassy Suites Tampa Dtwn Conv Ctr

 

33

 

Embassy Suites West Palm Beach Central

 

34

 

Fairfield Inn & Suites Austin S Airport

 

35

 

Fairfield Inn & Suites Chicago Midway Aprt

 

36

 

Fairfield Inn & Suites Chicago SE Hammond

 

37

 

Fairfield Inn & Suites DC Downtown

 

38

 

Fairfield Inn & Suites Denver Cherry Crk

 

 

--------------------------------------------------------------------------------


 

39

 

Fairfield Inn & Suites Key West

 

40

 

Fairfield Inn & Suites San Antonio Dtwn

 

41

 

Hampton Inn & Suites Clearwater St Ptrsbrg

 

42

 

Hampton Inn & Suites Denver Tech Center

 

43

 

Hampton Inn Chicago Midway Airport

 

44

 

Hampton Inn Fort Walton Beach

 

45

 

Hampton Inn Garden City

 

46

 

Hampton Inn Houston Near The Galleria

 

47

 

Hampton Inn W Palm Beach Arprt Central

 

48

 

Hilton Cabana

 

49

 

Hilton Garden Inn Bloomington

 

50

 

Hilton Garden Inn Chicago Midway Arprt

 

51

 

Hilton Garden Inn Durham Raleigh RTP

 

52

 

Hilton Garden Inn Los Angeles Hollywood

 

53

 

Hilton Garden Inn New Orleans Conv Ctr

 

54

 

Hilton Garden Inn New York W 35th St

 

55

 

Hilton Garden Inn Pittsburgh Univ Pl

 

56

 

Hilton Garden Inn SF Oakland Bay Bridge

 

57

 

Hilton Garden Inn W Palm Beach Airport

 

58

 

Hilton New York Fashion District

 

59

 

Holiday Inn Express & Suites Mdwy Arpt

 

60

 

Homewood Suites Seattle Lynnwood

 

61

 

Homewood Suites Washington DC Downtown

 

62

 

Hotel Indigo New Orleans Garden Dist

 

63

 

Humble Tower Apartments

 

64

 

Hyatt Atlanta Midtown

 

65

 

Hyatt House Austin Arboretum

 

66

 

Hyatt House Charlotte Center City

 

67

 

Hyatt House Cypress Anaheim

 

68

 

Hyatt House Dallas Lincoln Park

 

69

 

Hyatt House Dallas Uptown

 

70

 

Hyatt House Emeryville SF Bay Area

 

71

 

Hyatt House Houston Galleria

 

72

 

Hyatt House San Diego Sorrento Mesa

 

73

 

Hyatt House San Jose Silicon Valley

 

74

 

Hyatt House San Ramon

 

75

 

Hyatt House Santa Clara

 

76

 

Hyatt Market Street The Woodlands

 

77

 

Hyatt Place Fremont Silicon Valley

 

78

 

Hyatt Place Madison Downtown

 

79

 

Hyatt Place Washington DC Dtwn K St

 

 

--------------------------------------------------------------------------------


 

80

 

Marriott Austin South

 

81

 

Marriott Chicago Midway

 

82

 

Marriott Denver Airport @ Gateway Park

 

83

 

Marriott Denver South @ Park Meadows

 

84

 

Marriott Louisville Downtown

 

85

 

Renaissance Boulder Flatiron Hotel

 

86

 

Renaissance Ft Lauderdale Plantation

 

87

 

Renaissance Pittsburgh Hotel

 

88

 

Residence Inn Atlanta Midtown Historic

 

89

 

Residence Inn Austin Dtwn Conv Ctr

 

90

 

Residence Inn Austin North Parmer Lane

 

91

 

Residence Inn Austin NW Arboretum

 

92

 

Residence Inn Austin South

 

93

 

Residence Inn Bethesda Downtown

 

94

 

Residence Inn Boulder Louisville

 

95

 

Residence Inn Chicago Naperville

 

96

 

Residence Inn Chicago Oak Brook

 

97

 

Residence Inn Chicago Southeast Hammond

 

98

 

Residence Inn Columbia

 

99

 

Residence Inn Denver West Golden

 

100

 

Residence Inn Detroit Novi

 

101

 

Residence Inn Ft Lauderdale Plantation

 

102

 

Residence Inn Ft Lauderdale SW Miramar

 

103

 

Residence Inn Houston By The Galleria

 

104

 

Residence Inn Houston Dtwn Conv Ctr

 

105

 

Residence Inn Houston Sugarland

 

106

 

Residence Inn Indianapolis Fishers

 

107

 

Residence Inn Indy Dtwn On The Canal

 

108

 

Residence Inn Longmont Boulder

 

109

 

Residence Inn Louisville Downtown

 

110

 

Residence Inn Louisville Northeast

 

111

 

Residence Inn Merrillville

 

112

 

Residence Inn National Harbor DC

 

113

 

Residence Inn Palo Alto Los Altos

 

114

 

Residence Inn Salt Lake City Airport

 

115

 

Residence Inn San Antonio Dtwn Market Sq

 

116

 

Residence Inn Silver Spring

 

117

 

Sleep Inn Midway Airport

 

118

 

Springhill Suites Austin N Parmer Ln

 

119

 

Springhill Suites Austin South

 

120

 

Springhill Suites Bakersfield

 

 

--------------------------------------------------------------------------------


 

121

 

Springhill Suites Boulder Longmont

 

122

 

Springhill Suites Denver N Westminster

 

123

 

Springhill Suites Louisville Hurstbourne N

 

124

 

Springhill Suites Portland Hillsboro

 

125

 

Springhill Suites South Bend Mishawaka

 

126

 

TGIF Restaurant Midway

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(g)

 

Indebtedness and Guaranties

 

Properties Subject to Liens Securing
Indebtedness

 

Indebtedness (as of 12/31/2015)

 

Residence Inn Los Altos

 

$

33,251,465

 

Hyatt House Houston Galleria

 

$

12,826,667

 

Hyatt House Austin Arboretum

 

$

10,162,667

 

Hyatt House Dallas Lincoln Park

 

$

17,168,000

 

Hyatt House Dallas Uptown

 

$

12,136,000

 

Embassy Suites Los Angeles Downey

 

$

21,706,667

 

Homewood Suites Washington DC Downtown

 

$

32,835,000

 

Residence Inn Bethesda Downtown

 

$

34,825,001

 

Courtyard Austin Dtwn Conv Ctr

 

$

53,729,999

 

Residence Inn Austin Dtwn Conv Ctr

 

$

27,860,000

 

Marriott Denver Airport @ Gateway Park

 

$

26,500,000

 

Marriott Louisville Downtown

 

$

80,000,000

 

Courtyard Houston By The Galleria

 

$

26,000,000

 

Hilton Garden Inn Bloomington

 

$

17,500,000

 

$275,000,000 notional swap-cash flow

 

 

 

 

--------------------------------------------------------------------------------


 

$175,000,000 notional swap-cash flow

 

 

 

$175,000,000 notional swap-cash flow

 

 

 

$16,500,000 notional swap-cash flow

 

 

 

$16,500,000 notional swap-cash flow

 

 

 

$40,500,000 notional swap-cash flow

 

 

 

$41,500,000 notional swap-cash flow

 

 

 

$18,000,000 notional swap-cash flow

 

 

 

$17,000,000 notional swap-cash flow

 

 

 

$125,000,000 notional swap-cash flow

 

 

 

$100,000,000 notional swap-cash flow

 

 

 

$125,000,000 notional swap-cash flow

 

 

 

$100,000,000 notional swap-cash flow

 

 

 

$50,000,000 notional swap-cash flow

 

 

 

$50,000,000 notional swap-cash flow

 

 

 

$25,000,000 notional swap-cash flow

 

 

 

$33,000,000 notional swap-cash flow

 

 

 

$82,000,000 notional swap-cash flow

 

 

 

$35,000,000 notional swap-cash flow

 

 

 

$143,000,000 notional swap-cash flow

 

 

 

$50,000,000 notional swap-cash flow

 

 

 

$50,000,000 notional swap-cash flow

 

 

 

$50,000,000 notional swap-cash flow

 

 

 

 

1.              Term Loan Agreement dated November 20, 2012 between the
Borrower, the Parent Guarantor, Wells Fargo as administrative agent and the
lenders party thereto (as the same may be modified, amended or supplemented from
time to time).

 

2.              Term Loan Agreement dated December 22, 2014 between the
Borrower, the Parent Guarantor, Capital One, National Association, as
administrative agent and the lenders party thereto (as the same may be modified,
amended or supplemented from time to time).

 

3.              Purchase Money Deed of Trust, Assignment of Leases and Profits,
Security Agreement and Fixture Filing, dated as of November 5, 2010, by RLJ III
— R National Harbor, LLC in favor of RLJ Lodging Trust, L.P., as
successor-in-interest to RLJ Real Estate III REIT, LLC and RLJ Real Estate III
REIT (PF #1), LLC, securing the payment of $33,000,000 in purchase money.

 

4.              Purchase Money Deed of Trust, Assignment of Leases and Profits,
Security Agreement and Fixture Filing, dated as of November 5, 2010, by RLJ III
— R Columbia, LLC in favor of RLJ Lodging Trust, L.P., as successor-in-interest
to RLJ Real Estate III REIT, LLC and RLJ Real Estate III REIT (PF #1), LLC,
securing the payment of $10,900,000 in purchase money.

 

5.              Purchase Money Deed of Trust, Leasehold Deed of Trust,
Assignment of Leases and Profits, Security Agreement and Fixture Filing, dated
as of June 1, 2010, by RLJ III — R National Harbor, LLC, as the grantor, and RLJ
III — F Washington DC Lessee, LLC, as the accommodation

 

--------------------------------------------------------------------------------


 

grantor, in favor of RLJ Lodging Trust, L.P., as successor-in-interest to RLJ
Real Estate III REIT, LLC and RLJ Real Estate III REIT (PF #1), LLC, securing
the payment of $30,000,000 in purchase money.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(h)

 

Material Contracts

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(i)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(s)

 

Affiliate Transactions

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.1.(d)

 

Certain Non-Recourse Indebtedness

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](1) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](2) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Term Loan, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Term Loan Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

3.

Borrower(s):

RLJ Lodging Trust, L.P.

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Term Loan Agreement

 

 

 

5.

Term Loan Agreement:

The $225,000,000 Term Loan Agreement dated as of November 20, 2012 among RLJ
Lodging Trust, L.P., RLJ Lodging Trust, the Lenders parties thereto, Wells Fargo
Bank, National Association, as Administrative Agent, and the other agents
parties thereto

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Loans for all
Lenders

 

Amount of
Loans
Assigned(8)

 

Percentage
Assigned of
Loans(7)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade
Date:                                     ](8)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

(8)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 

 

ASSIGNOR[S](9)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE[S](10)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(9)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

(10)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](11) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Consented to:](12)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.

(12)  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Term Loan Agreement.  See Section 13.6 of Term Loan
Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

RLJ LODGING TRUST, L.P.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender(13); and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Term Loan Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements to be an Eligible Assignee as defined in the
Term Loan Agreement (subject to such consents, if any, as may be required under
such definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Term Loan
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1. or
9.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Term Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

--------------------------------------------------------------------------------

(13)  Complete as applicable.

 

A-5

--------------------------------------------------------------------------------


 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

                     , 20       

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the Term
Loan Agreement, the Borrower hereby requests that the Lenders make a Loan to the
Borrower in an aggregate principal amount equal to $                   .

 

2.                                      The Borrower requests that such Loan be
made available to the Borrower on             , 20   .

 

3.                                      The Borrower hereby requests that the
requested Loan be of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

 

o            1 month

o            3 months

o            6 months

 

4.                                      The proceeds of this borrowing of the
Loan will be used for purposes that are consistent with the terms of
Section 8.8. of the Term Loan Agreement.

 

5.                                      The Borrower requests that the proceeds
of this borrowing of the Loan be made available to the Borrower by
                            .

 

B-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Loan and
after giving effect thereto, (a) no Default or Event of Default exists or shall
exist, and no violation of the limits described in Section 2.15. would occur
after giving effect thereto, and (b) the representations and warranties made or
deemed made by the Parent Guarantor, the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party are true and correct in all
material respects (unless such representation and warranty is qualified by
materiality, in which event such representation and warranty shall be true and
correct in all respects), except to the extent (x) that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and (y) of changes in factual
circumstances permitted by the Loan Documents.  In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Loan contained in Article VI. of the Term Loan Agreement
will have been satisfied (or waived in accordance with the applicable provisions
of the Loan Documents) at the time such Loan is made (it being understood that
the Borrower makes no representation as to whether any condition that by its
terms is subject to the satisfaction of the Administrative Agent has been
satisfied).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION

 

                     , 20        

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”),  RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

Pursuant to Section 2.9. of the Term Loan Agreement, the Borrower hereby
requests a Continuation of a borrowing of LIBOR Loans under the Term Loan
Agreement, and in that connection sets forth below the information relating to
such Continuation as required by such Section of the Term Loan Agreement:

 

1.                                      The proposed date of such Continuation
is             , 20   .

 

2.                                      The aggregate principal amount of the
LIBOR Loans subject to the requested Continuation is $                        
and was originally borrowed by the Borrower on             , 20   .

 

3.                                      The portion of such principal amount
subject to such Continuation is $                          .

 

4.                                      The current Interest Period for each of
the LIBOR Loans subject to such Continuation ends on                 , 20   .

 

5.                                      The duration of the new Interest Period
for each such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o    1 month

o    3 months

o    6 months

 

C-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, no Default or Event of Default exists or shall exist.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

, 20

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

Pursuant to Section 2.10. of the Term Loan Agreement, the Borrower hereby
requests a Conversion of a borrowing of  Loans of one Type into  Loans of
another Type under the Term Loan Agreement, and in that connection sets forth
below the information relating to such Conversion as required by such Section of
the Term Loan Agreement:

 

1.                                      The proposed date of such Conversion is
              , 20   .

 

2.                                      The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]

o      Base Rate Loans

 

 

 

 

o      LIBOR Loans

 

3.                                      The aggregate principal amount of the
Loans subject to the requested Conversion is $                      and was
originally borrowed by the Borrower on             , 20   .

 

4.                                      The portion of such principal amount
subject to such Conversion is $                   .

 

D-1

--------------------------------------------------------------------------------


 

5.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

 

o            1 month

o            3 months

o            6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, no Default or Event of Default exists or shall exist
(provided the certification under this clause shall not be made in connection
with the Conversion of a LIBOR Loan into a Base Rate Loan).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of November 20, 2012, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement (as defined below) (all of
the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Term Loan Agreement dated as of
November 20, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P.
(the “Borrower”), RLJ Lodging Trust (which is one of the “Guarantors”), the
financial institutions party thereto and their assignees under Section 13.6.
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, (b) the Lenders and (c) the Specified Derivatives Providers (each
individually, a “Guarantied Party” and collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders, and to enter into Specified Derivatives Contracts,  through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Term Loan Agreement and from
the Specified Derivatives Providers under the Specified Derivatives Contracts
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

 

WHEREAS, each Guarantor is owned and controlled by the Borrower, owns and
controls the Borrower, or is otherwise an Affiliate of the Borrower;

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by

 

E-1

--------------------------------------------------------------------------------


 

acceleration or otherwise, of all of the following (collectively referred to as
the “Guarantied Obligations”):  (a) all indebtedness, liabilities, obligations,
covenants and duties owing by the Borrower or any other Loan Party to the
Administrative Agent or any other Guarantied Party under or in connection with
the Term Loan Agreement or any other Loan Document, including without
limitation, the repayment of all principal of the Loan, and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
the Administrative Agent or any other Guarantied Party thereunder (including, to
the extent permitted by Applicable Law, interest, Fees and other amounts that
would accrue and become due after the filing of a case or other proceeding under
the Bankruptcy Code (as defined below) or other similar Applicable Law but for
the commencement of such case or proceeding, whether or not such amounts are
allowed or allowable in whole or in part in such case or proceeding); (b) all
Specified Derivatives Obligations; (c) all other Obligations; (d) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing, and (e) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any of the other Guarantied Parties in the enforcement of any of the
foregoing or any obligation of such Guarantor hereunder.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before enforcing this Guaranty
against any Guarantor:  (a) to pursue any right or remedy the Guarantied Parties
may have against the Borrower, any other Loan Party or any other Person or
commence any suit or other proceeding against the Borrower, any other Loan Party
or any other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of the Borrower, any other Loan Party or any other
Person; or (c) to make demand of the Borrower, any other Loan Party or any other
Person or to enforce or seek to enforce or realize upon any collateral security
held by the Administrative Agent or any other Guarantied Party which may secure
any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto.  The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
subject to the termination provisions in Section 20, including without
limitation, the following (whether or not such Guarantor consents thereto or has
notice thereof):

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Term Loan Agreement, any other Loan
Document, any Specified Derivatives Contract, or any other document, instrument
or agreement evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Term Loan Agreement, any of
the other Loan Documents, , any Specified Derivatives Contract, or any other
documents, instruments or agreements relating to the Guarantied Obligations or
any other instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

E-2

--------------------------------------------------------------------------------


 

(b)                                 any lack of validity or enforceability of
the Term Loan Agreement, any of the other Loan Documents, any Specified
Derivatives Contract, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

 

(c)                                  any furnishing to the Administrative Agent
or the other Guarantied Parties of any security for any of the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Guarantied Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to any of the Guarantied Obligations, or any subordination of
the payment of any of the Guarantied Obligations to the payment of any other
liability of the Borrower or any other Loan Party;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding;

 

(f)                                   any act or failure to act by the Borrower,
any other Loan Party or any other Person which may adversely affect such
Guarantor’s subrogation rights, if any, against any Loan Party or any other
person to recover payments made under this Guaranty;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral securing in any way any of the
Guarantied Obligations;

 

(h)                                 any application of sums paid by the
Borrower, any other Loan Party or any other Person with respect to the
liabilities of the Borrower to the Administrative Agent or the other Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof;

 

(j)                                    any defense, set-off, claim or
counterclaim (other than indefeasible payment and performance in full) which may
at any time be available to or be asserted by the Borrower, any other Loan Party
or any other Person against the Administrative Agent or any of the other
Guarantied Parties;

 

(k)                                 any change in the corporate existence,
structure or ownership of the Borrower or any other Loan Party;

 

(l)                                     any statement, representation or
warranty made or deemed made by or on behalf of the Borrower, any Guarantor or
any other Loan Party under any Loan Document, Specified Derivatives Contract or
any amendment hereto or thereto, proves to have been incorrect or misleading in
any respect; or

 

(m)                             any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Guarantor hereunder
(other than indefeasible payment and performance in full).

 

E-3

--------------------------------------------------------------------------------


 

Section 4.  Action with Respect to Guarantied Obligations.  The Administrative
Agent and the other Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3. and may otherwise:  (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Term Loan Agreement, any other Loan
Document or any Specified Derivatives Contract; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of any of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Loan Party or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the other Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Parent Guarantor or the Borrower with respect to or
in any way relating to such Guarantor in the Term Loan Agreement and the other
Loan Documents, as if the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Parent Guarantor or the Borrower is to cause such Guarantor to comply under
the terms of the Term Loan Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Administrative Agent and/or
the other Guarantied Parties are prevented under Applicable Law or otherwise
from demanding or accelerating payment of any of the Guarantied Obligations by
reason of any automatic stay or otherwise, the Administrative Agent and/or the
other Guarantied Parties shall be entitled to receive from each Guarantor, upon
demand therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any of the other Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Term Loan Agreement, any of the other Loan
Documents, any Specified Derivatives Contract or any other instrument evidencing
any liability of the Borrower, and such

 

E-4

--------------------------------------------------------------------------------


 

Guarantor shall be and remain liable to the Administrative Agent or such other
Guarantied Party for the amounts so repaid or recovered to the same extent as if
such amount had never originally been paid to the Administrative Agent or such
other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of any other Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Administrative Agent and the other Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Term Loan Agreement or to be held by the Administrative
Agent as collateral security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  Section 3.10. of the Term Loan Agreement
shall be applicable, mutatis mutandis, to all payments required to be made by
any Guarantor under this Guaranty.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents, any Specified Derivatives Contract or
Applicable Law and not by way of limitation of any such rights, subject to
Section 13.4. of the Term Loan Agreement, each Guarantor hereby authorizes each
Guarantied Party, each Affiliate of a Guarantied Party and each Participant, at
any time while an Event of Default exists, without any prior notice to such
Guarantor or to any other Person, any such notice being hereby expressly waived,
but in the case of a Guarantied Party (other than the Administrative Agent), an
Affiliate of a Guarantied Party (other than the Administrative Agent) or a
Participant, subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant, to or for the credit or the account of
such Guarantor against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured.  Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the other Guarantied
Parties that all obligations and liabilities of any other Loan Party to such
Guarantor of whatever description, including without limitation, all
intercompany receivables of such Guarantor from any other Loan Party
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations.  During the continuance of an Event of
Default, no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from any Loan Party on account
of or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

E-5

--------------------------------------------------------------------------------


 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”.  Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Administrative Agent and the other Guarantied Parties that would not otherwise
be available to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guarantied Parties shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT
OR ANY OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. 
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE OTHER
GUARANTIED PARTIES, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY WAIVES
ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE
IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST

 

E-6

--------------------------------------------------------------------------------


 

ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE GUARANTORS, THE ADMINISTRATIVE
AGENT AND EACH OTHER GUARANTIED PARTY HEREBY AGREES THAT THE FEDERAL DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE
BOROUGH OF MANHATTAN, NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE GUARANTIED PARTIES, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM.  EACH GUARANTOR AND EACH OF THE GUARANTIED PARTIES
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. 
EACH OF THE GUARANTORS HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF
SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO IT AT ITS ADDRESS FOR NOTICES PROVIDED HEREIN. 
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY
ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOAN AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of the Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error.  The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right

 

E-7

--------------------------------------------------------------------------------


 

or remedy shall preclude any other or further exercise thereof or the exercise
of any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force with respect
to each Guarantor until the earliest of the (x) the date on which all of the
Guarantied Obligations have been indefeasibly paid and performed in full (other
than (1) contingent indemnification obligations that have not been asserted and
(2) to the extent arrangements reasonably satisfactory to a Specified
Derivatives Provider under a Specified Derivatives Contract have been entered
into, Specified Derivatives Obligations under such Specified Derivatives
Contract) or (y) solely with respect to such Guarantor (but not any other
Guarantor), release or termination of the obligations of such Guarantor
hereunder in accordance with the terms of the Term Loan Agreement, at which
point this Guaranty shall (solely with respect to such Guarantor, in the case of
clause (y)), automatically terminate and have no further force and effect (other
than any provisions of this Guaranty that expressly survive the termination
hereof). The Administrative Agent agrees to execute and deliver such documents
as are reasonably requested in accordance with Section 8.14. or Section 8.15. of
the Term Loan Agreement, as applicable, by the Borrower or any such Guarantor to
evidence such termination or release, at the Borrower’s or such Guarantor’s sole
cost and expense.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other the Guarantied Party shall be deemed to
include such Person’s respective successors and assigns (including, but not
limited to, any holder of the Guarantied Obligations) in whose favor the
provisions of this Guaranty also shall inure, and each reference herein to each
Guarantor shall be deemed to include such Guarantor’s successors and assigns,
upon whom this Guaranty also shall be binding.  The Guarantied Parties may, in
accordance with the applicable provisions of the Term Loan Agreement, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
any Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder.  Subject to Section 13.9. of the Term Loan Agreement,
each Guarantor hereby consents to the delivery by the Administrative Agent or
any other Guarantied Party to any Assignee or Participant (or any prospective
Assignee or Participant) of any financial or other information regarding the
Borrower or any Guarantor.  No Guarantor may assign or transfer its rights or
obligations hereunder to any Person without the prior written consent of the
Administrative Agent and all other Guarantied Parties and any such assignment or
other transfer to which the Administrative Agent and all of the other Guarantied
Parties have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Term Loan Agreement), the Administrative Agent and each Guarantor
subject to Section 13.17 of the Term Loan Agreement; provided, however, that any
Subsidiary Guarantor may be released hereunder in accordance with the terms of
Section 8.14.(c) or Section 8.15. of the Term Loan Agreement, as applicable, and
any Subsidiary may become a Guarantor hereunder by executing and delivering an
Accession Agreement in accordance with Section 8.14.(a) of the Term Loan
Agreement.

 

E-8

--------------------------------------------------------------------------------


 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile or electronic transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Administrative Agent or any other Guarantied
Party at its respective address for notices provided for in the Term Loan
Agreement or Specified Derivatives Contract, as applicable, or (c) as to each
such party at such other address as such party shall designate in a written
notice to the other parties.  Each such notice, request or other communication
shall be effective (i) if mailed, upon the first to occur of receipt or the
expiration of 3 days after the deposit in the United States Postal Service mail,
postage prepaid and addressed to the address of a Guarantor or Guarantied Party
at the addresses specified; (ii) if telecopied or sent by electronic mail, when
transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of immediately preceding clauses
(i) through (iii), non-receipt of which the sending party was not notified or as
the result of a refusal to accept delivery shall be deemed receipt of such
communication.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
of the other Guarantied Parties, nor any of their respective Related Parties,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Loan Documents, any Specified Derivatives Contract or
any of the transactions contemplated by this Guaranty, the Term Loan Agreement
or any of the other Loan Documents, or any Specified Derivatives Contract.  Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent, any other Guarantied Party or any of their respective Related Parties,
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Guaranty, the Term Loan Agreement or any of the
other Loan Documents, any Specified Derivatives Contract or any of the
transactions contemplated by Term Loan Agreement or financed thereby.

 

Section 29.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Term Loan Agreement.

 

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full, and
none of the Guarantors shall

 

E-9

--------------------------------------------------------------------------------


 

exercise any right or remedy under this Section against any other Guarantor
until such Guarantied Obligations have been indefeasibly paid and performed in
full. Subject to Section 10. of this Guaranty, this Section shall not be deemed
to affect any right of subrogation, indemnity, reimbursement or contribution
that any Guarantor may have under Applicable Law against any other Loan Party in
respect of any payment of Guarantied Obligations. Notwithstanding the foregoing,
all rights of contribution against any Guarantor shall terminate from and after
such time, if ever, that such Guarantor shall cease to be a Guarantor in
accordance with the applicable provisions of the Loan Documents.

 

Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20. hereof. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 32. Non-Recourse.  Notwithstanding anything that may be expressed or
implied in this Guaranty or any document or instrument delivered in connection
herewith or otherwise, and notwithstanding the fact that DBT Met Hotel Venture,
LP (“DBT LP”) may be a limited partnership, by its acceptance of the benefits of
this Guaranty, the Administrative Agent and each of the Guarantied Parties
acknowledge and agree that no DBT Non-Recourse Party has any obligation
hereunder and that no recourse shall be had hereunder or under any document or
instrument delivered in connection herewith, or for any claim based on, in
respect of, or by reason of, such obligations or their creation, against, and no
personal liability shall attach to, any DBT Non-Recourse Party, through the
Administrative Agent or the Guarantied Parties or otherwise, whether by or
through attempted piercing of the corporate veil, by or through a claim by or on
behalf of the Administrative Agent or the Guarantied Parties against any DBT
Non-Recourse Party, by the enforcement of any assessment, by any legal or equity
proceeding, by virtue of any applicable law, or otherwise.

 

For purposes of this Section 32, “DBT Non-Recourse Party” shall meanmeans any
former, current and future equity holders, controlling persons, directors,
officers, employees, agents, affiliates, or general or limited partners of DBT
LP (including without limitation, Highgate Oxford New York II, LLC, a Delaware
limited partnership, and its successors and affiliates), other than any
Guarantor.

 

Section 33.  Definitions.  (a) For the purposes of this Guaranty:

 

“Accession Agreement” means an Accession Agreement in the form of Annex I hereto
or in such other form as may be approved by the Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from

 

E-10

--------------------------------------------------------------------------------


 

time to time promulgated thereunder, and any comparable foreign laws relating to
bankruptcy, insolvency or creditors’ rights.

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information

 

E-11

--------------------------------------------------------------------------------


 

for such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Term Loan Agreement.

 

[Signature on Next Page]

 

E-12

--------------------------------------------------------------------------------


 

[g211252kn049i001.gif]            IN WITNESS WHEREOF, each Guarantor has duly
executed and delivered this Guaranty as of the date and year first written
above.

 

 

 

GUARANTORS:

 

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[SUBSIDIARY GUARANTORS]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

c/o RLJ Lodging Trust

 

3 Bethesda Center

 

Suite 1000

 

Bethesda, MD 20814

 

Attn:

 

 

Telecopy Number:

 

 

Telephone Number:

 

 

E-13

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             , 20  , executed and delivered
by                       , a               (the “New Guarantor”), in favor of
(a) WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent (the “Administrative Agent”) for its benefit and the benefit of the other
Guarantied Parties (as defined in the Guaranty) under that certain Term Loan
Agreement dated as of November 20, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), by and among
RLJ Lodging Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, and (b) the
Lenders (the “Guarantied Parties”).

 

WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Term Loan Agreement
and/or any Loan Document;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the New Guarantor is owned and controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the other Guarantied Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the other Guarantied Parties making
such financial accommodations available to the Borrower under the Term Loan
Agreement and from the Specified Derivatives Providers entering into Specified
Derivatives Contracts and, accordingly, the New Guarantor is willing to
guarantee the Borrower’s obligations to the Administrative Agent and the Lenders
on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties’ continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of November 20, 2012 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by the Guarantors party thereto in favor of the Administrative
Agent, for its benefit and the benefit of the other Guarantied Parties, and
assumes all obligations of a “Guarantor” thereunder and agrees to be bound
thereby, all as if the New

 

E-14

--------------------------------------------------------------------------------


 

Guarantor had been an original signatory to the Guaranty.  Without limiting the
generality of the foregoing, the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5. of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6. of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Term Loan Agreement.

 

[Signatures on Next Page]

 

E-15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notices:

 

c/o RLJ Lodging Trust

 

3 Bethesda Center

 

Suite 1000

 

Bethesda, MD 20814

 

Attn:

 

 

Telecopy Number:

 

 

Telephone Number:

 

 

 

 

 

Accepted:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

E-16

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTE

 

$[               ]                                                                                                                                                                 
[             , 201 ]

 

FOR VALUE RECEIVED, the undersigned, RLJ Lodging Trust, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby unconditionally promises to pay to the order of                      (the
“Lender”) or its registered assigns, in care of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”) at WELLS FARGO
BANK, NATIONAL ASSOCIATION, 608 Second Avenue South, Eleventh Floor,
Minneapolis, Minnesota 55402, or at such other address as may be specified in
writing by the Administrative Agent to the Borrower, the principal sum of
                 AND     /100 DOLLARS ($            ) (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Loan made by the Lender
to the Borrower under the Term Loan Agreement (as herein defined)), on the dates
and in the principal amounts provided in the Term Loan Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Term Loan Agreement.

 

The date and amount of the Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Term Loan Agreement or hereunder.

 

This Note is one of the Notes referred to in the Term Loan Agreement dated as of
November 20, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among the Borrower, RLJ Lodging
Trust, the financial institutions party thereto and their assignees under
Section 13.6. thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, and is subject to, and is entitled to, all the provisions and
benefits thereof.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Term Loan Agreement.

 

The Term Loan Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 13.6. of the Term Loan Agreement, this Note may
not be assigned by the Lender to any Person.

 

F-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar
notices.  No failure to exercise, and no delay in exercising rights hereunder on
the part of the holder hereof shall operate as waiver of such rights

 

[This Note is given in replacement of the Term Loan Note dated                ,
20  , in the original principal amount of $             previously delivered to
the Lender under the Term Loan Agreement.  THIS NOTE IS NOT INTENDED TO BE, AND
SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER
OR IN CONNECTION WITH THE OTHER NOTE.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

 

By:

RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

LOAN SCHEDULE

 

This Note evidences a Loan made under the within-described Term Loan Agreement
to the Borrower, on the dates and in the principal amounts set forth below,
subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal

Amount of Loan

 

Amount Paid

or Prepaid

 

Unpaid Principal

Amount

 

Notation Made

By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower:  RLJ Lodging Trust, L.P.

 

Administrative Agent :  Wells Fargo Bank, N.A.

 

Loan:  Loan numbers 1008459 made pursuant to that certain Term Loan Agreement
dated as of November 20, 2012, among Borrower, Administrative Agent, RLJ Lodging
Trust, and the Lenders party thereto, as amended from time to time (the “Term
Loan Agreement”)

 

Effective Date:

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

o            Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication or telephonic
request pursuant to Section 2.4. (b) of the Term Loan Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

G-1

--------------------------------------------------------------------------------


 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent  is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

 

Individual’s Name

 

Title

 

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

G-2

--------------------------------------------------------------------------------


 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

 

Individual’s Name

 

Title

 

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Subsequent
Disbursement Exhibit. All wire instructions must contain the information
specified on the  Subsequent Disbursement Exhibit.

 

 

 

Names of Receiving Parties for Subsequent Disbursements (may include as many parties as needed; wire

instructions for each Receiving Party must be attached as the Subsequent Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

G-3

--------------------------------------------------------------------------------


 

Restricted Account Disbursements

 

Permitted Account Disbursement Authorizers:  Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse Loan
proceeds after the date of the Loan origination/closing and to initiate
Disbursements in connection therewith (each, a “Restricted Account
Disbursement”):

 

 

 

Individual’s Name

 

Title

 

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any  Restricted Account
Disbursement Authorizer may submit a Disbursement Request for all available Loan
proceeds.

 

 

Permitted Wire Transfers:  Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party.  Each Receiving Party included in any such Disbursement Request
must be listed below.  Administrative Agent is authorized to use the wire
instructions that have been provided directly to Lender by the Receiving Party
or Borrower and attached as the Restricted Account Disbursement Exhibit. All
wire instructions must contain the information specified on the Restricted
Account Disbursement Exhibit.

 

 

 

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed;
wire instructions for each Receiving Party must be attached as the Restricted
Account Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

 

 

Direct Deposit:  Disbursement Requests for Restricted Account Disbursements to
be deposited into an account at Wells Fargo Bank, N.A. must specify the amount
and applicable account.  Each account included in any such Disbursement Request
must be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

G-4

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

 

 

BORROWERS:

 

 

 

 

 

 

RLJ LODGING TRUST, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By:

 

 

 

 

RLJ Lodging Trust,

 

 

 

a Maryland real estate investment trust,

 

 

 

its sole general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

G-5

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Term Loan Agreement,
the Administrative Agent must receive Disbursement Requests in writing and no
verbal requests will be accepted.  Disbursement Requests will only be accepted
from the applicable Authorized Representatives designated in the Disbursement
Instruction Agreement. Disbursement Requests will be processed subject to
satisfactory completion of Administrative Agent’s customer verification
procedures. Administrative Agent is only responsible for making a good faith
effort to execute each Disbursement Request and may use agents of its choice to
execute Disbursement Requests.  Funds disbursed pursuant to a Disbursement
Request may be transmitted directly to the Receiving Bank, or indirectly to the
Receiving Bank through another bank, government agency, or other third party
that Administrative Agent considers to be reasonable.  Administrative Agent
will, in its sole discretion, determine the funds transfer system and the means
by which each Disbursement will be made.  Administrative Agent may delay or
refuse to accept a Disbursement Request if the Disbursement would: (i) violate
the terms of this Agreement; (ii) require use of a bank unacceptable to
Administrative Agent or prohibited by government authority; (iii) cause
Administrative Agent to violate any Federal Reserve or other regulatory risk
control program or guideline; or (iv) otherwise cause Administrative Agent to
violate any applicable law or regulation.

 

Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of Administrative Agent and Lenders (other than as a result of the
Administrative Agent’s and Lenders’ own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction in a final, non appealable
judgment); (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s and Lenders’ control; or (iii) any special,
consequential, indirect or punitive damages, whether or not (A) any claim for
these damages is based on tort or contract or (B) Administrative Agent or
Borrower knew or should have known the likelihood of these damages in any
situation. None of the  Administrative Agent or any Lender makes any
representations or warranties other than those expressly made in this
Agreement.  IN NO EVENT WILL ADMINISTRATIVE AGENT AND LENDERS BE LIABLE FOR
DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY
ADMINISTRATIVE AGENT IN GOOD FAITH AND IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

Reliance on Information Provided. Administrative Agent  is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent 
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent  may rely solely (i) on the
account number of the Receiving Party, rather than the Receiving Party’s name,
and (ii) on the bank routing number of the Receiving Bank, rather than the
Receiving Bank’s name, in executing a Disbursement Request.  Administrative
Agent  is not obligated or required in any way to take any actions to detect
errors in information provided by Borrower or an Authorized Representative.  If
Administrative Agent  takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Loan Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement. If Administrative Agent is
notified that it did not disburse the full amount requested in a Disbursement
Request, Administrative Agent’s sole liability will be to promptly disburse the
amount of the stated deficiency. If Administrative Agent disburses an amount in
excess of the amount requested in a Disbursement Request, Lender will only be
liable for such excess amount to the extent that Borrower does not receive the
benefit of such amount.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

G-6

--------------------------------------------------------------------------------


 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

G-7

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

G-8

--------------------------------------------------------------------------------


 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

 

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF COMPLIANCE CERTIFICATE

 

                       , 20          

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

1750 H Street N.W.

Suite 550

Washington, DC  20006

Attn:  Mark Monahan

 

Each of the Lenders Party to the Term Loan Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust (the “Parent Guarantor”) the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Term Loan Agreement.

 

Pursuant to Section 9.3. of the Term Loan Agreement, the undersigned, on behalf
of the Borrower in his capacity as an officer of the general partner of the
Borrower and not individually, hereby certifies to the Administrative Agent and
the Lenders as follows:

 

(1)           The undersigned is the                       of the Parent
Guarantor.

 

(2)           I have reviewed the terms of the Term Loan Agreement, and have
made, or caused to be made under my supervision, a review in reasonable detail
of the transactions and the condition of the Borrower and its Subsidiaries
during the accounting period covered by the financial statements supporting the
calculations set forth on Schedule I hereto.

 

[(3)          After giving proformapro forma effect to any Subsidiary that has
or shall become a Subsidiary Guarantor in accordance with Section 8.14.(a)(x) of
the Term Loan Agreement as of the date hereof, the Unencumbered Asset Value
attributable to Borrowing Base Properties directly owned in fee simple  by, or
subject to a Qualified Ground Lease to, the Borrower and the Guarantors is not
less than 90% of the total Unencumbered Asset Value as of the last day of the
accounting period covered by the financial statements supporting the
calculations set forth on Schedule I hereto.](1)

 

(4)           To the best of my knowledge, information or belief, after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it

 

--------------------------------------------------------------------------------

(1)  NTD: Include only prior to Investment Grade Release or during a Collateral
Period.

 

H-1

--------------------------------------------------------------------------------


 

occurred and whether it is continuing and the steps being taken by the Parent
Guarantor and/or the Borrower with respect to such event, condition or failure].

 

(5)           The representations and warranties made or deemed made by the
Parent Guarantor, the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party are true and correct in all material respects
(unless such representation and warranty is qualified by materiality, in which
event such representation and warranty shall be true and correct in all
respects) on and as of the date hereof, except to the extent (x) that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and (y) of
changes in factual circumstances permitted by the Loan Documents.

 

(6)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent Guarantor and its Subsidiaries were in
compliance with the covenants contained in Section 10.1. of the Term Loan
Agreement.

 

(7)           As of the date hereof the Unsecured Indebtedness (including the
Loan but excluding the Existing Unsecured FelCor Bonds) of the Parent Guarantor
and its Subsidiaries on a consolidated basis does not exceed the Unencumbered
Asset Value.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

 

By:

RLJ Lodging Trust, its sole general partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P., a
Delaware limited partnership (the “Borrower”), RLJ Lodging Trust, a Maryland
real estate investment trust, the financial institutions party thereto and their
assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“ten percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:                , 20      

 

 

I-1-1

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P., a
Delaware limited partnership (the “Borrower”), RLJ Lodging Trust, a Maryland
real estate investment trust, the financial institutions party thereto and their
assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iii) it is not a “ten percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B)of the Internal Revenue Code,
and (iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20       

 

 

I-2-1

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P., a
Delaware limited partnership (the “Borrower”), RLJ Lodging Trust, a Maryland
real estate investment trust, the financial institutions party thereto and their
assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20       

 

 

I-3-1

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P., a
Delaware limited partnership (the “Borrower”), RLJ Lodging Trust, a Maryland
real estate investment trust, the financial institutions party thereto and their
assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Term Loan Agreement or any other Loan Document, neither the undersigned nor any
of its direct or indirect partners/members is a “bank” extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20       

 

 

I-3-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

CLEAN AMENDED TERM LOAN AGREEMENT

 

See attached.

 

I-3-1

--------------------------------------------------------------------------------


 

EXECUTION COPY

CONFORMED COPY TO AMENDMENT 1 DATED AUGUST 27, 2013, AMENDMENT 2 DATED JUNE 1,
2015,

AMENDMENT 3 DATED NOVEMBER 12, 2015, AMENDMENT 4 DATED APRIL 22, 2016, AND

AMENDMENT 5 DATED AUGUST 31, 2017.

NOT A LEGAL DOCUMENT

 

[g211252kn057i001.gif]

TERM LOAN AGREEMENT

 

Dated as of November 20, 2012

 

by and among

 

RLJ LODGING TRUST, L.P.,
as Borrower,

 

RLJ LODGING TRUST,
as Parent Guarantor,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6.,
as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

and

 

PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent

 

and

 

CAPITAL ONE, N.A.
as Documentation Agent

 

and

 

RAYMOND JAMES,
as Managing Agent



--------------------------------------------------------------------------------


 

WELLS FARGO SECURITIES LLC and PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to New York City Time

41

ARTICLE II. LOAN Facility

42

 

 

Section 2.1. Loan

42

Section 2.2. Intentionally Omitted

43

Section 2.3. Intentionally Omitted

43

Section 2.4. Intentionally Omitted

43

Section 2.5. Rates and Payment of Interest on the Loan

43

Section 2.6. Number of Interest Periods

44

Section 2.7. Repayment of the Loan

44

Section 2.8. Prepayments

44

Section 2.9. Continuation

46

Section 2.10. Conversion

47

Section 2.11. Notes

47

Section 2.12. Intentionally Omitted

48

Section 2.13. Intentionally Omitted

48

Section 2.14. Intentionally Omitted

48

Section 2.15. Amount Limitations

48

Section 2.16. Increase in Commitments

48

Section 2.17. Funds Transfer Disbursements

50

ARTICLE III. Payments, Fees and Other General Provisions

50

 

 

Section 3.1. Payments

50

Section 3.2. Pro Rata Treatment

51

Section 3.3. Sharing of Payments, Etc.

51

Section 3.4. Several Obligations

52

Section 3.5. Fees

52

Section 3.6. Computations

52

Section 3.7. Usury

52

Section 3.8. Statements of Account

53

Section 3.9. Defaulting Lenders

53

Section 3.10. Foreign Lenders; Taxes

54

ARTICLE IV. Borrowing Base Properties

58

 

 

Section 4.1. Eligibility of Properties

58

Section 4.2. Intentionally Omitted

59

Section 4.3. Removal of Properties

59

ARTICLE V. Yield Protection, Etc.

59

 

 

Section 5.1. Additional Costs; Capital Adequacy

59

Section 5.2. Suspension of LIBOR Loans

61

Section 5.3. Illegality

62

Section 5.4. Compensation

62

Section 5.5. Treatment of Affected Loans

63

Section 5.6. Affected Lenders

63

 

--------------------------------------------------------------------------------


 

Section 5.7. Change of Lending Office

64

Section 5.8. Assumptions Concerning Funding of LIBOR Loans

64

ARTICLE VI. Conditions Precedent

65

 

 

Section 6.1. Initial Conditions Precedent

65

Section 6.2. Additional Conditions Precedent to Loan

67

Section 6.3. Conditions as Covenants

67

ARTICLE VII. Representations and Warranties

68

 

 

Section 7.1. Representations and Warranties

68

Section 7.2. Survival of Representations and Warranties, Etc.

75

ARTICLE VIII. Affirmative Covenants

75

 

 

Section 8.1. Preservation of Existence and Similar Matters

75

Section 8.2. Compliance with Applicable Law

76

Section 8.3. Maintenance of Property

76

Section 8.4. Conduct of Business

76

Section 8.5. Insurance

76

Section 8.6. Payment of Taxes and Claims

76

Section 8.7. Books and Records; Inspections

77

Section 8.8. Use of Proceeds

77

Section 8.9. Environmental Matters

78

Section 8.10. Further Assurances

78

Section 8.11. Material Contracts

78

Section 8.12. REIT Status

78

Section 8.13. Exchange Listing

78

Section 8.14. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

79

Section 8.15. Investment Grade Release; Collateral Release Upon Termination of
Collateral Period

81

Section 8.16. Compliance with Anti-Corruption Laws and Sanctions

83

ARTICLE IX. Information

83

 

 

Section 9.1. Quarterly Financial Statements

83

Section 9.2. Year End Statements

83

Section 9.3. Compliance Certificate

84

Section 9.4. Other Information

84

Section 9.5. Electronic Delivery of Certain Information

87

Section 9.6. Public/Private Information

88

Section 9.7. Patriot Act Notice; Compliance

88

ARTICLE X. Negative Covenants

88

 

 

Section 10.1. Financial Covenants

88

Section 10.2. Restrictions on Liens, Negative Pledges, Investments and
Indebtedness

91

Section 10.3. Restrictions on Intercompany Transfers

91

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements

92

Section 10.5. Plans

93

Section 10.6. Fiscal Year

94

Section 10.7. Modifications of Organizational Documents

94

Section 10.8. Transactions with Affiliates

94

Section 10.9. Environmental Matters

94

 

ii

--------------------------------------------------------------------------------


 

Section 10.10. Derivatives Contracts

94

ARTICLE XI. Default

95

 

 

Section 11.1. Events of Default

95

Section 11.2. Remedies Upon Event of Default

98

Section 11.3. Intentionally Omitted

100

Section 11.4. Marshaling; Payments Set Aside

100

Section 11.5. Allocation of Proceeds

100

Section 11.6. Intentionally Omitted

101

Section 11.7. Rescission of Acceleration by Requisite Lenders

101

Section 11.8. Performance by Administrative Agent

101

Section 11.9. Rights Cumulative

102

ARTICLE XII. The Administrative Agent

103

 

 

Section 12.1. Appointment and Authorization

103

Section 12.2. Wells Fargo as Lender

104

Section 12.3. Approvals of Lenders

104

Section 12.4. Notice of Events of Default

105

Section 12.5. Administrative Agent’s Reliance

105

Section 12.6. Indemnification of Administrative Agent

106

Section 12.7. Lender Credit Decision, Etc.

107

Section 12.8. Successor Administrative Agent

107

Section 12.9. Titled Agents

108

Section 12.10. Specified Derivatives Contracts

109

ARTICLE XIII. Miscellaneous

109

 

 

Section 13.1. Notices

109

Section 13.2. Expenses

111

Section 13.3. Stamp and Intangible Taxes

111

Section 13.4. Setoff

112

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers

112

Section 13.6. Successors and Assigns

113

Section 13.7. Amendments and Waivers

118

Section 13.8. Nonliability of Administrative Agent and Lenders

122

Section 13.9. Confidentiality

122

Section 13.10. Indemnification

123

Section 13.11. Termination; Survival

125

Section 13.12. Severability of Provisions

126

Section 13.13. GOVERNING LAW

126

Section 13.14. Counterparts

126

Section 13.15. Obligations with Respect to Loan Parties

126

Section 13.16. Independence of Covenants

126

Section 13.17. Limitation of Liability

126

Section 13.18. Entire Agreement

127

Section 13.19. Construction

127

Section 13.20. Headings

127

Section 13.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

127

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

Lenders and Commitments

SCHEDULE 1.1.

List of Loan Parties and Non-Loan Party BB Property Subsidiaries

SCHEDULE 1.2.

Permitted Liens

SCHEDULE 4.1.

Initial Borrowing Base Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Properties

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

SCHEDULE 7.1.(s)

Affiliate Transactions

SCHEDULE 11.1.(d)

Certain Non-Recourse Indebtedness

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Notice of Borrowing

EXHIBIT C

Form of Notice of Continuation

EXHIBIT D

Form of Notice of Conversion

EXHIBIT E

Form of Guaranty

EXHIBIT F

Form of Note

EXHIBIT G

Form of Disbursement Instruction Agreement

EXHIBIT H

Form of Compliance Certificate

EXHIBIT I

Forms of U.S. Tax Compliance Certificates

 

iv

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT as amended, supplemented or otherwise modified from
time to time, (this “Agreement”) dated as of November 20, 2012 by and among RLJ
LODGING TRUST, L.P., a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), RLJ LODGING TRUST, a Maryland real estate investment
trust (“Parent Guarantor”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under
Section 13.6. (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”).

 

WHEREAS, the Lenders and Administrative Agent desire to make a $125,000,000 term
loan to Borrower subject to the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

·              DEFINITIONS

 

·              Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accepting Lenders” has the meaning given that term in Section 13.7.(d).

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.(b).

 

“Additional Loan Advance” means an advance made by an Additional  Lender
pursuant to Section 2.16.(c).  From and after the making of an Additional Loan
Advance, such Additional Loan Advance shall comprise a portion of the Loan.

 

“Additional Commitment” means the obligation of an Additional Lender to make an
Additional Loan Advance in accordance with Section 2.16.(c).

 

“Additional Lender” means a Lender (whether a then existing Lender or a new
Lender) that agrees to make an Additional Loan Advance pursuant to Section 2.16.
From and after the making of its Additional Loan Advance, an Additional Lender
shall be a Lender for all purposes hereunder.

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent
Guarantor and its Subsidiaries determined on a consolidated basis for such
period minus (b) the sum of (i) FF&E Reserves for all Hotel Properties of the
Parent Guarantor and its Subsidiaries for such period and (ii) the Parent
Guarantor’s and its Subsidiaries’ Ownership Share of the FF&E Reserves for all
Hotel Properties of their Unconsolidated Affiliates for such period.

 

“Adjusted Funds From Operations” means, with respect to a Person and for a given
period, Funds From Operations of such Person for such period, plus non-cash
charges, including

 

--------------------------------------------------------------------------------


 

amortization expense for stock options and impairment charges (other than
non-cash charges that constitute an accrual of a reserve for future cash
payments), of such Person for such period.

 

“Adjusted Net Operating Income” or “Adjusted NOI” means, for any period, the Net
Operating Income of the applicable Hotel Properties for such period, subject to
the following adjustments:

 

(d)         for each applicable Hotel Property base management fees shall equal
the greater of (i) three percent (3.0%) of Gross Operating Revenues or (ii) the
actual base management fees paid under the applicable Management Agreement;

 

(e)          for each applicable Hotel Property reserves for FF&E and capital
items shall equal the greater of (i) four percent (4.0%) of Gross Operating
Revenues or (ii) the amount of reserves required under the applicable Management
Agreement or Franchise Agreement; and

 

(f)           for each applicable Hotel Property (other than a Hotel Property
managed by Marriott International, Inc.) royalty fees shall equal the greater of
(i) four percent (4.0%) of Gross Operating Revenues or (ii) the actual royalty
fees payable under the applicable Franchise Agreement.

 

For purposes of determining Adjusted NOI, the Net Operating Income shall be
calculated on a pro forma basis for acquisitions and dispositions during such
period, such that (i) in the case of a Hotel Property acquired during the
calculation period, the Net Operating Income thereof for the entire period shall
be included in the determination of Adjusted NOI and (ii) in the case of a Hotel
Property disposed of during the calculation period, the Net Operating Income
thereof for the entire period shall be excluded in the determination of Adjusted
NOI for such period.

 

“Administrative Agent” means Wells Fargo Bank, National Association, including
its branches and affiliates, as contractual representative of the Lenders under
this Agreement, or any successor Administrative Agent appointed pursuant to
Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by a Lender and delivered to the Administrative Agent in a form supplied by the
Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 5.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement” has the meaning given to that term in the recitals hereto.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Amendment No. 5 Effective Date” means August 31, 2017.

 

2

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all Applicable Laws related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means the percentage rate set forth below corresponding to
the Leverage Ratio as determined in accordance with Section 10.1.(a):

 

Level

 

Leverage Ratio

 

Applicable Margin for

LIBOR Loans

 

Applicable Margin for

Base Rate Loans

 

1

 

Less than 4.00 to 1.00

 

2.05

%

1.05

%

2

 

Greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00

 

2.25

%

1.25

%

3

 

Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00

 

2.55

%

1.55

%

4

 

Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00

 

2.65

%

1.65

%

5

 

Greater than or equal to 6.00 to 1.00

 

3.00

%

2.00

%

 

·

 

The Applicable Margin shall be determined by the Administrative Agent from time
to time based on the Leverage Ratio as set forth in the Compliance Certificate
most recently delivered by the Borrower pursuant to Section 9.3.  Any adjustment
to the Applicable Margin shall be effective as of the first day of the calendar
month immediately following the month during which the Borrower delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 9.3.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 9.3., the Applicable Margin shall equal the percentage corresponding
to Level 5 until the first day of the calendar month immediately following the
month that the required Compliance Certificate is delivered.  Notwithstanding
the foregoing, for the period from the Effective Date through but excluding the
date on which the Administrative Agent first determines the Applicable Margin as
set forth above, the Applicable Margin shall be determined based on Level 2. 
Thereafter, such Applicable Margin shall be adjusted from time to time as set
forth in this definition.  The provisions of this definition shall be subject to
Section 2.5.(c).  Notwithstanding the foregoing, during the six-month period
commencing on the first day of the calendar month following the

 

3

--------------------------------------------------------------------------------


 

Borrower’s delivery of any Compliance Certificate pursuant to Section 9.3.
reflecting that the Leverage Ratio exceeds 6.50 to 1.00 as of the end of the
applicable four-quarter fiscal period, the Applicable Margin shall be increased
by 0.35% for each Level.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Arrangers” means Wells Fargo Securities, LLC and PNC Capital Markets LLC.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee (with the consent of any party whose consent is required by
Section 13.6.), and the Administrative Agent, substantially in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means the Loan or a portion thereof bearing interest at a rate
based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrowed Money Recourse Debt” means, with respect to a Person, as of any date
of determination, all of the following (without duplication): (a) all
obligations of such Person in respect of money borrowed; (b) all obligations of
such Person, whether or not for money borrowed (i) represented by notes payable,
or drafts accepted, in each case representing extensions of credit or
(ii) evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of other Persons of the type described in the preceding clauses
(a) and (b) which such Person has Guaranteed or is otherwise recourse to such
Person and (d) all obligations of other

 

4

--------------------------------------------------------------------------------


 

Persons of the type described in the preceding clauses (a) and (b) secured by
(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such obligations or other payment obligation; provided, however, that
Borrowed Money Recourse Debt shall in any event exclude (i) Nonrecourse
Indebtedness, including Guaranties of customary exceptions for fraud,
misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar customary exceptions to
non-recourse liability, (ii) intercompany Indebtedness between or among any of
the Parent Guarantor, the Borrower and their Subsidiaries, (iii) trade debt
incurred in the ordinary course of business, and (iv) Indebtedness of the type
described in clauses (b)(iii) through (h) of the definition of “Indebtedness”.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.5.(c).

 

“Borrowing Base Property” means an Eligible Property that is included in the
Unencumbered Pool pursuant to Section 4.1.  Unless otherwise approved by the
Requisite Lenders, a Property shall cease to be a Borrowing Base Property if at
any time such Property shall cease to be an Eligible Property.

 

“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Capital One Term Loan Agreement” means that certain Term Loan Agreement, dated
as of December 22, 2014, as amended by that certain First Amendment to Term Loan
Agreement, dated as of June 1, 2015, that certain Second Amendment to Term Loan
Agreement, dated as of November 12, 2015, that certain Third Amendment to Term
Loan Agreement, dated as of April 28, 2016, and that certain Fourth Amendment to
Term Loan Agreement dated as of August 31, 2017, by and among the Borrower, the
Parent Guarantor, Capital One, National Association, as administrative agent,
and the lenders party thereto.

 

“Capitalization Rate” means 8.00%, provided, however that in the case of upscale
or above Hotel Properties in the central business districts of Manhattan, New
York (including Doubletree Metropolitan, Fashion 26 and Hilton Garden Inn on W.
35th), Washington, DC (including Homewood Suites and Fairfield Inn and Suites),
Chicago, Illinois, Boston, Massachusetts, Los Angeles, California and San
Francisco, California, the Capitalization Rate means 7.25%.

 

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts,
in each case that are required to be capitalized for financial reporting
purposes in accordance with GAAP.  The amount of a

 

5

--------------------------------------------------------------------------------


 

Capitalized Lease Obligation is the capitalized amount of such obligation as
would be required to be reflected on a balance sheet of the applicable Person
prepared in accordance with GAAP as of the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than thirty days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Collateral” has the meaning given that term in Section 8.14.(c).

 

“Collateral Documents” means, collectively, the Pledge Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Guaranteed
Obligations (which, for purposes of the Collateral Documents, may include any
such Collateral Documents that jointly secure the Guaranteed Obligations and any
Pari Passu Debt obligations, and any intercreditor agreements contemplated by
the definition of Pari Passu Debt), including, without limitation, all other
security agreements, pledge agreements, deeds of trust, pledges, powers of
attorney, consents, assignments, notices, financing statements and all other
written matter whether heretofore, now, or hereafter executed by the Parent
Guarantor, the Borrower or any of their Subsidiaries and delivered to the
Administrative Agent to create, perfect or evidence Liens to secure the
Guaranteed Obligations (which, for purposes of the Collateral Documents, may
include any such Collateral Documents that jointly secure the Guaranteed
Obligations and any Pari Passu Debt obligations and any intercreditor agreements
contemplated by the definition of Pari Passu Debt).

 

“Collateral Period” means any period after the Amendment No. 5 Effective Date
commencing on the occurrence of a Collateral Trigger Date and ending on the
Collateral Release Date subsequent to such Collateral Trigger Date.

 

“Collateral Release” has the meaning given that term in Section 8.15.(a).

 

6

--------------------------------------------------------------------------------


 

“Collateral Release Date” means any date after a Collateral Trigger Date on
which no Default or Event of Default is continuing and the Borrower delivers a
Release Certificate as required by Section 8.15.

 

“Collateral Trigger Date” means (a) any date after the Amendment No. 5 Effective
Date on which the Borrower delivers a Compliance Certificate pursuant to
Section 9.3. which shows that the Leverage Ratio is greater than 6.50 to 1.00 as
of the end of any two consecutive fiscal quarters of the Parent Guarantor or
(b) such later date as the Administrative Agent shall reasonably determine.

 

“Commitment” means (a) as to any Lender party to this Agreement on the Effective
Date, the obligation of such Lender to advance a portion of the Loan to the
Borrower hereunder on the Effective Date in an aggregate principal amount equal
to the amount set forth opposite such Lender’s name on Schedule 1 hereto as such
Lender’s “Commitment”, and (b) as to any Additional Lender its obligation to
make the Additional Loan Advance pursuant to Section 2.16. in the amount of its
Additional Commitment.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the Outstanding Amount of the Loan (including any Additional
Loan Advances) held by such Lender to (b) the Outstanding Amount of the Loan
(including any Additional Loan Advances) held by all Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.  1 et seq.),
as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Credit Event” means the making of the Loan or an Additional Loan Advance.

 

“Credit Rating” means, with respect to any Person, the rating assigned by a
Rating Agency to the senior, unsecured non-credit enhanced long-term
Indebtedness of such Person.

 

7

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both; provided, however, that the failure to make any payment of
interest or any payment of fees provided for in Sections 3.5.(b) and
3.5.(c) shall not constitute a Default unless and until such failure continues
for three (3) Business Days following Administrative Agent’s delivery to
Borrower of an invoice therefor (which delivery may be effected by actual
delivery of the written invoice or by electronic communication, including the
Internet, e-mail or an intranet website to which the Borrower has access).

 

“Defaulting Lender” means, subject to Section 3.9.(e), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as the ownership of such Equity Interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a

 

8

--------------------------------------------------------------------------------


 

Defaulting Lender (subject to Section 3.9.(e)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate (i) which is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) a “swap  agreement”
as defined in Section 101 of the Bankruptcy Code.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Development/Redevelopment Property” means at any time a Property that upon
completion will constitute a Hotel Property and that is currently under
development and not an operating property during such development and, subject
to the last sentence of this definition, on which the improvements related to
the development have not been completed. The term “Development/Redevelopment
Property” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by the Parent Guarantor, any Subsidiary or
any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition and (ii) a
third party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate.  A Development/Redevelopment Property on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Hotel Property has been completed for at least four
(4) full fiscal quarters shall cease to constitute a

 

9

--------------------------------------------------------------------------------


 

Development/Redevelopment Property; provided, however, that Borrower shall be
permitted to designate such Property as a Seasoned Property at any earlier time.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit G to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of:

 

(a)           net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including, without limitation, gains
and losses from the sale of operating Hotel Properties; (v) pursuit and
transaction costs related to the acquisition or disposition of properties
(whether or not consummated) that were capitalized prior to FAS 141-R which do
not represent a recurring cash item in such period or in any future period;
(vi) other non-cash charges, including  amortization expense for stock options
and impairment charges (other than non-cash charges that constitute an accrual
of a reserve for future cash payments); and (vii) equity in net income (loss) of
its Unconsolidated Affiliates; plus

 

(b)           such Person’s Ownership Share of EBITDA of its Unconsolidated
Affiliates.

 

For purposes of this definition, nonrecurring items shall be deemed to include
gains and losses on early extinguishment of Indebtedness.

 

For purposes of determining EBITDA for any calculation period of twelve months,
net earnings of any Hotel Property shall be calculated on a pro forma basis for
acquisitions and dispositions, such that (i) in the case of a Hotel Property
acquired during the calculation period, the net income (loss) from such Hotel
Property for the entire period shall be included in the determination of EBITDA
and (ii) in the case of a Hotel Property disposed of during the calculation
period, the net income (loss) from such Hotel Property shall be excluded in the
determination of EBITDA for such period.  If (i) by reason of the foregoing
sentence, EBITDA includes (or excludes) net earnings of a Hotel Property for any
quarter during the calculation period prior to the acquisition (or disposition)
thereof and (ii) the Person that acquired (or disposed of) such Hotel Property
incurred (or repaid) Secured Indebtedness secured by such Hotel Property during
the calculation period, there shall be included in (or excluded from) Fixed
Charges for such period Interest Expense associated with such Secured
Indebtedness for the time prior to such acquisition (or disposition), calculated
on a pro forma basis as if (x) in the case of an acquisition, such Secured
Indebtedness had encumbered such Hotel Property for each quarter of the
calculation period in respect of which net earnings of such Hotel is included
pursuant to clause (i) above and (y) in the case of a disposition, such Secured
Indebtedness had been repaid at the beginning of such calculation period.

 

10

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) approved by (i) the Administrative Agent and
(ii) unless a Default or Event of Default exists, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Eligible Property” means a Hotel Property which satisfies all of the following
requirements as certified by the Borrower: (a) such Hotel Property is operating
as a lodging Property; (b) such Property is owned in fee simple by, or subject
to a Qualified Ground Lease to, the Borrower or a Wholly-Owned Subsidiary of the
Borrower (except that the Doubletree Metropolitan in New York City may be
designated as an Eligible Property, provided that the Borrower retains, directly
or indirectly, a 95% ownership interest therein); (c) such Hotel Property is
located in a State of the United States of America or in the District of
Columbia; (d) neither such Hotel Property, nor if such Hotel Property is owned
by a Wholly-Owned Subsidiary of the Borrower, any of the Borrower’s direct or
indirect ownership interest in such Wholly-Owned Subsidiary, is subject to
(i) any Lien other than Permitted Liens or (ii) any Negative Pledge;
(e) regardless of whether such Hotel Property is owned by the Borrower or a
Wholly-Owned Subsidiary of the Borrower, the Borrower has the right directly, or
indirectly through a Subsidiary, to take the following actions without the need
to obtain the consent of any Person: (i) to create Liens on such Hotel Property
as security for Indebtedness of the Borrower or such Wholly-Owned Subsidiary, as
applicable, and (ii) to sell, transfer or otherwise dispose of such Property (it
being understood that (x) a Financial Covenant Limitation, (y) any provision
contained in any Hotel Sale Agreement restricting the creation of Liens on, or
the sale, transfer or other disposition of, any property that is the subject of
such Hotel Sale Agreement or (z) Permitted Transfer Restrictions, shall not
violate this clause (e)); (f) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters which are not

 

11

--------------------------------------------------------------------------------


 

individually or collectively material to the profitable operation of such Hotel
Property and (g) such Hotel Property is not owned in fee simple by, or subject
to a Qualified Ground Lease to, any Excluded FelCor Subsidiary.

 

“Eligible Subsidiary” means (i) all existing and future Subsidiaries of the
Parent Guarantor (other than Excluded Subsidiaries) and (ii) each Subsidiary of
the Parent Guarantor (other than an Excluded Subsidiary) that owns, directly or
indirectly, any Equity Interests in any Subsidiary described in clause (i).

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials, including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601
et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
and amended from time to time.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

12

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Exchange Act” has the meaning given to that term in Section 11.1.(l)(ii).

 

“Excluded FelCor Subsidiary” means any FelCor Subsidiary; provided, that upon
the redemption in full of the Existing FelCor Bonds, each FelCor Subsidiary
shall cease to be an Excluded FelCor Subsidiary.

 

“Excluded Pledged Collateral” means:

 

(a) the Equity Interests of any Subsidiary that are prohibited by Applicable Law
from being subject to a pledge agreement for the benefit of the Secured Parties;
and

 

(b) the Equity Interests of any Subsidiary that is subject to a Permitted
Transfer Restriction of the type described in clause (a) of the definition of
“Permitted Transfer Restriction” for so long as and solely to the extent that
such Permitted Transfer Restriction prohibits the grant of a Lien on such Equity
Interests;

 

provided, however, that:

 

(x)           with respect to any Equity Interests of a Subsidiary that are
excluded by virtue of clause (b) above, (A) the Borrower shall, from and after
the Collateral Trigger Date, exercise commercially reasonable efforts to obtain
the consent of the counterparty to the applicable Permitted Transfer Restriction
to permit the grant of a Lien on such excluded Equity Interests, (B) unless
otherwise prohibited pursuant to the terms of the applicable Permitted Transfer
Restriction, the Borrower shall, on or prior to the Collateral Trigger Date,
cause a parent entity that owns, directly or indirectly, any Equity Interests in
such Subsidiary to own directly 100% of such excluded Equity Interests and
pledge the Equity Interests of such parent entity in accordance with the
requirements of this Agreement and (C) during any Collateral Period, in no event
shall the Unencumbered Asset Value attributable to Subsidiaries the Equity
Interests of which constitute Excluded Pledged Collateral pursuant to clause
(b) above (but not including Subsidiaries with a parent entity whose Equity
Interests have been pledged as set forth in the preceding clause (B)) exceed 20%
of the Unencumbered Asset Value in the aggregate; and

 

(y)           notwithstanding anything to the contrary hereinabove contained in
clauses (a) and (b): (A) if and to the extent any prohibition, breach or default
under any contract of the type described in clause (b) above shall be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
Applicable Law (including any Debtor Relief Law) or principles of equity, or to
the extent any Lien on any such Equity Interests shall be expressly permitted by
the applicable counterparty(ies) by consent, waiver or otherwise, such
applicable Equity Interests shall not constitute Excluded Pledged Collateral;
and (B) any Collateral (or any portion thereof) that ceases to satisfy the
criteria for Excluded Pledged Collateral (whether as a result of any

 

13

--------------------------------------------------------------------------------


 

Person obtaining any necessary consent, any change in any Applicable Law, or
otherwise) shall no longer be Excluded Pledged Collateral.

 

“Excluded Subsidiary” means any Subsidiary of the Parent Guarantor (other than
the Borrower) (a) that is an Excluded FelCor Subsidiary or (b)(i) holding title
to assets that are or are reasonably expected within 60 days to become
collateral for any Secured Indebtedness of such Subsidiary, or is a direct or
indirect beneficial owner of a Subsidiary holding title to or beneficially
owning such assets (but having no material assets other than such beneficial
ownership interests) and (ii) that is or is reasonably expected within 60 days
to become prohibited from guarantying the Indebtedness of any other Person
pursuant to (x) any document, instrument or agreement evidencing such Secured
Indebtedness or (y) a provision of such Subsidiary’s organizational documents,
which provision was or is reasonably expected within 60 days to be included in
such Subsidiary’s organizational documents as a condition to the extension of
such Secured Indebtedness.  The 60-day periods provided in clause (b) of the
preceding sentence may be extended by the Administrative Agent in its reasonable
discretion.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of  the liability of
such Loan Party for or the Guarantee of such Loan Party of, or the grant by such
Loan Party of a Lien to secure, such Swap Obligation (or any liability or
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of  this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to an
Applicable Law in effect on the date on which (i) such Lender acquires such
interest in the Loan (other than pursuant to an assignment request by the
Borrower under Section 5.6) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.10., amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.10.(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

14

--------------------------------------------------------------------------------


 

“Existing FelCor Bonds” means, collectively, (a) the 5.625% Senior Secured Notes
due 2023 (the “Existing Secured FelCor Bonds”) issued pursuant to the Indenture,
dated as of December 17, 2012, by and between FelCor Lodging Limited
Partnership, as issuer, and U.S. Bank National Association, as trustee,
collateral agent, registrar and paying agent, as supplemented by the First
Supplemental Indenture, dated as of January 7, 2013, by and among FelCor Lodging
Limited Partnership, FelCor Lodging Trust Incorporated, the additional
subsidiary guarantors party thereto, and U.S. Bank National Association, as
trustee and collateral agent and (b) the 6.000% Senior Notes due 2025 (the
“Existing Unsecured FelCor Bonds”) issued pursuant to the Indenture, dated as of
May 21, 2015, by and among FelCor Lodging Limited Partnership, the guarantors
party thereto, and U.S. Bank National Association, as trustee, registrar and
paying agent, in each case, as such bonds may be supplemented or otherwise
modified from time to time.

 

“Existing Secured FelCor Bonds” has the meaning given that term in the
definition of “Existing FelCor Bonds”.

 

“Existing Unsecured FelCor Bonds” has the meaning given that term in the
definition of “Existing FelCor Bonds”.

 

“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.  Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Trustees of the Parent
Guarantor (or an authorized committee thereof) acting in good faith conclusively
evidenced by a board resolution thereof delivered to the Administrative Agent
or, with respect to any asset valued at no more than $5,000,000, such
determination may be made by the chief executive officer or the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent; provided, that, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

15

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain fee letter dated as of September 28, 2012, by
and between the Borrower, the Administrative Agent, the Syndication Agent and
the Arrangers, as amended, supplemented or otherwise modified from time to time.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

 

“FelCor Acquisition” means the acquisition by the Borrower of FelCor Lodging
Trust Incorporated and all of its Subsidiaries pursuant to that certain
Agreement and Plan of Merger, dated as of April 23, 2017, by and among the
Parent Guarantor, the Borrower, Rangers Sub I, LLC, a wholly owned subsidiary of
the Borrower, Rangers Sub II, LP, an indirect wholly owned subsidiary of the
Borrower, FelCor Lodging Trust Incorporated, and FelCor Lodging Limited
Partnership.

 

“FelCor Subsidiary” means FelCor Lodging Trust Incorporated or any of its
Subsidiaries.

 

“FF&E” means all fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on any Hotel Property or
used in connection with the use, occupancy, operation and maintenance of all or
any part of any Hotel Property, other than stocks of food, beverages and other
supplies held for consumption in normal operation.

 

“FF&E Reserves” means, for any period and with respect to any Hotel Property, an
amount equal to the greater of (a) 4.0% of Gross Operating Revenues of such
Hotel Property or (b) the amount of reserves required under the Management
Agreement or Franchise Agreement for such Hotel Property.

 

“Financial Covenant Limitation” has the meaning set forth in the definition of
“Negative Pledge.”

 

“Fitch” means Fitch Ratings, Inc. and its successors.

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period (if applicable,
calculated on a pro forma basis as provided in the last sentence of the
definition of “EBITDA”), plus (b) the aggregate of all regularly scheduled
principal payments on Indebtedness payable by such Person during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness) (if applicable, calculated on a pro forma basis as
provided in the last sentence of the definition of “EBITDA”), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period, plus (d) the aggregate payment for cash taxes paid by such Person during
such period.  The Parent Guarantor’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included when determining the Fixed Charges of
the Parent Guarantor.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

16

--------------------------------------------------------------------------------


 

“Fourth Amendment Effective Date” means April 22, 2016.

 

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Hotel Property.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates. 
Adjustments for Unconsolidated Affiliates will be calculated to reflect funds
from operations on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds From
Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Fourth Amendment
Effective Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other comparable authority (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority and any
supra-national bodies such as the European Union or the European Central Bank)
or any arbitrator with authority to bind a party at law.

 

“Gross Operating Expenses” means, for any period of time for any Hotel Property,
all costs and expenses of maintaining, conducting and supervising the operation
of such Hotel Property which are properly attributable to the period under
consideration under the Borrower’s system of accounting, including without
limitation (but without duplication): (i) the cost of all

 

17

--------------------------------------------------------------------------------


 

food and beverages sold or consumed and of all Inventory; (ii) salaries and
wages of personnel employed at such Hotel Property, including costs of payroll
taxes and employee benefits and all other expenses not otherwise specifically
referred to in this paragraph which are referred to as “Administrative and
General Expenses” in the Uniform System; (iii) the cost of all other goods and
services obtained by Manager in connection with its operation of such Hotel
Property including, without limitation, heat and utilities, office supplies and
all services performed by third parties, including leasing expenses in
connection with telephone and data processing equipment; (iv) the cost of
repairs to and maintenance of such Hotel Property (excluding capital
expenditures); (v) insurance premiums for all insurance maintained with respect
to such Hotel Property, including, without limitation, property damage
insurance, public liability insurance, and such business interruption or other
insurance as may be provided for protection against claims, liabilities and
losses arising from the use and operation of such Hotel Property and losses
incurred with respect to deductibles applicable to the foregoing types of
insurance; (vi) workers’ compensation insurance or insurance required by similar
employee benefits acts; (vii) all personal property taxes, real estate taxes,
assessments and any other ad valorem taxes imposed on or levied in connection
with such Hotel Property (less refunds, offsets or credits thereof, and interest
thereon, if any, received during the period in question) and all other taxes,
assessments and other governmental charges (other than federal, state or local
income taxes and franchise taxes or the equivalent) payable by or assessed
against the owner or ground lessor of such Hotel Property or the applicable
Manager or Operating Lessee with respect to the operation of such Hotel Property
and water and sewer charges; (viii) all sums deposited into any maintenance or
capital expenditure reserve, including the amount of the applicable FF&E
Reserve; (ix) legal fees related to the operation of such Hotel Property;
(x) except to the extent the same are normally treated as capital expenditures
under the Uniform System or GAAP, the costs and expenses of technical
consultants and specialized operational experts for specialized services in
connection with non-recurring work on operational, functional, decorating,
design or construction problems and activities, including the fees (if any) of
the applicable Manager in connection therewith, such as ADA studies, life safety
reviews, and energy efficiency studies; (xi) all expenses for marketing such
Hotel Property, including all expenses of advertising, sales promotion and
public relations activities; (xii) utility taxes and other taxes (as those terms
are defined in the Uniform System) and municipal, county and state license and
permit fees; (xiii) all fees (including base and incentive fees), assessments,
royalties and charges payable under the applicable Management Agreement and
Franchise Agreement (if any); (xiv) reasonable reserves for uncollectible
accounts receivable; (xv) credit card fees, travel agent commissions and other
third-party reservation fees and charges; (xvi) all parking charges and other
expenses associated with revenues received by the applicable Manager related to
parking operations, including valet services; (xvii) common expenses charges,
common area maintenance charges and similar costs and expenses; (xviii) rent
payments under any ground lease; and (xix) any other cost or charge classified
as an Operating Expense or an Administrative and General Expense under the
Uniform System in the applicable Management Agreement unless specifically
excluded under the provisions of this Agreement.  Gross Operating Expenses shall
not include (a) depreciation and amortization except as otherwise provided in
this Agreement; (b) the cost of any item specified in the applicable Management
Agreement to be provided at Manager’s sole expense; (c) debt service;
(d) capital repairs and other expenditures which are normally treated as capital
expenditures under the Uniform System or GAAP; or (e) other recurring or
non-recurring

 

18

--------------------------------------------------------------------------------


 

ownership costs such as partnership or limited liability company administration
and costs of changes to business and liquor licenses.

 

“Gross Operating Revenues” means, for any period of time for any Hotel Property,
without duplication, all income and proceeds of sales of every kind (whether in
cash or on credit and computed on an accrual basis) received by the owner (or,
if such Hotel Property is ground leased, the ground lessee) of such Hotel
Property or the applicable Operating Lessee or Manager for the use, occupancy or
enjoyment of such Hotel Property or the sale of any goods, services or other
items sold on or provided from such Hotel Property in the ordinary course of
operation of such Hotel Property, including, without limitation, all income
received from tenants, transient guests, lessees, licensees and concessionaires
and other services to guests at such Hotel Property, and the proceeds from
business interruption insurance, but excluding the following: (i) any excise,
sales or use taxes or similar governmental charges collected directly from
patrons or guests, or as a part of the sales price of any goods, services or
displays, such as gross receipts, admission, cabaret or similar or equivalent
taxes; (ii) receipts from condemnation awards or sales in lieu of or under
threat of condemnation; (iii) proceeds of insurance (other than business
interruption insurance); (iv) other allowances and deductions as provided by the
Uniform System in determining the sum contemplated by this definition, by
whatever name, it may be called; (v) proceeds of sales, whether dispositions of
capital assets, FF&E or equipment (other than sales of Inventory in the ordinary
course of business); (vi) gross receipts received by tenants, lessees (other
than Operating Lessees), licensees or concessionaires of the owner (or, if such
Hotel Property is ground leased, the ground lessee) of such Hotel Property;
(vii) consideration received at such Hotel Property for hotel accommodations,
goods and services to be provided at other hotels although arranged by, for or
on behalf of, and paid over to, the applicable Manager; (viii) tips, service
charges and gratuities collected for the benefit of employees; (ix) proceeds of
any financing; (x) working capital provided by the Parent Guarantor or any
Subsidiary of the Parent Guarantor or the applicable Operating Lessee;
(xi) amounts collected from guests or patrons of such Hotel Property on behalf
of tenants of such Hotel Property and other third parties; (xii) the value of
any goods or services in excess of actual amounts paid (in cash or services)
provided by the applicable Manager on a complimentary or discounted basis; and
(xiii) other income or proceeds resulting other than from the use or occupancy
of such Hotel Property, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from such Hotel Property in
the ordinary course of business. Gross Operating Revenues shall be reduced by
credits or refunds to guests at such Hotel Property.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Subsidiary of the
Borrower under any Specified Derivatives Contract (other than any Excluded Swap
Obligation).

 

“Guarantors” means (a) the Parent Guarantor and (b) the Subsidiary Guarantors.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of

 

19

--------------------------------------------------------------------------------


 

nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  Obligations in respect of customary performance guaranties and
Guaranties constituting Nonrecourse Indebtedness shall not be deemed to give
rise to Indebtedness or otherwise constitute a Guaranty except as otherwise
provided in the definition of “Nonrecourse Indebtedness”.  As the context
requires, “Guaranty” shall also mean the Guaranty of even date herewith in the
form of Exhibit E executed by the Guarantors in favor of the Administrative
Agent for its benefit and the benefit of the Lenders, as the same may be
supplemented, amended or otherwise modified from time to time.

 

“Guaranty Requirement” has the meaning given that term in Section 8.14.(a).

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; (f) urea formaldehyde insulation; and (g) electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

“Hotel Property” means a Property on which there is located an operating hotel.

 

“Hotel Sale Agreement” means any agreement providing for the sale of a Hotel
Property or Equity Interests in a Wholly-Owned Subsidiary of the Borrower that
directly or indirectly owns in fee simple such Hotel Property, or is party to a
Qualified Ground Lease in respect thereof.

 

“ICE” has the meaning given that term in the definition of “LIBOR”.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

 

(a)                                 all obligations of such Person in respect of
money borrowed or for the deferred purchase price of property or services (other
than trade debt incurred in the ordinary course of business and not more than
thirty (30) days past due unless being contested in good faith);

 

20

--------------------------------------------------------------------------------


 

(b)                                 all obligations of such Person, whether or
not for money borrowed (i) represented by notes payable, or drafts accepted, in
each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered;

 

(c)                                  Capitalized Lease Obligations of such
Person;

 

(d)                                 all reimbursement obligations (contingent or
otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment);

 

(e)                                  all Off-Balance Sheet Obligations of such
Person;

 

(f)                                   all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment  (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)) in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends;

 

(g)                                  all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); provided, however,
that purchase obligations pursuant to this clause (g) shall be included only to
the extent that the amount of such Person’s liability for the purchase price is
not limited to the amount of any associated deposit given by such Person;

 

(h)                                 net obligations under any Derivatives
Contract (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);

 

(i)                                     all Indebtedness of other Persons which
such Person has Guaranteed or is otherwise recourse to such Person (except for
Guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to non-recourse liability);

 

(j)                                    all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and

 

(k)                                 such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person.

 

21

--------------------------------------------------------------------------------


 

Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person
(other than with respect to customary non-recourse carve-outs described in
clause (i) above), in which case the greater of such Person’s Ownership Share of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person).  The Loan hereunder and the
“Loans” and “Letter of Credit Liabilities” (both as defined in the Revolving
Credit Agreement) shall constitute Indebtedness of the Borrower.

 

“Indemnifiable Amounts” has the meaning given that term in Section 12.6.

 

“Indemnified Costs” has the meaning given that term in Section 13.10.(a).

 

“Indemnified Party” has the meaning given that term in Section 13.10.(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Indemnity Proceeding” has the meaning given that term in Section 13.10.(a).

 

“Information Materials” has the meaning given that term in Section 9.6.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s Ownership Share of Interest Expense of its Unconsolidated
Affiliates for such period. Interest Expense shall include the interest
component of Capitalized Lease Obligations and shall exclude the amortization of
any deferred financing fees.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing: (a) if
any Interest Period would otherwise end after the Maturity Date, such Interest
Period shall end on the Maturity Date and (b) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following

 

22

--------------------------------------------------------------------------------


 

Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

 

“Inventory” shall have the meaning ascribed to such term in the UCC, and
including within the term items which would be entered on a balance sheet under
the line items for “Inventories” or “China, glassware, silver, linen and
uniforms” under the Uniform System.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment to the extent that it constitutes Indebtedness.  Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Loan Document, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

“Investment Grade Ratings Criteria” means receipt by the Parent Guarantor or the
Borrower of a Credit Rating of BBB- or better from S&P or Baa3 or better from
Moody’s, applicable to the senior, unsecured, non-credit enhanced long-term debt
of the Parent Guarantor or the Borrower, as applicable.

 

“Investment Grade Release” has the meaning specified in Section 8.15.(a).

 

“Joinder Default” has the meaning given that term in Section 11.1.

 

“Knickerbocker Loan Agreements” means, collectively, (a) the Amended and
Restated Acquisition Loan Agreement, dated as of November 20, 2015, among FCH HH
Knickerbocker Owner, L.P., as borrower, the lenders party thereto from time to
time and The Bank of Nova Scotia, as administrative agent, (b) the Amended and
Restated Project Loan Agreement, dated as of November 20, 2015, among FCH HH
Knickerbocker Owner, L.P., as borrower, the lenders party thereto from time to
time and The Bank of Nova Scotia, as administrative agent, and (c) the Amended
and Restated Building Loan Agreement, dated as of November 20, 2015, among FCH
HH Knickerbocker Owner, L.P., as borrower, the lenders party thereto from time
to time and The Bank of Nova Scotia, as administrative agent.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns,
provided, however, that the term “Lender” shall exclude any Lender (or its
Affiliates) in its capacity as a Specified Derivatives Provider.

 

23

--------------------------------------------------------------------------------


 

“Lender Parties” has the meaning given to such term in Section 13.8.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“Leverage Ratio” means, as of a given date, the ratio of (a) (i) Indebtedness of
the Parent Guarantor and its Subsidiaries on a consolidated basis determined as
of such date minus (ii) Unrestricted Cash and Cash Equivalents of the Parent
Guarantor and its Subsidiaries in excess of $25,000,000 on such date, to
(b) EBITDA of the Parent Guarantor and its Subsidiaries for the period of the
four consecutive fiscal quarters ending on such date.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in U.S. Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period by
(ii) a percentage equal to 1 minus the Statutory Reserve Rate; provided that if
as so determined LIBOR shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.  If, for any reason, the rate referred
to in the preceding clause (i) does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then the rate to be used for such
clause (i) shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in U.S. Dollars would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; provided that if as so determined LIBOR shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.  Any change
in the Statutory Reserve Rate as set by the ICE Benchmark Administration (“ICE”)
or any successor thereto if ICE is no longer making such rate available shall
result in a change in LIBOR on the date on which such change in such maximum
rate becomes effective.

 

“LIBOR Loan” means the Loan or a portion thereof (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for a
one-month deposit in U.S. Dollars having a one-month Interest Period determined
at approximately  10:00 a.m., New York City time for such day (rather than 11:00
a.m. London time two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”)  (or if such day is
not a Business Day, the immediately preceding Business Day).  The LIBOR Market
Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance to provide security for any obligation, mortgage, deed to
secure debt, deed of trust,

 

24

--------------------------------------------------------------------------------


 

assignment of leases or rents, pledge, lien, hypothecation, assignment, charge,
privilege or lease constituting a Capitalized Lease Obligation, conditional sale
or other title retention agreement, or other security title or encumbrance of
any kind in respect of any property of such Person, or upon the income, rents or
profits therefrom, whether now owned or hereafter acquired or arising; (b) any
arrangement, express or implied, under which any property of such Person,
whether now owned or hereafter acquired or arising, is transferred, sequestered
or otherwise identified for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to the payment
of the general, unsecured creditors of such Person; (c) the authorized filing of
any financing statement under the UCC or its equivalent in any jurisdiction,
other than any precautionary filing not otherwise constituting or giving rise to
a Lien, including a financing statement filed (i) in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien; and (d) any agreement by such Person to
grant, give or otherwise convey any of the foregoing.

 

“Loan” means the loan made, or to be made, to the Borrower by the Lenders
pursuant to Section 2.1.(a) and includes (if and as applicable) any Additional
Loan Advance to be made to the Borrower by an Additional Lender pursuant to
Section 2.16.(c).  As the context requires, the term “Loan” may also refer to a
Base Rate Loan or LIBOR Loan (as applicable) or in the case of any individual
Lender, that portion of the Loan made, or to be made, to the Borrower by such
Lender.

 

“Loan Document” means this Agreement, each Note, the Guaranty, each Collateral
Document and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement (other than the Fee Letter and any Derivatives Contract), as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Loan Modification Agreement” has the meaning given that term in
Section 13.7.(d).

 

“Loan Modification Offer” has the meaning given that term in Section 13.7.(d).

 

“Loan Party” means the Borrower, the Parent Guarantor and the Subsidiary
Guarantors.

 

“Loan Year” means each period of one year commencing on (and including) the
Effective Date and on each anniversary thereof and ending on (but not including)
the next succeeding anniversary of the Effective Date.  By way of illustration,
Loan Year Two (2) means the period of one year commencing on (and including) the
first anniversary of the Effective Date and ending on (but not including) the
second anniversary of the Effective Date.

 

“Major Renovation Property” means a Hotel Property undergoing renovations
(including all renovations that are part of an overall plan in respect of such
Hotel Property or that are similar or related to other renovations, even though
not performed at the same time) that:

 

25

--------------------------------------------------------------------------------


 

(a) have resulted in, or are reasonably expected to result in, more than
twenty-five percent (25%) of the rooms in such Hotel Property not being
available for occupancy for a period of more than sixty (60) days, or

 

(b) have a projected cost involving expenditures during any 18-month period that
exceeds forty percent (40%) of the book value of such Hotel Property (as
determined prior to the commencement of such renovations) or

 

(c) have resulted in, or are reasonably expected to result in, a reduction of
Net Operating Income of such Hotel Property of thirty percent (30%) or more
during any period of twelve (12) consecutive months (as compared to the period
of twelve (12) consecutive months immediately prior to the commencement of such
renovations).

 

A Hotel Property that ceases operations during renovation shall constitute a
Development/Redevelopment Property and shall not constitute a Major Renovation
Property.

 

“Management Agreement” means any agreement entered into by the Parent Guarantor,
a Subsidiary or an Unconsolidated Affiliate under which it engages a Person to
advise it with respect to the management of a given Property and/or to manage a
given Property.

 

“Manager” means the Person engaged as a manager pursuant to a Management
Agreement.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for stock that is not Mandatorily Redeemable Stock at the option of the issuer
of such Equity Interest), (b) is convertible into or exchangeable or exercisable
for Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the
option of the holder thereof, in whole or in part (other than an Equity Interest
which is redeemable solely in exchange for stock that is not Mandatorily
Redeemable Stock and cash in lieu of fractional shares), in the case of each of
clauses (a), (b) and (c) above, on or prior to the Maturity Date.

 

“Margin Stock” means “margin stock” or “margin securities” as such terms are
defined in Regulation T, Regulation U and Regulation X.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
Guarantor and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
any Loan Document, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loan or other amounts payable in connection therewith.

 

“Material Contract” means any contract or other arrangement (other than the Loan
Documents), to which the Borrower, any other Loan Party or any Non-Loan Party BB
Property

 

26

--------------------------------------------------------------------------------


 

Subsidiary is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

 

“Maturity Date” means November 20, 2019.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successors.

 

“Mortgage Receivable” means the principal amount of an obligation owing to a
Person that is secured by a mortgage, deed of trust, deed to secure debt or
similar security instrument granting a Lien on real property as security for the
payment of such obligation.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Hotel Sale
Agreement) which prohibits or purports to prohibit the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person (unless such prohibition does not apply to Liens
securing the Guaranteed Obligations); provided, however, that (a) an agreement
that (i) conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets or (ii) evidences Unsecured
Indebtedness containing restrictions on encumbering assets in the Unencumbered
Pool substantially similar to, or, taken as a whole, not more restrictive than
the restrictions contained in the Loan Documents (as determined by the Borrower
in good faith) (including, without limitation, the Revolving Credit Agreement
and the Capital One Term Loan Agreement) (such an agreement, a “Financial
Covenant Limitation”) and (b) Permitted Transfer Restrictions shall not
constitute a Negative Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the amount by which the Gross Operating Revenues of such Property for such
period exceed the Gross Operating Expenses of such Property for such period.

 

“Net Proceeds” means, (a) with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance, net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance,
(b) with respect to any asset sale by a Person, all cash proceeds as and when
received by such Person in respect thereof (including any cash payments received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise,

 

27

--------------------------------------------------------------------------------


 

but excluding any interest payments), net of reasonable costs of sale (including
sales, use or other transaction taxes paid or payable as a result thereof),
repayment of debt secured by the asset and reasonably projected income tax
and/or dividend distributions required to be paid with respect to any gain on
the sale in order to avoid income or excise tax under the Internal Revenue Code
and (c) with respect to any incurrence of Borrowed Money Recourse Debt by a
Person, all cash proceeds received by such Person in respect of such issuance,
net of all or any amounts used to refinance the principal and interest on any
Indebtedness (and any prepayment premiums, fees or make-whole amounts that are
contractually required to be paid in connection with such refinancing) or
reasonable transaction costs (including taxes) required to be paid in connection
with the incurrence of such Borrowed Money Recourse Debt.

 

“New Property” means each Hotel Property acquired by the Parent Guarantor or any
Subsidiary or any Unconsolidated Affiliate (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof, provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by Borrower), such New Property shall be converted
to a Seasoned Property and shall cease to be a New Property.

 

“Non-Consenting Lender” has the meaning given that term in Section 13.7.(c).

 

“Non-Loan Party BB Property Subsidiary” means any Subsidiary of the Borrower
(other than a Subsidiary Guarantor) that directly or indirectly owns in fee
simple any Borrowing Base Property, or is party to a Qualified Ground Lease in
respect thereof.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the portion of the Loan made by such Lender, substantially in the
form of Exhibit F.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for the
borrowing of the Loan or Section 2.16.(c) for the borrowing of an Additional
Loan Advance.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

28

--------------------------------------------------------------------------------


 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on,
the Loan; and (b) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower or any of the other Loan Parties owing to the
Administrative Agent or any Lender of every kind, nature and description, under
or in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory
note.  For the avoidance of doubt, “Obligations” shall not include any
indebtedness, liabilities, obligations, covenants or duties in respect of 
Specified Derivatives Contracts.

 

“OFAC” has the meaning given that term in Section 7.1.(z).

 

“Off-Balance Sheet Obligations” means, with respect to any Person, liabilities
and obligations of such Person or any of its Subsidiaries in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which such Person would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of such Person’s report on Form 10-Q or Form 10-K
(or their equivalents) which such Person is required to file with the SEC (or
any Governmental Authority substituted therefor).

 

“Operating Lessee” means, with respect to a Hotel Property, the Subsidiary of
the Parent Guarantor that leases such Hotel Property from a Subsidiary of the
Parent Guarantor that is the owner or ground lessee of such Hotel Property.

 

“Operating Property Value” means, at any date of determination,

 

(a) for each Seasoned Property, (i) the Adjusted NOI for such Property for the
period of twelve (12) months ended on such date of determination divided by
(ii) the applicable Capitalization Rate, and

 

(b) for each New Property, the GAAP book value for such New Property (until the
Seasoned Date, or earlier at Borrower’s election).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

 

29

--------------------------------------------------------------------------------


 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loan after giving effect to any borrowings and prepayments or
repayments of the Loan occurring on such date.

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent Guarantor” has the meaning set forth in the introductory paragraph
hereof and shall include the Parent Guarantor’s successors and permitted
assigns.

 

“Pari Passu Debt” means each other document, instrument or other agreement
evidencing unsecured Indebtedness of the Borrower containing collateral
requirements substantially similar to those set forth in this Agreement, and,
with respect to any Collateral, such Indebtedness is subject to intercreditor
documentation in form, scope and substance reasonably acceptable to the
Administrative Agent in its sole discretion with parties to any such Pari Passu
Debt, and which intercreditor agreement documentation shall provide that the
Liens securing the Guaranteed Obligations shall have priority that is at least
equal and ratable, and in no event junior, to the priority of the Liens securing
such Pari Passu Debt obligations.

 

“Participant” has the meaning given that term in Section 13.6.(b).

 

“Participant Register” has the meaning given to that term in Section 13.6.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Amendment” has the meaning given that term in Section 13.7.(d).

 

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws, which Lien consists solely of restrictions on the use of
real property that do not materially detract from the profitable operation of
such property in the business of the Parent Guarantor, the Borrower and its
other Subsidiaries.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i)  Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)) or (ii) the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or

 

30

--------------------------------------------------------------------------------


 

rentals incurred in the ordinary course of business, which, in each case, are
not at the time required to be paid or discharged under Section 8.6.; (b) Liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or any similar Applicable Law; (c) Liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Administrative Agent for its benefit and the
benefit of the Lenders; (f) judgment and attachment liens on Properties in
respect of judgments not constituting an Event of Default, provided that, in the
case of Borrowing Base Properties, such Lien is discharged within not more than
sixty (60) days or stayed pending appeal; (g) Capitalized Lease Obligations and
purchase money obligations in respect of personal property in an aggregate
amount with respect to the Unencumbered Pool not to exceed 1.0% of the
Unencumbered Asset Value in the aggregate; (h) Liens identified in Schedule 1.2
hereto; (i) Liens in favor of the Administrative Agent securing the Guaranteed
Obligations; (j) Liens on the Collateral securing Pari Passu Debt obligations
solely to the extent such Liens are pari passu with or junior to the Liens
securing the Guaranteed Obligations; and (k) to the extent constituting a Lien,
any Permitted Transfer Restrictions and any provision contained in any Hotel
Sale Agreement restricting the creation of Liens on, or the sale, transfer or
other disposition of, any property that is the subject of such Hotel Sale
Agreement.

 

“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under Management Agreements, Franchise Agreements and ground
leases entered into in the ordinary course of business (including in connection
with any acquisition or development of any applicable Hotel Property, without
regard to the transaction value), including rights of first offer or refusal
arising under such agreements and leases, in each case, that limit, but do not
prohibit, sale or mortgage transactions and (b) reasonable and customary
obligations, encumbrances or restrictions contained in agreements not
constituting Indebtedness entered into with limited partners or members of the
Borrower or of any other Subsidiary of the Parent Guarantor imposing obligations
in respect of contingent obligations to make any tax “make whole” or similar
payment arising out of the sale or other transfer of assets reasonably related
to such limited partners’ or members’ interest in the Borrower or such
Subsidiary pursuant to “tax protection” or other similar agreements.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which

 

31

--------------------------------------------------------------------------------


 

was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Pledge Agreement” means any pledge or security agreement entered into, after
the Amendment No. 5 Effective Date among the Loan Parties and the Administrative
Agent, for the benefit of the Administrative Agent, the other Secured Parties,
any holder, representative and/or agent with respect to any Pari Passu Debt
obligations (as required by this Agreement, any other Loan Document or any Pari
Passu Debt documentation) and, if applicable, any collateral agent or trustee,
in form and substance reasonably satisfactory to the Administrative Agent.

 

“Pledge Default” has the meaning given that term in Section 11.1.

 

“Pledged Subsidiary” means any of the Borrower, any Subsidiary Guarantor and any
Non-Loan Party BB Property Subsidiary owned directly or indirectly by the Parent
Guarantor, the Equity Interests of which do not constitute Excluded Pledged
Collateral.

 

“Post-Default Rate” means, (a) in respect of any principal of the Loan, the rate
otherwise applicable plus an additional two percent (2%) per annum and (b) with
respect to any other Obligation (whether at stated maturity, by acceleration, by
mandatory prepayment or otherwise), or any amount owing by a Lender to the
Administrative Agent pursuant to Section 11.8., a rate per annum equal to Base
Rate as in effect from time to time plus two percent (2%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent Guarantor or any of its Subsidiaries.  Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent Guarantor or any of
its Subsidiaries, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prepayment Period” means any period after the Amendment No. 5 Effective Date
commencing on the occurrence of a Collateral Trigger Date to but excluding the
Prepayment Provisions Termination Date subsequent to such Collateral Trigger
Date.

 

“Prepayment Provisions Termination Date” has the meaning given that term in
Section 11.5.(c).

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

32

--------------------------------------------------------------------------------


 

“Principal Office” means Wells Fargo’s office located at 600 South 4th St., 9th
Floor, Minneapolis, MN 55415, or any other subsequent office that the
Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

 

“Property” means a parcel of real property and the improvements thereon owned or
ground leased (in whole or in part) by the Parent Guarantor or any of its
Subsidiaries (or, if applicable, Unconsolidated Affiliates).

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (i) the Outstanding Amount of the Loan (including any Additional Loan
Advances) held by such Lender to (ii) the Outstanding Amount of the Loan
(including any Additional Loan Advances) held by all Lenders.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Ground Lease” means, with respect to a Hotel Property, a ground lease
that (a) has a remaining term (including renewal options that are exercisable
without condition) of not less than fifty (50) years at the time such Hotel
Property is first included as a Borrowing Base Property, or in the event that
such remaining term is less than fifty (50) years, such ground lease either
(i) contains an unconditional end-of-term purchase option in favor of the lessee
for consideration that is de minimus or (ii) provides that the lessee’s
leasehold interest therein automatically becomes a fee-owned interest at the end
of the term, (b) permits a leasehold mortgage, and (c) provides that such lease
may not be terminated by the ground lessor without prior notice to the leasehold
mortgagee and an opportunity for such leasehold mortgagee to cure any default by
the lessee (including adequate time for the leasehold mortgagee to obtain
possession to effect such cure).

 

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” has the meaning given that term in Section 13.6.(c).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

33

--------------------------------------------------------------------------------


 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements,  the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change” regardless of the date enacted, adopted, implemented or
issued.

 

“Reinvestment Period” has the meaning given that term in
Section 2.8.(b)(iii)(A).

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” within the meaning of Section 856 of the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.

 

“Release” means either (a) the Investment Grade Release or (b) a Collateral
Release, as the case may be.

 

“Release Certificate” has the meaning given that term in Section 8.15.(b).

 

“Requisite Lenders” means, as of any date, Lenders holding at least 50.1% of the
Loan (including any Additional Loan Advances); provided that (i) in determining
such percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the Pro Rata Shares shall be redetermined, for
voting purposes only, to exclude the Pro Rata Shares of such Defaulting Lenders,
and (ii) at all times when two or more Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two Lenders.

 

“Responsible Officer” means with respect to any Person, the chief executive
officer, chief financial officer or treasurer of such Person.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent Guarantor or any of
its Subsidiaries now or hereafter outstanding; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest

 

34

--------------------------------------------------------------------------------


 

of the Parent Guarantor or any of its Subsidiaries now or hereafter outstanding;
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Parent Guarantor or any of its Subsidiaries now or hereafter outstanding; in
the case of each of (a), (b) and (c), other than a payment, redemption, exchange
or similar transaction to the extent the consideration paid by the Parent
Guarantor or any of its Subsidiaries is shares of Equity Interests that do not
constitute Mandatorily Redeemable Stock.

 

“Revolving Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of April 22, 2016, between the Borrower, the Parent
Guarantor, Wells Fargo as administrative agent and the lenders party thereto (as
the same may be modified, amended or supplemented from time to time).

 

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country, (c) an agency of the
government of a Sanctioned Country or (d) any Person fifty (50) percent or more
owned or otherwise controlled by any such Person or Persons described in
clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions or trade embargoes imposed, administered or enforced from time to time
by the U.S. government (including those administered by OFAC), the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority.

 

“Seasoned Date” means the first day on which an acquired Hotel Property has been
owned for four (4) full fiscal quarters following the date of acquisition.

 

“Seasoned Property” means (a) each Hotel Property (other than a New Property)
owned in fee simple by, or subject to a ground lease to, the Parent Guarantor or
any of its Subsidiaries or Unconsolidated Affiliates and (b) upon the occurrence
of the Seasoned Date of any New Property, such Hotel Property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any Property or (to the
extent hereinafter provided) any Equity Interests and, in the case of the Parent
Guarantor, shall include (without duplication) the Parent Guarantor’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates; provided,
however, that Indebtedness of the type described in clause (g) of the definition
of Indebtedness shall not constitute Secured Indebtedness. Notwithstanding the
foregoing, Indebtedness that is secured by a pledge of Equity Interests and not
by Property

 

35

--------------------------------------------------------------------------------


 

owned by the issuer of such Equity Interests shall constitute Secured
Indebtedness only if such Property also secures Indebtedness of such issuer.

 

“Secured Parties” means the holders of the Guaranteed Obligations from time to
time and shall include (i) each Lender in respect of its Loans, (ii) the
Administrative Agent and the Lenders in respect of all other present and future
obligations and liabilities of the Parent Guarantor, the Borrower and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iii) each Specified Derivatives
Provider, (iv) each Indemnified Party, and (v) their respective successors and
(in the case of a Lender, permitted) transferees and assigns.

 

“Secured Recourse Indebtedness” means, with respect to a Person as of a given
date, such Person’s Secured Indebtedness that is not Nonrecourse Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total existing debts and liabilities (including all contingent liabilities), as
such value and such liabilities are determined in accordance with Sections 101
of the Bankruptcy Code or Sections 1 and 2 of the Uniform Fraudulent Transfer
Act; (b) such Person is able to generally pay its debts or other obligations in
the ordinary course as they mature; and (c) such Person has capital not
unreasonably small to carry on its business and all business in which it
proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among the
Borrower or any Subsidiary of the Borrower and any Specified Derivatives
Provider, and which was not prohibited by any of the Loan Documents when made or
entered into.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.

 

“Specified Derivatives Provider” means (a) any Lender, or any Affiliate of a
Lender or (b) any Person that was a Lender or an Affiliate of a Lender at the
time the Derivatives Contract was entered into, in each case that is party to a
Derivatives Contract.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank,

 

36

--------------------------------------------------------------------------------


 

monetary authority, the Board, the Financial Conduct Authority, the Prudential
Regulation Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
the applicable currency, expressed in the case of each such requirement as a
decimal.  LIBOR Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, and such reserve, liquid asset,
fees or similar requirements shall include those imposed pursuant to Regulation
D of the Board.  The Statutory Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in any reserve, liquid asset or
similar requirement.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is
at the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

 

“Subsidiary Guarantors” means, other than Subsidiaries released from their
obligations under the Guaranty in accordance with Section 8.14. or
Section 8.15., as applicable, collectively, (i) each Subsidiary that hereafter
joins in the Guaranty by execution of an Accession Agreement (or Guaranty, as
the case may be) pursuant to Section 8.14. and (ii) the Subsidiaries identified
in Schedule 1.1 hereto on the Amendment No. 5 Effective Date.

 

“Subsidiary Guaranty and Pledge Documents” means, with respect to any Subsidiary
that is required to become a Subsidiary Guarantor or a Pledged Subsidiary
pursuant to Section 8.14., the following documents: (x)  an Accession Agreement
executed by any such Subsidiary Guarantor, (y) during a Collateral Period, a
joinder to the Pledge Agreement (in the form contemplated thereby) (or if the
Pledge Agreement is not then in effect, the Pledge Agreement) executed by the
Parent Guarantor or any Subsidiary of the Parent Guarantor that owns any Equity
Interests in any such Pledged Subsidiary and (z) the items with respect to such
Subsidiary Guarantor, Parent Guarantor or Subsidiary, as the case may be, that
would have been delivered under Sections 6.1.(a)(iv) through (viii) and (xiv) if
such Subsidiary Guarantor, Parent Guarantor or Subsidiary had been a Subsidiary
Guarantor on the Agreement Date (in the case of Section 6.1.(a)(iv), unless
waived by the Administrative Agent in its sole discretion), each in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent Guarantor and its Subsidiaries determined on a consolidated basis plus
accumulated depreciation and amortization, minus (to the extent included when
determining such stockholders’ equity): (a) the amount of any write-up in the
book value of any assets reflected in any balance sheet

 

37

--------------------------------------------------------------------------------


 

resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP, all determined
on a consolidated basis.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by Parent Guarantor or any of
its Subsidiaries: (i) the Operating Property Value of all Hotel Properties;
(ii) the amount of all Unrestricted Cash and Cash Equivalents; (iii) the book
value of all Development/Redevelopment Properties, Mortgage Receivables and
Unimproved Land; and (iv) the contract purchase price for all assets under
contract for purchase (to the extent included in Indebtedness); plus (b) the
applicable Ownership Share of any Unconsolidated Affiliate of the Parent
Guarantor of any asset described in clause (a) above.  For purposes of
determining Total Asset Value, (u) to the extent the amount of Total Asset Value
attributable to Unimproved Land would exceed 2.5% of Total Asset Value, such
excess shall be excluded, (v) to the extent the amount of Total Asset Value
attributable to Mortgage Receivables would exceed 15% of Total Asset Value, such
excess shall be excluded, (w) to the extent the amount of Total Asset Value
attributable to Unconsolidated Affiliates would exceed 10% of Total Asset Value,
such excess shall be excluded, (x) to the extent the amount of Total Asset Value
attributable to Development/Redevelopment Properties would exceed 10% of Total
Asset Value, such excess shall be excluded, (y) to the extent the amount of
Total Asset Value attributable to Major Renovation Properties would exceed 10%
of Total Asset Value, such excess shall be excluded, and (z) to the extent the
amount of Total Asset Value attributable to assets subject to limitation under
the foregoing clauses (u) through (y) would exceed 35% of Total Asset Value,
such excess shall be excluded.

 

“Total Budgeted Cost” means, with respect to a Development/Redevelopment
Property at any time, (a) the aggregate amount of all costs budgeted to be paid,
incurred or otherwise expended or accrued with respect to the development,
construction and completion of such Property that have not been paid at such
time, including, without limitation, all amounts budgeted with respect to all of
the following: (i) acquisition of land and any related improvements; (ii) a
reasonable and appropriate reserve for construction interest (to the extent
required by the construction lender); (iii) a reasonable and appropriate
operating deficit reserve; and (iv) other hard and soft costs associated with a
Development/Redevelopment Property; and (b) in the case of a
Development/Redevelopment Property owned by an Unconsolidated Affiliate, an
amount equal to the product of (1) the costs for such Property identified in
clause (a) above and (2) the applicable Ownership Share.

 

“Total Budgeted Renovation Cost” means, with respect to a Major Renovation
Property at any time, (a) the aggregate amount of all hard and soft costs
budgeted to be paid, incurred or otherwise expended or accrued with respect to
the performance and completion of the renovations at such Property that have not
been paid at such time, and (b) in the case of a Major

 

38

--------------------------------------------------------------------------------


 

Renovation Property owned by an Unconsolidated Affiliate, an amount equal to the
product of (1) the costs for such Property identified in clause (a) above and
(2) the applicable Ownership Share.

 

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
the Unencumbered Pool.

 

“Unencumbered Asset Value” means at any time the Operating Property Value of the
Unencumbered Pool at such time.  For purposes of determining Unencumbered Asset
Value, to the extent the amount of Unencumbered Asset Value attributable to
Borrowing Base Properties subject to a Qualified Ground Lease would exceed 30%
of Unencumbered Asset Value, such excess shall be excluded (provided that any
Qualified Ground Lease that either (i) contains an unconditional end-of-term
purchase option in favor of the lessee for consideration that is, in the
reasonable judgment of the Administrative Agent, de minimis or (ii) provides
that the lessee’s leasehold interest therein automatically becomes a fee-owned
interest at the end of the term shall not be included for purposes of this
limitation).  For clarity, the percentage limitation in the preceding sentence
shall operate only to exclude from the calculation of Unencumbered Asset Value
the value of a Borrowing Base Property in excess of such limitation (and shall
not otherwise cause the property to cease to be a Borrowing Base Property).

 

“Unencumbered Pool” means, at any time, collectively, those Hotel Properties
that constitute Borrowing Base Properties at such time.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Tenth Revised Edition 2006, as published by the Education Institute of the
American Hotel & Motel Association, as revised from time to time to the extent
such revision has been or is in the process of being generally implemented
within such Uniform System of Accounts.

 

39

--------------------------------------------------------------------------------


 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of such Person.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that (i) any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness unless the same constitutes Secured
Indebtedness as provided in the last sentence of the definition of “Secured
Indebtedness”; and (ii) Indebtedness of the type described in clause (g) of the
definition of Indebtedness shall not constitute Unsecured Indebtedness.

 

“Unsecured Indebtedness Subsidiary” means (a) any Subsidiary of the Parent
Guarantor (other than (i) any Excluded Subsidiary that has a payment obligation
(including a Guarantee) in respect of Unsecured Indebtedness solely constituting
any of the following (x) Indebtedness under performance or surety bonds,
(y) Indebtedness of the type described in clause (d) of the definition of
“Indebtedness” and (z) trade debt, in each case incurred in the ordinary course
of business and (ii) an Excluded FelCor Subsidiary) that is a borrower or a
guarantor, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness and (b) each Excluded FelCor Subsidiary that is a borrower or a
guarantor, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries other than Excluded
FelCor Subsidiaries (other than, in each case, (i) obligations arising under the
Loan Documents and (ii) intercompany Indebtedness between or among any of the
Parent Guarantor, the Borrower and their respective Subsidiaries).

 

“Unsecured Interest Expense” means, for any period of four consecutive fiscal
quarters, the greater of (a) actual Interest Expense on all Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries (other than the
Excluded FelCor Subsidiaries) on a consolidated basis or (b) an amount equal to
the aggregate of, for each portion of such Unsecured Indebtedness, the product
of (i) the outstanding principal balance of such portion of such Unsecured
Indebtedness and (ii) the greater of (x) the sum of one-month LIBOR as of the
last day of such period and the Applicable Margin (or similar term) for LIBOR
loans then applicable to such portion of Unsecured Indebtedness as of the last
day of such period (or, if such portion of Unsecured Indebtedness has no such
applicable LIBOR margin, the actual rate of interest applicable to such
Unsecured Indebtedness as of the last day of such period) or (y) 6.00%.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

40

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

·              General; References to New York City Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the Fourth
Amendment Effective Date; provided that, if at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
Requisite Lenders); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated.  References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent Guarantor or a Subsidiary of such
Subsidiary (including the Borrower and any Subsidiary of the Borrower) and a
reference to an “Affiliate” means a reference to an Affiliate of the Parent
Guarantor (including any Affiliate of the Borrower).  Except as expressly
provided otherwise in any Loan Document, (i) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law and any reference to any law
or regulation shall, unless otherwise specified, refer to such law or regulation
as amended, modified, extended, restated, replaced or supplemented from time to
time and (ii) any reference

 

41

--------------------------------------------------------------------------------


 

to any Person shall be construed to include such Person’s permitted successors
and permitted assigns.  Titles and captions of Articles, Sections, subsections
and clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.  Unless otherwise indicated, all
references to time are references to New York City time.  The calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of any Indebtedness shall be the historical
cost basis, which generally is the contractual amount owed adjusted for
amortization or accretion of any premium or discount.

 

·              LOAN FACILITY

 

·              Loan.

 

cxxvii.                    Making of the Loan.  Subject to the terms and
conditions set forth in this Agreement, including Section 2.15., each Lender
party hereto on the Agreement Date severally and not jointly agrees to make its
portion of the Loan to the Borrower on the Effective Date, in a principal amount
equal to such Lender’s Commitment.  Amounts of the Loan (including any
Additional Loan Advances) that are repaid may not be reborrowed.

 

cxxviii.                   Requests for the Loan.  Not later than 1:00 p.m. at
least one (1) Business Day prior to a borrowing of Base Rate Loans comprising
all or a portion of the Loan (which for purposes of this subsection (b) shall
include (if and as applicable) an Additional Loan Advance) and not later than
1:00 p.m. at least three (3) Business Days prior to a borrowing of LIBOR Loans
comprising all or a portion of the Loan, the Borrower shall deliver to the
Administrative Agent a Notice of Borrowing.  Each Notice of Borrowing shall
specify the Type of the Loan, and if such portion of the Loan is to be a LIBOR
Loan, the initial Interest Period for such portion of the Loan.  Such Notice of
Borrowing shall be irrevocable once given and binding on the Borrower.  Prior to
delivering a Notice of Borrowing, the Borrower may (without specifying whether
the Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent.  The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

 

cxxix.                     Funding of Loan.  Each Lender party hereto on the
Agreement Date shall deposit an amount equal to its Commitment with the
Administrative Agent at the Principal Office, in immediately available funds not
later than 10:00 a.m. on the Effective Date.  Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified in the Disbursement
Instruction Agreement, not later than 1:00 p.m. on the Effective Date, the
proceeds of such amounts received by the Administrative Agent.

 

cxxx.                      Obligation of Lenders. No Lender (which for purposes
of this subsection (d) shall include (if and as applicable) each Additional
Lender) shall be responsible for the failure of any other Lender to advance its
portion of the Loan (which, for purposes of this subsection (d) shall

 

42

--------------------------------------------------------------------------------


 

include (if and as applicable) each Additional Loan) or to perform any other
obligation to be made or performed by such other Lender hereunder, and the
failure of any Lender to advance its portion of the Loan or to perform any other
obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to advance its portion of the Loan or to perform
any other obligation to be made or performed by such other Lender.

 

·              Intentionally Omitted.

 

·              Intentionally Omitted.

 

·              Intentionally Omitted.

 

·              Rates and Payment of Interest on the Loan.

 

cxxxi.                     Rates.  The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

·                  during such periods as such Loan is a Base Rate Loan, at the
Base Rate (as in effect from time to time), plus the Applicable Margin for Base
Rate Loans; and

 

·                  during such periods as such Loan is a LIBOR Loan, at LIBOR
for such Loan for the Interest Period therefor, plus the Applicable Margin for
LIBOR Loans.

 

Notwithstanding the foregoing, (a) automatically upon any Event of Default under
Section 11.1.(a), (e) or (f), or (b) at the option of the Requisite Lenders
(upon notice to the Borrower) while any other Event of Default exists, the
Borrower shall pay to the Administrative Agent for the account of each Lender
interest at the Post-Default Rate on the outstanding principal amount of any
Loan made by such Lender and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including, without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

 

cxxxii.                    Payment of Interest.  All accrued and unpaid interest
on the outstanding principal amount of the Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of the Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

cxxxiii.                   Borrower Information Used to Determine Applicable
Interest Rates.  The parties understand that the applicable interest rate for
the Obligations and certain fees set forth herein may be determined and/or
adjusted from time to time based upon certain financial ratios and/or other
information to be provided or certified to the Lenders by the Borrower (the
“Borrower Information”).  If it is subsequently determined that any such
Borrower Information was

 

43

--------------------------------------------------------------------------------


 

incorrect (for whatever reason, including, without limitation, because of a
subsequent restatement of earnings by the Borrower) at the time it was delivered
to the Administrative Agent, and if the applicable interest rate or fees
calculated for any period were lower than they should have been had the correct
information been timely provided, then such interest rate and such fees for such
period shall be automatically recalculated using correct Borrower Information. 
The Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within ten (10) Business Days of receipt of such
written notice.  Any recalculation of interest or fees required by this
provision shall survive the termination of this Agreement, and this provision
shall not in any way limit any of the Administrative Agent’s or any Lender’s
other rights under this Agreement.

 

·                                          Number of Interest Periods.

 

There may be no more than four (4) different Interest Periods for LIBOR Loans
outstanding at the same time.

 

·                                          Repayment of the Loan.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loan on the Maturity Date (or such earlier
date on which the Loan becomes due or is declared due in accordance with this
Agreement).

 

·                                          Prepayments.

 

cxxxiv.                                                        Optional.  The
Loan may not be prepaid in whole or and in part prior to Loan Year Two (2). 
During or after Loan Year Two (2), the Borrower may prepay the Loan in full or
in part at any time on the condition that at the time of such prepayment
Borrower shall also pay a prepayment premium in an amount equal to the following
percentage of the principal amount so prepaid:

 

Date of Prepayment

 

Prepayment Premium

 

Loan Year Two (2)

 

3

%

Loan Year Three (3)

 

3

%

Loan Year Four (4)

 

2

%

Loan Year Five (5)

 

1

%

 

After Loan Year Five (5), the Borrower may prepay the Loan in full or in part at
any time without penalty or premium.  Any prepayment of the Loan shall be
subject to Section 5.4.  The Borrower shall give the Administrative Agent
written notice at least two (2) Business Days prior to the prepayment of any
LIBOR Loan or one (1) Business Day prior to the prepayment of any

 

44

--------------------------------------------------------------------------------


 

Base Rate Loan.  Each voluntary partial prepayment of the Loan shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof.

 

cxxxv.                                                           Mandatory.

 

·                  If at any time the Unsecured Indebtedness (including the Loan
but excluding the Existing Unsecured FelCor Bonds) of the Parent Guarantor and
its Subsidiaries on a consolidated basis exceeds the Unencumbered Asset Value,
the Borrower shall within five (5) Business Days of the Borrower obtaining
knowledge of the occurrence of any such excess, deliver to the Administrative
Agent for prompt distribution to each Lender a written plan to eliminate such
excess.  If such excess is not eliminated within fifteen (15) days of the
Borrower obtaining knowledge of the occurrence thereof, then (unless otherwise
approved by the Requisite Lenders) the entire Outstanding Amount of the Loan,
together with all accrued interest thereon shall be immediately due and payable
in full.  All payments under this subsection (b)(i) shall be applied in
accordance with Section 11.5.(a).

 

·                  Intentionally Omitted.

 

·                  Collateral Trigger Prepayments.  During a Prepayment Period,
the Borrower shall prepay the Outstanding Amount of Loans and/or the aggregate
outstanding principal amount under any Pari Passu Debt (payable upon the
aggregate amount of proceeds exceeding $1,000,000), in an amount equal to 100%
of:

 

·                                          the Net Proceeds received by the
Parent Guarantor, the Borrower and their Subsidiaries (other than the Excluded
FelCor Subsidiaries) with respect to asset sales consummated during such
Prepayment Period and not reinvested in the Unencumbered Pool (including the
acquisition of a Property to be included in the Unencumbered Pool) within six
months after the receipt of such Net Proceeds (such six-month period with
respect to such Net Proceeds as it may be extended pursuant to the immediately
following proviso, a “Reinvestment Period”) (but excluding from the mandatory
prepayment requirements in this clause (A) up to $100,000,000 in Net Proceeds
received as a result of one or more such asset sales in the aggregate during
such Prepayment Period); provided, that, if, as of the third Business Day
following the end of such six-month period, the Borrower or a Subsidiary of the
Borrower shall be a party to a binding contract for the purchase of a Borrowing
Base Property executed during such six-month period, then such Reinvestment
Period shall be extended for an additional sixty (60) days (or such longer
period as the Administrative Agent may permit in its sole discretion in order to
permit the closing of such property purchase) upon written notice from the
Borrower to the Administrative Agent, which notice shall attach a certified copy
of the applicable purchase contract; and

 

·                                          the Net Proceeds received by the
Parent Guarantor, the Borrower and their Subsidiaries (other than the Excluded
FelCor Subsidiaries) with respect to any Borrowed Money Recourse Debt (other
than (1) construction loans and (2)

 

45

--------------------------------------------------------------------------------


 

Revolving Credit Loans (as defined in the Revolving Credit Agreement)) incurred
during such Prepayment Period.

 

All payments under this subsection (b)(iii) shall be applied in accordance with
Section 11.5.(b).

 

cxxxvi.                                                        Payment Upon
Default.  In the event that the Loan shall become due and payable or shall be
declared due and payable pursuant to this Agreement, the Borrower shall also pay
a prepayment premium equal to the following percentage of the Outstanding Amount
of the Loan as of the date the same becomes or is declared due and payable:

 

Date on which Loan Becomes
or is Declared Due and
Payable

 

Prepayment Premium

 

Prior to Loan Year Four (4)

 

3

%

Loan Year Four (4)

 

2

%

Loan Year Five (5)

 

1

%

 

No prepayment premium shall be payable if the Loan becomes or is declared due
and payable after Loan Year Five (5).

 

cxxxvii.                                                     No Effect on
Derivatives Contracts.  Except to the extent provided pursuant to the terms of a
Derivatives Contract, no repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under such Derivatives
Contract entered into for the purposes of hedging the Borrower’s obligations
with respect to the Loans.

 

·                                          Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $2,000,000 and integral multiples of $500,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation.  Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely

 

46

--------------------------------------------------------------------------------


 

manner a new Interest Period for any LIBOR Loan in accordance with this Section,
such Loan will automatically, on the last day of the current Interest Period
therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.10. or the
Borrower’s failure to comply with any of the terms of such Section.

 

·                                          Conversion.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if a Default or Event of Default exists.  Each Conversion of Base
Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$2,000,000 and integral multiples of $500,000 in excess of that amount.  Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan.  Each such Notice of
Conversion shall be given not later than (i) 11:00 a.m. three (3) Business Days
prior to the date of any proposed Conversion into LIBOR Loans (or, with respect
to any proposed Conversion on the Fourth Amendment Effective Date, 11:00 a.m. on
the Fourth Amendment Effective Date) and (ii) 11:00 a.m. two (2) Business Days
prior to the date of any proposed Conversion into Base Rate Loans.  Promptly
after receipt of a Notice of Conversion, the Administrative Agent shall notify
each Lender of the proposed Conversion.  Subject to the restrictions specified
above, each Notice of Conversion shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Conversion specifying
(a) the requested date of such Conversion, (b) the Type of Loan to be Converted,
(c) the portion of such Type of Loan to be Converted, (d) the Type of Loan such
Loan is to be Converted into and (e) if such Conversion is into a LIBOR Loan,
the requested duration of the Interest Period of such Loan.  Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

 

·                                          Notes.

 

cxxxviii.                                                  Notes.  In the case
of each Lender that has notified the Administrative Agent in writing that it
elects to receive a Note, the portion of the Loan made by each Lender shall, in
addition to this Agreement, also be evidenced at the request of such Lender by a
Note, payable to the order of such Lender in a principal amount equal to the
amount of its Commitment as originally in effect and otherwise duly completed.

 

cxxxix.                                                        Records.  The
date, amount, interest rate, Type and duration of Interest Periods (if
applicable) of each Loan and any portion thereof made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent

 

47

--------------------------------------------------------------------------------


 

pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.

 

cxl.                                                     Lost, Stolen, Destroyed
or Mutilated Notes.  Upon receipt by the Borrower of (i) written notice from a
Lender that a Note of such Lender has been lost, stolen, destroyed or mutilated,
and (ii)(A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.

 

·                                          Intentionally Omitted.

 

·                                          Intentionally Omitted.

 

·                                          Intentionally Omitted.

 

·                                          Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Loan (including any Additional Loan Advance) shall be made if immediately after
the making of such Loan (or Additional Loan Advance) the Unsecured Indebtedness
(including such Loan (or Additional Loan Advance) and any “Loans” under and as
defined in the Revolving Credit Agreement, but excluding the Existing Unsecured
FelCor Bonds) of the Parent Guarantor and its Subsidiaries on a consolidated
basis would exceed the Unencumbered Asset Value.

 

·                                          Increase in Commitments.

 

cxli.                                                  The Borrower shall have
the right to request increases in the aggregate amount of the Commitments by
providing written notice to the Administrative Agent; provided, however, that
after giving effect to any such increases the Outstanding Amount of the Loan
shall not exceed $225,000,000.  Each such increase in the Commitments must be an
aggregate minimum amount of $25,000,000 and integral multiples of $1,000,000 in
excess thereof.  The Arrangers, in consultation with the Borrower, shall manage
all aspects of the syndication of such increase in the Commitments, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such increase and the allocations of the increase in the Commitments
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders.  Notwithstanding the foregoing, participation in all or
any portion of such increase of the Commitments shall be offered by the
Arrangers to any existing Lender selected by the Borrower or to any other bank,
financial institution or other institutional lender selected by the Borrower,
subject to the approval of the Administrative Agent to the extent set forth in
clause (w) of subsection (d) below.  No Lender shall be obligated in any way
whatsoever to increase its Commitment.

 

cxlii.                                               Intentionally Omitted.

 

cxliii.                                            If pursuant to this
Section 2.16. one or more Additional Lenders shall agree to make an Additional
Loan Advance, such Additional Loan Advance shall be made, on a date

 

48

--------------------------------------------------------------------------------


 

agreed to by the Borrower, the Administrative Agent and the Additional Lender,
in accordance with the following conditions and procedures:

 

·                  Not later than 1:00 p.m. at least one (1) Business Day prior
to a borrowing of Base Rate Loans comprising all or a portion of an Additional
Loan Advance and not later than 1:00 p.m. at least three (3) Business Days prior
to a borrowing of LIBOR Loans comprising all or a portion of an Additional Loan
Advance, the Borrower shall deliver to the Administrative Agent (A) a Notice of
Borrowing with respect to such Additional Loan Advance and (B) Notices of
Continuation and/or Notices of Conversion with respect to the then outstanding
Loan, such that, on the date of the Additional Loan Advance, the Loan then
outstanding and the Additional Loan Advance shall be combined  so that all
Lenders (including the Additional Lender) hold pro rata amounts of each portion
of the Loan (including the Additional Loan Advance) of each Type and Interest
Period in their respective Commitment Percentages as determined after giving
effect to the Additional Loan Advance.  Each such Notice of Borrowing, Notice of
Conversion and Notice of Continuation shall specify the Type of the Loan (or
Additional Loan Advance, as applicable), and if such portion of the Loan (or
Additional Loan Advance, as applicable), is to be a LIBOR Loan, the Interest
Period therefor, all in accordance with the provisions of the immediately
preceding sentence. Such notices shall be irrevocable once given and binding on
the Borrower.

 

·                  Each Additional Lender shall deposit an amount equal to its
Additional Commitment with the Administrative Agent at the Principal Office, in
immediately available funds not later than 10:00 a.m. on the date on which it
has agreed to make such Additional Loan Advance.  Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower at the Principal Office, not later than 1:00 p.m. on
such date the proceeds of such amounts received by the Administrative Agent.

 

·                  The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 5.4. as a result of the Conversion of any
portion of the Loan as provided above.

 

cxliv.                                           Any Additional Loan Advance
under this Section is subject to the following conditions precedent: (w) the
Administrative Agent’s approval (which approval shall not be unreasonably
withheld or delayed) of any new Lender (other than an Eligible Assignee), (x) no
Default or Event of Default shall be in existence on the effective date of such
Additional Loan Advance, (y) the representations and warranties made or deemed
made by the Borrower or any other Loan Party in any Loan Document to which such
Loan Party is a party shall be true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall be true and correct in all respects) on
the effective date of such increase with the same force and effect as if made on
and as of such date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances permitted under the Loan Documents, and (z) the
Administrative Agent shall have received each

 

49

--------------------------------------------------------------------------------


 

of the following, in form and substance reasonably satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the secretary or assistant secretary (or other
individual performing similar functions) of (A) all corporate, partnership,
member or other necessary action taken by the Borrower to authorize such
Additional Loan Advance and (B) all corporate, partnership, member or other
necessary action taken by each Guarantor authorizing the guaranty of such
increase in the Additional Loan Advance; (ii) a supplement to this Agreement
executed by the Borrower and any Lender increasing its Commitment or issuing a
new Commitment confirming such increase or new Commitment which supplement may
include such amendments to this Agreement as the Administrative Agent deems
reasonably necessary or appropriate to implement the transactions contemplated
by this Section 2.16., together with the consent of the Guarantors thereto;
(iii) if requested by the Administrative Agent or any Additional Lender, an
opinion of counsel to the Loan Parties, and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent; (iv) if requested by any Additional Lender, a new Note or
replacement Note  executed by the Borrower payable to such Additional Lender in
the amount of (A) its Commitment if it is a new Lender or (B) the sum of the
then Outstanding Amount of its Loan and the amount of its Additional Commitment
if it was theretofore a Lender.  In connection with any Additional Loan Advance
pursuant to this Section 2.16. any Lender increasing or issuing a new Commitment
shall (1) execute any other documents and agreements as the Administrative Agent
may reasonably request and (2) in the case of any Lender that is organized under
the laws of a jurisdiction outside of the United States of America, provide to
the Administrative Agent, its name, address, tax identification number and/or
such other information as shall be necessary for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

·                                          Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

·                                          PAYMENTS, FEES AND OTHER GENERAL
PROVISIONS

 

·                                          Payments.

 

cxlv.                                              Payments by Borrower.  Except
to the extent otherwise provided herein, all payments of principal, interest,
Fees and other amounts to be made by the Borrower under this Agreement, the
Notes or any other Loan Document shall be made in Dollars, in immediately
available funds, without setoff, deduction or counterclaim (excluding Taxes
required to be withheld pursuant to Section 3.10.), to the Administrative Agent
at the Principal Office, not later than 2:00 p.m. on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day). 
Subject to Section 11.5., the Borrower shall, at the time of making each payment
under this Agreement or any other Loan Document, specify to the Administrative
Agent the amounts payable by the Borrower hereunder to which such payment is to
be applied.  Each payment received by the Administrative Agent for the account
of a Lender under this Agreement

 

50

--------------------------------------------------------------------------------


 

or any Note shall be paid to such Lender by wire transfer of immediately
available funds in accordance with the wiring instructions provided by such
Lender to the Administrative Agent from time to time, for the account of such
Lender at the applicable Lending Office of such Lender.  In the event the
Administrative Agent fails to pay such amounts to such Lender on the Business
Day of receipt of such amounts if received by the Administrative Agent by 11:00
a.m. on such day or, if received by the Administrative Agent later than 11:00
a.m., then within one Business Day of receipt of such amounts, the
Administrative Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension.

 

cxlvi.                                           Presumptions Regarding Payments
by Borrower.  Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may (but shall not be
obligated to), in reliance upon such assumption, distribute to the applicable
Lenders the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent on demand that amount so distributed to such Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

·                                          Pro Rata Treatment.

 

Except to the extent otherwise provided herein, including, without limitation,
Sections 5.6. and 13.7.(d): (a)  the Loan under Section 2.1.(a) shall be made
from the Lenders, pro rata according to the amounts of their respective
Commitments; (b) each payment or prepayment of principal of the Loan shall be
made for the account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loan held by them; (c) each payment of interest
on the Loan shall be made for the account of the Lenders, pro rata in accordance
with the amounts of interest on the Loan then due and (d) the making, Conversion
and Continuation of a Loan of a particular Type (other than Conversions provided
for by Sections 5.1.(c) and 5.5.) shall be made pro rata among the Lenders,
according to the Outstanding Amounts of their respective portions of the Loan,
as applicable, and the then current Interest Period for each Lender’s portion of
each such Loan of such Type shall be coterminous.

 

·                                          Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any
portion of the Loan under this Agreement or shall obtain payment on any other
Obligation owing by the Borrower or any other Loan Party through the exercise of
any right of set-off, banker’s lien, counterclaim or similar right or otherwise
or through voluntary prepayments directly to a Lender or other payments made by
or on behalf of the Borrower or any other Loan Party to a Lender

 

51

--------------------------------------------------------------------------------


 

(other than any payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of  this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 11.5., as
applicable, such Lender shall promptly purchase from the other Lenders’
participations in (or, if and to the extent specified by such Lender, direct
interests in) the portion of the Loan made by the other Lenders or other
Obligations owed to such other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such payment (net of any reasonable expenses
which may actually be incurred by such Lender in obtaining or preserving such
benefit) in accordance with the requirements of Section 3.2. or Section 11.5.,
as applicable.  To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.  The Borrower agrees that
any Lender so purchasing a participation (or direct interest) in the Loan or
other Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of the Loan in the amount of
such participation.  Nothing contained herein shall require any Lender to
exercise any such right or shall affect the right of any Lender to exercise and
retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 

·                                          Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

·                                          Fees.

 

cxlvii.                                        Closing Fee.  On the Effective
Date, the Borrower agrees to pay to the Administrative Agent and each Lender all
loan fees as have been agreed to in writing by the Borrower and the
Administrative Agent, Syndication Agent and Arrangers.

 

cxlviii.                                     Administrative and Other Fees.  The
Borrower agrees to pay the administrative and other fees of the Administrative
Agent as provided in the Fee Letter and as may be otherwise agreed to in writing
from time to time by the Borrower and the Administrative Agent.

 

·                                          Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

 

·                                          Usury.

 

In no event shall the amount of interest due or payable on the Loan or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum

 

52

--------------------------------------------------------------------------------


 

shall be credited as a payment of principal, unless the Borrower shall notify
the respective Lender in writing that the Borrower elects to have such excess
sum returned to it forthwith.  It is the express intent of the parties hereto
that the Borrower not pay and the Lenders not receive, directly or indirectly,
in any manner whatsoever, interest in excess of that which may be lawfully paid
by the Borrower under Applicable Law.  The parties hereto hereby agree and
stipulate that the only charge imposed upon the Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.5.(a)(i) and (ii). Notwithstanding the foregoing, the
parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, underwriting fees, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case in connection with the transactions contemplated by this Agreement and
the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money.  All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

 

·                                          Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of the Loan, accrued interest, charges and payments (other than Fees) made
pursuant to this Agreement and the other Loan Documents and quarterly with a
statement of Fees paid pursuant to this Agreement, and such account rendered by
the Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

·                                          Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Requisite Lenders and in Section 13.7.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article XI. or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 13.4. shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting

 

53

--------------------------------------------------------------------------------


 

Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; third, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fourth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)                                  Intentionally Omitted.

 

(d)                                 Intentionally Omitted.

 

(e)                                  Defaulting Lender Cure.  If the Borrower
and the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will cease to be a Defaulting Lender;
provided that, subject to Section 13.21., except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

·                                          Foreign Lenders; Taxes.

 

(a)                                 Applicable Law. For the purposes of this
Section, the term “Applicable Law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

54

--------------------------------------------------------------------------------


 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within thirty (30) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error; provided
that the determinations in such statement are made on a reasonable basis and in
good faith.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower or another Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and the other Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.6. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the

 

55

--------------------------------------------------------------------------------


 

Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal

 

56

--------------------------------------------------------------------------------


 

Revenue Code, (x) a certificate substantially in the form of Exhibit I-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, or IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the

 

57

--------------------------------------------------------------------------------


 

amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of all obligations under
any Loan Document.

 

(j)                                    For purposes of determining withholding
Taxes imposed under FATCA, from and after the Fourth Amendment Effective Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471- 2(b)(2)(i).

 

·                                          BORROWING BASE PROPERTIES

 

·                                          Eligibility of Properties.

 

cxlix.                                           Initial Borrowing Base
Properties.  The Properties identified on Schedule 4.1. shall, on the Amendment
No. 5 Effective Date, be the initial Borrowing Base Properties, and the
Unencumbered Asset Value initially attributable to such Borrowing Base
Properties shall be as

 

58

--------------------------------------------------------------------------------


 

set forth in the Compliance Certificate delivered to the Administrative Agent on
the Amendment No. 5 Effective Date.

 

cl.                                                           Additional
Borrowing Base Properties.  If after the Effective Date the Borrower desires
that any additional Hotel Property be included in the Unencumbered Pool, the
Borrower shall so designate such Hotel Property as a “Borrowing Base Property”
pursuant to any Compliance Certificate from time to time delivered hereunder. 
Upon the Administrative Agent’s receipt of such Compliance Certificate, such
Hotel Property shall be included in the Unencumbered Pool, in which event such
Hotel Property shall thereafter constitute a Borrowing Base Property; provided,
however, that the Operating Property Value of such Hotel Property shall not be
taken into account in determining Unencumbered Asset Value unless and until the
Borrower shall deliver to the Administrative Agent a Compliance Certificate that
includes such Hotel Property in the Unencumbered Pool; provided, further,
however, that in no event shall Properties owned by, or subject to a Qualified
Ground Lease to, any Excluded FelCor Subsidiary be included in the Unencumbered
Pool so long as such FelCor Subsidiary constitutes an Excluded FelCor
Subsidiary.

 

·                                          Intentionally Omitted.

 

·                                          Removal of Properties.

 

The Borrower may, upon not less than five (5) Business Days’ notice to the
Administrative Agent (or such shorter period of time as the Administrative Agent
may agree), request removal of a Hotel Property from the Unencumbered Pool,
subject to the following conditions: (a) no Default or Event of Default shall
have occurred that is continuing (other than a Default or Event of Default that
would be cured by removal of such Hotel Property from the Unencumbered Pool) or
would result therefrom and (b) the Borrower shall have delivered to
Administrative Agent a Compliance Certificate, prepared as of the last day of
the most recent fiscal quarter, evidencing compliance with the covenants set
forth in Section 10.1. as if such Hotel Property had not been included in the
Unencumbered Pool.  Upon Administrative Agent’s confirmation that the conditions
to such removal have been satisfied, the Administrative Agent shall so notify
(not to be unreasonably withheld or delayed more than five (5) Business Days
after request therefor) Borrower and the Lenders in writing specifying the date
of such removal.

 

·                                          YIELD PROTECTION, ETC.

 

·                                          Additional Costs; Capital Adequacy.

 

cli.                                                         Capital Adequacy. 
If any Lender determines that any Regulatory Change affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity ratios or requirements, has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Loans made by, such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy or liquidity), then
from time to time, within thirty (30) days after written demand by such Lender,
the Borrower will pay to such

 

59

--------------------------------------------------------------------------------


 

Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

clii.                                                      Additional Costs.  In
addition to, and not in limitation of the immediately preceding subsection (a),
the Borrower shall promptly pay to the Administrative Agent for the account of a
Lender from time to time such amounts as such Lender may determine to be
necessary to compensate such Lender for any costs incurred by such Lender that
it reasonably determines are attributable to its making or maintaining,
continuing or converting of any Loans or its obligation to make, maintain,
continue or convert any Loans hereunder, any reduction in any amount receivable
by such Lender under this Agreement or any of the other Loan Documents in
respect of any of such Loans or such obligation or the maintenance by such
Lender of capital or liquidity in respect of its Loans or its Commitment (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any Regulatory Change that:

 

(i) except as provided in Section 3.10.(c), changes the basis of taxation of any
amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Commitment (other than
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of “ Excluded Taxes” and “ Connection Income Taxes” pursuant to
Section 3.10.(a));

 

(ii) imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on  Loans is
determined relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder);

 

(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy and liquidity); or

 

(iv) imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.

 

cliii.                                                   Lender’s Suspension of
LIBOR Loans.  Without limiting the effect of the provisions of the immediately
preceding subsections (a) and (b), if by reason of any Regulatory Change, any
Lender either (i) incurs Additional Costs based on or measured by the excess
above a specified level of the amount of a category of deposits or other
liabilities of such Lender that includes deposits by reference to which the
interest rate on LIBOR Loans is determined as provided in this Agreement or a
category of extensions of credit or other assets of such Lender that includes
LIBOR Loans or (ii) becomes subject to restrictions on the amount of such a
category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the

 

60

--------------------------------------------------------------------------------


 

Borrower (with a copy to the Administrative Agent), the obligation of such
Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 5.5. shall apply).

 

cliv.                                                  Intentionally Omitted.

 

clv.                                                     Notification and
Determination of Additional Costs.  Each of the Administrative Agent and each
Lender, as the case may be, agrees to notify the Borrower (and, in the case of a
Lender, to notify the Administrative Agent) of any event occurring after the
Agreement Date entitling the Administrative Agent or such Lender to compensation
under any of the preceding subsections of this Section as promptly as
practicable; provided, however, that the failure of the Administrative Agent or
any Lender to give such notice shall not release the Borrower from any of its
obligations hereunder; provided further, that none of the Administrative Agent
or Lenders shall be entitled to claim any additional cost, reduction in amounts,
loss, tax or other additional amount under this Article V. if such Person fails
to provide such notice to the Borrower within 180 days of the date
Administrative Agent or such Lender becomes aware of the occurrence of the event
giving rise to the additional cost, reduction in amounts, loss, tax or other
additional amount; provided further that, if such occurrence giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
The Administrative Agent and each Lender, as the case may be, agrees to furnish
to the Borrower (and, in the case of a Lender, to the Administrative Agent as
well) a certificate setting forth in reasonable detail the basis and amount of
each request for compensation under this Section, provided, however, that
notwithstanding anything to the contrary in this Section 5.1., in the case of
any Regulatory Change described in clauses (x) or (y) of the definition of
Regulatory Change, it shall be a condition to a Lender’s exercise of its rights,
if any, under this Section 5.1. that such Lender shall generally be exercising
similar rights with respect to borrowers under similar agreements where
available.  Determinations by the Administrative Agent or such Lender, as the
case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error.

 

·                                          Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

clvi.                                                  the Administrative Agent
shall determine (which determination shall be conclusive) that reasonable and
adequate means do not exist for ascertaining LIBOR for such Interest Period;

 

clvii.                                               the Administrative Agent
reasonably determines (which determination shall be conclusive) that quotations
of interest rates for the relevant deposits referred to in the definition of
LIBOR are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBOR Loans as
provided herein; or

 

clviii.                                            the Administrative Agent
reasonably determines (which determination shall be conclusive absent manifest
error) that the relevant rates of interest referred to in the definition of

 

61

--------------------------------------------------------------------------------


 

LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

·                                          Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5. shall be
applicable).

 

·                                          Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

clix.                                                  any payment or prepayment
(whether mandatory or optional) of a LIBOR Loan or Conversion of a LIBOR Loan,
made by such Lender for any reason (including, without limitation, acceleration)
on a date other than the last day of the Interest Period for such Loan; or

 

clx.                                                     any failure by the
Borrower for any reason (including, without limitation, the failure of any of
the applicable conditions precedent specified in Section 6.2.  to be satisfied)
to borrow a LIBOR Loan from such Lender on the date for such borrowing, or to
Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the
requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date; provided, that in no event
shall such compensation include any loss of anticipated profits.  Upon the
Borrower’s request, the Administrative Agent shall provide the Borrower with a
statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.  Any such
statement shall be

 

62

--------------------------------------------------------------------------------


 

conclusive, provided that the determinations in such statement are made on a
reasonable basis and in good faith.

 

·                                          Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2., or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1.,
Section 5.2., or Section 5.3. that gave rise to such Conversion no longer exist:

 

·                  to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

·                  all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c) or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitment Percentages.

 

·                                          Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., (b) any
Lender is a Non-Consenting Lender, (c) any Lender is a Defaulting Lender or
(d) the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c) or 5.3. but the obligation of the Requisite Lenders shall not
have been suspended under such Sections, then the Borrower may either (A) demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Loans and all of its other interests, rights
and obligations under this Agreement and the Loan Documents to an Eligible
Assignee subject to and

 

63

--------------------------------------------------------------------------------


 

in accordance with the provisions of Section 13.6.(b) for a purchase price equal
to (x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Lender under Section 2.3.(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee, or (B) notwithstanding Section 3.2. or
any other provision herein to the contrary requiring the pro rata treatment of
payments to the Lenders, repay the entire Outstanding Amount of all Loans held
by such Affected Lender, together with all accrued interest thereon, whereupon
such Affected Lender shall no longer be a party hereto.  Each of the
Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section and the
Affected Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Assumption, but at no time shall the
Administrative Agent, such Affected Lender or any other Lender be obligated in
any way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 5.1. or 5.4.) with respect to any period up to the date of
replacement.  In the event that a Defaulting Lender does not execute an
Assignment and Assumption pursuant to Section 13.6.(b) within five (5) Business
Days after receipt by such Defaulting Lender of notice under this Section 5.6.
and presentation to such Defaulting Lender of an Assignment and Assumption
evidencing an assignment pursuant to Section 13.6.(b), the Administrative Agent
shall be entitled (but not obligated) to execute such an Assignment and
Assumption on behalf of such Defaulting Lender, and any such Assignment and
Assumption so executed by the Administrative Agent, the Eligible Assignee and
the Borrower shall be effective for purposes of Section 13.6.(b).

 

·                                          Change of Lending Office.

 

Each Lender agrees that it will, in good faith, use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.10., 5.1. or 5.3. to
reduce the liability of the Borrower or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America.

 

·                                          Assumptions Concerning Funding of
LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit

 

64

--------------------------------------------------------------------------------


 

and the foregoing assumption shall be used only for calculation of amounts
payable under this Article.

 

·                                          CONDITIONS PRECEDENT

 

·                                          Initial Conditions Precedent.

 

The obligation of the Lenders to make the Loan is subject to the satisfaction or
waiver of the following conditions precedent:

 

clxi.                                                  The Administrative Agent
shall have received each of the following, in form and substance satisfactory to
the Administrative Agent:

 

·                  counterparts of this Agreement executed by each of the
parties hereto;

 

·                  A Note executed by the Borrower, payable to each Lender that
has requested a Note, and complying with the terms of, Section 2.11.(a);

 

·                  the Guaranty executed by the Parent Guarantor and by each of
the Subsidiary Guarantors identified in Schedule 1.1.;

 

·                  an opinion of Hogan Lovells LLP, counsel to the Borrower and
the other Loan Parties, addressed to the Administrative Agent and the Lenders
and in form and substance reasonably satisfactory to the Administrative Agent;

 

·                  the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership or other comparable
organizational document (if any) of each Loan Party certified as of a date not
earlier than fifteen (15) days prior to the Effective Date by the Secretary of
State of the state of formation of such Loan Party (except that, if any such
document relating to any Subsidiary Guarantor delivered to Administrative Agent
pursuant to the “Original Credit Agreement” (as defined in the Revolving Credit
Agreement) has not been modified or amended and remains in full force and
effect, a certificate of the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Subsidiary Guarantor so stating
may be delivered in lieu of delivery of a current certified copy of such
document);

 

·                  a certificate of good standing (or certificate of similar
meaning) with respect to each Loan Party issued as of a date not earlier than
fifteen (15) days prior to the Effective Date by the Secretary of State of the
state of formation of each such Loan Party and certificates of qualification to
transact business or other comparable certificates issued as of a recent date by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

 

·                  a certificate of incumbency signed by the Secretary or
Assistant Secretary (or other individual performing similar functions) of each
Loan Party with respect to each of the officers of such Loan Party authorized to
execute and deliver the Loan Documents to

 

65

--------------------------------------------------------------------------------


 

which such Loan Party is a party, and in the case of the Borrower, authorized to
execute and deliver on behalf of the Borrower Notices of Borrowing, Notices of
Conversion and Notices of Continuation;

 

·                  copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Loan Party of (A) the
by-laws of such Loan Party, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity (except that, if any such document delivered to Administrative Agent
pursuant to the “Original Credit Agreement” (as defined in the Revolving Credit
Agreement) has not been modified or amended and remains in full force and
effect, a certificate so stating may be delivered in lieu of delivery of another
copy of such document) and (B) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

·                  evidence of the insurance required under Section 8.5.;

 

·                  a certificate of the Borrower and the Parent Guarantor
certifying that the Properties identified in Schedule 4.1 satisfy the
requirements for inclusion in the Unencumbered Pool under this Agreement;

 

·                  a Compliance Certificate calculated as of September 30, 2012;

 

·                  a Disbursement Instruction Agreement effective as of the
Agreement Date;

 

·                  evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including,
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;

 

·                  such other documents and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and

 

clxii.                                               In the good faith and
reasonable judgment of the Administrative Agent:

 

·                  there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

·                  no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the

 

66

--------------------------------------------------------------------------------


 

Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

·                  the Borrower and the other Loan Parties shall have received
all approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any material agreement, document
or instrument to which any Loan Party is a party or by which any of them or
their respective properties is bound; and

 

·                  the Borrower and each other Loan Party shall have provided
all information requested by the Administrative Agent and each Lender in order
to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act.

 

·                                          Additional Conditions Precedent to
Loan.

 

The obligation of the Lenders to make any Loan is subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Loan or would exist immediately after giving
effect thereto, and no violation of the limits described in Section 2.15. would
occur after giving effect thereto; (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and accurate in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall be true and correct in all
respects) on and as of the date of the making of the Loan with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted by the Loan Documents; (c) the
Administrative Agent shall have received a timely Notice of Borrowing; and
(d) there shall not have occurred any event, change, circumstance or other
occurrence that has had a Material Adverse Effect.  Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event).  In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time the Loan is
made that all conditions contained in Sections 6.1. and 6.2. have been
satisfied.

 

·                                          Conditions as Covenants.

 

If the Lenders permit the making of the Loan prior to the satisfaction of all
conditions precedent set forth in Sections 6.1. and 6.2., the Borrower shall
nevertheless cause such condition or conditions to be satisfied within five
(5) Business Days after the date of the making of the Loan.  Unless set forth in
writing to the contrary, the making of the Loan by a Lender on

 

67

--------------------------------------------------------------------------------


 

the Effective Date shall constitute a confirmation by such Lender to the
Administrative Agent and the other Lenders that insofar as such Lender is
concerned the Borrower has satisfied the conditions precedent for the Loan set
forth in Sections 6.1. and 6.2.

 

·                                          REPRESENTATIONS AND WARRANTIES

 

·                                          Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make the Loan, the Parent Guarantor and the Borrower represent
and warrant to the Administrative Agent and each Lender as follows:

 

clxiii.                                            Organization; Power;
Qualification.  Each of the Loan Parties and the other Subsidiaries is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.  None of
the Borrower, any other Loan Party or any other Subsidiary is an EEA Financial
Institution.

 

clxiv.                                           Ownership Structure.  Part I of
Schedule 7.1.(b) is, as of the Fourth Amendment Effective Date, a complete and
correct list of all Subsidiaries of the Parent Guarantor setting forth for each
such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding any Equity Interest in such Subsidiary, (iii) the
nature of the Equity Interests held by each such Subsidiary and (iv) the
percentage of ownership of such Subsidiary represented by such Equity
Interests.  Each of the Borrower and its Subsidiaries owns, free and clear of
all Liens (other than Permitted Liens) and has the unencumbered right to vote,
all outstanding Equity Interests in each Subsidiary which directly or indirectly
owns a Borrowing Base Property (other than any Subsidiary which directly or
indirectly owns the Doubletree Metropolitan in New York City, provided that the
Borrower retains, directly or indirectly, a 95% ownership interest therein). As
of the Fourth Amendment Effective Date, except as disclosed in Schedule
7.1.(b), (A) all of the issued and outstanding capital stock of each Person
identified in Schedule 7.1.(b) as organized as a corporation is validly issued,
fully paid and nonassessable and (B) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any Person identified
in Schedule 7.1.(b).  As of the Fourth Amendment Effective Date, Part II of
Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Parent Guarantor, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Parent Guarantor.  As of the Amendment No. 5
Effective Date, the Subsidiaries identified in Schedule 1.1. constitute all of
the Subsidiary Guarantors and Non-Loan Party BB Property Subsidiaries.

 

68

--------------------------------------------------------------------------------


 

clxv.                                              Authorization of Agreement,
Notes, Loan Documents and Borrowings.  The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder.  The Borrower and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents and the Fee Letter to which it is
a party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby.  The Loan Documents and the Fee
Letter to which the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.

 

clxvi.                                           Compliance of Agreement, Etc.
with Laws.  The execution, delivery and performance of this Agreement, the
Notes, the other Loan Documents to which any Loan Party is a party and the Fee
Letter in accordance with their respective terms and the borrowings and other
extensions of credit hereunder do not and will not, by the passage of time, the
giving of notice, or both:  (i) require any Governmental Approval (other than
any required filing with the SEC, which the Borrower agrees to file in a timely
manner, or filings or recordations required in connection with the perfection of
any Lien on the Collateral in favor of the Administrative Agent) or violate any
Applicable Law (including, without limitation, Environmental Laws) relating to
the Borrower, any other Loan Party or any Non-Loan Party BB Property Subsidiary;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower, any other Loan Party or any Non-Loan
Party BB Property Subsidiary, or any material indenture, agreement or instrument
to which the Borrower, any other Loan Party or any Non-Loan Party BB Property
Subsidiary is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any Property now owned or hereafter acquired by any Loan
Party or any Non-Loan Party BB Property Subsidiary (other than a Permitted
Lien).

 

clxvii.                                        Compliance with Law; Governmental
Approvals.  Each Loan Party and each other Subsidiary is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including, without limitation, Environmental Laws,
Anti-Corruption Laws and Sanctions) relating to it except for noncompliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to result in a Default
or Event of Default or have a Material Adverse Effect.

 

clxviii.                                     Title to Properties; Liens. 
Schedule 7.1.(f) is, as of the Fourth Amendment Effective Date, a complete and
correct listing of all real estate assets of the Loan Parties and the other
Subsidiaries.  Schedule 4.1. attached hereto is, as of the Amendment No. 5
Effective Date, a complete and correct listing of all Borrowing Base Properties
owned by the Loan Parties and Non-Loan Party BB Property Subsidiaries.  Each of
the Loan Parties and all other Subsidiaries have good, marketable and legal
title to, or a valid leasehold interest in, their respective assets (subject to
Permitted Liens and, in the case of Subsidiaries that are not Loan Parties or
Non-Loan Party BB Property Subsidiaries, Liens not prohibited by this
Agreement).  No Borrowing Base

 

69

--------------------------------------------------------------------------------


 

Property or any ownership interest of the Borrower in any Subsidiary that
directly or indirectly owns any Borrowing Base Property is subject to any Lien
other than Permitted Liens.  Unless otherwise waived in accordance with the
terms of this Agreement, each Borrowing Base Property included in the
Unencumbered Pool satisfies all applicable requirements under the definition of
Eligible Property.

 

clxix.                                           Existing Indebtedness. 
Schedule 7.1.(g) is, as of the Fourth Amendment Effective Date, a complete and
correct listing of all Indebtedness (including all Guarantees) for borrowed
money or in respect of Derivative Contracts of each of the Loan Parties and the
other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of the property subject to such Lien.  As of the Fourth Amendment
Effective Date, except as set forth in Schedule 7.1.(g) no monetary default
exists under any such Indebtedness and the Borrower or other Loan Parties or
Subsidiaries have not received notice of any other default under any such
Indebtedness.

 

clxx.                                              Material Contracts.  Schedule
7.1.(h) is, as of the Fourth Amendment Effective Date, a true, correct and
complete listing of all Material Contracts (other than Material Contracts
evidencing Indebtedness identified on Schedule 7.1.(g), if any).  As of the
Fourth Amendment Effective Date, no event or condition which would permit any
party to any such Material Contract to terminate such Material Contract exists.

 

clxxi.                                           Litigation.  Except as set
forth on Schedule 7.1.(i), there are no actions, suits, investigations or
proceedings pending (nor have any actions, suits or proceedings been threatened
in writing) against or in any other way relating adversely to or affecting, any
Loan Party, any other Subsidiary or any of their respective property in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) in any
manner draws into question the validity or enforceability of any Loan Documents
or the Fee Letter.  As of the Fourth Amendment Effective Date, there are no
strikes, slowdowns, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary.

 

clxxii.                                        Taxes.  All federal and state
income and other material tax returns of each Loan Party and each other
Subsidiary required by Applicable Law to be filed have been duly filed, and all
federal and state income and other material taxes, assessments and other
governmental charges or levies upon, each Loan Party and each other Subsidiary
and their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 8.6.  As of the Agreement Date, no Loan Party (or
any of its Subsidiaries) has been notified that any of its United States income
tax returns is under audit.  All charges, accruals and reserves on the books of
the Parent Guarantor and the Subsidiaries in respect of any taxes or other
governmental charges are in accordance with GAAP.

 

clxxiii.                                     Financial Statements.  The Borrower
has furnished to the Administrative Agent copies of the audited consolidated
balance sheet of the Parent Guarantor and its consolidated Subsidiaries for the
fiscal year ended December 31, 2016 and the unaudited consolidated balance sheet
of the Parent Guarantor and its consolidated Subsidiaries for the quarters ended
March 31,

 

70

--------------------------------------------------------------------------------


 

2017 and June 30, 2017, together with (in each case) the related consolidated
statements of operations, shareholders’ equity and cash flow for the fiscal
quarter ended on such date.  Such balance sheet and statements (including in
each case related schedules and notes) are complete and correct in all material
respects and present fairly in all material respects, in accordance with GAAP
consistently applied throughout the applicable periods, the consolidated
financial position of the Parent Guarantor and its consolidated Subsidiaries as
at the date thereof and the results of operations and the cash flow for such
period (subject, in the case of the unaudited statements, to changes resulting
from normal year end audit adjustments and the inclusion in the final audited
statements of footnotes that were not contained in the unaudited statements). 
Neither the Parent Guarantor nor any of its Subsidiaries (other than the FelCor
Subsidiaries) has on the Amendment No. 5 Effective Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the foregoing
financial statements.

 

clxxiv.                                    No Material Adverse Change.  Since
December 31, 2016, there have been no events, changes, circumstances or
occurrences that have had, individually or in the aggregate, a Material Adverse
Effect.  As of the Amendment No. 5 Effective Date and after giving effect to any
incurrence of Indebtedness on such date, each of the Parent Guarantor and the
Borrower is Solvent, and the Parent Guarantor, the Borrower and the other
Subsidiaries (taken as a whole) are Solvent.

 

clxxv.                                       Financial Information for Borrowing
Base Properties.  The financial information delivered by the Borrower pertaining
to each of the Borrowing Base Properties to the Administrative Agent in
accordance with Section 9.4.(d)(ii) fairly presents in a summary form in
accordance with Section 9.4.(d)(ii), and otherwise accurately in all material
respects, the Net Operating Income of each such Borrowing Base Property for the
period then ended.

 

clxxvi.                                    ERISA.  Each member of the ERISA
Group has fulfilled its obligations under the contribution requirements of ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance
with the presently applicable provisions of ERISA and the Internal Revenue Code
with respect to each Plan, in each case, except as could not reasonably be
expected to have a Material Adverse Effect.  No member of the ERISA Group has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA or that could not reasonably
be expected to have a Material Adverse Effect.

 

clxxvii.                                 Absence of Default.  None of the Loan
Parties or the other Subsidiaries is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any case, (i) constitutes a Default or an
Event of Default; or (ii) constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
any Loan Party or any other Subsidiary under

 

71

--------------------------------------------------------------------------------


 

any agreement (other than this Agreement) or judgment, decree or order to which
any such Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect.

 

clxxviii.                                                      Environmental
Laws.  Each of the Loan Parties and the other Subsidiaries:  (i) is in
compliance with all Environmental Laws applicable to its business, operations
and the Properties, (ii) has obtained all Governmental Approvals which are
required under Environmental Laws, and each such Governmental Approval is in
full force and effect, and (iii) is in compliance with all terms and conditions
of such Governmental Approvals, where with respect to each of the immediately
preceding clauses (i) through (iii) the failure to obtain or to comply with
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  Except for any of the following matters that could not
be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect, no Loan Party has any knowledge of, nor has received notice of,
any past present or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties, may: (i) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (ii) cause or contribute to any other potential common law
or legal claim or other liability, or (iii) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law. 
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request,,
investigation, or proceeding pending or, to the knowledge of the Borrower,
threatened, against any Loan Party or any other Subsidiary relating in any way
to Environmental Laws which reasonably could be expected to have, individually
or in the aggregate, a Material Adverse Effect.  None of the Borrowing Base
Properties and, as of the Fourth Amendment Effective Date, none of the other
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. 
To the knowledge of the Borrower, no Hazardous Materials generated at or
transported from any of the Properties is or has been transported to, or
disposed of at, any location that is listed or proposed for listing on the
National Priority List or any analogous state or local priority list, or any
other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such transportation or disposal could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.

 

clxxix.                                                            Investment
Company.  No Loan Party, nor any other Subsidiary is (i) an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other

 

72

--------------------------------------------------------------------------------


 

extensions of credit or to consummate the transactions contemplated by this
Agreement or to perform its obligations under any Loan Document to which it is a
party.

 

clxxx.                                       Margin Stock.  No Loan Party nor
any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

 

clxxxi.                                    Affiliate Transactions.  Except as
permitted by Section 10.8. or as otherwise set forth on Schedule 7.1.(s), no
Loan Party nor any other Subsidiary is a party to or bound by any agreement or
arrangement (whether oral or written) with any Affiliate.

 

clxxxii.                                                         Intellectual
Property.  Each of the Loan Parties and each other Subsidiary owns or has the
right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, service marks, service mark
rights, trade names, trade name rights, trade secrets and copyrights that is
material to the business of the Parent Guarantor and its Subsidiaries, taken as
whole (collectively, “Intellectual Property”), without known conflict with any
patent, license, franchise, trademark, trademark right, service mark, service
mark right, trade secret, trade name, copyright, or other proprietary right of
any other Person, the effect of which conflict could reasonably be expected to
have a Material Adverse Effect.  The Loan Parties have taken all such steps as
they deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property.  No claim has been asserted by any Person
with respect to the use of any such Intellectual Property, or challenging or
questioning the validity or effectiveness of any such Intellectual Property that
could reasonably be expected to have a Material Adverse Effect.

 

clxxxiii.                                                      Business.  As of
the Amendment No. 5 Effective Date, the Loan Parties and the other Subsidiaries
are engaged in the business of the ownership, leasing and operation of lodging
properties, together with other business activities incidental thereto.

 

clxxxiv.                                                     Broker’s Fees. 
Except as set forth in the Fee Letter, no broker’s or finder’s fee, commission
or similar compensation will be payable with respect to the transactions
contemplated hereby.  No other similar fees or commissions will be payable by
any Loan Party for any other services rendered to any Loan Party or any other
Subsidiaries ancillary to the transactions contemplated hereby.

 

clxxxv.                                                        Insurance.  The
Parent Guarantor and the Subsidiaries maintain insurance in compliance with the
provisions of Section 8.5.

 

clxxxvi.                                                     Accuracy and
Completeness of Information.  All written information, reports and data (other
than financial projections, other forward looking statements and information of
a general economic or industry nature) furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, any Loan Party or any other
Subsidiary were, at the time the same were so furnished, complete and correct in
all material respects, or, in the case of financial statements, presented fairly
in all material respects in accordance with GAAP consistently applied throughout
the periods involved in each case, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to

 

73

--------------------------------------------------------------------------------


 

interim statements, to changes resulting from normal year-end audit adjustments
and the inclusion in the final audited statements of footnotes that were not
contained in the interim statements).  All financial projections and other
forward looking statements prepared by or on behalf of any Loan Party or any
Non-Loan Party BB Property Subsidiary that have been or may hereafter be made
available to the Administrative Agent or any Lender were or will be prepared in
good faith based on assumptions believed to be reasonable at the time made, but
with it being understood that such projections and statements are not a
guarantee of future performance, that such future performance may vary
materially from such projections and that no Loan Party makes any representation
that such projections will in fact be realized.  No document furnished or
written statement made to the Administrative Agent or any Lender in connection
with the negotiation, preparation or execution of, or pursuant to, this
Agreement or any of the other Loan Documents contains or will contain any untrue
statement of a fact material to the creditworthiness of any Loan Party or any
other Subsidiary or omits or will omit, when taken with together with all other
information furnished, to state a material fact necessary in order to make the
statements contained therein in light of the circumstances under which they are
or will be made, not misleading.

 

clxxxvii.                                                  Not Plan Assets; No
Prohibited Transactions.  For purposes of ERISA and the Internal Revenue Code,
none of the assets of any Loan Party or any other Subsidiary constitutes “plan
assets”, within the meaning of ERISA and the regulations promulgated thereunder,
of any Plan.  The execution, delivery and performance of the Loan Documents and
the Fee Letter by the Loan Parties, and the borrowing, other credit extensions
and repayment of amounts thereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

clxxxviii.                                               OFAC; Anti-Corruption
Laws and Sanctions.

 

(i)                                     None of (i) the Borrower, any Subsidiary
or, to the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers, employees or affiliates, or (ii) to the knowledge of the
Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from any Loan, (A) is a
Sanctioned Person or currently the subject or target of any Sanctions, (B) has
its assets located in a Sanctioned Country, (C) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons, (D) has
taken any action, directly or indirectly, that would result in a violation by
such Persons of any Anti-Corruption Laws or (E) has violated any applicable
Anti-Money Laundering Law in any material respect. Each of the Borrower and its
Subsidiaries has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower and its Subsidiaries
and their respective directors, officers, employees, agents and Affiliates with
the Anti-Corruption Laws.  Each of the Borrower and its Subsidiaries, and to the
knowledge of the Borrower, each director, officer, employee, agent and Affiliate
of the Borrower and each such Subsidiary, is in compliance with the
Anti-Corruption Laws in all material respects.

 

(ii)                                  No proceeds of any Loan have been used,
directly or indirectly, by the Borrower, any of its Subsidiaries or any of its
or their respective directors, officers, employees and agents (A) in furtherance
of an offer, payment, promise to pay, or

 

74

--------------------------------------------------------------------------------


 

authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

·                                          Survival of Representations and
Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower and Parent Guarantor under
this Agreement.  All representations and warranties made under this Agreement
and the other Loan Documents shall be deemed to be made at and as of the
Agreement Date, the Effective Date, the Fourth Amendment Effective Date, the
date on which any Additional Loan Advance is effectuated pursuant to
Section 2.16., except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall have been true and correct in all
respects)  on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents.  All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loan.

 

·                                          AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent Guarantor and the
Borrower shall comply with the following covenants:

 

·                                          Preservation of Existence and Similar
Matters.

 

Except as otherwise permitted under Section 10.4., the Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, (i) preserve and maintain its respective existence, (ii) preserve and
maintain its rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and (iii) qualify and remain qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except, in the case of clauses (i) (solely with respect to
Subsidiaries other than Loan Parties and Non-Loan Party BB Property
Subsidiaries), (ii) and (iii), where the failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

75

--------------------------------------------------------------------------------


 

·                                          Compliance with Applicable Law.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Applicable Law, including
the obtaining of all Governmental Approvals, the failure with which to comply
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

·                                          Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
Guarantor and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, (a) protect and preserve all of its material properties,
including, but not limited to, all Intellectual Property necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all tangible properties, ordinary wear and tear excepted, and
(b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except in the cases of clauses (a) and (b) where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

·                                          Conduct of Business.

 

The Parent Guarantor and the Borrower shall, and shall cause the other Loan
Parties and each other Subsidiary to, carry on its respective businesses as
described in Section 7.1.(u) and not enter into any line of business not
incidental  and reasonably related thereto.

 

·                                          Insurance.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, maintain insurance on a replacement cost
basis with financially sound and reputable insurance companies (with an
A.M. Best policyholders rating of at least A-IX (with respect to liability) or
A-X (with respect to property damage)) against such risks (including, without
limitation, acts of terrorism) and in such amounts as is customarily maintained
by similar businesses and similar locations or as may be required by Applicable
Law.  The Parent Guarantor and the Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 

·                                          Payment of Taxes and Claims.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, pay and discharge (a) when due all federal
and state income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) by not later than thirty (30) days
past due all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, could
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or

 

76

--------------------------------------------------------------------------------


 

discharge of any such tax, assessment, charge, levy or claim (i) which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP, (ii) to the extent covered by
title insurance or (iii) solely with respect to any such tax, assessment,
charge, levy or claim of an Excluded Subsidiary, to the extent the failure to
pay and discharge any such tax, assessment, charge, levy or claim could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

·                                          Books and Records; Inspections.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities.  The
Parent Guarantor and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, permit representatives of the Administrative Agent
or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Borrower’s
presence if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and, so
long as no Event of Default exists, with reasonable prior notice.  The Parent
Guarantor and the Borrower shall be obligated to reimburse the Administrative
Agent and the Lenders for their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.

 

·                                          Use of Proceeds.

 

(a) The Parent Guarantor and the Borrower will use the proceeds the Loan only
(i) for the payment of redevelopment and development costs incurred in
connection with Properties owned by the Parent Guarantor or any Subsidiary;
(ii) to finance acquisitions not otherwise prohibited under this Agreement;
(iii) to finance capital expenditures, dividends and the repayment of
Indebtedness of the Parent Guarantor and its Subsidiaries; and (iv) to provide
for the general working capital needs of the Parent Guarantor and its
Subsidiaries and for other general corporate purposes of the Parent Guarantor
and its Subsidiaries.  The Parent Guarantor and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, use any part
of such proceeds to purchase or carry, or to reduce or retire or refinance any
credit incurred to purchase or carry, any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock.

 

(b) The Borrower will not request any Loan, and the Borrower shall not use, and
shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of  any Sanctions applicable to any party hereto.

 

77

--------------------------------------------------------------------------------


 

·                                          Environmental Matters.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Environmental Laws the
failure with which to comply could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.  The Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply in all material respects with all
Environmental Laws and all Governmental Approvals, including actions to remove
and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, except where the failure to comply could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  The Parent Guarantor and the Borrower shall, and shall cause
the Loan Parties and the other Subsidiaries to, promptly take all actions
necessary to prevent the imposition of any Liens on any of their Borrowing Base
Properties arising out of or related to any Environmental Laws (other than a
Permitted Environmental Lien).  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

 

·                                          Further Assurances.

 

At the Borrower’s sole cost and expense and upon request of the Administrative
Agent, the Parent Guarantor and the Borrower shall, and shall cause each other
Loan Party to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

 

·                                          Material Contracts.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, duly and punctually perform and comply with
any and all material representations, warranties, covenants and agreements
expressed as binding upon any such Person under any Material Contract, to the
extent that the failure to do so could reasonably be expected to have a Material
Adverse Effect.  The Parent Guarantor and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, do or knowingly permit
to be done anything to impair materially the value of any of the Material
Contracts, to the extent the same could reasonably be expected to have a
Material Adverse Effect.

 

·                                          REIT Status.

 

The Parent Guarantor shall maintain its status as a REIT.

 

·                                          Exchange Listing.

 

The Parent Guarantor shall maintain at least one class of common shares of the
Parent Guarantor having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is subject to price quotations on The NASDAQ
Stock Market’s National Market System.

 

78

--------------------------------------------------------------------------------


 

·                                          Subsidiary Guarantors; Pledges;
Additional Collateral; Further Assurances.

 

(i)                                     Guaranty Requirement.  Prior to the
Investment Grade Release or during any Collateral Period, to the extent
necessary to satisfy the Guaranty Requirement, the Borrower shall cause each
Eligible Subsidiary that is not already a Guarantor to become a Guarantor and
deliver or cause to be delivered to the Administrative Agent the applicable
Subsidiary Guaranty and Pledge Documents on or prior to the earlier of the
following dates (or such later date as the Administrative Agent may agree):

 

(i)                                     the Collateral Trigger Date; and

 

(ii)                                  not later than the thirtieth (30th) day
following the delivery of a Compliance Certificate pursuant to Section 9.3.

 

As used herein, “Guaranty Requirement” shall mean the requirement that, as of
the end of any fiscal quarter occurring (x) prior to the Investment Grade
Release or (y) during any Collateral Period, after giving pro forma effect to
any Eligible Subsidiary that shall become a Subsidiary Guarantor following such
fiscal quarter within the applicable time period provided in this
Section 8.14.(a), Unencumbered Asset Value attributable to Borrowing Base
Properties directly owned in fee simple by, or subject to a Qualified Ground
Lease to, the Borrower and the Guarantors shall not be less than 90% of the
total Unencumbered Asset Value as of the last day of such fiscal quarter.

 

(j)                        Unsecured Indebtedness Subsidiaries as Guarantors.

 

(i)                                     Unsecured Indebtedness Subsidiary
Guarantee Requirement.  In addition to, and without limiting the requirements in
Section 8.14.(a), not later than the date on which any Subsidiary of the Parent
Guarantor becomes an Unsecured Indebtedness Subsidiary (or such later date as
the Administrative Agent shall reasonably determine), the Parent Guarantor and
the Borrower shall cause such Unsecured Indebtedness Subsidiary to become a
Guarantor and deliver or cause to be delivered to the Administrative Agent the
applicable Subsidiary Guaranty and Pledge Documents.

 

(ii)                                  Release of Unsecured Indebtedness
Subsidiary Guarantors.  The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall promptly release, an Unsecured Indebtedness
Subsidiary from the Guaranty, if: (i) such Subsidiary has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Subsidiary
or an Unsecured Indebtedness Subsidiary; (ii) such Subsidiary Guarantor is not
otherwise required to be a party to the Guaranty under this Section 8.14.;
(iii) no Default or Event of Default shall then be in existence or would occur
as a result of such release, including, without limitation, a Default or Event
of Default resulting from a violation of any of the covenants contained in
Section 10.1.; and (iv) the Administrative Agent shall have received such
written request at least ten (10) Business Days (or such shorter period as may
be acceptable to the Administrative Agent) prior to the requested date of
release.  Delivery by the Borrower to the Administrative Agent of any such
request shall

 

79

--------------------------------------------------------------------------------


 

constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.  The Administrative Agent agrees to furnish to the Borrower,
promptly after the Borrower’s request and at the Borrower’s sole cost and
expense, any release, termination, or other agreement or document as is
reasonably satisfactory to the Administrative Agent and necessary or advisable
to evidence the foregoing release as may be reasonably requested by the
Borrower.

 

(k)                                 Collateral Period Pledge Requirement. 
During any Collateral Period, on or prior to the times specified below (or such
later date as the Administrative Agent shall reasonably determine), the Borrower
will cause all of the issued and outstanding Equity Interests (other than any
Excluded Pledged Collateral) of each Pledged Subsidiary (collectively, the
“Collateral”), to be subject to a first priority, perfected Lien (subject to
Liens permitted pursuant to Section 10.2.) in favor of the Administrative Agent
to secure the Guaranteed Obligations and obligations under the Pari Passu Debt
in accordance with the terms and conditions of the Collateral Documents or such
other pledge and security documents as the Administrative Agent shall reasonably
request and to deliver or cause to be delivered to the Administrative Agent the
applicable Subsidiary Guaranty and Pledge Documents:

 

(i)                                     the Collateral Trigger Date; and

 

(ii)                                  within thirty (30) days following the
occurrence of any date any Pledged Subsidiary shall be required during the
Collateral Period to become a Guarantor pursuant to Section 8.14.(a) or (b).

 

(l)                         Further Assurances.  During a Collateral Period, and
without limiting the foregoing, the Parent Guarantor and the Borrower will, and
will cause each Loan Party that owns any Collateral to, execute and deliver, or
cause to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements), which may
be required by Applicable Law and which the Administrative Agent may, from time
to time during a Collateral Period, reasonably request to carry out the terms
and conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Borrower; provided, however,
that no Pledged Subsidiary shall be permitted to certificate its Equity
Interests or make an election under Article 8 of the UCC unless such
certificates are promptly delivered to the Administrative Agent, together with
an endorsement in blank.

 

clxxxix.                                                     Release of
Subsidiary Guarantors and Collateral Prior to Investment Grade Release or During
Collateral Period.  Without limiting the release provisions in Section 8.14.(b),
the Borrower may request in writing that the Administrative Agent release, and
upon receipt of such request the Administrative Agent shall promptly release,
(x) a Subsidiary Guarantor from the Guaranty and (y) the Equity Interests in any
Pledged Subsidiary from the Pledge Agreement, so long as: (i) (a) in the case of
the release of any Subsidiary Guarantor from the Guaranty, such Subsidiary
Guarantor (1) meets, or will meet simultaneously with such release, all of the
provisions of the definition of the term “Excluded Subsidiary”, (2) has ceased
to be, or

 

80

--------------------------------------------------------------------------------


 

simultaneously with such release will cease to be, a Subsidiary, an Unsecured
Indebtedness Subsidiary or an Eligible Subsidiary or (3) has ceased to, or
simultaneously with such release will cease to, own or lease a Borrowing Base
Property or be the direct or indirect owner of the Equity Interests in a
Subsidiary that owns or leases a Borrowing Base Property and, after giving
effect to such release pursuant to this clause (3), the aggregate assets
(including any Equity Interests in any direct or indirect Subsidiary) of all
Subsidiary Guarantors released pursuant to this Section 8.14.(e)(i)(a)(3) and
Section 8.14.(e)(i)(b)(1)(B) (other than Excluded Subsidiaries or any other
Subsidiary that simultaneously with such release ceased to be a Subsidiary of
the Borrower) shall have a Fair Market Value of not more than $5,000,000 during
the term of this Agreement; and (b) in the case of the release of Equity
Interests in any Pledged Subsidiary from the Pledge Agreement, such Pledged
Subsidiary (1) that is a Non-Loan Party BB Property Subsidiary (A) meets, or
will meet simultaneously with such release, all of the provisions of the
definition of the term “Excluded Subsidiary”, or (B) has ceased to, or
simultaneously with such release will cease to, be a Subsidiary or own or lease
a Borrowing Base Property or be the direct or indirect owner of the Equity
Interests in a Subsidiary that owns or leases a Borrowing Base Property and,
after giving effect to such release pursuant to this clause (B), the aggregate
assets (including any Equity Interests in any direct or indirect Subsidiary) of
all Subsidiary Guarantors released pursuant to this
Section 8.14.(e)(i)(b)(1)(B) and Section 8.14.(e)(i)(a)(3) (other than Excluded
Subsidiaries or any other Subsidiary that simultaneously with such release
ceased to be a Subsidiary of the Borrower) shall have a Fair Market Value of not
more than $5,000,000 during the term of this Agreement, (2) has ceased to be, or
simultaneously with such release will cease to be, a Subsidiary Guarantor or
(3) the Equity Interests in such Pledged Subsidiary meets, or will meet
simultaneously with its release from the Pledge Agreement, the definition of the
term “Excluded Pledged Collateral”; (ii) such Subsidiary Guarantor or Pledged
Subsidiary is not otherwise required to be a party to the Guaranty under
Section 8.14. or have its Equity Interests pledged pursuant to the Pledge
Agreement under Section 8.14.; (iii) no Default or Event of Default shall then
be in existence or would occur as a result of such release, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1.; and (iv) the Administrative Agent
shall have received such written request at least ten (10) Business Days (or
such shorter period as may be acceptable to the Administrative Agent) prior to
the requested date of release.  Delivery by the Borrower to the Administrative
Agent of any such request shall constitute a representation by the Borrower that
the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.  The Administrative Agent
agrees to furnish to the Borrower, promptly after the Borrower’s request and at
the Borrower’s sole cost and expense, any release, termination, or other
agreement or document evidencing the foregoing release as may be reasonably
requested by the Borrower.

 

·                                          Investment Grade Release; Collateral
Release Upon Termination of Collateral Period.

 

cxc.                                                  Obligation to Release. 
(i) If at any time the Investment Grade Ratings Criteria is satisfied and a
Collateral Period is not then in effect (a release under this
Section 8.15.(a) effected pursuant to this clause (i), the “Investment Grade
Release”) or (ii) on or after any Collateral Release Date and no subsequent
Collateral Trigger Date has occurred (a release under this
Section 8.15.(a) effected pursuant to this clause (ii), a “Collateral Release”),
and, in

 

81

--------------------------------------------------------------------------------


 

each case, so long as no Default or Event of Default is then continuing, the
Administrative Agent shall, subject to the satisfaction of the requirements of
Section 8.15.(b), promptly release all of (A) with respect to a Collateral
Release, the Liens granted to the Administrative Agent pursuant to the
requirements of Section 8.14. and the Collateral Documents and (B) the
Subsidiary Guarantors (other than any Unsecured Indebtedness Subsidiary (except
an Unsecured Indebtedness Subsidiary that solely has obligations under the Loan
Documents and any Unsecured Indebtedness in respect of which such Subsidiary
Guarantor shall be released as a borrower or guarantor or other obligor
substantially concurrently with the release hereunder)) from their obligations
under the Guaranty.  Upon the release of any Person and/or any Collateral
pursuant to this Section 8.15., the Administrative Agent shall (to the extent
applicable) deliver to the Borrower, upon the Borrower’s request and at the
Borrower’s expense, such documentation as may be reasonably satisfactory to the
Administrative Agent and otherwise necessary or advisable to evidence the
release of such Person and/or such Collateral from its obligations under the
Loan Documents.

 

cxci.                                               Release Request and
Certificate.  The Borrower shall have delivered to the Administrative Agent, on
or prior to the date that is ten (10) Business Days (or such shorter period of
time as agreed to by the Administrative Agent) before the date on which a
Release is to be effected, written notice that it is requesting a Release, which
notice shall identify the Subsidiary Guarantors and, in the case of a Collateral
Release, the Collateral to be released and the proposed effective date for such
Release, together with a certificate signed by a Responsible Officer of the
Parent Guarantor (such certificate, a “Release Certificate”), certifying that:

 

·                  in the case of an Investment Grade Release, the Investment
Grade Ratings Criteria have been satisfied;

 

·                  in the case of a Collateral Release, the Leverage Ratio is
less than or equal to 6.50 to 1.00 as of the end of the two most recently
completed consecutive fiscal quarter periods and as reflected on the most
recently delivered Compliance Certificate delivered pursuant to Section 9.3.;

 

·                  no Subsidiary Guarantor to be released is an Unsecured
Indebtedness Subsidiary (except an Unsecured Indebtedness Subsidiary that solely
has obligations under the Loan Documents and any Unsecured Indebtedness in
respect of which such Subsidiary Guarantor shall be released as a borrower or
guarantor or other obligor substantially concurrently with the release
hereunder); and

 

·                  in the case of a Collateral Release, the Collateral shall be
released under any Pari Passu Debt substantially contemporaneously with such
Collateral Release; and

 

at the time of the delivery of notice requesting such release, on the proposed
effective date of such Release and immediately before and immediately after
giving effect to such Release, (x) no Default or Event of Default has occurred
and is continuing or would result therefrom and (y) the representations and
warranties contained in Article VII. and in the other Loan Documents are true
and correct in all material respects (unless such representation and warranty is
qualified by materiality, in which event such representation and warranty shall
be true and correct in all

 

82

--------------------------------------------------------------------------------


 

respects) on and as of the effective date of such Release with the same force
and effect as if made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted under the Loan Documents, and except
that for purposes of this Section 8.15., the representations and warranties
contained in subsection (k) of Section 7.1. shall be deemed to refer to the most
recent statements furnished pursuant to Sections 9.1. and 9.2.

 

·                                          Compliance with Anti-Corruption Laws
and Sanctions.

 

The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

·                                          INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7.,  the Parent Guarantor and the
Borrower shall furnish to the Administrative Agent for distribution to each of
the Lenders:

 

·                                          Quarterly Financial Statements.

 

Not later than five (5) days following the Parent Guarantor’s filing of its
Form 10-Q with the SEC for each of the first, second and third fiscal quarters
of the Parent Guarantor and in any event within forty-five (45) days after the
closing of each such quarter, the unaudited consolidated balance sheet of the
Parent Guarantor and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of operations, stockholders’ equity
and cash flows of the Parent Guarantor and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or chief executive officer of the
Parent Guarantor, in his or her opinion, to present fairly in all material
respects, in accordance with GAAP, the consolidated financial position of the
Parent Guarantor and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments and the
inclusion in the final year-end statements of footnotes that were not contained
in the quarterly financial statements).

 

·                                          Year End Statements.

 

Not later than five (5) days following the filing of the Parent Guarantor’s
Form 10-K for each fiscal year of the Parent Guarantor and in any event within
ninety (90) days after the end of each fiscal year of the Parent Guarantor,
commencing with the fiscal year ending December 31, 2016, the audited
consolidated balance sheet of the Parent Guarantor and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
operations, stockholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries for such fiscal

 

83

--------------------------------------------------------------------------------


 

year, setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be certified by (a) the chief financial
officer or chief executive officer of the Parent Guarantor, in his or her
opinion, to present fairly in all material respects, in accordance with GAAP,
the financial position of the Parent Guarantor and its Subsidiaries as at the
date thereof and the result of operations for such period and
(b) PricewaterhouseCoopers LLP or any other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, whose certificate shall be unqualified.

 

·                                          Compliance Certificate.

 

Commencing with the financial statements for the quarter ending March 31, 2016,
at the time the financial statements are furnished pursuant to the preceding
Sections 9.1. and 9.2., a certificate substantially in the form of Exhibit H (a
“Compliance Certificate”) executed on behalf of the Parent Guarantor by the
chief executive officer or chief financial officer of the Parent Guarantor
(a) setting forth as of the end of such quarterly accounting period or fiscal
year, as the case may be, the calculations required to establish whether the
Borrower was in compliance with the covenants contained in Section 10.1.; and
(b) stating that, to the best of his or her knowledge, information or belief,
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure.

 

·                                          Other Information.

 

cxcii.                                            Promptly upon receipt thereof,
copies of all management reports, if any, submitted to the Parent Guarantor or
its Board of Trustees by its independent public accountants;

 

cxciii.                                         Within five (5) Business Days of
the filing thereof, copies of all registration statements (excluding the
exhibits thereto and any registration statements on Form S-8 or its equivalent),
reports on Forms 10 K, 10 Q and 8 K (or their equivalents) and all other
periodic reports relating to material business developments which any Loan Party
or any other Subsidiary shall file with the SEC (or any Governmental Authority
substituted therefor) or any national securities exchange;

 

cxciv.                                        Promptly upon the mailing thereof
to the shareholders of the Parent Guarantor generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Parent Guarantor,
the Borrower, any Subsidiary or any other Loan Party;

 

cxcv.                                           Concurrently with the delivery
of the quarterly and annual financial statements provided for in Sections 9.1.
and 9.2., financial information (i) for all Hotel Properties on a consolidated
basis and (ii) for all Borrowing Base Properties on an individual and
consolidated basis, for the preceding calendar quarter (and for (x) each month
in such quarter and (y) the period of four (4) consecutive quarters ending with
such quarter), in each case setting forth in summary form (and excluding any
underlying calculations used to determine any of the following) the amounts of
the Gross Operating Revenues, Gross Operating Expenses, NOI, FF&E Reserves, and
Adjusted NOI, along with the average daily rate, occupancy levels and

 

84

--------------------------------------------------------------------------------


 

revenue per available room, certified as true, correct and complete by a senior
officer of the Borrower or Parent Guarantor.

 

cxcvi.                                        Promptly upon the delivery thereof
to the holders of the Existing FelCor Bonds, copies of all financial reports
prepared with respect to the FelCor Subsidiaries so delivered;

 

cxcvii.                                     No later than sixty (60) days after
the beginning of each fiscal year of the Parent Guarantor, projected balance
sheets, operating statements, profit and loss projections, sources and uses of
cash statement and statements of EBITDA and Funds From Operations, for the
Parent Guarantor and its Subsidiaries on a consolidated basis for such fiscal
year, all itemized in reasonable detail in substantially similar form to the
projections delivered prior to the Agreement Date or in such other form as may
be reasonably approved by the Administrative Agent.  The foregoing shall be
accompanied by pro forma calculations, together with detailed assumptions,
required to establish whether or not the Parent Guarantor, and when appropriate
its consolidated Subsidiaries (as applicable), will be in compliance with the
covenants contained in Sections 10.1. at the end of each fiscal quarter of such
fiscal year;

 

cxcviii.                                  No later than sixty (60) days after
the beginning of each fiscal year of the Parent Guarantor, the annual operating
budget in summary form for each Borrowing Base Property;

 

cxcix.                                        If and when any member of the
ERISA Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or controller of
the Parent Guarantor setting forth details as to such occurrence and action, if
any, which the Parent Guarantor or applicable member of the ERISA Group is
required or proposes to take, that, in the case of clauses (i) through (vii),
could reasonably be expected to (x) have a Material Adverse Effect or (y) result
in an Event of Default pursuant to Section 11.1.(j);

 

cc.                                                         To the extent any
Loan Party or any other Subsidiary is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, the any

 

85

--------------------------------------------------------------------------------


 

Loan Party or any other Subsidiary of the Parent Guarantor or the Borrower or
any of their respective properties, assets or businesses which could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, and prompt notice of the receipt of notice that any United States income
tax returns of any Loan Party or any other Subsidiary are being audited;

 

cci.                                                      At the time of
delivery of each Compliance Certificate (but without limitation of the
provisions of Section 10.7.), a copy of any amendment to the articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Parent Guarantor or the Borrower that was
effective on or before the last day of the prior fiscal quarter (unless
previously delivered to the Administrative Agent);

 

ccii.                                                   Prompt notice of (i) any
event or circumstance which has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (ii) any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy or
casualty that has a  material effect on the operations of any Borrowing Base
Property;

 

cciii.                                                Prompt notice upon any
Responsible Officer of the Borrower or Parent Guarantor having knowledge of the
occurrence of (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute a default or event of default by any Loan Party or
any other Subsidiary under any Material Contract to which any such Person is a
party or by which any such Person or any of its respective properties may be
bound if the same has had or could be reasonably expected to have a Material
Adverse Effect;

 

cciv.                                               Prompt notice of any order,
judgment or decree in excess of $5,000,000 having been entered against any Loan
Party or other Subsidiary or any of their properties or assets;

 

ccv.                                                  Any notification of a
violation of any law or regulation or any inquiry shall have been received by
any Loan Party or any other Subsidiary from any Governmental Authority, in each
case, that could reasonably be expected to have a Material Adverse Effect;

 

ccvi.                                               Promptly upon the request of
the Administrative Agent, evidence of the Borrower’s calculation of the
Ownership Share with respect to a Subsidiary or an Unconsolidated Affiliate,
such evidence to be in form and detail reasonably satisfactory to the
Administrative Agent;

 

ccvii.                                            Promptly, upon each request,
information identifying the Parent Guarantor and the Borrower as a Lender may
request in order to comply with applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act;

 

ccviii.                                         Promptly, and in any event
within three (3) Business Days after a Responsible Officer of the Borrower
obtains knowledge thereof, written notice of the occurrence of any of the
following: (i) the Parent Guarantor, the Borrower, any Loan Party or any other
Subsidiary shall receive notice that any violation of or noncompliance with any
Environmental Law has or may have been committed or is threatened; (ii) the
Parent Guarantor, the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any administrative or judicial complaint, order or petition
has been filed or other proceeding has been initiated, or is about to be filed
or initiated

 

86

--------------------------------------------------------------------------------


 

against any such Person alleging any violation of or noncompliance with any
Environmental Law or requiring any such Person to take any action in connection
with the release or threatened release of Hazardous Materials; (iii) the Parent
Guarantor, the Borrower, any Loan Party or any other Subsidiary shall receive
any notice from a Governmental Authority or private party alleging that any such
Person may be liable or responsible for any costs associated with a response to,
or remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Parent Guarantor, the
Borrower, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of an environmental claim, except in the case of each of clauses (i),
(ii), (iii) and (iv), where such notice(s), whether individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

 

ccix.                                              Promptly upon the request of
the Administrative Agent, the Derivatives Termination Value in respect of any
Specified Derivatives Contract from time to time outstanding; and

 

ccx.                                                  From time to time and
promptly upon each request, such data, certificates, reports, statements,
documents or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent Guarantor, the Borrower, any other Loan Party or any other Subsidiary
as the Administrative Agent or any Lender may reasonably request (subject to
limitations, if any, imposed under confidentiality requirements and agreements
to which the Parent Guarantor or one of its Subsidiaries is subject).

 

·                                          Electronic Delivery of Certain
Information.

 

ccxi.                                               Documents required to be
delivered pursuant to the Loan Documents shall be delivered by electronic
communication and delivery, including, the Internet, e-mail or intranet websites
to which the Administrative Agent and each Lender have access (including a
commercial, third-party website such as www.Edgar.com <http://www.Edgar.com> or
a website sponsored or hosted by the Administrative Agent or the Borrower)
provided that (A) the foregoing shall not apply to notices to any Lender
pursuant to Article II. and (B) such Lender has not notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically shall
be deemed to have been delivered on the date on which the Administrative Agent
or Borrower posts such documents or the documents become available on a
commercial website and the Borrower notifies the Administrative Agent of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours, said
posting date and time shall be deemed to have commenced as of  9:00 a.m. on the
opening of business on the next Business Day.  Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the certificate required by Section 9.3. to the Administrative
Agent.  Except for the certificates required by Section 9.3., the Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the

 

87

--------------------------------------------------------------------------------


 

Borrower with any such request for delivery.  Each Lender shall be solely
responsible for requesting delivery to it of paper copies and maintaining its
paper or electronic documents.

 

ccxii.                                            Documents required to be
delivered pursuant to Article II. may be delivered electronically to a website
provided for such purpose by the Administrative Agent pursuant to the procedures
provided to the Borrower by the Administrative Agent.

 

·                                          Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Upon the request of the Administrative Agent, the Borrower
shall designate documents delivered by or on behalf of the Borrower to the
Administrative Agent pursuant to the Loan Documents (collectively, “Information
Materials”) as containing only information  that is either available to the
public or not material with respect to the Borrower and its Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information”.  Notwithstanding the foregoing, each
“public-side” Lender (i.e., any Lender that does not wish to receive material
non-public information with respect to the Parent Guarantor or its securities)
shall designate to the Administrative Agent one or more persons who are entitled
to receive and view Information Materials containing material non-public
information to the same extent as Lenders that are not “public-side” Lenders.

 

·                                          Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time to time request, and the Borrower shall,
and shall cause the other Loan Parties, to provide, promptly upon any such
request, to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law.  An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

·                                          NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent Guarantor and the
Borrower shall comply with the following covenants:

 

·                                          Financial Covenants.

 

ccxiii.                                         Leverage Ratio.  The Parent
Guarantor and the Borrower shall not permit the Leverage Ratio to exceed 7.00 to
1.00.

 

88

--------------------------------------------------------------------------------


 

ccxiv.                                        Ratio of Adjusted EBITDA to Fixed
Charges.  The Parent Guarantor and the Borrower shall not permit the ratio of
Adjusted EBITDA of the Parent Guarantor and its Subsidiaries on a consolidated
basis for any period of four (4) fiscal quarters to Fixed Charges of the Parent
Guarantor and its Subsidiaries on a consolidated basis for such period to be
less than 1.50 to 1.00.

 

ccxv.                                           Ratio of Secured Indebtedness to
Total Asset Value.  The Parent Guarantor and the Borrower shall not permit the
ratio of (i) the sum of (A) Secured Indebtedness of the Parent Guarantor and its
Subsidiaries on a consolidated basis plus (B) Unsecured Indebtedness of the
Excluded FelCor Subsidiaries to (ii) Total Asset Value to exceed 45.0%.

 

ccxvi.                                        Maximum Secured Recourse
Indebtedness.  The Parent Guarantor and the Borrower shall not permit the ratio
of Secured Recourse Indebtedness of the Parent Guarantor and its Subsidiaries
(other than the Existing Secured FelCor Bonds) on a consolidated basis to Total
Asset Value to exceed 10%.

 

ccxvii.                                     Maximum Unencumbered Leverage
Ratio.  The Parent Guarantor and the Borrower shall not permit the ratio of
(i) (x) Unsecured Indebtedness of the Parent Guarantor and its Subsidiaries
(other than the Excluded FelCor Subsidiaries) on a consolidated basis minus
(y) Unrestricted Cash and Cash Equivalents of the Parent Guarantor and its
Subsidiaries (other than the Excluded FelCor Subsidiaries) in excess of
$25,000,000, to (ii) Unencumbered Asset Value to exceed 60%.  For the avoidance
of doubt, Unencumbered Asset Value does not include any value attributable to
properties held by the Excluded FelCor Subsidiaries.

 

ccxviii.                                  Ratio of Unencumbered Adjusted NOI to
Unsecured Interest Expense.  The Parent Guarantor and the Borrower shall not
permit the ratio of (i) Unencumbered Adjusted NOI for any period of four
(4) fiscal quarters to (ii) Unsecured Interest Expense of the Parent Guarantor
and its Subsidiaries (other than the Excluded FelCor Subsidiaries) on a
consolidated basis for such period to be less than 2.00 to 1.00.  For the
avoidance of doubt, Unencumbered Adjusted NOI does not include any income
attributable to properties held by the Excluded FelCor Subsidiaries.

 

ccxix.                                        Minimum Tangible Net Worth.  The
Parent Guarantor and the Borrower shall not permit Tangible Net Worth at any
time to be less than (i) $2,795,835,000, plus (ii) 75.0% of the Net Proceeds of
all Equity Issuances (other than pursuant to the FelCor Acquisition) effected at
any time after June 30, 2017 by the Parent Guarantor or any of its Subsidiaries
to any Person other than the Parent Guarantor or any of its Subsidiaries (other
than Net Proceeds received within the period commencing sixty (60) days prior
to, and ending sixty (60) days after, the redemption, retirement or repurchase
of Equity Interests in the Parent Guarantor or the repayment of Indebtedness, in
each case to the extent permitted under this Agreement, up to the amount paid by
the Parent Guarantor in connection with such redemption, retirement or
repurchase or repayment, where, for the avoidance of doubt, the net effect is
that the Parent Guarantor shall not have increased Tangible Net Worth as a
result of any such proceeds).

 

ccxx.                                           Dividend Payout/Distribution. 
The Parent Guarantor and its Subsidiaries will not declare or make any
distributions or other Restricted Payments except that, so long as no Default or
Event of Default would result therefrom, (a) the Borrower may pay cash dividends
or

 

89

--------------------------------------------------------------------------------


 

distributions to the Parent Guarantor and other holders of partnership interests
in the Borrower with respect to any period of four (4) fiscal quarters to the
extent necessary for the Parent Guarantor to distribute, and the Parent
Guarantor may so distribute, cash dividends or distributions to its shareholders
in an aggregate amount not to exceed the greatest of (i) 95% of Adjusted Funds
From Operations, (ii) the amount required for the Parent Guarantor to maintain
its status as a REIT (including the right to distribute 100% of net capital
gain) under Sections 856 through 860 of the Internal Revenue Code, and (iii) the
amount necessary for the Parent Guarantor to avoid income or excise tax under
the Internal Revenue Code, (b) the Borrower or any other Subsidiary of the
Parent Guarantor may make purchases of Equity Interests in any Subsidiary or
Unconsolidated Affiliate of the Parent Guarantor or of any of its Subsidiaries
that are held by any other Person, (c) Subsidiaries (other than the Borrower)
may make Restricted Payments to any Person owning Equity Interests in such
Subsidiary, (d) the Borrower may redeem for cash limited partnership interests
in the Borrower and (e) the Parent Guarantor may from time to time purchase
shares of its common and preferred stock for a purchase price not to exceed
$300,000,000 in the aggregate for all such purchases after the Amendment No. 5
Effective Date, and the Borrower may make cash distributions to Parent Guarantor
to the extent necessary to enable Parent Guarantor to make such purchases of its
common and preferred stock.  If a Default or Event of Default exists, the
Borrower may pay cash dividends or distributions to the Parent Guarantor and
other holders of partnership interests in the Borrower with respect to any
fiscal year ending during the term of this Agreement to the extent necessary for
the Parent Guarantor to distribute, and the Parent Guarantor may so distribute,
cash dividends and distributions to its shareholders in an aggregate amount not
to exceed the greater of (x) the minimum amount required for the Parent
Guarantor to maintain its status as a real estate investment trust under
Sections 856 through 860 of the Internal Revenue Code, or (y) the amount
necessary to avoid income or excise tax under the Internal Revenue Code;
provided that if a Default or Event of Default with respect to Section 11.1.(a),
(e) or (f) exists, or if the Obligations have been accelerated, the Parent
Guarantor and the Borrower may not make any Restricted Payments.  Subsidiaries
(other than the Borrower) may make Restricted Payments to the Borrower, the
Guarantors and Non-Loan Party BB Property Subsidiaries at any time and
Subsidiaries that are not Loan Parties or Non-Loan Party BB Property
Subsidiaries may make Restricted Payments to any other Subsidiaries.  Subject to
the two immediately preceding sentences, during a Prepayment Period, cash
dividends or distributions shall be limited to those set forth in the preceding
clauses (a), (c) and (d); provided that cash dividends and distributions
pursuant to the preceding clause (d) during a Prepayment Period (1) shall not be
made in respect of greater than 350,000 limited partnership units of the
Borrower and (2) shall not exceed $15,000,000 in the aggregate.

 

90

--------------------------------------------------------------------------------


 

ccxxi.                                        Testing of Financial Covenants. 
The financial covenants set forth in this Section 10.1. shall apply at all times
but, unless otherwise expressly required pursuant to this Agreement and the
other Loan Documents, the Parent Guarantor and the Borrower shall in any event
only be obligated to report its compliance therewith at the end of each fiscal
quarter or fiscal year, as applicable, as provided in Section 9.3.

 

·                                          Restrictions on Liens, Negative
Pledges, Investments and Indebtedness.

 

ccxxii.                                     The Parent Guarantor and the
Borrower shall not, and shall not permit any other Loan Party or any Subsidiary
of any Loan Party to, (i) create, assume, incur, permit or suffer to exist any
Lien on any Borrowing Base Property or any direct or indirect ownership interest
of the Borrower in any Person owning any Borrowing Base Property, now owned or
hereafter acquired, except for Permitted Liens or (ii) permit any Borrowing Base
Property or any direct or indirect ownership interest of the Borrower or in any
Person owning a Borrowing Base Property, to be subject to a Negative Pledge.

 

ccxxiii.                                  The Parent Guarantor and the Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary of
any Loan Party (other than the Excluded FelCor Subsidiaries) to, make an
Investment in any Excluded FelCor Subsidiary, unless the Borrower and its
Subsidiaries are in compliance with the financial covenants set forth in
Section 10.1. on a pro forma basis after giving effect to such Investment.

 

ccxxiv.                                 The Parent Guarantor and the Borrower
shall not permit any Excluded FelCor Subsidiary to create, incur, assume or
permit to exist Borrowed Money Recourse Debt other than (i) the Existing FelCor
Bonds (but not any extensions, renewals, refinancings or replacements thereof),
(ii) existing construction loans (but not any extensions, renewals, refinancings
or replacements thereof where the resulting Indebtedness constitutes Borrowed
Money Recourse Debt unless resulting solely from the exercise of the one-year
extension options existing under and pursuant to the terms of the Knickerbocker
Loan Agreements as in effect on the Amendment No. 5 Effective Date; provided
that in no event shall any such exercise of such extension options increase the
amount of Indebtedness outstanding thereunder), and (iii) guarantees of the
foregoing clauses (i) and (ii).

 

·                                          Restrictions on Intercompany
Transfers.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Non-Loan Party BB Property Subsidiary to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary (other than an Excluded
Subsidiary) to:  (a) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary; (b) pay any Indebtedness owed to the Parent Guarantor, the
Borrower or any other Subsidiary; (c) make loans or advances to the Parent
Guarantor, the Borrower or any other Subsidiary; or (d) transfer any of its
property or assets to the Parent Guarantor, the Borrower or any other
Subsidiary; other than (i) with respect to clauses (a) – (d) those encumbrances
or restrictions (A) contained in any Loan Document, (B) contained in any
agreements relating to the sale of a Subsidiary (other than the Borrower) or the
assets of such

 

91

--------------------------------------------------------------------------------


 

Subsidiary pending such sale, or relating to Indebtedness secured by a Lien on
assets that the Borrower or such Subsidiary may create, incur, assume, or permit
or suffer to exist under Section 10.2.(a)(i), provided that in any such case the
encumbrances and restrictions apply only to the Subsidiary or the assets that
are the subject of such sale or Lien, as the case may be, (C)  contained in the
organizational documents or other agreements binding on or applicable to any
Excluded Subsidiary or any Subsidiary that is not a Wholly Owned Subsidiary (but
only to the extent such encumbrance or restriction covers any Equity Interest in
such Subsidiary or the property or assets of such Subsidiary), (D) imposed by
Applicable Law, (E) contained in an agreement that governs an Investment in an
Unconsolidated Affiliate (but only to the extent such encumbrance or restriction
applies to any Equity Interest in such Unconsolidated Affiliate), (F) those
encumbrances or restrictions contained in any agreement that evidences Unsecured
Indebtedness containing encumbrances or restrictions on the actions described
above that are substantially similar to, or, taken as a whole, not more
restrictive than, those contained in the Loan Documents (as determined in good
faith by the Parent Guarantor and the Borrower) (including, without limitation,
the Revolving Credit Agreement and the Capital One Term Loan Agreement) or
(G) Permitted Transfer Restrictions, and (ii) with respect to clause (d),
customary provisions restricting assignment of any agreement entered into by the
Parent Guarantor, the Borrower, any other Loan Party or any of their
Subsidiaries in the ordinary course of business.

 

·                                          Merger, Consolidation, Sales of
Assets and Other Arrangements.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, (a) enter into any transaction of merger or
consolidation; (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); or (c) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

·                  any Subsidiary (other than the Borrower) may merge (A) with
any other Subsidiary so long as in the case of any such merger involving a Loan
Party, after giving effect to such merger, the Borrower is in compliance with
the requirements of Section 8.14. and (B) with the Borrower or the Parent
Guarantor so long as the Borrower or Parent Guarantor, as applicable, is the
surviving entity; provided that, no Subsidiary other than an Excluded FelCor
Subsidiary shall merge (other than to consummate the FelCor Acquisition) with an
Excluded FelCor Subsidiary if the surviving entity remains or becomes an
Excluded FelCor Subsidiary after giving effect to such merger;

 

·                  (A) any Subsidiary (other than the Borrower) may sell,
transfer or dispose of its assets to a Loan Party or a Non-Loan Party BB
Property Subsidiary, and (B) any Subsidiary that is not a Loan Party or a
Non-Loan Party BB Property Subsidiary may sell, transfer or dispose of its
assets to any other Subsidiary that is not a Loan Party or a Non-Loan Party BB
Property Subsidiary; provided that, no Subsidiary other than an Excluded FelCor
Subsidiary shall sell, transfer or dispose of assets to an Excluded FelCor
Subsidiary other than Investments permitted by Section 10.2.(b);

 

92

--------------------------------------------------------------------------------


 

·                  a Loan Party (other than the Parent Guarantor, the Borrower,
any Loan Party  or any Non-Loan Party BB Property Subsidiary which directly or
indirectly owns in fee simple a Borrowing Base Property, or is party to a
Qualified Ground Lease in respect thereof) and any other Subsidiary that is not
(and is not required to be) a Subsidiary Guarantor or is not a Non-Loan Party BB
Property Subsidiary may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock of or other Equity Interests in any of
its Subsidiaries in a manner otherwise permitted by this Section 10.4., and
immediately thereafter liquidate, provided that immediately prior to any such
conveyance, sale, transfer, disposition or liquidation and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence;

 

·                  any Subsidiary that (A) does not directly or indirectly own a
Borrowing Base Property or (B) ceases to own any operating assets or conduct any
business may liquidate, wind-up or dissolve itself;

 

·                  any Loan Party and any other Subsidiary may acquire or sell
or otherwise transfer (including by way of deed in lieu of foreclosure) any
direct or indirect interest in Hotel Properties and any other assets (including
pursuant to a merger or consolidation), provided that (A) the same would not
result in a Default or Event of Default, (B) a Borrowing Base Property may not
be sold, transferred or otherwise disposed of (including pursuant to a merger or
consolidation) unless the removal thereof from the Unencumbered Pool is
permitted under Section 4.3., (C) in the case of any such acquisition pursuant
to a merger or consolidation involving the Borrower, any Loan Party or a
Non-Loan Party BB Property Subsidiary, after giving effect to such merger or
consolidation, the Borrower, such Loan Party or such Non-Loan Party BB Property
Subsidiary is the surviving entity; provided that no Subsidiary other than an
Excluded FelCor Subsidiary shall merge (other than to consummate the FelCor
Acquisition) with an Excluded FelCor Subsidiary if the surviving entity remains
or becomes an Excluded FelCor Subsidiary after giving effect to such merger, and
(D) no Loan Party or other Subsidiary other than an Excluded FelCor Subsidiary
may sell, transfer or dispose of assets to an Excluded FelCor Subsidiary (and no
Excluded FelCor Subsidiary shall acquire any such assets) other than Investments
permitted by Section 10.2.(b); and

 

·                  the Loan Parties and the other Subsidiaries may lease,
sublease or license their respective assets, as lessor, licensor or sublessor
(as the case may be), in the ordinary course of their business.

 

·                                          Plans.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA and the regulations promulgated
thereunder for purposes of ERISA and the Internal Revenue Code.

 

93

--------------------------------------------------------------------------------


 

·                                          Fiscal Year.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, change its fiscal year from that in effect as
of the Agreement Date.

 

·                                          Modifications of Organizational
Documents.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Non-Loan Party BB Property Subsidiary to, amend, supplement,
restate or otherwise modify its articles of incorporation, declaration of trust,
partnership agreement, certificate of formation, operating agreement, by-laws or
other organizational documents without the prior written consent of the
Administrative Agent if such amendment, supplement, restatement or other
modification (i) is adverse to the interests of the Administrative Agent or the
Lenders in any material respect or (ii) could reasonably be expected to have a
Material Adverse Effect.

 

·                                          Transactions with Affiliates.

 

The Parent Guarantor and the Borrower shall not permit to exist or enter into,
and shall not permit any Loan Party or other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of any Loan
Party or any Subsidiary (other than the Parent Guarantor, the Borrower, any
other Loan Party or any Subsidiary), except (a) as set forth on
Schedule 7.1.(s), (b) Restricted Payments permitted under Section 10.1.(h),
(c) transactions constituting Investments by the Parent Guarantor or any
Subsidiary in any Unconsolidated Affiliate that are not otherwise prohibited
under the Loan Documents, or (d) transactions upon fair and reasonable terms
which are no less favorable to the Borrower, such Subsidiary, or any Loan Party
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate.  Notwithstanding the forgoing, no payments may be made
with respect to any items set forth on such Schedule 7.1.(s) if a Default or
Event of Default exists or would result therefrom.

 

·                                          Environmental Matters.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any environmental claim or pose a risk to human health,
safety or the environment, to the extent that any of the foregoing could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

·                                          Derivatives Contracts.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent Guarantor, the Borrower, any other Loan Party or other Subsidiary in the
ordinary course of business and which establish an

 

94

--------------------------------------------------------------------------------


 

effective hedge in respect of liabilities, commitments or assets held or
reasonably anticipated by the Parent Guarantor, the Borrower, any other Loan
Party or other Subsidiary.

 

·                                          DEFAULT

 

·                                          Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

ccxxv.                                    Default in Payment.  (i) The Borrower
shall fail to pay when due under this Agreement or any other Loan Document
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of the Loan, or (ii) the Borrower or any other Loan Party shall fail
to pay interest on the Loan or any of the other payment Obligations owing by the
Borrower or any other Loan Party under this Agreement, any other Loan Document
or the Fee Letter, within five (5) Business Days of the date when due.

 

ccxxvi.                                 Default in Performance.

 

·                  Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.1.(i) (with respect to the Borrower and the Parent
Guarantor), Section 8.8.(b), Section  9.4.(l) or Article X.;

 

·                  Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in Section 9.1., 9.2., 9.3. or 9.4.
(d), (i), (j), (k), (n), (p) or (q) and such failure shall continue for a period
of five (5) Business Days after the earlier of (x) the date upon which the
Borrower obtains knowledge of such failure or (y) the date upon which the
Borrower has received written notice of such failure from the Administrative
Agent; or

 

·                  Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
such failure shall continue for a period of thirty (30) days after the earlier
of (x) the date upon which the Borrower obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent.

 

ccxxvii.                              Misrepresentations.  Any written
statement, representation or warranty made or deemed made by or on behalf of any
Loan Party under this Agreement or under any other Loan Document, or any
amendment hereto or thereto, or in any other writing or statement at any time
furnished by, or at the direction of, any Loan Party to the Administrative Agent
or any Lender, shall at any time prove to have been incorrect or misleading, in
any material respect when furnished or made or deemed made.

 

ccxxviii.                           Indebtedness Cross-Default.  There shall
occur (i) any default, event or condition resulting in (or, if all applicable
notice and grace periods have expired, permitting the)

 

95

--------------------------------------------------------------------------------


 

acceleration, mandatory repurchase or mandatory prepayment (other than as a
result of customary non-default events, such as mandatory prepayments triggered
by asset sales or casualty events) of, or any failure to pay at maturity, the
Existing Secured FelCor Bonds, the Existing Unsecured FelCor Bonds or any other
Indebtedness (other than the Obligations and Nonrecourse Indebtedness) of the
Borrower, any Guarantor or any of their Subsidiaries, in each case, in excess of
$30,000,000 in the aggregate, (ii) any default, event or condition resulting in
the acceleration, mandatory repurchase or mandatory prepayment (other than as a
result of customary non-default events, such as mandatory prepayments triggered
by asset sales or casualty events) of, or any failure to pay at maturity,
Nonrecourse Indebtedness (other than the Nonrecourse Indebtedness described on
Schedule 11.1.(d)) of the Borrower, any Guarantor or any of their Subsidiaries
in a principal amount at any time outstanding in excess of 7.5% of Total Asset
Value in the aggregate or (iii) any default by the Borrower, any Guarantor or
any of their Subsidiaries in, or resulting in, the payment of amounts in excess
of $30,000,000 in the aggregate in respect of Derivatives Contracts.

 

ccxxix.                                                         Voluntary
Bankruptcy Proceeding.  Any Loan Party, any Non-Loan Party BB Property
Subsidiary or any other Subsidiary or Subsidiaries (other than any Subsidiary
obligated on the Nonrecourse Indebtedness described on Schedule 11.1.(d)) to
which more than 7.5% of Total Asset Value in the aggregate is attributable
shall: (i) commence a voluntary case under any Debtor Relief Law; (ii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under any Debtor Relief Law or consent to any
proceeding or action described in the immediately following subsection (f);
(iii) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (iv) admit in writing its inability to pay its
debts as they become due; (v) make a general assignment for the benefit of
creditors; (vi) make a conveyance fraudulent as to creditors under any
Applicable Law; or (vii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

ccxxx.                                                            Involuntary
Bankruptcy Proceeding.  A case or other proceeding shall be commenced against
any Loan Party, any Non-Loan Party BB Property Subsidiary or any other
Subsidiary or Subsidiaries (other than any Subsidiary obligated on the
Nonrecourse Indebtedness described on Schedule 11.1.(d)) to which more than 7.5%
of Total Asset Value in the aggregate is attributable in any court of competent
jurisdiction seeking:  (i) relief under any Debtor Relief Law; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of sixty
(60) consecutive calendar days, or an order granting the relief requested in
such case or proceeding (including, but not limited to, an order for relief
under any Debtor Relief Law) shall be entered.

 

ccxxxi.                                                         Revocation of
Loan Documents.  Any Loan Party shall (or shall attempt to) disavow, revoke or
terminate any Loan Document to which it is a party or the Fee Letter (except for
(i) release of a Subsidiary Guarantor or Collateral pursuant to Section 8.14. or
8.15. and (ii) termination of any Loan Document in accordance with its terms) or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of any
Loan Document or the Fee Letter.

 

96

--------------------------------------------------------------------------------


 

ccxxxii.                                                      Judgment.  A
judgment or order for the payment of money shall be entered against any Loan
Party or any Subsidiary by any court or other tribunal and (i) such judgment or
order shall continue for a period of sixty (60) days without being paid, stayed
or dismissed through appropriate appellate proceedings and (ii) either (A) the
amount for which insurance has not been acknowledged in writing by the
applicable insurance carrier (or the amount as to which the insurer has denied
liability) (i) exceeds, individually or together with all other such unsatisfied
judgments or orders entered against the Loan Parties and Non-Loan Party BB
Property Subsidiaries, $30,000,000 or (ii) individually or together with all
other such unsatisfied judgments or orders entered against other Subsidiaries
(other than any Subsidiary obligated on the Nonrecourse Indebtedness described
on Schedule 11.1.(d)), an amount equal to 7.5% of Total Asset Value or (B) such
judgment or order could reasonably be expected to have a Material Adverse
Effect.

 

ccxxxiii.                                                   Attachment.  A
warrant, writ of attachment, execution or similar process shall be issued
against any property of any Loan Party or any Subsidiary, which exceeds,
(i) individually or together with all other such warrants, writs, executions and
processes issued against the Loan Parties and Non-Loan Party BB Property
Subsidiaries, $30,000,000 or (ii) individually or together with all other such
warrants, writs, executions and processes issued against other Subsidiaries
(other than any Subsidiary obligated on the Nonrecourse Indebtedness described
on Schedule 11.1.(d)), an amount equal to 7.5% of Total Asset Value, and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of sixty (60) days.

 

ccxxxiv.                                                  ERISA.  Any member of
the ERISA Group shall fail to pay when due an amount or amounts aggregating in
excess of $20,000,000 which it shall have become liable to pay under Title IV of
ERISA; or notice of intent to terminate a Material Plan shall be filed under
Title IV of ERISA by any member of the ERISA Group, any plan administrator or
any combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur withdrawal liability or a current
payment obligation in excess of $20,000,000.

 

ccxxxv.                                                     Loan Documents.  An
Event of Default (as defined therein) shall occur under any of the other Loan
Documents.

 

ccxxxvi.                                                  Change of
Control/Change in Management.

 

·                  During any period of twelve (12) consecutive months ending on
each anniversary of the Agreement Date, individuals who at the beginning of any
such 12-month period constituted the Board of Trustees of the Parent Guarantor
(together with any new trustees whose election by such Board or whose nomination
for election by the shareholders of the Parent Guarantor was approved by a vote
of a majority of the trustees then still in office who were either trustees at
the beginning of such period or whose election or

 

97

--------------------------------------------------------------------------------


 

nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Trustees of the Parent Guarantor then in
office;

 

·                  Any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the then outstanding voting stock of the Parent Guarantor;

 

·                  The Parent Guarantor shall cease to own and control, directly
or indirectly, at least a majority of the outstanding Equity Interests of the
Borrower; or

 

·                  The Parent Guarantor or a wholly-owned Subsidiary of the
Parent Guarantor shall cease to be the sole general partner of the Borrower or
shall cease to have the sole and exclusive power to exercise all management and
control over the Borrower.

 

ccxxxvii.                                               Collateral Documents. 
Any Collateral Document shall for any reason fail to create a valid and
perfected security interest in any portion of the Collateral purported to be
covered thereby, with the priority required by the applicable Collateral
Document, except as (i) permitted by the terms of any Loan Document or (ii) as a
result of the release of such security interest in accordance with the terms of
any Loan Document.

 

Notwithstanding the foregoing provisions of this Section 11.1., in the event of
a Default or Event of Default arising as a result of (i) the inclusion of any
Hotel Property in the Unencumbered Pool at any particular time of reference,
(ii) the failure to make any Subsidiary described in Section 8.14. a Subsidiary
Guarantor (a “Joinder Default”), or (iii) the failure to pledge the Equity
Interests (other than Excluded Pledged Collateral) in any Pledged Subsidiary
pursuant to Section 8.14.(c) (a “Pledge Default”), if such Default or Event of
Default is capable of being cured solely by the exclusion of such Hotel Property
from the Unencumbered Pool, or in the case of a Joinder Default, by making such
Subsidiary a Subsidiary Guarantor pursuant to the terms of Section 8.14., or in
the case of a Pledge Default, by pledging the Equity Interests (other than
Excluded Pledged Collateral) in such Pledged Subsidiary pursuant to the terms of
Section 8.14.(c), the Borrower shall be permitted a period not to exceed fifteen
(15) days from the earlier of (x) the date upon which a Responsible Officer of
the Borrower obtains knowledge of such Default or Event of Default (as
applicable) or (y) the date upon which the Borrower has received written notice
of such Default or Event of Default from the Administrative Agent to remove such
Hotel Property from the Unencumbered Pool in accordance with, and subject to,
Section 4.3. (or in the case of a Joinder Default, to make such Subsidiary a
Subsidiary Guarantor pursuant to the terms of Section 8.14. or in the case of a
Pledge Default, to pledge the Equity Interests (other than Excluded Pledged
Collateral) in such Pledged Subsidiary pursuant to the terms of
Section 8.14.(c)).

 

·                                          Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

98

--------------------------------------------------------------------------------


 

ccxxxviii.                                            Acceleration; Termination
of Facilities.

 

·                  Automatic.  Upon the occurrence of an Event of Default
specified in Sections 11.1.(e) or 11.1.(f), the principal of, and all accrued
interest on, the Loan and the Notes at the time outstanding, any prepayment
premium (if applicable) under Section 2.8. and all of the other Obligations of
the Borrower, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable by the Borrower without presentment, demand, protest, or other notice of
any kind, all of which are expressly waived by the Borrower on behalf of itself
and the other Loan Parties.

 

·                  Optional.  If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall
declare the principal of, and accrued interest on, the Loan and the Notes at the
time outstanding, any prepayment premium (if applicable) under Section 2.8. and
all of the other Obligations, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents to be forthwith due and payable, whereupon
the same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties.

 

ccxxxix.                                                  Loan Documents.  The
Requisite Lenders may direct the Administrative Agent to, and the Administrative
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents.

 

ccxl.                                                                      
Applicable Law.  The Requisite Lenders may direct the Administrative Agent to,
and the Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law.

 

ccxli.                                                                 
Specified Derivatives Contract Remedies.  Notwithstanding any other provision of
this Agreement or other Loan Document, each Specified Derivatives Provider shall
have the right, with prompt notice to the Administrative Agent, but without the
approval or consent of or other action by the Administrative Agent or the
Lenders, and without limitation of other remedies available to such Specified
Derivatives Provider under contract or Applicable Law, to undertake any of the
following:  (a) to declare an event of default, termination event or other
similar event under any Specified Derivatives Contract and to create an “Early
Termination Date” (as defined therein) in respect thereof, in each case, in
accordance with the terms thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set-off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider and (d) to
prosecute any legal action against the Borrower to enforce or collect net
amounts owing to such Specified Derivatives Provider pursuant to any Specified
Derivatives Contract.

 

99

--------------------------------------------------------------------------------


 

·                                          Intentionally Omitted.

 

·                                          Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations.  To the extent that any Loan Party makes a payment or
payments to the Administrative Agent and/or any Lender and/or any Specified
Derivatives Provider or the Administrative Agent and/or any Lender and/or any
Specified Derivatives Provider enforce their security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
Guaranteed Obligations or part thereof originally intended to be satisfied, and
all Liens, rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred.

 

·                                          Allocation of Proceeds.

 

ccxlii.                                         If an Event of Default exists
and maturity of any of the Obligations has been accelerated or the Maturity Date
has occurred, all payments received by the Administrative Agent under any of the
Loan Documents (or by any Lender as the result of the exercise of rights under
Section 13.4.), in respect of any Guaranteed Obligations shall be applied in the
following order and priority:

 

First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
payable to them;

 

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause payable to them;

 

Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Specified
Derivatives Contracts, ratably among the Lenders, and the Specified Derivatives
Providers in proportion to the respective amounts described in this clause
payable to them; and

 

Fifth, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

100

--------------------------------------------------------------------------------


 

ccxliii.                                                              Any
payment required to be made by the Borrower pursuant to
Section 2.8.(b)(iii) shall be applied pro rata among the Outstanding Amount and
the aggregate outstanding principal amount under the Pari Passu Debt to the
extent required to reduce the Leverage Ratio to or below 6.50 to 1.00 on a pro
forma basis after taking into account any additional optional prepayments made
pursuant to Section 2.8.(a); provided, however, that, with respect to any Net
Proceeds from asset sales applied as a prepayment by the Borrower prior to the
end of the applicable Reinvestment Period for such Net Proceeds, the Borrower
may apply such Net Proceeds to prepay (including a partial prepayment of) any of
the Outstanding Amount or the outstanding principal amount of any Pari Passu
Debt in such manner as it may designate.  For the avoidance of doubt, to the
extent that any voluntary or mandatory prepayment has the effect of reducing the
Leverage Ratio to or below 6.50 to 1.00 on a pro forma basis, the mandatory
prepayment provisions applicable following a Collateral Trigger Date shall
terminate (the earlier of such date and the Collateral Release Date, the
“Prepayment Provisions Termination Date”).

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider.  Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII. for itself and its Affiliates as if a “Lender” party hereto.

 

·                                          Intentionally Omitted.

 

·                                          Rescission of Acceleration by
Requisite Lenders.

 

If at any time after acceleration of the maturity of the Loan and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

·                                          Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth

 

101

--------------------------------------------------------------------------------


 

herein.  In such event, the Borrower shall, at the request of the Administrative
Agent, promptly pay any amount reasonably expended by the Administrative Agent
in such performance or attempted performance to the Administrative Agent,
together with interest thereon at the applicable Post-Default Rate from the date
of such expenditure until paid.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.

 

·                                          Rights Cumulative.

 

ccxliv.                                     Generally.  The rights and remedies
of the Administrative Agent and the Lenders under this Agreement and each of the
other Loan Documents and of the Specified Derivatives Providers under the
Specified Derivatives Contracts shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Administrative Agent, the
Lenders and the Specified Derivatives Providers may be selective and no failure
or delay by the Administrative Agent, any of the Lenders, or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

 

ccxlv.                                        Enforcement by Administrative
Agent.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Loan Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article XI. for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (ii) any Specified Derivatives Provider from
exercising the rights and remedies that inure to its benefit, under any
Specified Derivatives Contract, (iii) any Lender from exercising setoff rights
in accordance with Section 13.4. (subject to the terms of Section 3.3.), or
(iv) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article XI. and (y) in addition
to the matters set forth in clauses (ii), (iii), and (iv) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
under any Debtor Relief Law affecting the Obligations or the rights of any
Lender or to authorize the Administrative Agent to vote in respect of any claim
of any Lender in any such proceeding under any Debtor Relief Law.

 

102

--------------------------------------------------------------------------------


 

·                                          THE ADMINISTRATIVE AGENT

 

·                                          Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  In furtherance of the foregoing, and not in limitation, each of
the Lenders authorizes the Administrative Agent to enter into one or more
intercreditor agreements, collateral agency agreements and Collateral Documents
acceptable to the Administrative Agent in its reasonable discretion with parties
to any Pari Passu Debt, including (if applicable) for the purpose of acting as
collateral agent for the Secured Parties and the parties to such Pari Passu Debt
(and each reference to the Administrative Agent in this Article XII shall be
deemed to include a reference to the Administrative Agent acting in such
capacity, if applicable).  Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein.  Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law.  Instead, use of such terms is merely a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  The Administrative Agent
shall deliver or otherwise make available to each Lender, promptly upon receipt
thereof by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article IX.  that the Borrower is not otherwise required to deliver
directly to the Lenders.  The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Loan Party or any other Affiliate of
the Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document.  As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document

 

103

--------------------------------------------------------------------------------


 

or Applicable Law.  Not in limitation of the foregoing, the Administrative Agent
may exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders have directed the Administrative Agent otherwise.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.  The Lenders hereby authorize the Administrative
Agent to release any Guarantor from the Guaranty (i) in the case of a Subsidiary
Guarantor, upon satisfaction of the conditions to release set forth in
Section 8.14. or Section 8.15.; (ii) if approved, authorized or ratified in
writing by the Requisite Lenders or all of the Lenders hereunder, as required
under the circumstances; or (iii) upon the termination of this Agreement in
accordance with the provisions of Section 13.11.  In connection with any such
release of a Guarantor pursuant to the preceding sentence, the Administrative
Agent shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release (any
execution and delivery of such documents being without recourse to or warranty
by the Administrative Agent).

 

·                                          Wells Fargo as Lender.

 

Wells Fargo shall have the same rights and powers as a Lender or as a Specified
Derivatives Provider, as the case may be, under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders or any Specified Derivatives
Providers.  Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement or any Specified Derivatives Contract or otherwise without having to
account for the same to the other Lenders or any Specified Derivatives
Providers.  The Lenders acknowledge that, pursuant to such activities, Wells
Fargo or its Affiliates may receive information regarding the Borrower, other
Loan Parties, other Subsidiaries and other Affiliates (including information
that may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

 

·                                          Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably

 

104

--------------------------------------------------------------------------------


 

requested by such Lender and to the extent not previously provided to such
Lender, written materials and a summary of all oral information provided to the
Administrative Agent by the Borrower in respect of the matter or issue to be
resolved.  Unless a Lender shall give written notice to the Administrative Agent
that it specifically objects to the recommendation or determination of the
Administrative Agent within ten (10) Business Days (or such lesser or greater
period as may be specifically required under the express terms of the Loan
Documents) of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

 

·                                          Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents. 
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

·                                          Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence, bad faith or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment.  Without limiting the
generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts. 
Neither the Administrative Agent nor any of its Related Parties:  (a) makes any
warranty or representation to any Lender or any other Person or shall be
responsible to any Lender or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons or
inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders in any such
collateral; (d) shall have any liability in respect of any recitals, statements,

 

105

--------------------------------------------------------------------------------


 

certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence, bad faith or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

·                                          Indemnification of Administrative
Agent.

 

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Administrative Agent (in its capacity as Administrative Agent but
not as a “Lender”) in any way relating to or arising out of the Loan Documents,
any transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limiting the generality of the foregoing, each Lender agrees
to reimburse the Administrative Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) promptly
upon demand for its ratable share of any out of pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws.  Such out of pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled

 

106

--------------------------------------------------------------------------------


 

to indemnification.  The agreements in this Section shall survive the payment of
the Loan and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

·                                          Lender Credit Decision, Etc.

 

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent or any Lender. 
Each of the Lenders acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transaction
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each of the Lenders
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents. 
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary.  Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties.  Each of the Lenders acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender.

 

·                                          Successor Administrative Agent.

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  The Administrative Agent may be removed as Administrative Agent by
all of the Lenders (other than the Lender then acting as Administrative Agent)
and, provided no Default or Event of Default

 

107

--------------------------------------------------------------------------------


 

exists, the Borrower upon thirty (30) days’ prior written notice if the
Administrative Agent (i) is found by a court of competent jurisdiction in a
final, non-appealable judgment to have committed gross negligence or willful
misconduct in the course of performing its duties hereunder or (ii) has become
or is insolvent or has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.  Upon any
such resignation or removal, the Requisite Lenders shall have the right to
appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed.  If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender directly, until such
time as a successor Administrative Agent has been appointed as provided for
above in this Section; provided, further that such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII.  shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 

·                                          Titled Agents.

 

The Syndication Agent, Documentation Agent and Managing Agent in such respective
capacities, assume no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of the Loan, nor any duties
as an agent hereunder for the Lenders.  The titles given to the Syndication
Agent, Documentation Agent and Managing Agent are solely honorific and imply no
fiduciary responsibility on the part of the Syndication Agent, Documentation
Agent or Managing Agent to the Administrative Agent, any Lender, the Borrower or
any other Loan Party and the use of such title does not impose on the
Syndication Agent, Documentation Agent or Managing Agent any duties or
obligations greater than those of any other Lender or entitle the Syndication
Agent, Documentation Agent or Managing Agent to any rights other than those to
which any other Lender is entitled.

 

108

--------------------------------------------------------------------------------


 

·                                          Specified Derivatives Contracts.

 

No Specified Derivatives Provider that obtains the benefits of Section 11.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article XII. to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Specified Derivatives Contracts unless the
Administrative Agent has received written notice of such Specified Derivatives
Contracts, together with such supporting documentation as the Administrative
Agent may request, from the applicable Specified Derivatives Provider.

 

·                                          MISCELLANEOUS

 

·                                          Notices.

 

Unless otherwise provided herein (including, without limitation, as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

RLJ Lodging Trust, L.P.
3 Bethesda Metro Center
Suite 1000
Bethesda, MD  20814
Attention:  Leslie D. Hale, Chief Financial Officer
Telecopy Number:                                           (301) 280-7714
Telephone Number:                                    (301) 280-7750

 

If to the Parent Guarantor:

 

RLJ Lodging Trust
3 Bethesda Metro Center
Suite 1000
Bethesda, MD  20814
Attention:  Leslie D. Hale, Chief Financial Officer
Telecopy Number:                                           (301) 280-7714
Telephone Number:                                    (301) 280-7750

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association
1750 H Street N.W.
Suite 550
Washington, DC  20006
Attn:  Mark Monahan

 

109

--------------------------------------------------------------------------------


 

Telecopier:                                    (202) 429-2589
Telephone:                                   (202) 303-3017

 

with a copy to:

 

Wells Fargo Bank, National Association
Hospitality Finance Group
2030 Main Street, Suite 800
Irvine, CA 92614
Attn:  Rhonda Friedly
Telecopier:                                    (949) 851-9728
Telephone:                                   (949) 251-4383

 

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, N.A.
608 2nd Avenue S., 11th Floor
Minneapolis, MN  55402
Attention:  Manager (AU#0080703)

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in is Administrative
Questionnaire or as to each party at such other address as shall be designated
by such party in a written notice to the other parties delivered in compliance
with this Section; provided, a Lender shall only be required to give notice of
any such other address to the Administrative Agent and the Borrower.  All such
notices and other communications shall be effective (i) if mailed, upon the
first to occur of receipt or the expiration of three (3) days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received.  None
of the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder.  Failure of a Person designated to
receive a copy of a notice to receive such copy shall not affect the validity of
notice properly given to another Person.

 

110

--------------------------------------------------------------------------------


 

·                                          Expenses.

 

The Parent Guarantor and the Borrower agree (a) to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation and
execution of, and any amendment, supplement or modification to, any of the Loan
Documents (including, without limitation, in respect of any notice given by the
Borrower under Section 2.16.(a), whether or not the requested increase is
actually effected), and the consummation of the transactions contemplated
thereby, including the reasonable and documented out-of-pocket fees and
disbursements of counsel to the Administrative Agent and all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents and of the
Administrative Agent in connection with the review of Properties for inclusion
in the Unencumbered Pool and the determination or confirmation that Properties
satisfy the requirements of the definition of Eligible Properties and the
Administrative Agent’s other activities under Article IV., including the
reasonable and documented out-of-pocket fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b)  to pay or reimburse
the Administrative Agent and the Lenders for all their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents and the Fee Letter, including the reasonable and
out-of-pocket fees and disbursements of their respective counsel and (c) to the
extent not already covered by any of the preceding subsections, to pay the fees
and disbursements of counsel to the Administrative Agent and any Lender incurred
in connection with the representation of the Administrative Agent or such Lender
in any matter relating to or arising out of any bankruptcy or other proceeding
of the type described in Sections 11.1.(e) or 11.1.(f), including, without
limitation, (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any debtor in
possession financing or any plan of reorganization of the Borrower or any other
Loan Party, whether proposed by the Borrower, such Loan Party, the Lenders or
any other Person, and whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding.  Notwithstanding the foregoing, the
obligation to reimburse the Lenders for fees and expenses of counsel in
connection with the matters described in items (b) and (c) above shall be
limited to (x) one law firm for the Administrative Agent, (y) one other law firm
retained by the Requisite Lenders, together with (in the case of (x) and (y), as
applicable) one additional counsel in each applicable jurisdiction, and (z) in
the case of an actual or perceived conflict of interest, one additional counsel
to the affected Lenders that are similarly situated in each relevant
jurisdiction.

 

·                                          Stamp and Intangible Taxes.

 

The Parent Guarantor and the Borrower shall pay any and all stamp, excise,
intangible, registration and similar taxes or governmental charges and shall
indemnify the Administrative Agent and each Lender against any and all
liabilities with respect to or resulting from any delay in the payment or
omission to pay any such taxes or charges, which may be payable or determined to
be payable in connection with the execution, delivery, recording, performance or
enforcement of this Agreement, the Notes and any of the other Loan Documents,
the amendment, supplement, modification or waiver of or consent under this
Agreement, the Notes

 

111

--------------------------------------------------------------------------------


 

or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

 

·                                          Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender and each Participant is hereby authorized by
the Borrower, at any time or from time to time while an Event of Default exists,
without prior notice to the Parent Guarantor or the Borrower or any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or a Participant subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender,
such Participant or any Affiliate of the Administrative Agent or such Lender, to
or for the credit or the account of the Parent Guarantor or the Borrower against
and on account of any of the Obligations, irrespective of whether or not the
Loan and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2., and although such
Obligations shall be contingent or unmatured.  Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.9. and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

·                                          Litigation; Jurisdiction; Other
Matters; Waivers.

 

ccxlvi.                                     EACH PARTY HERETO ACKNOWLEDGES THAT
ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARENT GUARANTOR, THE BORROWER,
THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE ADMINISTRATIVE AGENT, THE PARENT GUARANTOR AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER
LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN
CREATED HEREUNDER OF THEREUNDER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION
OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN

 

112

--------------------------------------------------------------------------------


 

CONNECTION WITH ANY COLLATERAL OR ANY LIEN CREATED HEREUNDER OR THEREUNDER.

 

ccxlvii.                                                          EACH OF THE
PARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR,
AT THE OPTION OF THE ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN NEW YORK,
NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE PARENT GUARANTOR, THE BORROWER, THE ADMINISTRATIVE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOAN AND THE NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER
OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR ANY COLLATERAL.  THE PARENT
GUARANTOR, THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS.  EACH OF THE PARENT GUARANTOR AND THE BORROWER HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR
PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT ITS
ADDRESS FOR NOTICES PROVIDED FOR HEREIN. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

ccxlviii.                                                       THE PROVISIONS
OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL
AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL
SURVIVE THE PAYMENT OF THE LOAN AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER
THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.

 

·                                          Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent and
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following

 

113

--------------------------------------------------------------------------------


 

subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an assigning Lender’s Loans at the time owing to it, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $10,000,000 in the case
of any assignment in respect of a Loan, unless each of the Administrative Agent
and the Borrower otherwise consents in its sole discretion; provided, however,
that if, after giving effect to such assignment, the outstanding principal
balance of the Loans of such assigning Lender, as applicable, would be less than
$10,000,000 in the case of a Loan, then such assigning Lender shall assign the
entire amount of its Loans at the time owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Loans on a non-rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

114

--------------------------------------------------------------------------------


 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed (it being agreed that the Borrower’s
withholding of consent to an assignment that would result in (i) the Borrower’s
having to pay amounts under Section 3.10. as a result of the admission of an
assignee or (ii) the admission of an assignee that refuses to receive
confidential information subject to the confidentiality requirements set forth
herein shall in each case be deemed to be reasonable)) shall be required unless
(x) a Default or Event of Default shall exist at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Loan to a Person who is not a Lender, an Affiliate
of a Lender or an Approved Fund.

 

(iv)                              Assignment and Acceptance; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 (or $7,500 in the event that such transferor Lender is a Defaulting
Lender) for each assignment (which fee the Administrative Agent may, in its sole
discretion, elect to waive), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that (i) to the extent requested by the
assignee or transferor Lender, new Notes are issued to the assignee and such
transferor Lender, as appropriate and (ii) any Notes held by the transferor
Lender are promptly returned to the Borrower for cancellation (and, to the
extent not so returned, the Borrower shall be entitled to receive a customary
indemnity agreement of the type described in Section 2.11.(c)(ii)(A) from such
transferor Lender).

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the

 

115

--------------------------------------------------------------------------------


 

parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Loans of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

116

--------------------------------------------------------------------------------


 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Except as otherwise
provided in Section 13.4. or as otherwise expressly stated herein, no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to (x) extend the date on which any scheduled payment of principal on the
Loans or portions thereof owing to such Lender is to be made, (y) reduce the
rate at which interest is payable thereon (other than a waiver of default
interest and changes in calculation of the Leverage Ratio that may indirectly
affect pricing) or (z) release all or substantially all of the Collateral
(except as contemplated by Sections 8.14. or 8.15.) or all or substantially all
of the Guarantors from their obligations under the Guaranty (except as
contemplated by Sections 8.14. or 8.15.) or release the Parent Guarantor from
its obligations under the Guaranty, in each case, as applicable to that portion
of such Lender’s rights and/or obligations that are subject to the
participation.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 5.1., 5.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.10.(g) (it being
understood that the documentation required under Section 3.10.(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6. as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1. or 3.10., with respect to any participation, than its
participating Lender would have been entitled to receive.  Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6., with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 13.4. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in

 

117

--------------------------------------------------------------------------------


 

registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

(g)                                  USA Patriot Act Notice; Compliance.  In
order for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.

 

·                                          Amendments and Waivers.

 

ccxlix.                                     Generally.  Except as otherwise
expressly provided in this Agreement, (i) any consent or approval required or
permitted by this Agreement or in any Loan Document to be given by the Lenders
may be given, (ii) any term of this Agreement or of any other Loan Document may
be amended, (iii) the performance or observance by the Borrower or any other
Loan Party of any terms of this Agreement or such other Loan Document may be
waived, and (iv) the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.

 

118

--------------------------------------------------------------------------------


 

ccl.                                                      Unanimous Consent. 
Notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing, and signed by each of the Lenders directly and adversely affected
thereby (or the Administrative Agent at the written direction of such Lenders),
do any of the following:

 

·                  increase or extend the Commitments of the Lenders (excluding
any increase as a result of an assignment of Commitments permitted under
Section 13.6.) or subject the Lenders to any additional obligations except for
any increases contemplated under Section 2.16.;

 

·                  reduce the principal of, or interest rates that have accrued
or that will be charged on the outstanding principal amount of, the Loan or
other Obligations (other than a waiver of default interest and changes in
calculation of the Leverage Ratio that may indirectly affect pricing); provided,
however, that only the written consent of the Requisite Lenders shall be
required (x) for the waiver of interest payable at the Post-Default Rate,
retraction of the imposition of interest at the Post-Default Rate and amendment
of the definition of “Post-Default Rate” and (y) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

·                  reduce the amount of any Fees payable to the Lenders
hereunder;

 

·                  postpone any date on which a scheduled payment of principal
of the Loan, any Fees or any other Obligations, is to be made;

 

·                  change the definitions of Commitment Percentage or Pro Rata
Share or amend or otherwise modify the provisions of Section 3.2.;

 

·                  amend subsection (a) or this subsection (b) of this
Section 13.7.;

 

·                  modify the definition of the term “Requisite Lenders” or
modify in any other manner that reduces the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof;

 

·                  release (A) all or substantially all of the Subsidiary
Guarantors from their obligations under the Guaranty (except as contemplated by
Section 8.14. or 8.15.) or release the Parent Guarantor from its obligations
under the Guaranty, or (B) all or substantially all of the value of the
Collateral (except as contemplated by Section 8.15.);

 

·                  waive a Default or Event of Default under Section 11.1.(a);

 

·                  amend, or waive the Borrower’s compliance with, Section 2.15;
or

 

ccli.                                                   Non-Consenting Lenders. 
If any Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or each Lender directly affected thereby and
that has been approved by the Requisite Lenders, the Borrower may replace such
Non-Consenting Lender in accordance with Section 5.6; provided that such
amendment, waiver,

 

119

--------------------------------------------------------------------------------


 

consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this subsection (c)).

 

cclii.                                                Permitted Amendments. 
Notwithstanding anything to the contrary contained herein, Loan Modification
Offers and Permitted Amendments (as hereinafter defined) shall be permitted in
accordance with this subsection (d), regardless of the preceding provisions of
this Section 13.7.  The Borrower may make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders to make one or more Permitted Amendments
(as defined below).  Permitted Amendments shall become effective only with
respect to the portions of the Loan held by the Lenders that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”).  The
Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a loan modification agreement (a “Loan Modification
Agreement”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof.  In connection with any Loan Modification
Offer, the Borrower may, at its sole option, repay the portions of the Loans,
held by one or more of the Lenders that are not Accepting Lenders. 
Additionally, to the extent the Borrower has elected to repay the portions of
the Loans of such Lenders, it may request any other financial institution (with
the consent of the Administrative Agent, such consent not to be unreasonably
conditioned, delayed or withheld) to make loans on the terms set forth in such
Loan Modification Offer in an amount not to exceed the amount of the portions of
the Loan repaid pursuant to the preceding sentence.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the portions of the Loan of the Accepting Lenders, it being
understood that all borrowings and repayments of the Loan will be made pro rata
among all Lenders; provided that to the extent any Permitted Amendment extends
the final maturity of the portion of the Loan held by the Accepting Lenders, the
applicable portion of the Loan and related Obligations of Lenders that are not
Accepting Lenders may be repaid on the Maturity Date (as applicable) on a
non-ratable basis with the portion of the Loan of the Accepting Lenders. 
“Permitted Amendments” shall be an extension of the scheduled maturity of the
portion of the Loan of the Accepting Lenders, together with any one or more of
the following: (i) a change in rate of interest (including a change to the
Applicable Margin and/or a provision establishing a minimum rate), premium, fees
or other amount with respect to the portion of the Loan of the Accepting Lenders
(in each case effective after the scheduled maturity of the Loan), 
(ii) additional fees to the Accepting Lenders and (iii) such other amendments to
this Agreement and the other Loan Documents as shall be appropriate, in the
judgment of the Administrative Agent, to give effect to the foregoing Permitted
Amendments.

 

ccliii.                                             Amendment of Administrative
Agent’s Duties, Etc.  No amendment, waiver or consent unless in writing and
signed by the Administrative Agent, in addition to the Lenders required
hereinabove to take such action, shall affect the rights or duties of the
Administrative Agent under this Agreement or any of the other Loan Documents.
Any amendment, waiver or consent with respect to any Loan Document that
(i) diminishes the rights of a Specified Derivatives Provider in a manner or to
an extent dissimilar to that affecting the Lenders or (ii)

 

120

--------------------------------------------------------------------------------


 

increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders in any material respect shall
require the written consent of such Defaulting Lender.  No waiver shall extend
to or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein.  No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

ccliv.                                            Technical Amendments. 
Notwithstanding anything to the contrary in this Section 13.7., if the
Administrative Agent and the Borrower have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or an
inconsistency between provisions of this Agreement, the Administrative Agent and
the Borrower shall be permitted to amend such provision or provisions to cure
such ambiguity, omission, mistake, defect or inconsistency so long as to do so
would not adversely affect the interests of the Lenders.  Any such amendment
shall become effective without any further action or consent of any of other
party to this Agreement.

 

cclv.                                               Release of Collateral.  The
Lenders hereby irrevocably authorize the Administrative Agent, at its option and
in its sole discretion, to release any Liens granted to the Administrative Agent
by a Loan Party on any Collateral (i) on the date on which all of the
Obligations have been indefeasibly paid and performed in full (other than
(1) contingent indemnification obligations that have not been asserted and
(2) to the extent arrangements reasonably satisfactory to a Specified
Derivatives Provider under a Specified Derivatives Contract have been entered
into, Specified Derivatives Obligations under such Specified Derivatives
Contract), (ii) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Section 11.2. or (iii) upon the occurrence of
a Collateral Release Date in accordance with the terms and conditions of
Sections 8.14. and 8.15.  Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of any Loan Party in respect of) all interests
retained by any Loan Party, including the proceeds of any sale, all of which
shall continue to constitute part of the

 

121

--------------------------------------------------------------------------------


 

Collateral so long as a Collateral Period is then in effect.  The Administrative
Agent agrees, and is hereby authorized by the Lenders, promptly after the
Borrower requests and at the Borrower’s sole cost and expense, to furnish to the
Borrower any release, termination or other agreement or document evidencing the
foregoing release as may be reasonably requested by the Borrower, and which
release, termination or other agreement or document shall be in form and
substance reasonably acceptable to the Administrative Agent, and to deliver to
the Borrower any portion of such Collateral so released that is in the
Administrative Agent’s possession.

 

·                                          Nonliability of Administrative Agent
and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  The Administrative Agent, each Lender and their Affiliates
(collectively, the “Lender Parties”) may have economic interests that conflict
with those of the Loan Parties, their stockholders and partners and/or their
Affiliates.  No Lender Party shall have any fiduciary responsibilities to the
Borrower or any other Loan Party and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender Party to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  No Lender Party undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

·                                          Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender agrees that it shall not disclose and treat confidentially all
non-public information furnished by the Borrower or on its behalf pursuant to
the requirements of this Agreement or otherwise in connection with any requested
amendment, waiver or modification of the Loan Documents but in any event may
make disclosure:  (a) to any of their respective Affiliates (provided any such
Affiliate shall agree to keep such information confidential in accordance with
the terms of this Section or terms at least as restrictive as the terms of this
Section); (b) as reasonably requested by any bona fide Assignee, Participant or
other permitted transferee in connection with the contemplated transfer of any
Commitment, Loan or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) to any actual or prospective counterparty (or its
advisors) to any swap or derivatives transaction relating to the Borrower and
its obligations (provided they shall agree to keep such information confidential
in accordance with the terms of this Section); (d) as required or requested by
any Governmental Authority or representative thereof or pursuant to legal
process or in connection with any legal proceedings or as otherwise required by
Applicable Law (in which case, such Person shall, to the extent permitted by
law, inform the Borrower promptly in advance thereof); (e) to the Administrative
Agent’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information
and are or have been advised of their obligation to keep information of this
type confidential); (f) if an Event of Default exists, to any other Person, in
connection with the exercise by the Administrative Agent or the Lenders (or
Specified Derivatives Provider) of rights hereunder or under any of the other
Loan Documents (or under any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Documents

 

122

--------------------------------------------------------------------------------


 

(or any Specified Derivatives Contract) or the enforcement of rights hereunder
or thereunder; (g) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or any Affiliate of the Borrower; (h) to the extent
requested by, or required to be disclosed to, any nationally recognized rating
agency or regulatory or similar authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
or purporting to have jurisdiction over it; (i) to bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications; (j) on a confidential basis to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loan Documents; (k) to any other party hereto; and
(l) with the consent of the Borrower.  Notwithstanding the foregoing, the
Administrative Agent and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent or such Lender.  As used in this
Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate.

 

·                                          Indemnification.

 

cclvi.                                            Each of the Parent Guarantor
and the Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, any Affiliate of the Administrative Agent, each of the
Lenders and their respective Related Parties (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
reasonable and documented out-of-pocket fees and disbursements of one primary
counsel to the Indemnified Parties, one specialty counsel to the Indemnified
Parties in each relevant specialty, one local counsel to the Indemnified Parties
in each relevant local jurisdiction, in each case selected by the Administrative
Agent, and in the case of an actual or perceived conflict of interest, one
additional counsel to the affected Indemnified Parties that are similarly
situated in each relevant jurisdiction, incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.10. or 5.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of the Loan; (iii) any actual
or proposed use by the Borrower of the proceeds of the Loan; (iv) the
Administrative Agent’s or any Lender’s entering into this Agreement; (v) the
fact that the Administrative Agent and the Lenders have established the credit
facility evidenced hereby in favor of the Borrower; (vi) the

 

123

--------------------------------------------------------------------------------


 

fact that the Administrative Agent and the Lenders are creditors of the Borrower
and have or are alleged to have information regarding the financial condition,
strategic plans or business operations of the Borrower and the Subsidiaries;
(vii) the fact that the Administrative Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the
Administrative Agent or the Lenders may have under this Agreement or the other
Loan Documents; (ix) any civil penalty or fine assessed by OFAC against, and all
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent or any Lender as a
result of conduct of the Borrower, any other Loan Party or any other Subsidiary
that violates a sanction administered or enforced by OFAC; (x) the presence of
any Hazardous Materials in, on, under or around any of the Properties; or
(xi) any violation or non-compliance by the Parent Guarantor, the Borrower or
any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Parent Guarantor, the Borrower or their
Subsidiaries (or its respective properties) to be in compliance with such
Environmental Laws; provided, however, that neither the Parent Guarantor nor the
Borrower shall be obligated to indemnify any Indemnified Party for (I) any acts
or omissions of such Indemnified Party in connection with matters described in
this subsection to the extent arising from the gross negligence, bad faith or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment, (II) amounts in
respect of taxes, deductions, withholdings or other governmental charges
excluded from the definition of “Taxes” pursuant to Section 3.10.(a),
(III) Indemnified Costs to the extent arising directly out of or resulting
directly from claims of one or more Indemnified Parties against another
Indemnified Party (except in connection with claims or disputes (x) relating to
whether conditions to any Credit Event have been satisfied or (y) with respect
to a Defaulting Lender or the determination of whether a Lender is a Defaulting
Lender), (IV) a material breach by such Indemnified Party of its obligations
under the Loan Documents, as determined by a court of competent jurisdiction in
a final, non-appealable judgment, and (V) yield maintenance matters to the
extent otherwise addressed in Section 5.1.

 

cclvii.                                                                 The
Parent Guarantor’s and the Borrower’s indemnification obligations under this
Section shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this connection, this indemnification shall cover all
costs and expenses of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Parent Guarantor or the Borrower or any Subsidiary, any shareholder of the
Borrower or any Subsidiary (whether such shareholder(s) are prosecuting such
Indemnity Proceeding in their individual capacity or derivatively on behalf of
the Parent Guarantor or the Borrower), any account debtor of the Borrower or any
Subsidiary or by any Governmental Authority.

 

cclviii.                                                              This
indemnification shall apply to any Indemnity Proceeding arising during the
pendency of any bankruptcy proceeding filed by or against the Borrower and/or
any Subsidiary.

 

124

--------------------------------------------------------------------------------


 

cclix.                                            All out of pocket fees and
expenses of, and all amounts paid to third persons by, an Indemnified Party
shall be advanced by the Parent Guarantor and the Borrower at the request of
such Indemnified Party notwithstanding any claim or assertion by the Parent
Guarantor and the Borrower that such Indemnified Party is not entitled to
indemnification hereunder upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

 

cclx.                                               An Indemnified Party may
conduct its own investigation and defense of, and may formulate its own strategy
with respect to, any Indemnity Proceeding covered by this Section and, as
provided above, all costs and expenses incurred by such Indemnified Party shall
be reimbursed by the Parent Guarantor and the Borrower.  No action taken by
legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Parent Guarantor
and the Borrower are required to indemnify an Indemnified Party pursuant hereto
and (ii) the Parent Guarantor and the Borrower have provided evidence reasonably
satisfactory to such Indemnified Party that the Parent Guarantor and the
Borrower have the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

 

cclxi.                                            If and to the extent that the
obligations of the Parent Guarantor and the Borrower hereunder are unenforceable
for any reason, each of the Parent Guarantor and the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

cclxii.                                         The Parent Guarantor’s and the
Borrower’s obligations hereunder shall survive any termination of this Agreement
and the other Loan Documents and the payment in full in cash of the Obligations,
and are in addition to, and not in substitution of, any of the other obligations
set forth in this Agreement or any other Loan Document to which it is a party.

 

·                                          Termination; Survival.

 

At such time as (a) all of the Commitments have been terminated, (b)  none of
the Lenders is obligated any longer under this Agreement to make any Loan and
(c) all Obligations (other than obligations which survive as hereafter provided
in this Section 13.11. and contingent indemnification obligations that have not
been asserted) have been paid and satisfied in full, this Agreement shall
terminate.  Promptly following such termination, each Lender shall promptly
return to the Borrower any Note issued to such Lender.  The provisions of
Sections 3.10., 5.1., 5.4. and 13.5., the indemnities to which the
Administrative Agent and the Lenders are entitled under Sections 12.6., 13.2.,
13.10. and any other provision of this Agreement and the other Loan Documents
shall continue in full force and effect and shall protect the Administrative
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events

 

125

--------------------------------------------------------------------------------


 

existing on or prior to the date such party ceased to be a party to this
Agreement.  Upon the Borrower’s request, the Administrative Agent agrees to
deliver to the Borrower, at the Borrower’s sole cost and expense, written
confirmation of the foregoing termination.

 

·                                          Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

·                                          GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

·                                          Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

·                                          Obligations with Respect to Loan
Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

 

·                                          Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

·                                          Limitation of Liability.

 

None of the Administrative Agent or any Lender, or any of their respective
Related Parties shall have any liability with respect to, and the Borrower
hereby waives, releases, and

 

126

--------------------------------------------------------------------------------


 

agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential or punitive damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or the Fee Letter, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents. 
The Borrower hereby waives, releases, and agrees not to sue the Administrative
Agent or any Lender or any of the Administrative Agent’s or any Lender’s
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement, any of the other Loan Documents, the Fee Letter,
or any of the transactions contemplated by this Agreement or financed hereby.

 

·                                          Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. There are no oral agreements among
the parties hereto.

 

·                                          Construction.

 

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

 

·                                          Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

·                                          Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

cclxiii.                                                              the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

127

--------------------------------------------------------------------------------


 

cclxiv.                                                             the effects
of any Bail-In Action on any such liability, including, if applicable:

 

·                  a reduction in full or in part or cancellation of any such
liability;

 

·                  a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

·                  the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[Signatures on Following Pages]

 

128

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES ON FILE WITH THE ADMINISTRATIVE AGENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDERS AND COMMITMENTS

 

Lenders

 

Commitment

 

Wells Fargo Bank, National Association

 

$

65,000,000

 

PNC Bank, National Association

 

$

40,000,000

 

Capital One, N.A.

 

$

40,000,000

 

Regions Bank

 

$

30,000,000

 

Raymond James Bank, N.A.

 

$

20,000,000

 

Royal Bank of Canada

 

$

20,000,000

 

Branch Banking and Trust Company

 

$

10,000,000

 

 

 

 

 

Total Commitments

 

$

225,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1.

 

List of Loan Parties and Non-Loan Party BB Property Subsidiaries

 

151.

 

RLJ LODGING TRUST, L.P.

152.

 

RLJ LODGING TRUST

153.

 

RLJ C CHARLESTON HD, LLC

154.

 

RLJ C NY UPPER EASTSIDE, LLC

155.

 

RLJ C PORTLAND DT, LLC

156.

 

RLJ C WAIKIKI, LLC

157.

 

RLJ CABANA MIAMI BEACH, LLC

158.

 

RLJ DBT KEY WEST, LLC

159.

 

RLJ EM WALTHAM, LLC

160.

 

RLJ HP MADISON DT, LLC

161.

 

RLJ HY ATLANTA MIDTOWN, LLC

162.

 

RLJ HYH CHARLOTTE, LLC

163.

 

RLJ II — C CHICAGO MAG MILE, LLC

164.

 

RLJ II — C GOLDEN, LLC

165.

 

RLJ II — C HAMMOND, LLC

166.

 

RLJ II — C LONGMONT, LLC

167.

 

RLJ II — C LOUISVILLE CO, LLC

168.

 

RLJ II — C LOUISVILLE NE KY, LLC

169.

 

RLJ II — C MIDWAY, LLC

170.

 

RLJ II — C MIRAMAR, LLC

171.

 

RLJ II — C MISHAWAKA, LLC

172.

 

RLJ II — C SALT LAKE, LLC

173.

 

RLJ II — F CHERRY CREEK, LLC

174.

 

RLJ II — F HAMMOND, LLC

175.

 

RLJ II — F KEY WEST, LLC

176.

 

RLJ II — F MIDWAY, LLC

177.

 

RLJ II — HA CLEARWATER, LLC

178.

 

RLJ II — HA FORT WALTON BEACH, LLC

179.

 

RLJ II — HA GARDEN CITY, LLC

180.

 

RLJ II — HA MIDWAY, LLC

181.

 

RLJ II — HG MIDWAY, LLC

182.

 

RLJ II — HOLX MIDWAY, LLC

183.

 

RLJ II — INDY CAPITOL HOTELS, LLC

184.

 

RLJ II — MH DENVER S, LLC

185.

 

RLJ II — MH MIDWAY, LLC

186.

 

RLJ II — R FISHERS, LLC

187.

 

RLJ II — R GOLDEN, LLC

 

--------------------------------------------------------------------------------


 

188.

 

RLJ II — R HAMMOND, LLC

189.

 

RLJ II — R LONGMONT, LLC

190.

 

RLJ II — R LOUISVILLE CO, LLC

191.

 

RLJ II — R LOUISVILLE DT KY, LLC

192.

 

RLJ II — R LOUISVILLE NE KY, LLC

193.

 

RLJ II — R MERRILLVILLE, LLC

194.

 

RLJ II — R MIRAMAR, LLC

195.

 

RLJ II — R NOVI, LLC

196.

 

RLJ II — R PLANTATION, LLC

197.

 

RLJ II — R SALT LAKE CITY, LLC

198.

 

RLJ II — R WARRENVILLE, LLC

199.

 

RLJ II — RH BOULDER, LLC

200.

 

RLJ II — RH PLANTATION, LLC

201.

 

RLJ II — S LONGMONT, LLC

202.

 

RLJ II — S LOUISVILLE KY, LLC

203.

 

RLJ II — S MISHAWAKA, LLC

204.

 

RLJ II — S WESTMINSTER, LLC

205.

 

RLJ II — SLE MIDWAY, LLC

206.

 

RLJ III — DBT COLUMBIA, LLC

207.

 

RLJ III — EM FORT MYERS, LLC

208.

 

RLJ III — EM TAMPA DT, LLC

209.

 

RLJ III — F WASHINGTON DC, LLC

210.

 

RLJ III — HA DENVER TECH CENTER, LLC

211.

 

RLJ III — HA WEST PALM BEACH AIRPORT, LLC

212.

 

RLJ III — HG NEW ORLEANS CONVENTION CENTER, LLC

213.

 

RLJ III — HG WEST PALM BEACH AIRPORT, LLC

214.

 

RLJ III — HGN DURHAM, LLC

215.

 

RLJ III — R COLUMBIA, LLC

216.

 

RLJ III — R NATIONAL HARBOR, LLC

217.

 

RLJ III — R SILVER SPRING, LLC

218.

 

RLJ III — ST. CHARLES AVE HOTEL, LLC

219.

 

RLJ R ATLANTA MIDTOWN, LLC

220.

 

RLJ S HILLSBORO, LLC

221.

 

RLJ HS SEATTLE LYNNWOOD, LLC

222.

 

RLJ HP WASHINGTON DC, LLC

223.

 

RLJ II — R OAK BROOK, LLC

224.

 

RLJ C HOUSTON HUMBLE GENERAL PARTNER, LLC

225.

 

RLJ EM IRVINE GENERAL PARTNER, LLC

226.

 

RLJ HP FREMONT GENERAL PARTNER, LLC

227.

 

RLJ HYH CYPRESS GENERAL PARTNER, LLC

 

--------------------------------------------------------------------------------


 

228.

 

RLJ HYH EMERYVILLE GENERAL PARTNER, LLC

229.

 

RLJ HYH SAN DIEGO GENERAL PARTNER, LLC

230.

 

RLJ HYH SAN JOSE GENERAL PARTNER, LLC

231.

 

RLJ HYH SAN RAMON GENERAL PARTNER, LLC

232.

 

RLJ HYH SANTA CLARA GENERAL PARTNER, LLC

233.

 

RLJ HYH WOODLANDS GENERAL PARTNER, LLC

234.

 

RLJ II — AUSTIN SOUTH HOTELS GENERAL PARTNER, LLC

235.

 

RLJ II — C AUSTIN AIR GENERAL PARTNER, LLC

236.

 

RLJ II — C AUSTIN NW GENERAL PARTNER, LLC

237.

 

RLJ II — C SUGARLAND GENERAL PARTNER, LLC

238.

 

RLJ II — F AUSTIN S GENERAL PARTNER, LLC

239.

 

RLJ II SENIOR MEZZANINE BORROWER, LLC

240.

 

RLJ II JUNIOR MEZZANINE BORROWER, LLC

241.

 

RLJ II — F SAN ANTONIO DT GENERAL PARTNER, LLC

242.

 

RLJ II — R AUSTIN NW GENERAL PARTNER, LLC

243.

 

RLJ II — R AUSTIN S GENERAL PARTNER, LLC

244.

 

RLJ II — R HOUSTON GALLERIA GENERAL PARTNER, LLC

245.

 

RLJ II — R SAN ANTONIO GENERAL PARTNER, LLC

246.

 

RLJ II — R SUGARLAND GENERAL PARTNER, LLC

247.

 

RLJ III — C BUCKHEAD PARENT, LLC

248.

 

RLJ III — EM WEST PALM BEACH PARENT, LLC

249.

 

RLJ III — HA HOUSTON GALLERIA GENERAL PARTNER, LLC

250.

 

RLJ III — HGN HOLLYWOOD GENERAL PARTNER, LLC

251.

 

RLJ III — RH PITTSBURGH GENERAL PARTNER, LLC

252.

 

RLJ R HOUSTON HUMBLE GENERAL PARTNER, LLC

253.

 

RLJ II — C AUSTIN S GENERAL PARTNER, LLC

254.

 

RLJ II — R AUSTIN PARMER GENERAL PARTNER, LLC

255.

 

RLJ II — S AUSTIN N GENERAL PARTNER, LLC

256.

 

RLJ C SAN FRANCISCO GENERAL PARTNER, LLC

257.

 

RLJ S HOUSTON HUMBLE GENERAL PARTNER, LLC

258.

 

RLJ III — DBT METROPOLITAN MANHATTAN GP, LLC

259.

 

RLJ III — DBT MET MEZZ BORROWER GP, LLC

260.

 

DBT MET HOTEL VENTURE GP, LLC

261.

 

RLJ III — DBT MET HOTEL PARTNER, LLC

262.

 

RLJ C HOUSTON HUMBLE, LP

 

--------------------------------------------------------------------------------


 

263.

 

RLJ EM IRVINE, LP

264.

 

RLJ HGN EMERYVILLE, LP

265.

 

RLJ HP FREMONT, LP

266.

 

RLJ HYH CYPRESS, LP

267.

 

RLJ HYH EMERYVILLE, LP

268.

 

RLJ HYH SAN DIEGO, LP

269.

 

RLJ HYH SAN JOSE, LP

270.

 

RLJ HYH SAN RAMON, LP

271.

 

RLJ HYH SANTA CLARA, LP

272.

 

RLJ HYH WOODLANDS, LP

273.

 

RLJ II — AUSTIN SOUTH HOTELS, LP

274.

 

RLJ II — C AUSTIN AIR, LP

275.

 

RLJ II — C AUSTIN NW, LP

276.

 

RLJ II — C AUSTIN S, LP

277.

 

RLJ II — C SUGARLAND, LP

278.

 

RLJ II — F AUSTIN S, LP

279.

 

RLJ II — F SAN ANTONIO DT, LP

280.

 

RLJ II — R AUSTIN NW, LP

281.

 

RLJ II — R AUSTIN PARMER, LP

282.

 

RLJ II — R AUSTIN S, LP

283.

 

RLJ II — R HOUSTON GALLERIA, LP

284.

 

RLJ II — R SAN ANTONIO, LP

285.

 

RLJ II — R SUGARLAND, LP

286.

 

RLJ II — S AUSTIN N, LP

287.

 

RLJ III — DBT METROPOLITAN MANHATTAN, LP

288.

 

RLJ III — HA HOUSTON GALLERIA, LP

289.

 

RLJ III — HGN HOLLYWOOD, LP

290.

 

RLJ III — HGN PITTSBURGH, LP

291.

 

RLJ III — RH PITTSBURGH, LP

292.

 

RLJ R HOUSTON HUMBLE, LP

293.

 

RLJ C SAN FRANCISCO, LP

294.

 

RLJ S HOUSTON HUMBLE, LP

295.

 

RLJ III — DBT MET MEZZ BORROWER, LP

296.

 

DBT MET HOTEL VENTURE, LP

297.

 

RLJ III — C BUCKHEAD, INC.

298.

 

RLJ III — EM WEST PALM BEACH, INC.

299.

 

RLJ HGN EMERYVILLE GENERAL PARTNER, LLC

300.

 

RLJ III — HGN PITTSBURGH GENERAL PARTNER, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.2.

 

Permitted Liens

 

4.              Purchase Money Deed of Trust, Assignment of Leases and Profits,
Security Agreement and Fixture Filing, dated as of November 5, 2010, by RLJ III
— R National Harbor, LLC in favor of RLJ Lodging Trust, L.P., as
successor-in-interest to RLJ Real Estate III REIT, LLC and RLJ Real Estate III
REIT (PF #1), LLC, securing the payment of $33,000,000 in purchase money.

 

5.              Purchase Money Deed of Trust, Assignment of Leases and Profits,
Security Agreement and Fixture Filing, dated as of November 5, 2010, by RLJ III
— R Columbia, LLC in favor of RLJ Lodging Trust, L.P., as successor-in-interest
to RLJ Real Estate III REIT, LLC and RLJ Real Estate III REIT (PF #1), LLC,
securing the payment of $10,900,000 in purchase money.

 

6.              Purchase Money Deed of Trust, Leasehold Deed of Trust,
Assignment of Leases and Profits, Security Agreement and Fixture Filing, dated
as of June 1, 2010, by RLJ III — R National Harbor, LLC, as the grantor, and RLJ
III — F Washington DC Lessee, LLC, as the accommodation grantor, in favor of RLJ
Lodging Trust, L.P., as successor-in-interest to RLJ Real Estate III REIT, LLC
and RLJ Real Estate III REIT (PF #1), LLC, securing the payment of $30,000,000
in purchase money.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.

 

Initial Borrowing Base Properties

 

#

 

Borrowing Base Property

1

 

Courtyard Atlanta Buckhead

2

 

Courtyard Austin Airport

3

 

Courtyard Austin Northwest Arboretum

4

 

Courtyard Austin South

5

 

Courtyard Boulder Longmont

6

 

Courtyard Boulder Louisville

7

 

Courtyard Charleston Historic District

8

 

Courtyard Chicago Downtown Mag Mile

9

 

Courtyard Chicago Southeast Hammond

10

 

Courtyard Denver West Golden

11

 

Courtyard Fort Lauderdale SW Miramar

12

 

Courtyard Houston Dtwn Conv Ctr

13

 

Courtyard Houston Sugarland

14

 

Courtyard Indianapolis @ The Capitol

15

 

Courtyard Louisville Northeast

16

 

Courtyard Midway Airport

17

 

Courtyard New York Manhattan Upper East

18

 

Courtyard Portland City Center

19

 

Courtyard Salt Lake City Airport

20

 

Courtyard San Francisco

21

 

Courtyard South Bend Mishawaka

22

 

Courtyard Waikiki Beach

23

 

DoubleTree Grand Key Resort

24

 

DoubleTree Hotel Columbia

25

 

DoubleTree NYC Metropolitan

26

 

Embassy Suites Boston Waltham

27

 

Embassy Suites Fort Myers Estero

28

 

Embassy Suites Irvine Orange Cnty Arprt

29

 

Embassy Suites Tampa Dtwn Conv Ctr

30

 

Embassy Suites West Palm Beach Central

31

 

Fairfield Inn & Suites Austin S Airport

32

 

Fairfield Inn & Suites Chicago Midway Aprt

33

 

Fairfield Inn & Suites Chicago SE Hammond

34

 

Fairfield Inn & Suites DC Downtown

35

 

Fairfield Inn & Suites Denver Cherry Crk

 

--------------------------------------------------------------------------------


 

36

 

Fairfield Inn & Suites Key West

37

 

Fairfield Inn & Suites San Antonio Dtwn

38

 

Hampton Inn & Suites Clearwater St Ptrsbrg

39

 

Hampton Inn & Suites Denver Tech Center

40

 

Hampton Inn Chicago Midway Airport

41

 

Hampton Inn Fort Walton Beach

42

 

Hampton Inn Garden City

43

 

Hampton Inn Houston Near The Galleria

44

 

Hampton Inn W Palm Beach Arprt Central

45

 

Hilton Cabana

46

 

Hilton Garden Inn Chicago Midway Arprt

47

 

Hilton Garden Inn Durham Raleigh RTP

48

 

Hilton Garden Inn Los Angeles Hollywood

49

 

Hilton Garden Inn New Orleans Conv Ctr

51

 

Hilton Garden Inn Pittsburgh Univ Pl

52

 

Hilton Garden Inn SF Oakland Bay Bridge

53

 

Hilton Garden Inn W Palm Beach Airport

55

 

Holiday Inn Express & Suites Mdwy Arpt

56

 

Homewood Suites Seattle Lynnwood

57

 

Hotel Indigo New Orleans Garden Dist

58

 

Humble Tower Apartments

59

 

Hyatt Atlanta Midtown

60

 

Hyatt House Charlotte Center City

61

 

Hyatt House Cypress Anaheim

62

 

Hyatt House Emeryville SF Bay Area

63

 

Hyatt House San Diego Sorrento Mesa

64

 

Hyatt House San Jose Silicon Valley

65

 

Hyatt House San Ramon

66

 

Hyatt House Santa Clara

67

 

Hyatt Market Street The Woodlands

68

 

Hyatt Place Fremont Silicon Valley

69

 

Hyatt Place Madison Downtown

70

 

Hyatt Place Washington DC Dtwn K St

71

 

Marriott Austin South

72

 

Marriott Chicago Midway

73

 

Marriott Denver South @ Park Meadows

74

 

Renaissance Boulder Flatiron Hotel

75

 

Renaissance Ft Lauderdale Plantation

76

 

Renaissance Pittsburgh Hotel

77

 

Residence Inn Atlanta Midtown Historic

78

 

Residence Inn Austin North Parmer Lane

 

--------------------------------------------------------------------------------


 

79

 

Residence Inn Austin NW Arboretum

80

 

Residence Inn Austin South

81

 

Residence Inn Boulder Louisville

82

 

Residence Inn Chicago Naperville

83

 

Residence Inn Chicago Oak Brook

84

 

Residence Inn Chicago Southeast Hammond

85

 

Residence Inn Columbia

86

 

Residence Inn Denver West Golden

87

 

Residence Inn Detroit Novi

88

 

Residence Inn Ft Lauderdale Plantation

89

 

Residence Inn Ft Lauderdale SW Miramar

90

 

Residence Inn Houston By The Galleria

91

 

Residence Inn Houston Dtwn Conv Ctr

92

 

Residence Inn Houston Sugarland

93

 

Residence Inn Indianapolis Fishers

94

 

Residence Inn Indy Dtwn On The Canal

95

 

Residence Inn Longmont Boulder

96

 

Residence Inn Louisville Downtown

97

 

Residence Inn Louisville Northeast

98

 

Residence Inn Merrillville

99

 

Residence Inn National Harbor DC

100

 

Residence Inn Salt Lake City Airport

101

 

Residence Inn San Antonio Dtwn Market Sq

102

 

Residence Inn Silver Spring

103

 

Sleep Inn Midway Airport

104

 

Springhill Suites Austin N Parmer Ln

105

 

Springhill Suites Austin South

107

 

Springhill Suites Boulder Longmont

108

 

Springhill Suites Denver N Westminster

109

 

Springhill Suites Louisville Hurstbourne N

110

 

Springhill Suites Portland Hillsboro

111

 

Springhill Suites South Bend Mishawaka

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(b)

 

Ownership Structure

 

Part I

 

Information responsive to this Schedule is on file with the Administrative Agent

 

Part II

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(f)

 

#

 

Properties

1

 

Courtyard Atlanta Buckhead

2

 

Courtyard Austin Airport

3

 

Courtyard Austin Dtwn Conv Ctr

4

 

Courtyard Austin Northwest Arboretum

5

 

Courtyard Austin South

6

 

Courtyard Boulder Longmont

7

 

Courtyard Boulder Louisville

8

 

Courtyard Charleston Historic District

9

 

Courtyard Chicago Downtown Mag Mile

10

 

Courtyard Chicago Southeast Hammond

11

 

Courtyard Denver West Golden

12

 

Courtyard Fort Lauderdale SW Miramar

13

 

Courtyard Houston By The Galleria

14

 

Courtyard Houston Dtwn Conv Ctr

15

 

Courtyard Houston Sugarland

16

 

Courtyard Indianapolis @ The Capitol

17

 

Courtyard Louisville Northeast

18

 

Courtyard Midway Airport

19

 

Courtyard New York Manhattan Upper East

20

 

Courtyard Portland City Center

21

 

Courtyard Salt Lake City Airport

22

 

Courtyard San Francisco

23

 

Courtyard South Bend Mishawaka

24

 

Courtyard Waikiki Beach

25

 

DoubleTree Grand Key Resort

26

 

DoubleTree Hotel Columbia

27

 

DoubleTree NYC Metropolitan

28

 

Embassy Suites Boston Waltham

29

 

Embassy Suites Fort Myers Estero

30

 

Embassy Suites Irvine Orange Cnty Arprt

31

 

Embassy Suites Los Angeles Downey

32

 

Embassy Suites Tampa Dtwn Conv Ctr

33

 

Embassy Suites West Palm Beach Central

34

 

Fairfield Inn & Suites Austin S Airport

35

 

Fairfield Inn & Suites Chicago Midway Aprt

36

 

Fairfield Inn & Suites Chicago SE Hammond

37

 

Fairfield Inn & Suites DC Downtown

38

 

Fairfield Inn & Suites Denver Cherry Crk

 

--------------------------------------------------------------------------------


 

39

 

Fairfield Inn & Suites Key West

40

 

Fairfield Inn & Suites San Antonio Dtwn

41

 

Hampton Inn & Suites Clearwater St Ptrsbrg

42

 

Hampton Inn & Suites Denver Tech Center

43

 

Hampton Inn Chicago Midway Airport

44

 

Hampton Inn Fort Walton Beach

45

 

Hampton Inn Garden City

46

 

Hampton Inn Houston Near The Galleria

47

 

Hampton Inn W Palm Beach Arprt Central

48

 

Hilton Cabana

49

 

Hilton Garden Inn Bloomington

50

 

Hilton Garden Inn Chicago Midway Arprt

51

 

Hilton Garden Inn Durham Raleigh RTP

52

 

Hilton Garden Inn Los Angeles Hollywood

53

 

Hilton Garden Inn New Orleans Conv Ctr

54

 

Hilton Garden Inn New York W 35th St

55

 

Hilton Garden Inn Pittsburgh Univ Pl

56

 

Hilton Garden Inn SF Oakland Bay Bridge

57

 

Hilton Garden Inn W Palm Beach Airport

58

 

Hilton New York Fashion District

59

 

Holiday Inn Express & Suites Mdwy Arpt

60

 

Homewood Suites Seattle Lynnwood

61

 

Homewood Suites Washington DC Downtown

62

 

Hotel Indigo New Orleans Garden Dist

63

 

Humble Tower Apartments

64

 

Hyatt Atlanta Midtown

65

 

Hyatt House Austin Arboretum

66

 

Hyatt House Charlotte Center City

67

 

Hyatt House Cypress Anaheim

68

 

Hyatt House Dallas Lincoln Park

69

 

Hyatt House Dallas Uptown

70

 

Hyatt House Emeryville SF Bay Area

71

 

Hyatt House Houston Galleria

72

 

Hyatt House San Diego Sorrento Mesa

73

 

Hyatt House San Jose Silicon Valley

74

 

Hyatt House San Ramon

75

 

Hyatt House Santa Clara

76

 

Hyatt Market Street The Woodlands

77

 

Hyatt Place Fremont Silicon Valley

78

 

Hyatt Place Madison Downtown

79

 

Hyatt Place Washington DC Dtwn K St

 

--------------------------------------------------------------------------------


 

80

 

Marriott Austin South

81

 

Marriott Chicago Midway

82

 

Marriott Denver Airport @ Gateway Park

83

 

Marriott Denver South @ Park Meadows

84

 

Marriott Louisville Downtown

85

 

Renaissance Boulder Flatiron Hotel

86

 

Renaissance Ft Lauderdale Plantation

87

 

Renaissance Pittsburgh Hotel

88

 

Residence Inn Atlanta Midtown Historic

89

 

Residence Inn Austin Dtwn Conv Ctr

90

 

Residence Inn Austin North Parmer Lane

91

 

Residence Inn Austin NW Arboretum

92

 

Residence Inn Austin South

93

 

Residence Inn Bethesda Downtown

94

 

Residence Inn Boulder Louisville

95

 

Residence Inn Chicago Naperville

96

 

Residence Inn Chicago Oak Brook

97

 

Residence Inn Chicago Southeast Hammond

98

 

Residence Inn Columbia

99

 

Residence Inn Denver West Golden

100

 

Residence Inn Detroit Novi

101

 

Residence Inn Ft Lauderdale Plantation

102

 

Residence Inn Ft Lauderdale SW Miramar

103

 

Residence Inn Houston By The Galleria

104

 

Residence Inn Houston Dtwn Conv Ctr

105

 

Residence Inn Houston Sugarland

106

 

Residence Inn Indianapolis Fishers

107

 

Residence Inn Indy Dtwn On The Canal

108

 

Residence Inn Longmont Boulder

109

 

Residence Inn Louisville Downtown

110

 

Residence Inn Louisville Northeast

111

 

Residence Inn Merrillville

112

 

Residence Inn National Harbor DC

113

 

Residence Inn Palo Alto Los Altos

114

 

Residence Inn Salt Lake City Airport

115

 

Residence Inn San Antonio Dtwn Market Sq

116

 

Residence Inn Silver Spring

117

 

Sleep Inn Midway Airport

118

 

Springhill Suites Austin N Parmer Ln

119

 

Springhill Suites Austin South

120

 

Springhill Suites Bakersfield

 

--------------------------------------------------------------------------------


 

121

 

Springhill Suites Boulder Longmont

122

 

Springhill Suites Denver N Westminster

123

 

Springhill Suites Louisville Hurstbourne N

124

 

Springhill Suites Portland Hillsboro

125

 

Springhill Suites South Bend Mishawaka

126

 

TGIF Restaurant Midway

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(g)

 

Indebtedness and Guaranties

 

Properties Subject to Liens Securing
Indebtedness

 

Indebtedness (as of 12/31/2015)

 

Residence Inn Los Altos

 

$

33,251,465

 

Hyatt House Houston Galleria

 

$

12,826,667

 

Hyatt House Austin Arboretum

 

$

10,162,667

 

Hyatt House Dallas Lincoln Park

 

$

17,168,000

 

Hyatt House Dallas Uptown

 

$

12,136,000

 

Embassy Suites Los Angeles Downey

 

$

21,706,667

 

Homewood Suites Washington DC Downtown

 

$

32,835,000

 

Residence Inn Bethesda Downtown

 

$

34,825,001

 

Courtyard Austin Dtwn Conv Ctr

 

$

53,729,999

 

Residence Inn Austin Dtwn Conv Ctr

 

$

27,860,000

 

Marriott Denver Airport @ Gateway Park

 

$

26,500,000

 

Marriott Louisville Downtown

 

$

80,000,000

 

Courtyard Houston By The Galleria

 

$

26,000,000

 

Hilton Garden Inn Bloomington

 

$

17,500,000

 

$275,000,000 notional swap-cash flow

 

 

 

$175,000,000 notional swap-cash flow

 

 

 

$175,000,000 notional swap-cash flow

 

 

 

$16,500,000 notional swap-cash flow

 

 

 

$16,500,000 notional swap-cash flow

 

 

 

$40,500,000 notional swap-cash flow

 

 

 

$41,500,000 notional swap-cash flow

 

 

 

$18,000,000 notional swap-cash flow

 

 

 

$17,000,000 notional swap-cash flow

 

 

 

$125,000,000 notional swap-cash flow

 

 

 

$100,000,000 notional swap-cash flow

 

 

 

$125,000,000 notional swap-cash flow

 

 

 

$100,000,000 notional swap-cash flow

 

 

 

$50,000,000 notional swap-cash flow

 

 

 

$50,000,000 notional swap-cash flow

 

 

 

$25,000,000 notional swap-cash flow

 

 

 

$33,000,000 notional swap-cash flow

 

 

 

$82,000,000 notional swap-cash flow

 

 

 

$35,000,000 notional swap-cash flow

 

 

 

$143,000,000 notional swap-cash flow

 

 

 

$50,000,000 notional swap-cash flow

 

 

 

$50,000,000 notional swap-cash flow

 

 

 

$50,000,000 notional swap-cash flow

 

 

 

 

--------------------------------------------------------------------------------


 

6.              Term Loan Agreement dated November 20, 2012 between the
Borrower, the Parent Guarantor, Wells Fargo as administrative agent and the
lenders party thereto (as the same may be modified, amended or supplemented from
time to time).

 

7.              Term Loan Agreement dated December 22, 2014 between the
Borrower, the Parent Guarantor, Capital One, National Association, as
administrative agent and the lenders party thereto (as the same may be modified,
amended or supplemented from time to time).

 

8.              Purchase Money Deed of Trust, Assignment of Leases and Profits,
Security Agreement and Fixture Filing, dated as of November 5, 2010, by RLJ III
— R National Harbor, LLC in favor of RLJ Lodging Trust, L.P., as
successor-in-interest to RLJ Real Estate III REIT, LLC and RLJ Real Estate III
REIT (PF #1), LLC, securing the payment of $33,000,000 in purchase money.

 

9.              Purchase Money Deed of Trust, Assignment of Leases and Profits,
Security Agreement and Fixture Filing, dated as of November 5, 2010, by RLJ III
— R Columbia, LLC in favor of RLJ Lodging Trust, L.P., as successor-in-interest
to RLJ Real Estate III REIT, LLC and RLJ Real Estate III REIT (PF #1), LLC,
securing the payment of $10,900,000 in purchase money.

 

10.       Purchase Money Deed of Trust, Leasehold Deed of Trust, Assignment of
Leases and Profits, Security Agreement and Fixture Filing, dated as of June 1,
2010, by RLJ III — R National Harbor, LLC, as the grantor, and RLJ III — F
Washington DC Lessee, LLC, as the accommodation grantor, in favor of RLJ Lodging
Trust, L.P., as successor-in-interest to RLJ Real Estate III REIT, LLC and RLJ
Real Estate III REIT (PF #1), LLC, securing the payment of $30,000,000 in
purchase money.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(h)

 

Material Contracts

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(i)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1.(s)

 

Affiliate Transactions

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.1.(d)

 

Certain Non-Recourse Indebtedness

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](15) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](16) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](17) hereunder are several and not joint.](18) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Term Loan, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Term Loan Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

--------------------------------------------------------------------------------

(15)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(16)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(17)  Select as appropriate.

(18)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

3.

 

Borrower(s):

 

RLJ Lodging Trust, L.P.

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association, as the administrative agent under the
Term Loan Agreement

 

 

 

 

 

5.

 

Term Loan Agreement:

 

The $225,000,000 Term Loan Agreement dated as of November 20, 2012 among RLJ
Lodging Trust, L.P., RLJ Lodging Trust, the Lenders parties thereto, Wells Fargo
Bank, National Association, as Administrative Agent, and the other agents
parties thereto

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Assignor[s](19)

 

Assignee[s](20)

 

Aggregate
Amount of
Loans for all
Lenders

 

Amount of
Loans
Assigned(8)

 

Percentage
Assigned of
Loans(21)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

 

Trade Date:

 

                                 ](22)

 

[Page break]

 

--------------------------------------------------------------------------------

(19)  List each Assignor, as appropriate.

(20)  List each Assignee, as appropriate.

(21)  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

(22)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 

 

ASSIGNOR[S](23)

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ASSIGNEE[S](24)

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(23)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

(24)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](25) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Consented to:](26)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(25)  To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.

(26)  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Term Loan Agreement.  See Section 13.6 of Term Loan
Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

RLJ LODGING TRUST, L.P.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender(27); and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Term Loan Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements to be an Eligible Assignee as defined in the
Term Loan Agreement (subject to such consents, if any, as may be required under
such definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Term Loan
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1. or
9.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Term Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

--------------------------------------------------------------------------------

(27)  Complete as applicable.

 

A-5

--------------------------------------------------------------------------------


 

2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.   General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

                              , 20     

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the Term
Loan Agreement, the Borrower hereby requests that the Lenders make a Loan to the
Borrower in an aggregate principal amount equal to $                   .

 

2.                                      The Borrower requests that such Loan be
made available to the Borrower on             , 20   .

 

3.                                      The Borrower hereby requests that the
requested Loan be of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

 

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

 

o            1 month

 

o            3 months

 

o            6 months

 

4.                                      The proceeds of this borrowing of the
Loan will be used for purposes that are consistent with the terms of
Section 8.8. of the Term Loan Agreement.

 

5.                                      The Borrower requests that the proceeds
of this borrowing of the Loan be made available to the Borrower by
                            .

 

B-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Loan and
after giving effect thereto, (a) no Default or Event of Default exists or shall
exist, and no violation of the limits described in Section 2.15. would occur
after giving effect thereto, and (b) the representations and warranties made or
deemed made by the Parent Guarantor, the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party are true and correct in all
material respects (unless such representation and warranty is qualified by
materiality, in which event such representation and warranty shall be true and
correct in all respects), except to the extent (x) that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and (y) of changes in factual
circumstances permitted by the Loan Documents.  In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Loan contained in Article VI. of the Term Loan Agreement
will have been satisfied (or waived in accordance with the applicable provisions
of the Loan Documents) at the time such Loan is made (it being understood that
the Borrower makes no representation as to whether any condition that by its
terms is subject to the satisfaction of the Administrative Agent has been
satisfied).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

 

By:

RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION

 

                    , 20      

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”),  RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

Pursuant to Section 2.9. of the Term Loan Agreement, the Borrower hereby
requests a Continuation of a borrowing of LIBOR Loans under the Term Loan
Agreement, and in that connection sets forth below the information relating to
such Continuation as required by such Section of the Term Loan Agreement:

 

1.                                      The proposed date of such Continuation
is             , 20   .

 

2.                                      The aggregate principal amount of the
LIBOR Loans subject to the requested Continuation is $                        
and was originally borrowed by the Borrower on             , 20   .

 

3.                                      The portion of such principal amount
subject to such Continuation is $                          .

 

4.                                      The current Interest Period for each of
the LIBOR Loans subject to such Continuation ends on                 , 20   .

 

5.                                      The duration of the new Interest Period
for each such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o            1 month

o            3 months

o            6 months

 

C-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, no Default or Event of Default exists or shall exist.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

                      , 20          

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Manager (AU #0080703)

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

Pursuant to Section 2.10. of the Term Loan Agreement, the Borrower hereby
requests a Conversion of a borrowing of  Loans of one Type into  Loans of
another Type under the Term Loan Agreement, and in that connection sets forth
below the information relating to such Conversion as required by such Section of
the Term Loan Agreement:

 

1.                                      The proposed date of such Conversion is
              , 20   .

 

2.                                      The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]

o    Base Rate Loans

 

o    LIBOR Loans

 

3.                                      The aggregate principal amount of the
Loans subject to the requested Conversion is $                      and was
originally borrowed by the Borrower on             , 20   .

 

4.                                      The portion of such principal amount
subject to such Conversion is $                   .

 

D-1

--------------------------------------------------------------------------------


 

5.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

 

o            1 month

o            3 months

o            6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, no Default or Event of Default exists or shall exist
(provided the certification under this clause shall not be made in connection
with the Conversion of a LIBOR Loan into a Base Rate Loan).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By:RLJ Lodging Trust, its sole general partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of November 20, 2012, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement (as defined below) (all of
the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Term Loan Agreement dated as of
November 20, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P.
(the “Borrower”), RLJ Lodging Trust (which is one of the “Guarantors”), the
financial institutions party thereto and their assignees under Section 13.6.
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, (b) the Lenders and (c) the Specified Derivatives Providers (each
individually, a “Guarantied Party” and collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders, and to enter into Specified Derivatives Contracts,  through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Term Loan Agreement and from
the Specified Derivatives Providers under the Specified Derivatives Contracts
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

 

WHEREAS, each Guarantor is owned and controlled by the Borrower, owns and
controls the Borrower, or is otherwise an Affiliate of the Borrower;

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by

 

E-1

--------------------------------------------------------------------------------


 

acceleration or otherwise, of all of the following (collectively referred to as
the “Guarantied Obligations”):  (a) all indebtedness, liabilities, obligations,
covenants and duties owing by the Borrower or any other Loan Party to the
Administrative Agent or any other Guarantied Party under or in connection with
the Term Loan Agreement or any other Loan Document, including without
limitation, the repayment of all principal of the Loan, and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
the Administrative Agent or any other Guarantied Party thereunder (including, to
the extent permitted by Applicable Law, interest, Fees and other amounts that
would accrue and become due after the filing of a case or other proceeding under
the Bankruptcy Code (as defined below) or other similar Applicable Law but for
the commencement of such case or proceeding, whether or not such amounts are
allowed or allowable in whole or in part in such case or proceeding); (b) all
Specified Derivatives Obligations; (c) all other Obligations; (d) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing, and (e) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any of the other Guarantied Parties in the enforcement of any of the
foregoing or any obligation of such Guarantor hereunder.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before enforcing this Guaranty
against any Guarantor:  (a) to pursue any right or remedy the Guarantied Parties
may have against the Borrower, any other Loan Party or any other Person or
commence any suit or other proceeding against the Borrower, any other Loan Party
or any other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of the Borrower, any other Loan Party or any other
Person; or (c) to make demand of the Borrower, any other Loan Party or any other
Person or to enforce or seek to enforce or realize upon any collateral security
held by the Administrative Agent or any other Guarantied Party which may secure
any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto.  The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
subject to the termination provisions in Section 20, including without
limitation, the following (whether or not such Guarantor consents thereto or has
notice thereof):

 

(a)                                 (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Term Loan Agreement, any other Loan
Document, any Specified Derivatives Contract, or any other document, instrument
or agreement evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Term Loan Agreement, any of
the other Loan Documents, , any Specified Derivatives Contract, or any other
documents, instruments or agreements relating to the Guarantied Obligations or
any other instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

E-2

--------------------------------------------------------------------------------


 

(b)                                 any lack of validity or enforceability of
the Term Loan Agreement, any of the other Loan Documents, any Specified
Derivatives Contract, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

 

(c)                                  any furnishing to the Administrative Agent
or the other Guarantied Parties of any security for any of the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Guarantied Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to any of the Guarantied Obligations, or any subordination of
the payment of any of the Guarantied Obligations to the payment of any other
liability of the Borrower or any other Loan Party;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding;

 

(f)                                   any act or failure to act by the Borrower,
any other Loan Party or any other Person which may adversely affect such
Guarantor’s subrogation rights, if any, against any Loan Party or any other
person to recover payments made under this Guaranty;

 

(g)                                  any nonperfection or impairment of any
security interest or other Lien on any collateral securing in any way any of the
Guarantied Obligations;

 

(h)                                 any application of sums paid by the
Borrower, any other Loan Party or any other Person with respect to the
liabilities of the Borrower to the Administrative Agent or the other Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof;

 

(j)                                    any defense, set-off, claim or
counterclaim (other than indefeasible payment and performance in full) which may
at any time be available to or be asserted by the Borrower, any other Loan Party
or any other Person against the Administrative Agent or any of the other
Guarantied Parties;

 

(k)                                 any change in the corporate existence,
structure or ownership of the Borrower or any other Loan Party;

 

(l)                                     any statement, representation or
warranty made or deemed made by or on behalf of the Borrower, any Guarantor or
any other Loan Party under any Loan Document, Specified Derivatives Contract or
any amendment hereto or thereto, proves to have been incorrect or misleading in
any respect; or

 

(m)                             any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a Guarantor hereunder
(other than indefeasible payment and performance in full).

 

E-3

--------------------------------------------------------------------------------


 

Section 4.  Action with Respect to Guarantied Obligations.  The Administrative
Agent and the other Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3. and may otherwise:  (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Term Loan Agreement, any other Loan
Document or any Specified Derivatives Contract; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of any of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Loan Party or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the other Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Parent Guarantor or the Borrower with respect to or
in any way relating to such Guarantor in the Term Loan Agreement and the other
Loan Documents, as if the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Parent Guarantor or the Borrower is to cause such Guarantor to comply under
the terms of the Term Loan Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Administrative Agent and/or
the other Guarantied Parties are prevented under Applicable Law or otherwise
from demanding or accelerating payment of any of the Guarantied Obligations by
reason of any automatic stay or otherwise, the Administrative Agent and/or the
other Guarantied Parties shall be entitled to receive from each Guarantor, upon
demand therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any of the other Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Term Loan Agreement, any of the other Loan
Documents, any Specified Derivatives Contract or any other instrument evidencing
any liability of the Borrower, and such

 

E-4

--------------------------------------------------------------------------------


 

Guarantor shall be and remain liable to the Administrative Agent or such other
Guarantied Party for the amounts so repaid or recovered to the same extent as if
such amount had never originally been paid to the Administrative Agent or such
other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of any other Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Administrative Agent and the other Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Term Loan Agreement or to be held by the Administrative
Agent as collateral security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  Section 3.10. of the Term Loan Agreement
shall be applicable, mutatis mutandis, to all payments required to be made by
any Guarantor under this Guaranty.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents, any Specified Derivatives Contract or
Applicable Law and not by way of limitation of any such rights, subject to
Section 13.4. of the Term Loan Agreement, each Guarantor hereby authorizes each
Guarantied Party, each Affiliate of a Guarantied Party and each Participant, at
any time while an Event of Default exists, without any prior notice to such
Guarantor or to any other Person, any such notice being hereby expressly waived,
but in the case of a Guarantied Party (other than the Administrative Agent), an
Affiliate of a Guarantied Party (other than the Administrative Agent) or a
Participant, subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant, to or for the credit or the account of
such Guarantor against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured.  Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the other Guarantied
Parties that all obligations and liabilities of any other Loan Party to such
Guarantor of whatever description, including without limitation, all
intercompany receivables of such Guarantor from any other Loan Party
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations.  During the continuance of an Event of
Default, no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from any Loan Party on account
of or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

E-5

--------------------------------------------------------------------------------


 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”.  Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Administrative Agent and the other Guarantied Parties that would not otherwise
be available to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guarantied Parties shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER
GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE OTHER GUARANTIED PARTIES, THE
ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST

 

E-6

--------------------------------------------------------------------------------


 

ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH OTHER
GUARANTIED PARTY HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN,
NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE
GUARANTIED PARTIES, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  EACH
GUARANTOR AND EACH OF THE GUARANTIED PARTIES EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH OF THE GUARANTORS HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS
ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT
ITS ADDRESS FOR NOTICES PROVIDED HEREIN.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOAN AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of the Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error.  The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right

 

E-7

--------------------------------------------------------------------------------


 

or remedy shall preclude any other or further exercise thereof or the exercise
of any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force with respect
to each Guarantor until the earliest of the (x) the date on which all of the
Guarantied Obligations have been indefeasibly paid and performed in full (other
than (1) contingent indemnification obligations that have not been asserted and
(2) to the extent arrangements reasonably satisfactory to a Specified
Derivatives Provider under a Specified Derivatives Contract have been entered
into, Specified Derivatives Obligations under such Specified Derivatives
Contract) or (y) solely with respect to such Guarantor (but not any other
Guarantor), release or termination of the obligations of such Guarantor
hereunder in accordance with the terms of the Term Loan Agreement, at which
point this Guaranty shall (solely with respect to such Guarantor, in the case of
clause (y)), automatically terminate and have no further force and effect (other
than any provisions of this Guaranty that expressly survive the termination
hereof). The Administrative Agent agrees to execute and deliver such documents
as are reasonably requested in accordance with Section 8.14. or Section 8.15. of
the Term Loan Agreement, as applicable, by the Borrower or any such Guarantor to
evidence such termination or release, at the Borrower’s or such Guarantor’s sole
cost and expense.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other the Guarantied Party shall be deemed to
include such Person’s respective successors and assigns (including, but not
limited to, any holder of the Guarantied Obligations) in whose favor the
provisions of this Guaranty also shall inure, and each reference herein to each
Guarantor shall be deemed to include such Guarantor’s successors and assigns,
upon whom this Guaranty also shall be binding.  The Guarantied Parties may, in
accordance with the applicable provisions of the Term Loan Agreement, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
any Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder.  Subject to Section 13.9. of the Term Loan Agreement,
each Guarantor hereby consents to the delivery by the Administrative Agent or
any other Guarantied Party to any Assignee or Participant (or any prospective
Assignee or Participant) of any financial or other information regarding the
Borrower or any Guarantor.  No Guarantor may assign or transfer its rights or
obligations hereunder to any Person without the prior written consent of the
Administrative Agent and all other Guarantied Parties and any such assignment or
other transfer to which the Administrative Agent and all of the other Guarantied
Parties have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Term Loan Agreement), the Administrative Agent and each Guarantor
subject to Section 13.17 of the Term Loan Agreement; provided, however, that any
Subsidiary Guarantor may be released hereunder in accordance with the terms of
Section 8.14. or Section 8.15. of the Term Loan Agreement, as applicable, and
any Subsidiary may become a Guarantor hereunder by executing and delivering an
Accession Agreement in accordance with Section 8.14. of the Term Loan Agreement.

 

E-8

--------------------------------------------------------------------------------


 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile or electronic transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Administrative Agent or any other Guarantied
Party at its respective address for notices provided for in the Term Loan
Agreement or Specified Derivatives Contract, as applicable, or (c) as to each
such party at such other address as such party shall designate in a written
notice to the other parties.  Each such notice, request or other communication
shall be effective (i) if mailed, upon the first to occur of receipt or the
expiration of 3 days after the deposit in the United States Postal Service mail,
postage prepaid and addressed to the address of a Guarantor or Guarantied Party
at the addresses specified; (ii) if telecopied or sent by electronic mail, when
transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered; provided, however, that in the case of immediately preceding clauses
(i) through (iii), non-receipt of which the sending party was not notified or as
the result of a refusal to accept delivery shall be deemed receipt of such
communication.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
of the other Guarantied Parties, nor any of their respective Related Parties,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Loan Documents, any Specified Derivatives Contract or
any of the transactions contemplated by this Guaranty, the Term Loan Agreement
or any of the other Loan Documents, or any Specified Derivatives Contract.  Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent, any other Guarantied Party or any of their respective Related Parties,
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Guaranty, the Term Loan Agreement or any of the
other Loan Documents, any Specified Derivatives Contract or any of the
transactions contemplated by Term Loan Agreement or financed thereby.

 

Section 29.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Term Loan Agreement.

 

Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full, and
none of the Guarantors shall

 

E-9

--------------------------------------------------------------------------------


 

exercise any right or remedy under this Section against any other Guarantor
until such Guarantied Obligations have been indefeasibly paid and performed in
full. Subject to Section 10. of this Guaranty, this Section shall not be deemed
to affect any right of subrogation, indemnity, reimbursement or contribution
that any Guarantor may have under Applicable Law against any other Loan Party in
respect of any payment of Guarantied Obligations. Notwithstanding the foregoing,
all rights of contribution against any Guarantor shall terminate from and after
such time, if ever, that such Guarantor shall cease to be a Guarantor in
accordance with the applicable provisions of the Loan Documents.

 

Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20. hereof. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 32. Non-Recourse.  Notwithstanding anything that may be expressed or
implied in this Guaranty or any document or instrument delivered in connection
herewith or otherwise, and notwithstanding the fact that DBT Met Hotel Venture,
LP (“DBT LP”) may be a limited partnership, by its acceptance of the benefits of
this Guaranty, the Administrative Agent and each of the Guarantied Parties
acknowledge and agree that no DBT Non-Recourse Party has any obligation
hereunder and that no recourse shall be had hereunder or under any document or
instrument delivered in connection herewith, or for any claim based on, in
respect of, or by reason of, such obligations or their creation, against, and no
personal liability shall attach to, any DBT Non-Recourse Party, through the
Administrative Agent or the Guarantied Parties or otherwise, whether by or
through attempted piercing of the corporate veil, by or through a claim by or on
behalf of the Administrative Agent or the Guarantied Parties against any DBT
Non-Recourse Party, by the enforcement of any assessment, by any legal or equity
proceeding, by virtue of any applicable law, or otherwise.

 

For purposes of this Section 32, “DBT Non-Recourse Party” means any former,
current and future equity holders, controlling persons, directors, officers,
employees, agents, affiliates, or general or limited partners of DBT LP
(including without limitation, Highgate Oxford New York II, LLC, a Delaware
limited partnership, and its successors and affiliates), other than any
Guarantor.

 

Section 33.  Definitions.  (a) For the purposes of this Guaranty:

 

“Accession Agreement” means an Accession Agreement in the form of Annex I hereto
or in such other form as may be approved by the Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

E-10

--------------------------------------------------------------------------------


 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

 

E-11

--------------------------------------------------------------------------------


 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Term Loan Agreement.

 

[Signature on Next Page]

 

E-12

--------------------------------------------------------------------------------


 

[g211252kn093i001.gif]IN WITNESS WHEREOF, each Guarantor has duly executed and
delivered this Guaranty as of the date and year first written above.

 

 

GUARANTORS:

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[SUBSIDIARY GUARANTORS]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o RLJ Lodging Trust

 

3 Bethesda Center

 

Suite 1000

 

Bethesda, MD 20814

 

Attn:

 

 

Telecopy Number:

 

 

Telephone Number:

 

 

E-13

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of             , 20  , executed and delivered
by                       , a               (the “New Guarantor”), in favor of
(a) WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent (the “Administrative Agent”) for its benefit and the benefit of the other
Guarantied Parties (as defined in the Guaranty) under that certain Term Loan
Agreement dated as of November 20, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), by and among
RLJ Lodging Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, and (b) the
Lenders (the “Guarantied Parties”).

 

WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Term Loan Agreement
and/or any Loan Document;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or any Subsidiary of the
Borrower;

 

WHEREAS, the New Guarantor is owned and controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the other Guarantied Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the other Guarantied Parties making
such financial accommodations available to the Borrower under the Term Loan
Agreement and from the Specified Derivatives Providers entering into Specified
Derivatives Contracts and, accordingly, the New Guarantor is willing to
guarantee the Borrower’s obligations to the Administrative Agent and the Lenders
on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties’ continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of November 20, 2012 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by the Guarantors party thereto in favor of the Administrative
Agent, for its benefit and the benefit of the other Guarantied Parties, and
assumes all obligations of a “Guarantor” thereunder and agrees to be bound
thereby, all as if the New

 

E-14

--------------------------------------------------------------------------------


 

Guarantor had been an original signatory to the Guaranty.  Without limiting the
generality of the foregoing, the New Guarantor hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5. of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6. of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Term Loan Agreement.

 

[Signatures on Next Page]

 

E-15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.

 

 

[NEW GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

c/o RLJ Lodging Trust

 

3 Bethesda Center

 

Suite 1000

 

Bethesda, MD 20814

 

Attn:

 

 

Telecopy Number:

 

 

Telephone Number:

 

 

Accepted:

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION, as

Administrative Agent

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

E-16

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTE

 

$[               ]

[             , 201 ]

 

FOR VALUE RECEIVED, the undersigned, RLJ Lodging Trust, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby unconditionally promises to pay to the order of                      (the
“Lender”) or its registered assigns, in care of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”) at WELLS FARGO
BANK, NATIONAL ASSOCIATION, 608 Second Avenue South, Eleventh Floor,
Minneapolis, Minnesota 55402, or at such other address as may be specified in
writing by the Administrative Agent to the Borrower, the principal sum of
                 AND     /100 DOLLARS ($            ) (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Loan made by the Lender
to the Borrower under the Term Loan Agreement (as herein defined)), on the dates
and in the principal amounts provided in the Term Loan Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Term Loan Agreement.

 

The date and amount of the Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Term Loan Agreement or hereunder.

 

This Note is one of the Notes referred to in the Term Loan Agreement dated as of
November 20, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among the Borrower, RLJ Lodging
Trust, the financial institutions party thereto and their assignees under
Section 13.6. thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, and is subject to, and is entitled to, all the provisions and
benefits thereof.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Term Loan Agreement.

 

The Term Loan Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 13.6. of the Term Loan Agreement, this Note may
not be assigned by the Lender to any Person.

 

F-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar
notices.  No failure to exercise, and no delay in exercising rights hereunder on
the part of the holder hereof shall operate as waiver of such rights

 

[This Note is given in replacement of the Term Loan Note dated                ,
20  , in the original principal amount of $             previously delivered to
the Lender under the Term Loan Agreement.  THIS NOTE IS NOT INTENDED TO BE, AND
SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER
OR IN CONNECTION WITH THE OTHER NOTE.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By:RLJ Lodging Trust, its sole general partner

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

LOAN SCHEDULE

 

This Note evidences a Loan made under the within-described Term Loan Agreement
to the Borrower, on the dates and in the principal amounts set forth below,
subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower: RLJ Lodging Trust, L.P.

 

Administrative Agent : Wells Fargo Bank, N.A.

 

Loan: Loan numbers 1008459 made pursuant to that certain Term Loan Agreement
dated as of November 20, 2012, among

Borrower, Administrative Agent, RLJ Lodging Trust, and the Lenders party
thereto, as amended from time to time (the “Term Loan Agreement”)

 

Effective Date:

 

Check applicable box:



o New — This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

o Replace Previous Agreement — This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(4)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

(5)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

(6)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above is referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication or telephonic
request pursuant to Section 2.4. (b) of the Term Loan Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

G-1

--------------------------------------------------------------------------------


 

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent  is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

G-2

--------------------------------------------------------------------------------


 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Subsequent
Disbursement Exhibit. All wire instructions must contain the information
specified on the  Subsequent Disbursement Exhibit.

 

 

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

G-3

--------------------------------------------------------------------------------


 

Restricted Account Disbursements

 

Permitted Account Disbursement Authorizers:  Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse Loan
proceeds after the date of the Loan origination/closing and to initiate
Disbursements in connection therewith (each, a “Restricted Account
Disbursement”):

 

 

 

 

Individual’s Name

 

Title

1.

 

 

 

 

2.

 

 

 

 

3.

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any  Restricted Account
Disbursement Authorizer may submit a Disbursement Request for all available Loan
proceeds.

 

Permitted Wire Transfers:  Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party.  Each Receiving Party included in any such Disbursement Request
must be listed below.  Administrative Agent is authorized to use the wire
instructions that have been provided directly to Lender by the Receiving Party
or Borrower and attached as the Restricted Account Disbursement Exhibit. All
wire instructions must contain the information specified on the Restricted
Account Disbursement Exhibit.

 

 

 

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)

1.

 

 

2.

 

 

3.

 

 

 

Direct Deposit:  Disbursement Requests for Restricted Account Disbursements to
be deposited into an account at Wells Fargo Bank, N.A. must specify the amount
and applicable account.  Each account included in any such Disbursement Request
must be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

G-4

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

 

BORROWERS:

 

 

 

RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership

 

 

 

By:

RLJ Lodging Trust,

 

 

a Maryland real estate investment trust,

 

 

its sole general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

G-5

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

 

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

 

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

 

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Term Loan Agreement,
the Administrative Agent must receive Disbursement Requests in writing and no
verbal requests will be accepted.  Disbursement Requests will only be accepted
from the applicable Authorized Representatives designated in the Disbursement
Instruction Agreement. Disbursement Requests will be processed subject to
satisfactory completion of Administrative Agent’s customer verification
procedures. Administrative Agent is only responsible for making a good faith
effort to execute each Disbursement Request and may use agents of its choice to
execute Disbursement Requests.  Funds disbursed pursuant to a Disbursement
Request may be transmitted directly to the Receiving Bank, or indirectly to the
Receiving Bank through another bank, government agency, or other third party
that Administrative Agent considers to be reasonable.  Administrative Agent
will, in its sole discretion, determine the funds transfer system and the means
by which each Disbursement will be made.  Administrative Agent may delay or
refuse to accept a Disbursement Request if the Disbursement would: (i) violate
the terms of this Agreement; (ii) require use of a bank unacceptable to
Administrative Agent or prohibited by government authority; (iii) cause
Administrative Agent to violate any Federal Reserve or other regulatory risk
control program or guideline; or (iv) otherwise cause Administrative Agent to
violate any applicable law or regulation.

 

Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of Administrative Agent and Lenders (other than as a result of the
Administrative Agent’s and Lenders’ own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction in a final, non appealable
judgment); (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s and Lenders’ control; or (iii) any special,
consequential, indirect or punitive damages, whether or not (A) any claim for
these damages is based on tort or contract or (B) Administrative Agent or
Borrower knew or should have known the likelihood of these damages in any
situation. None of the  Administrative Agent or any Lender makes any
representations or warranties other than those expressly made in this
Agreement.  IN NO EVENT WILL ADMINISTRATIVE AGENT AND LENDERS BE LIABLE FOR
DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY
ADMINISTRATIVE AGENT IN GOOD FAITH AND IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

Reliance on Information Provided. Administrative Agent  is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent 
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent  may rely solely (i) on the
account number of the Receiving Party, rather than the Receiving Party’s name,
and (ii) on the bank routing number of the Receiving Bank, rather than the
Receiving Bank’s name, in executing a Disbursement Request.  Administrative
Agent  is not obligated or required in any way to take any actions to detect
errors in information provided by Borrower or an Authorized Representative.  If
Administrative Agent  takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Loan Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement. If Administrative Agent is
notified that it did not disburse the full amount requested in a Disbursement
Request, Administrative Agent’s sole liability will be to promptly disburse the
amount of the stated deficiency. If Administrative Agent disburses an amount in
excess of the amount requested in a Disbursement Request, Lender will only be
liable for such excess amount to the extent that Borrower does not receive the
benefit of such amount.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

G-6

--------------------------------------------------------------------------------


 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

G-7

--------------------------------------------------------------------------------


 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

G-8

--------------------------------------------------------------------------------


 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

 

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

·                  Transfer/Deposit Funds to (Receiving Party Account Name)

·                  Receiving Party Deposit Account Number

·                  Receiving Bank Name, City and State

·                  Receiving Bank Routing (ABA) Number

·                  Further identifying information, if applicable (title escrow
number, borrower name, loan number, etc.)

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF COMPLIANCE CERTIFICATE

 

               , 20      

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

1750 H Street N.W.
Suite 550
Washington, DC  20006
Attn:  Mark Monahan

 

Each of the Lenders Party to the Term Loan
Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust (the “Parent Guarantor”) the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Term Loan Agreement.

 

Pursuant to Section 9.3. of the Term Loan Agreement, the undersigned, on behalf
of the Borrower in his capacity as an officer of the general partner of the
Borrower and not individually, hereby certifies to the Administrative Agent and
the Lenders as follows:

 

(1)           The undersigned is the                       of the Parent
Guarantor.

 

(2)           I have reviewed the terms of the Term Loan Agreement, and have
made, or caused to be made under my supervision, a review in reasonable detail
of the transactions and the condition of the Borrower and its Subsidiaries
during the accounting period covered by the financial statements supporting the
calculations set forth on Schedule I hereto.

 

[(3)          After giving pro forma effect to any Subsidiary that has or shall
become a Subsidiary Guarantor in accordance with Section 8.14.(a) of the Term
Loan Agreement as of the date hereof, the Unencumbered Asset Value attributable
to Borrowing Base Properties directly owned in fee simple  by, or subject to a
Qualified Ground Lease to, the Borrower and the Guarantors is not less than 90%
of the total Unencumbered Asset Value as of the last day of the accounting
period covered by the financial statements supporting the calculations set forth
on Schedule I hereto.](1)

 

(4)           To the best of my knowledge, information or belief, after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Parent Guarantor and/or the
Borrower with respect to such event, condition or failure].

 

--------------------------------------------------------------------------------

(1)  NTD: Include only prior to Investment Grade Release or during a Collateral
Period.

 

H-1

--------------------------------------------------------------------------------


 

(5)           The representations and warranties made or deemed made by the
Parent Guarantor, the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party are true and correct in all material respects
(unless such representation and warranty is qualified by materiality, in which
event such representation and warranty shall be true and correct in all
respects) on and as of the date hereof, except to the extent (x) that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and (y) of
changes in factual circumstances permitted by the Loan Documents.

 

(6)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent Guarantor and its Subsidiaries were in
compliance with the covenants contained in Section 10.1. of the Term Loan
Agreement.

 

(7)           As of the date hereof the Unsecured Indebtedness (including the
Loan but excluding the Existing Unsecured FelCor Bonds) of the Parent Guarantor
and its Subsidiaries on a consolidated basis does not exceed the Unencumbered
Asset Value.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P., a
Delaware limited partnership (the “Borrower”), RLJ Lodging Trust, a Maryland
real estate investment trust, the financial institutions party thereto and their
assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“ten percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20   

 

I-1-1

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P., a
Delaware limited partnership (the “Borrower”), RLJ Lodging Trust, a Maryland
real estate investment trust, the financial institutions party thereto and their
assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iii) it is not a “ten percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B)of the Internal Revenue Code,
and (iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20    

 

I-2-1

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P., a
Delaware limited partnership (the “Borrower”), RLJ Lodging Trust, a Maryland
real estate investment trust, the financial institutions party thereto and their
assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20   

 

 

I-3-1

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P., a
Delaware limited partnership (the “Borrower”), RLJ Lodging Trust, a Maryland
real estate investment trust, the financial institutions party thereto and their
assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Term Loan Agreement or any other Loan Document, neither the undersigned nor any
of its direct or indirect partners/members is a “bank” extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20   

 

 

I-4-1

--------------------------------------------------------------------------------